Exhibit 10.1
EXECUTION VERSION
$180,000,000
CREDIT AGREEMENT
Dated as of October 21, 2011
among
WESTWOOD ONE, INC., AS BORROWER
THE LENDERS AND L/C ISSUERS PARTY HERETO
and
GENERAL ELECTRIC CAPITAL CORPORATION,
AS ADMINISTRATIVE AGENT AND COLLATERAL AGENT
and
ING CAPITAL LLC,
AS SYNDICATION AGENT
• • •
GE CAPITAL MARKETS, INC.
and
ING CAPITAL LLC,
AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page    
ARTICLE 1 DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS
    1  
 
       
Section 1.1 Defined Terms
    1  
Section 1.2 UCC Terms
    39  
Section 1.3 Accounting Terms and Principles
    39  
Section 1.4 Payments
    40  
Section 1.5 Interpretation
    40  
 
       
ARTICLE 2 THE FACILITIES
    41  
 
       
Section 2.1 The Commitments
    41  
Section 2.2 Borrowing Procedures
    42  
Section 2.3 Swing Loans
    45  
Section 2.4 Letters of Credit
    47  
Section 2.5 Reduction and Termination of the Commitments
    50  
Section 2.6 Repayment of Loans
    50  
Section 2.7 Optional Prepayments
    51  
Section 2.8 Mandatory Prepayments
    51  
Section 2.9 Interest
    52  
Section 2.10 Conversion and Continuation Options
    53  
Section 2.11 Fees
    53  
Section 2.12 Application of Payments
    54  
Section 2.13 Payments and Computations
    56  
Section 2.14 Evidence of Debt
    57  
Section 2.15 Suspension of Eurodollar Rate Option
    58  
Section 2.16 Breakage Costs; Increased Costs; Capital Requirements
    59  
Section 2.17 Taxes
    61  
Section 2.18 Substitution of Lenders
    64  
Section 2.19 Incremental Term Loans and Commitments
    65  
Section 2.20 Extension of Loans and Commitments
    68  
Section 2.21 Loan Repurchases
    71  
Section 2.22 Refinancing Amendment
    73  
 
       
ARTICLE 3 CONDITIONS TO LOANS AND LETTERS OF CREDIT
    74  
 
       
Section 3.1 Conditions Precedent to Initial Loans and Letters of Credit
    74  
Section 3.2 Conditions Precedent to Each Loan Made and Letter of Credit Issued
After the Closing Date
    78  
Section 3.3 Determinations of Initial Borrowing Conditions
    78  
 
       
ARTICLE 4 REPRESENTATIONS AND WARRANTIES
    79  
 
       
Section 4.1 Corporate Existence; Compliance with Law
    79  
Section 4.2 Loan and Related Documents
    79  
Section 4.3 Ownership of Group Members
    80  
Section 4.4 Financial Statements
    80  
Section 4.5 Material Adverse Effect
    81  
Section 4.6 Solvency
    81  

CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

              Page    
Section 4.7 Litigation
    82  
Section 4.8 Taxes
    82  
Section 4.9 Use of Proceeds; Margin Regulations
    82  
Section 4.10 No Burdensome Obligations; No Defaults
    82  
Section 4.11 Investment Company Act, Etc.
    82  
Section 4.12 Labor Matters
    83  
Section 4.13 ERISA
    83  
Section 4.14 Environmental Matters
    83  
Section 4.15 Intellectual Property
    84  
Section 4.16 Title; Real Property
    84  
Section 4.17 Full Disclosure
    84  
Section 4.18 Patriot Act
    85  
Section 4.19 Mortgages
    85  
Section 4.20 Insurance
    85  
Section 4.21 Collateral Documents
    85  
Section 4.22 Compliance with OFAC Rules and Regulations
    85  
 
       
ARTICLE 5 FINANCIAL COVENANTS
    85  
 
       
Section 5.1 Maximum Consolidated Leverage Ratio
    86  
Section 5.2 Minimum Consolidated Interest Coverage Ratio
    86  
Section 5.3 Capital Expenditures
    87  
 
       
ARTICLE 6 REPORTING COVENANTS
    87  
 
       
Section 6.1 Financial Statements
    88  
Section 6.2 Other Events
    90  
Section 6.3 Copies of Notices and Reports
    90  
Section 6.4 Taxes
    91  
Section 6.5 Labor Matters
    91  
Section 6.6 ERISA Matters
    91  
Section 6.7 Environmental Matters
    91  
Section 6.8 Other Information
    91  
 
       
ARTICLE 7 AFFIRMATIVE COVENANTS
    92  
 
       
Section 7.1 Maintenance of Corporate Existence
    92  
Section 7.2 Compliance with Laws, Etc.
    92  
Section 7.3 Payment of Obligations
    92  
Section 7.4 Maintenance of Property
    92  
Section 7.5 Maintenance of Insurance
    92  
Section 7.6 Keeping of Books
    93  
Section 7.7 Access to Books and Property
    93  
Section 7.8 Environmental
    93  
Section 7.9 Use of Proceeds
    94  
Section 7.10 Additional Collateral and Guaranties
    94  
Section 7.11 Deposit Accounts; Securities Accounts and Cash Collateral Accounts
    95  
Section 7.12 Interest Rate Contracts
    96  

CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

              Page    
Section 7.13 Landlord and Mortgagee Agreements
    96  
Section 7.14 Credit Rating
    96  
Section 7.15 Post Closing
    96  
 
       
ARTICLE 8 NEGATIVE COVENANTS
    97  
 
       
Section 8.1 Indebtedness
    97  
Section 8.2 Liens
    99  
Section 8.3 Investments
    100  
Section 8.4 Asset Sales
    101  
Section 8.5 Restricted Payments
    103  
Section 8.6 Prepayment of Indebtedness
    104  
Section 8.7 Fundamental Changes
    104  
Section 8.8 Change in Nature of Business
    105  
Section 8.9 Transactions with Affiliates
    105  
Section 8.10 Third-Party Restrictions on Indebtedness, Liens, Investments or
Restricted Payments
    105  
Section 8.11 Modification of Certain Documents
    106  
Section 8.12 Accounting Changes; Fiscal Year
    106  
Section 8.13 Margin Regulations
    106  
Section 8.14 Compliance with ERISA
    106  
Section 8.15 Hazardous Materials
    106  
 
       
ARTICLE 9 EVENTS OF DEFAULT
    107  
 
       
Section 9.1 Definition
    107  
Section 9.2 Remedies
    109  
Section 9.3 Actions in Respect of Letters of Credit
    109  
Section 9.4 Governmental Approvals
    109  
Section 9.5 Borrower’s Right to Cure
    110  
 
       
ARTICLE 10 THE ADMINISTRATIVE AGENT
    110  
 
       
Section 10.1 Appointment and Duties
    110  
Section 10.2 Binding Effect
    111  
Section 10.3 Use of Discretion
    111  
Section 10.4 Delegation of Rights and Duties
    112  
Section 10.5 Reliance and Liability
    112  
Section 10.6 Agents Individually
    113  
Section 10.7 Lender Credit Decision
    113  
Section 10.8 Expenses; Indemnities
    114  
Section 10.9 Resignation of Administrative Agent or L/C Issuer
    115  
Section 10.10 Release of Collateral or Guarantors
    115  
Section 10.11 Additional Secured Parties
    116  
Section 10.12 Syndication Agent
    117  

CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

              Page    
ARTICLE 11 MISCELLANEOUS
    117  
 
       
Section 11.1 Amendments, Waivers, Etc.
    117  
Section 11.2 Assignments and Participations; Binding Effect
    119  
Section 11.3 Costs and Expenses
    123  
Section 11.4 Indemnities
    123  
Section 11.5 Survival
    124  
Section 11.6 Limitation of Liability for Certain Damages
    124  
Section 11.7 Lender-Creditor Relationship
    125  
Section 11.8 Right of Setoff
    125  
Section 11.9 Sharing of Payments, Etc.
    125  
Section 11.10 Marshaling; Payments Set Aside
    126  
Section 11.11 Notices
    126  
Section 11.12 Electronic Transmissions
    127  
Section 11.13 Governing Law
    128  
Section 11.14 Jurisdiction
    128  
Section 11.15 Waiver of Jury Trial
    129  
Section 11.16 Severability
    129  
Section 11.17 Execution in Counterparts
    129  
Section 11.18 Entire Agreement
    129  
Section 11.19 Use of Name
    129  
Section 11.20 Non-Public Information; Confidentiality
    130  
Section 11.21 Actions in Concert
    131  
Section 11.22 Patriot Act Notice
    131  
Section 11.23 Affiliated Lenders
    131  

CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

-iv-



--------------------------------------------------------------------------------



 



This Credit Agreement, dated as of October 21, 2011, is entered into among
WESTWOOD ONE, INC., a Delaware corporation (the “Borrower”), the Lenders (as
defined below), the L/C Issuer (as defined below) GENERAL ELECTRIC CAPITAL
CORPORATION (“GE Capital”), as administrative agent and collateral agent for the
Lenders and the L/C Issuers (in such capacity, and together with its successors
and permitted assigns, the “Administrative Agent”) and ING CAPITAL LLC, as
syndication agent (the “Syndication Agent”).
The parties hereto agree as follows:
ARTICLE 1
DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS
Section 1.1 Defined Terms. As used in this Agreement, the following terms have
the following meanings:
“Acquisition” means the merger of Verge with and into Merger Sub pursuant to the
terms of the Acquisition Agreement.
“Acquisition Agreement” means the Agreement and Plan of Merger, dated as of
July 30, 2011, among the Borrower, Merger Sub and Verge (together with all
exhibits and schedules thereto).
“Additional Lender” has the meaning specified in Section 2.19(a).
“Additional Revolving Credit Commitment Amount” shall mean, at any time, the
lesser of (a) the excess, if any, of the Incremental Base Amount at such time
over the sum of (x) the aggregate amount of all Incremental Term Loan
Commitments established prior to such time pursuant to Section 2.19 plus (y) the
aggregate amount of all additional Revolving Credit Commitments established
prior to such time pursuant to Section 2.19 plus (z) the excess of the principal
amount of Indebtedness of the Borrower owing under the Second Lien Loan
Documents over $85,000,000 and (b) the Additional Revolving Credit Commitment
Base Amount.
“Additional Revolving Credit Commitment Base Amount” shall mean, at any time,
(a) $10,000,000 plus (b) the lesser of (i) the aggregate amount of all
additional Revolving Credit Commitments of Debt Fund Affiliates and Non-Debt
Fund Affiliates established on or prior to such time pursuant to Section 2.19
and (b) $7,500,000.
“Additional Revolving Credit Commitment Assumption Agreement” shall mean an
Additional Revolving Credit Commitment Assumption Agreement among, and in form
and substance reasonably satisfactory to, the Borrower, the Administrative Agent
and one or more Lenders providing additional Revolving Credit Commitments
pursuant to Section 2.19.
“Additional Second Lien Amount” shall mean, at any time, the excess, if any, of
$15,000,000 over the sum of (a) the aggregate amount of all Incremental Term
Loan Commitments established prior to such time pursuant to Section 2.19 plus
(b) the aggregate amount of all additional Revolving Credit Commitments
established prior to such time pursuant to Section 2.19.
“Administrative Agent” has the meaning specified in the preamble hereto.
“Affected Lender” has the meaning specified in Section 2.18.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

 



--------------------------------------------------------------------------------



 



“Affiliate” means, with respect to any Person, each officer, director, general
partner or joint-venturer of such Person and any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person; provided, however, that no Secured Party shall be an Affiliate of the
Borrower, any Loan Party or any Subsidiary of a Loan Party solely by reason of
the provisions of the Loan Documents. For the purpose of this definition,
“control” means the possession of either (a) the power to vote, or the
beneficial ownership of, 10% or more of the Voting Stock of such Person or
(b) the power to direct or cause the direction of the management and policies of
such Person, whether by contract or otherwise.
“Affiliated Lender” means any Debt Fund Affiliate, Non-Debt Fund Affiliate or
Purchasing Borrower Party.
“Affiliated Lender Assignment” has the meaning specified in Section
11.2(g)(i)(B).
“Affiliated Lender Condition” shall mean, at any time, that (a) the aggregate
outstanding principal amount of the Term Loans owing to Purchasing Borrower
Parties (after giving effect to the automatic cancellation of Loans purchased by
such Purchasing Borrower Parties) and Non-Debt Fund Affiliates at such time does
not exceed 20% of the aggregate outstanding principal amount of the Term Loans
at such time and (b) the sum of (i) the aggregate outstanding principal amount
of the Term Loans owing to Purchasing Borrower Parties and Non-Debt Fund
Affiliates at such time plus (ii) the aggregate Revolving Credit Commitments of
Debt Fund Affiliates then in effect does not exceed 17.2% of the sum of (i) the
aggregate outstanding principal amount of the Term Loans at such time and
(ii) the aggregate Revolving Credit Commitments of all Revolving Credit Lenders
then in effect.
“Agreement” means this Credit Agreement.
“All-In-Yield” means the amount equal to the sum of (x) the amount of the
Applicable Margin for Eurodollar Rate Loans on the Term Loans or Other Term
Loans that are being considered, as applicable, (y) the stated percentage that
the Eurodollar Base Rate cannot be lower than for Term Loans or the Other Term
Loans being considered, as applicable, and (z) the sum of any discount (“OID”)
or upfront fees (“Upfront Fees”) paid directly or indirectly from the Borrower
or any Subsidiary in respect of the Term Loans or Other Term Loans being
considered, as applicable (but excluding any arrangement, structuring and
underwriting fees paid or payable to the Lead Arrangers or their respective
Affiliates or the lead arranger of the Term Loans or Other Term Loans being
considered, as applicable), with the amount of clause (z) being calculated by
dividing the amount of such OID or Upfront Fees by the lesser of (A) the
Weighted Average Life to Maturity of such Term Loans or Other Term Loans, as
applicable, being considered and (B) four.
“Anti-Terrorism Laws” means any Requirement of Law related to terrorism
financing or money laundering including the Patriot Act, The Currency and
Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31
U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the
Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended) and Executive
Order 13224 (effective September 24, 2001).
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

2



--------------------------------------------------------------------------------



 



“Applicable Margin” means, with respect to Revolving Loans, Swing Loans, Term
Loans and the Unused Commitment Fee, a per annum rate equal to the percentage
set forth in the applicable column in the table set forth below:

                                  Base Rate Loans         Eurodollar Rate Loans
        Revolving Loans   Term     Revolving     Term     Unused   and Swing
Loans   Loans     Loans     Loans     Commitment Fee  
5.50%
    5.50 %     6.50 %     6.50 %     0.50 %

“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) is or will be engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its business and (b) is advised or managed by (i) such
Lender, (ii) any Affiliate of such Lender or (iii) any Person (other than a
natural person) or any Affiliate of any Person (other than a natural person)
that administers or manages such Lender.
“Assignment” means an assignment agreement entered into by a Lender, as
assignor, and any Person, as assignee, pursuant to the terms and provisions of
Section 11.2 (with the consent of any party whose consent is required by
Section 11.2), in substantially the form of Exhibit A, or any other form
approved by the Administrative Agent.
“Auction Manager” has the meaning specified in Section 2.21(a).
“Auction Procedures” means the auction procedures with respect to Purchase
Offers set forth in Exhibit I hereto.
“Available Amount” means, at any time (the “Available Amount Reference Date”),
the sum of (a) the Net Cash Proceeds received by Borrower from the sale of
Borrower’s Stock or Stock Equivalents (excluding pursuant to any Specified
Equity Contribution) plus (b) the Available Amount Additional Amount as of such
Available Amount Reference Date minus (c) the sum of (i) any Investments made
pursuant to Section 8.3(o) during the period commencing on the Closing Date and
ending on the Available Amount Reference Date and (ii) any Restricted Payment
made pursuant to Section 8.5(e) during the period commencing on the Closing Date
and ending on the Available Amount Reference Date.
“Available Amount Additional Amount” as of any Available Amount Reference Date
means the sum of any Available Amount Excess Cash Flow Increment Adjustments
occurring on or prior to such Available Amount Reference Date.
“Available Amount Excess Cash Flow Increment Adjustment” means, for each Fiscal
Year, as of the date of payment of any mandatory prepayment with respect to any
Fiscal Year pursuant to Section 2.8 hereof, an amount (which shall not be less
than zero for such Fiscal Year) equal to (a) 50% multiplied by (b) 25% of the
Excess Cash Flow for such Fiscal Year.
“Available Amount Reference Date” has the meaning set forth in the definition of
“Available Amount.”
“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any of its Affiliates: (a) credit cards for
commercial customers (including, without limitation, commercial credit cards and
purchasing cards), (b) stored value cards and (c) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

3



--------------------------------------------------------------------------------



 



“Banking Services Agreement” means any agreement entered into by any Loan Party
in connection with Banking Services.
“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C.
§101, et seq.) and the regulations issued thereunder.
“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
rate last quoted by The Wall Street Journal as the “Prime Rate” in the United
States or, if The Wall Street Journal ceases to quote such rate, the highest per
annum interest rate published by the Federal Reserve Board in Federal Reserve
Statistical Release H.15 (519) (Selected Interest Rates) as the “bank prime
loan” rate or, if such rate is no longer quoted therein, any similar rate quoted
therein (as determined by the Administrative Agent) or any similar release by
the Federal Reserve Board (as determined by the Administrative Agent), (b) the
sum of 0.5% per annum and the Federal Funds Rate, and (c) the sum of the
Eurodollar Rate calculated for each such day based on an Interest Period of one
month determined at 11:00 a.m. London, England time on such day and 1.0% per
annum. Any change in the Base Rate due to a change in any of the foregoing shall
be effective on the effective date of such change in the “Prime Rate”, “bank
prime loan” rate, the Federal Funds Rate or the Eurodollar Rate for an Interest
Period of one month.
“Base Rate Loan” means any Loan that bears interest based on the Base Rate.
“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA (whether governed by the laws of the United States or otherwise, but not
including any plan established, administered or required by any Governmental
Authority) to which any Group Member incurs or otherwise has any obligation or
liability, contingent or otherwise.
“Borrower” has the meaning specified in the preamble hereto.
“Borrowing” means a borrowing consisting of Loans (other than Swing Loans and
Loans deemed made pursuant to Section 2.3 or 2.4) made in one Facility on the
same day by the Lenders according to their respective Commitments under such
Facility.
“Business” means the radio programming and services and advertising air time
sales business of the Loan Parties.
“Business Day” means any day that is not a Saturday, Sunday or a day on which
banks are required or authorized to close in New York City and, when determined
in connection with notices and determinations in respect of any Eurodollar Rate
or Eurodollar Rate Loan or any funding, conversion, continuation, Interest
Period or payment of any Eurodollar Rate Loan, that is also a day on which
dealings in Dollar deposits are carried on in the London interbank market.
“Capital Expenditures” means, for any Person for any period, the aggregate of
all cash expenditures, whether or not made through the incurrence of
Indebtedness, by such Person and its Subsidiaries during such period for the
acquisition, leasing (pursuant to a Capital Lease), construction, replacement,
repair, substitution or improvement of fixed or capital assets or additions to
equipment, in each case required to be capitalized under GAAP on a Consolidated
statement of cash flows of such Person, excluding (a) interest capitalized
during construction, (b) any expenditure to the extent, for purpose of the
definition of Permitted Acquisition, such expenditure is part of the aggregate
amounts payable in connection with, or other consideration for, any Permitted
Acquisition consummated during or prior to such period, (c) proceeds from Sales
of property or a Property Loss Event applied toward the purchase of any property
or expenditures made in accordance with Section 2.8(c) and (d) Net Cash Proceeds
of any sale or issuance of Stock of the Borrower or Net Cash Proceeds of equity
contributions in respect of the Stock of the Borrower, in each case after the
Closing Date, used to fund such expenditure during such period.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

4



--------------------------------------------------------------------------------



 



“Capital Lease” means, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any property (whether real, personal or
mixed) by such Person as lessee that has been or is required to be accounted for
as a capital lease on a balance sheet of such Person prepared in accordance with
GAAP.
“Capitalized Lease Obligations” means, at any time, with respect to any Capital
Lease, any lease entered into as part of any Sale and Leaseback Transaction of
any Person or any Synthetic Lease, the amount of all obligations of such Person
that is (or that would be required to be, if such Synthetic Lease or other lease
were accounted for as a Capital Lease) capitalized on a balance sheet of such
Person prepared in accordance with GAAP.
“Cash Collateral Account” means a deposit account or securities account in the
name of the Borrower and under the sole control (as defined in the applicable
UCC) of the Administrative Agent and (a) in the case of a deposit account, from
which the Borrower may not make withdrawals except as permitted by the
Administrative Agent and (b) in the case of a securities account, with respect
to which the Administrative Agent shall be the entitlement holder and the only
Person authorized to give entitlement orders with respect thereto.
“Cash Equivalents” means (a) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (b) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A 1” from S&P or at least “P-1” from Moody’s, (c) any commercial
paper rated at least “A 1” by S&P or “P-1” by Moody’s and issued by any Person
organized under the laws of any state of the United States, (d) any
Dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) any Lender or Second
Lien Lender or (ii) any commercial bank that is (A) organized under the laws of
the United States, any state thereof or the District of Columbia, (B)
“adequately capitalized” (as defined in the regulations of its primary federal
banking regulators) and (C) has Tier 1 capital (as defined in such regulations)
in excess of $250,000,000, (e) shares of any United States money market fund
that (i) has substantially all of its assets invested continuously in the types
of investments referred to in clause (a), (b), (c) or (d) above with maturities
as set forth in the proviso below, (ii) has net assets in excess of $500,000,000
and (iii) has obtained from either S&P or Moody’s the highest rating obtainable
for money market funds in the United States; provided, however, that the
maturities of all obligations specified in any of clauses (a), (b), (c) and (d)
above shall not exceed 365 days and (f) all other cash equivalents from time to
time approved by the Administrative Agent.
“CERCLA” means the United States Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. §§ 9601 et seq.).
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

5



--------------------------------------------------------------------------------



 



“Change of Control” means the occurrence of any of the following: (a) the
Permitted Investors shall cease to own and control legally and beneficially all
of the economic and voting rights associated with ownership of at least a
majority of the outstanding Voting Stock of each class of Voting Stock of the
Borrower, (b) Continuing Directors shall not constitute at least a majority of
the board of directors of the Borrower or (c) a “Change of Control” or any term
of similar effect, as defined in the Second Lien Credit Agreement shall occur.
“Closing Date” means the first date on which any Loan is made or any Letter of
Credit is Issued.
“Code” means the U.S. Internal Revenue Code of 1986.
“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by any Loan Party in or upon which a Lien is
granted or purported to be granted pursuant to any Loan Document other than
Excluded Assets.
“Commitment” means, with respect to any Lender, such Lender’s Revolving Credit
Commitment, Extended Revolving Credit Commitment, Other Refinancing Revolving
Credit Commitment, Term Loan Commitment, Extended Term Loan Commitment, Other
Refinancing Term Loan Commitment and Incremental Term Loan Commitment.
“Commitment Letter” means the letter agreement, dated as of July 30, 2011,
addressed to Verge from GE Capital, GECM and ING and accepted by Verge.
“Communications Laws” means the Communications Act of 1934, as amended from time
to time, and the rules, orders, regulations and other applicable requirements of
the FCC.
“Compliance Certificate” means a certificate substantially in the form of
Exhibit G.
“Consolidated” means, with respect to any Person, the accounts of such Person
and its Subsidiaries consolidated in accordance with GAAP.
“Consolidated Cash Interest Expense” means, with respect to any Person, without
duplication, for any period, the Consolidated Interest Expense of such Person
for such period less the sum of, in each case to the extent included in the
definition of Consolidated Interest Expense, (a) the amortized amount of debt
discounts or premiums, financing fees and other debt issuance costs, including
such fees paid in connection with this Agreement, the other Loan Documents and
the Loans and Issuance of Letters of Credit hereunder on the Closing Date, the
Second Lien Loan Documents and the other Related Documents and the payment of
all fees, costs and expenses associated with the foregoing, any amendment,
consent or waiver to the Loan Documents, any Indebtedness permitted under
Section 8.1, or any amendment to the documentation evidencing such Indebtedness,
in each case, to the extent capitalized and amortized in accordance with GAAP,
(b) charges relating to write-ups or write-downs in the book or carrying value
of existing Consolidated Total Debt, (c) interest payable in evidences of
Indebtedness or by addition to the principal of the related Indebtedness
(including “pay-in-kind”), (d) other non-cash interest, including (i) as a
result of the effects of purchase accounting and (ii) non-cash interest expense
attributable to the movement of mark-to-mark valuation of obligations under
Hedging Agreements or other derivative instruments pursuant to Accounting
Standards Codification 815-10 and (e) initial fees, any periodic fee payments
and cash costs associated with breakage in respect of Interest Rate Contracts
permitted under this Agreement (but not recurring payments thereunder).
Notwithstanding the foregoing for any interest expense that represents an
accrual for cash payments in any future period, such interest expense shall be
included as Consolidated Cash Interest Expense for such period when paid.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

6



--------------------------------------------------------------------------------



 



“Consolidated Closing Leverage Ratio” means, with respect to any Person as of
the Closing Date, the ratio of (a) Indebtedness of such Person outstanding as of
such date under the Loan Documents (but excluding undrawn amounts under
outstanding Letters of Credit) and the Second Lien Loan Documents; provided that
any Borrowing of Revolving Loans on the Closing Date to fund additional upfront
fees incurred under the provisions of the Fee Letter under the heading “Market
Flex” shall be excluded from Indebtedness for purposes of such calculations to
(b) Consolidated EBITDA for such Person on a Pro Forma Basis immediately after
giving effect to the Related Transactions for the last period of four
consecutive Fiscal Quarters ending on or before the last date for which
quarterly Financial Statements have been delivered to the Administrative Agent.
“Consolidated Current Assets” means, with respect to any Person at any date, the
total Consolidated current assets of such Person at such date other than cash,
Cash Equivalents and any Indebtedness owing to such Person or any of its
Subsidiaries by Affiliates of such Person.
“Consolidated Current Liabilities” means, with respect to any Person at any
date, all liabilities of such Person and its Subsidiaries at such date that
should be classified as current liabilities on a Consolidated balance sheet of
such Person; provided, however, that “Consolidated Current Liabilities” shall
exclude the principal amount of the Loans and the Second Lien Loans then
outstanding.
“Consolidated EBITDA” means, with respect to any Person for any period, (a) the
Consolidated Net Income of such Person for such period plus (b) the sum of, in
each case to the extent included in the calculation of such Consolidated Net
Income (other than with respect to clauses (b)(xiii) and (xiv) below) but
without duplication, (i) any provision for income taxes or other taxes measured
by net income or profits (or similar taxes imposed in lieu of such taxes),
(ii) Consolidated Interest Expense, amortization of debt discount and
commissions and other fees and charges associated with Indebtedness, (iii) any
loss, expense or charge from extraordinary items, (iv) any depreciation,
depletion and amortization expense, (v) any aggregate net loss on the Sale of
property (other than accounts and inventory (as each such term is defined under
the applicable UCC)) outside the ordinary course of business, (vi) any other
non-cash expenditure, charge or loss for such period (other than any non-cash
expenditure, charge or loss relating to write-offs, write-downs or reserves with
respect to accounts and inventory), including the amount of any compensation
deduction as the result of any grant of Stock or Stock Equivalents to employees,
officers, directors or consultants, (vii) non-cash compensation charges, (viii)
restructuring charges consisting of severance charges, facilities consolidation
charges, and termination charges with respect to programming contracts, in each
case (w) of a nature described in the FTI Report dated July 2011, (x) in an
aggregate amount not to exceed $11,000,000, (y) arising in connection with the
other Related Transactions and (z) incurred on or before December 31, 2012,
(ix) fees to Sponsors and their Affiliates for operational consulting and
similar services or management, monitoring and advisory services incurred during
the four Fiscal Quarter period of determination in an amount not to exceed
$1,000,000 in the aggregate, (x) fees and expenses incurred in connection with
the transactions contemplated by the Loan Documents and the other Related
Transactions occurring on or about the Closing Date to the extent paid in cash
(it being understood that a portion of such fees may be paid after the Closing
Date), (xi) one-time non-cash purchase accounting or recapitalization accounting
losses incurred in accordance with GAAP in connection with the transactions
contemplated by the Loan Documents and the other Related Transactions,
(xii) adjustments in a manner reasonably satisfactory to the Administrative
Agent to eliminate the effect of non-cash barter transactions, (xiii) cost
savings projected by the Borrower and of the nature described in the FTI Report
dated July 2011 under the heading “Broadcast Cash Flow” corresponding to the
four Fiscal Quarter period of determination to be realized by
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

7



--------------------------------------------------------------------------------



 



December 31, 2012 as a result of actions taken, or committed or planned to be
taken, after the Closing Date in the applicable amount set forth on
Schedule 1.1A, (xiv) cost savings projected by the Borrower and of the nature
described in the FTI Report dated July 2011 under the heading “Non-Broadcast
Cash Flow” corresponding to the four Fiscal Quarter period of determination to
be realized by December 31, 2012 as a result of actions taken, or committed or
planned to be taken, after the Closing Date in the applicable amount set forth
on Schedule 1.1B, (xv) unusual, non-operating or non-recurring costs, expenses
or charges in an aggregate amount not to exceed $1,000,000 during any four
Fiscal Quarter period of determination, (xvi) expenses actually reimbursed no
later than ninety (90) days after the end of such period pursuant to a written
contract or insurance policy with an unaffiliated third party, which contract or
insurance obligations has not been disclaimed, to the Borrower or any of its
Subsidiaries, (xvii) the proceeds of any Specified Equity Contribution made
during such period (but solely for the limited purposes for which such proceeds
are permitted to be added to Consolidated EBITDA pursuant to Section 9.5),
(xviii) non-cash losses incurred in connection with any Hedging Agreements,
(xix) any aggregate loss on the sale or other disposition of property outside
the ordinary course of business, (xx) non-cash accruals of distributions to the
Borrower’s equity holders (including, without limitation, accrued dividends on
preferred equity) and (xxi) losses attributable to the “digital” business for
the period from July 1, 2011 through and including July 29, 2011 in an aggregate
amount not to exceed $1,620,519 and minus (c) the sum of, in each case to the
extent included in the calculation of such Consolidated Net Income and without
duplication, (i) any credit for United States federal income taxes or other
taxes measured by net income, (ii) any interest income, (iii) any gain from
extraordinary items and any other non-recurring, non-operating gain, (iv) any
aggregate net gain from the Sale of property outside of the ordinary course of
business by such Person (other than accounts and inventory (as each such term is
defined in the applicable UCC)), (v) non-cash gain realized in connection with
any Hedging Agreement, (vi) any other non-cash gain, including any reversal of a
charge referred to in clause (b)(vi) above by reason of a decrease in the value
of any Stock or Stock Equivalent, and (vii) any other cash payment in respect of
expenditures, charges and losses that have been added to Consolidated EBITDA of
such Person pursuant to clause (b)(vi) above in any prior period.
Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated EBITDA under this Agreement for any period that
includes any of the Fiscal Quarters ended December 31, 2010, March 31, 2011 and
June 30, 2011, Consolidated EBITDA for such Fiscal Quarters shall be
$19,908,299, $9,154,979 and $10,321,778 respectively.
“Consolidated First Lien Leverage Ratio” means, with respect to any Person,
without duplication, as of any date, the ratio of (a) Consolidated Total Debt of
such Person outstanding as of such date but excluding any Indebtedness under the
Second Lien Loan Documents, any Subordinated Debt and any undrawn Letters of
Credit to (b) Consolidated EBITDA for such Person for the last period of four
consecutive Fiscal Quarters ending on or before such date.
“Consolidated Interest Coverage Ratio” means, with respect to any Person for any
period, the ratio of (a) Consolidated EBITDA of such Person for such period to
(b) Consolidated Cash Interest Expense of such Person for such period.
“Consolidated Interest Expense” means, for any Person, without duplication, for
any period, (a) Consolidated total interest expense of such Person and its
Subsidiaries for such period and including, in any event, (i) interest
capitalized during such period and net costs under Interest Rate Contracts for
such period (but excluding any such unrealized costs and losses), (ii) all fees,
charges, commissions, discounts and other similar obligations (other than
reimbursement obligations) with respect to letters of credit, bank guarantees,
banker’s acceptances, surety bonds and performance bonds (whether or not
matured) payable by such Person and its Subsidiaries during such period and
(iii) interest capitalized or paid in cash during such period under the Loan
Documents, the Second Lien Loan Documents or Sponsor PIK Notes, minus (b) the
sum of (i) Consolidated net gains of such Person and its Subsidiaries under
Interest Rate Contracts for such period (but excluding any such unrealized
gains) and (ii) Consolidated interest income of such Person and its Subsidiaries
for such period.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

8



--------------------------------------------------------------------------------



 



“Consolidated Leverage Ratio” means, with respect to any Person, without
duplication, as of any date, the ratio of (a) Consolidated Total Debt of such
Person outstanding as of such date but excluding (i) the Sponsor PIK Notes and
(ii) undrawn amounts under outstanding Letters of Credit to (b) Consolidated
EBITDA for such Person for the last period of four consecutive Fiscal Quarters
ending on or before such date.
“Consolidated Net Income” means, with respect to any Person, for any period, the
Consolidated net income (or loss) of such Person and its Subsidiaries for such
period; provided, however, that the following shall be excluded: (a) the net
income of any other Person in which such Person or one of its Subsidiaries has a
joint interest with a third-party (which interest does not cause the net income
of such other Person to be Consolidated into the net income of such Person),
except to the extent of the amount of dividends or distributions paid to such
Person or Subsidiary, (b) the net income of any Subsidiary of such Person that
is, on the last day of such period, subject to any restriction or limitation on
the payment of dividends or the making of other distributions, to the extent of
such restriction or limitation, (c) the net income of any other Person arising
prior to such other Person becoming a Subsidiary of such Person or merging or
consolidating into such Person or its Subsidiaries, (d) any gain (or loss)
resulting from any purchase of Loans by any Purchasing Borrower Party in
accordance with the terms of this Agreement and (e) the cumulative effect of
changes in accounting principles.
“Consolidated Total Debt” of any Person means all Indebtedness of a type
described in clause (a), (b), (c)(i), (d), (f) or (g) of the definition thereof
and, without duplication, all Guaranty Obligations with respect to any such
Indebtedness, in each case of such Person and its Subsidiaries on a Consolidated
basis.
“Constituent Documents” means, with respect to any Person, collectively and, in
each case, together with any modification of any term thereof, (a) the articles
of incorporation, certificate of incorporation, constitution or certificate of
formation of such Person, (b) the bylaws, operating agreement or joint venture
agreement of such Person, (c) any other constitutive, organizational or
governing document of such Person, whether or not equivalent, and (d) any other
document setting forth the manner of election or duties of the directors,
officers or managing members of such Person or the designation, amount or
relative rights, limitations and preferences of any Stock of such Person.
“Continuing Director” means, at any date, an individual (a) who is a member of
the board of directors of the Borrower on the Closing Date, (b) who, as of the
date of determination, has been a member of such board of directors for at least
the twelve preceding months, (c) who has been nominated to be a member of such
board of directors, directly or indirectly, by the Permitted Investors or
Persons nominated by the Permitted Investors or (d) who has been nominated to be
a member of such board of directors by individuals referred to in clauses
(a) through (c) above constituting at the time of such election or nomination at
least a majority of such board of directors.
“Contractual Obligation” means, with respect to any Person, any provision of any
Security issued by such Person or of any document or undertaking (other than a
Loan Document) to which such Person is a party or by which it or any of its
property is bound or to which any of its property is subject.
“Control Agreement” means, with respect to any deposit account, any securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance reasonably satisfactory to the Administrative
Agent, among the Administrative Agent, the Second Lien Agent, the financial
institution or other Person at which such account is maintained or with which
such entitlement or contract is carried and the Loan Party maintaining such
account, effective to grant “control” (as defined under the applicable UCC) over
such account to the Administrative Agent.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

9



--------------------------------------------------------------------------------



 



“Controlled Deposit Account” means each deposit account (including all funds on
deposit therein) that is the subject of an effective Control Agreement and that
is maintained by any Loan Party with a financial institution reasonably
acceptable to the Administrative Agent.
“Controlled Investment Affiliate” means, as to any Person, any other Person that
(a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.
“Controlled Securities Account” means each securities account or commodity
account (including all financial assets held therein and all certificates and
instruments, if any, representing or evidencing such financial assets) that is
the subject of an effective Control Agreement and that is maintained by any Loan
Party with a securities intermediary or commodity intermediary reasonably
acceptable to the Administrative Agent.
“Copyrights” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to copyrights and
all mask work, database and design rights, whether or not registered or
published, all registrations and recordations thereof and all applications in
connection therewith.
“Corporate Chart” means a document in form reasonably acceptable to the
Administrative Agent and setting forth, as of a date set forth therein, for each
Person that is a Loan Party, that is subject to Section 7.10 or that is a
Subsidiary or Joint Venture of any of them, (a) the full legal name of such
Person, (b) the jurisdiction of organization and any organizational number and
tax identification number of such Person, (c) the location of such Person’s
chief executive office (or, if applicable, sole place of business) and (d) the
number of shares of each class of Stock of such Person (other than the Borrower)
authorized, the number outstanding and the number and percentage of such
outstanding shares for each such class owned, directly or indirectly, by any
Loan Party or any Subsidiary of any of them.
“Credit Agreement Refinancing Indebtedness” means any Indebtedness incurred
pursuant to a Refinancing Amendment, in each case, issued, incurred or otherwise
obtained (including by means of the extension or renewal of existing
Indebtedness) in exchange for, or to extend, renew, replace or refinance, in
whole or part, existing Loans or Commitments (including any successive Credit
Agreement Refinancing Indebtedness) (“Refinanced Debt”); provided that (a) such
exchanging, extending, renewing, replacing or refinancing Indebtedness
(including, if such Indebtedness includes any Other Refinancing Revolving Credit
Commitments, the unused portion of such Other Refinancing Revolving Credit
Commitments) is in an original aggregate principal amount not greater than the
aggregate principal amount of the Refinanced Debt (and, in the case of
Refinanced Debt consisting, in whole or in part, of unused Revolving Credit
Commitments, Extended Revolving Credit Commitments or Other Refinancing
Revolving Credit Commitments, the amount thereof) except by an amount equal to
unpaid accrued interest and premium thereon plus reasonable upfront fees and
original issue discount on such exchanging, extending, renewing, replacing or
refinancing Indebtedness, plus other reasonable and customary fees and expenses
in connection with such exchange, modification, refinancing, refunding, renewal,
replacement or extension, (b) such Indebtedness has a maturity equal to or later
than, and, except in the case of Other Refinancing Revolving Credit Commitments,
a Weighted Average Life to Maturity equal to or greater than, the Refinanced
Debt, (c) the terms and conditions of such Indebtedness (except as otherwise
provided in clause (b) above and with respect to pricing, premiums and optional
prepayment or redemption terms) are substantially identical to, or (taken as a
whole) are no more favorable to the lenders or holders
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

10



--------------------------------------------------------------------------------



 



providing such Indebtedness, than those applicable to the Loans or Commitments
being refinanced (except for covenants or other provisions applicable only to
periods after the latest Maturity Date at the time of incurrence of such
Indebtedness) (provided that satisfaction of this clause (c) shall be evidenced
by a certificate of a Responsible Officer delivered to the Administrative Agent
at least five (5) Business Days prior to the incurrence of such Indebtedness,
providing a reasonably detailed description of the material terms and conditions
of such Indebtedness or drafts of the documentation relating thereto, and
evidence reasonably satisfactory to the Administrative Agent that the board of
directors of the Borrower has determined in good faith that such terms and
conditions satisfy the requirement of this clause (c) which shall be conclusive
evidence that such terms and conditions satisfy such requirement unless the
Administrative Agent notifies the Borrower within such five (5) Business Day
period that it disagrees with such determination (including a description of the
basis upon which it disagrees)) and (d) such Refinanced Debt shall be repaid, or
satisfied and discharged, and all accrued interest, fees and premiums (if any)
in connection therewith shall be paid, on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained.
“Credit Ratings” has the meaning specified in Section 7.14.
“Customary Permitted Liens” means, with respect to any Person, any of the
following:
(a) Liens (i) with respect to the payment of taxes, assessments or other
governmental charges or (ii) of suppliers, carriers, materialmen, warehousemen,
workmen or mechanics and other similar Liens, in each case imposed by law or
arising in the ordinary course of business, and, for each of the Liens in
clauses (i) and (ii) above for amounts that are (x) not overdue for a period of
more than thirty (30) days or (y) being contested in good faith by appropriate
proceedings diligently conducted and with respect to which adequate reserves or
other appropriate provisions are maintained on the books of such Person in
accordance with GAAP;
(b) Liens (i) of a collection bank on items in the course of collection arising
under Section 4-208 of the UCC as in effect in the State of New York or any
similar section under any applicable UCC or any similar Requirement of Law of
any foreign jurisdiction, (ii) relating to pooled deposit or sweep accounts of
the Borrower and its Subsidiaries to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower and its
Subsidiaries or (iii) in favor of a banking or other financial institution
arising as a matter of law encumbering deposits or other funds maintained with
such financial institution (including the right of setoff) and that are within
the general parameters customary in the banking industry (and not securing any
Indebtedness for borrowed money);
(c) pledges or cash deposits made in the ordinary course of business (i) in
connection with workers’ compensation, unemployment insurance or other types of
social security benefits (other than any Lien imposed by ERISA), (ii) to secure
the performance of bids, tenders, leases (other than Capital Leases), statutory
obligations, sales or other trade contracts (other than for the repayment of
borrowed money), (iii) made in lieu of, or to secure the performance of, surety,
customs, reclamation or performance bonds (in each case not related to judgments
or litigation) and other obligations of a similar nature incurred in the
ordinary course of business or (iv) securing liability for reimbursement of
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance incurred in the ordinary course of
business;
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

11



--------------------------------------------------------------------------------



 



(d) judgment liens (other than for the payment of taxes, assessments or other
governmental charges) securing judgments and other proceedings not constituting
an Event of Default under Section 9.1(f) and pledges or cash deposits made in
lieu of, or to secure the performance of, judgment or appeal bonds in respect of
such judgments and proceedings;
(e) Liens (i) arising by reason of zoning restrictions, easements, licenses,
reservations, restrictions, covenants, rights-of-way, encroachments, minor
defects or irregularities in title (including leasehold title) and other similar
encumbrances on the use of real property or (ii) consisting of leases, licenses
or subleases granted by a lessor, licensor or sublessor on its property (in each
case other than Capital Leases) otherwise permitted under Section 8.4 that, for
each of the Liens in clauses (i) and (ii) above (other than in the case of
subleases), do not, in the aggregate, materially (x) impair the value or
marketability of such real property or (y) interfere with the ordinary conduct
of the business conducted and proposed to be conducted at such real property by
the Borrower and its Subsidiaries taken as a whole;
(f) Liens of landlords and mortgagees of landlords (i) arising by statute or
under any lease or related Contractual Obligation entered into in the ordinary
course of business, (ii) on fixtures and movable tangible property located on
the real property leased or subleased from such landlord, (iii) for amounts not
overdue by more than thirty (30) days or that are being contested in good faith
by appropriate proceedings diligently conducted and (iv) for which adequate
reserves or other appropriate provisions are maintained on the books of such
Person in accordance with GAAP;
(g) the title and interest of a lessor or sublessor in and to personal property
leased or subleased (other than through a Capital Lease), in each case extending
only to such personal property (including any precautionary UCC financing
statement filings by such lessor);
(h) Liens securing the financing of the premiums with respect to insurance
policies;
(i) Liens or rights of setoff against credit balances of the Borrower or any of
its Subsidiaries with credit card issuers or credit card processors or amounts
owing to credit card issuers or credit card processors to the Borrower or any of
its Subsidiaries in the ordinary course of business; provided that such Liens do
not secure Indebtedness; and
(i) deposits of cash with the owner or lessor of premises leased and operated by
the Borrower or any of its Subsidiaries in the ordinary course of business of
the Borrower and such Subsidiary to secure the performance of the Borrower’s or
such Subsidiary’s obligations under the terms of the lease for such premises in
an aggregate amount not to exceed $1,000,000.
“Debt Fund Affiliate” means an Affiliate of one or more of the Sponsors (other
than any Group Member or a natural person) that is primarily engaged in, or
advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit in the ordinary course and is a bona fide debt fund
and with respect to which the Sponsors do not, directly or indirectly, possess
the power to direct the investment policies of such entity, including, without
limitation, specific decisions as to the voting of investment interests held by
such fund.
“Default” means any Event of Default and any event that, with the passing of
time or the giving of notice or both, would become an Event of Default.
“Digital Reseller Agreement” means that certain Digital Reseller Agreement,
dated as of July 29, 2011 between Triton Media Group, LLC (to be renamed Triton
Media, LLC), a California limited liability company, and Dial Communication
Global Media, LLC, a Delaware limited liability company.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

12



--------------------------------------------------------------------------------



 



“Disclosure Documents” means, collectively, (a) all confidential information
memoranda and related materials reviewed by the Sponsors and prepared in
connection with the syndication of the Facilities and (b) all other documents
filed by any Group Member with the United States Securities and Exchange
Commission.
“Disqualified Competitors” means, collectively, the Borrower’s competitors
(including any such entities’ Subsidiaries but excluding any entity that is a
Debt Fund Affiliate of any such competitor) separately identified in writing by
the Sponsors to the Lead Arrangers at 1:40 p.m. (Pacific Daylight Time) on
July 25, 2011 and agreed by the Lead Arrangers.
“Disqualified Stock” means, with respect to any Person, any Stock that, by its
terms (or by the terms of any Security into which it is convertible or for which
it is exchangeable), or upon the happening of any event or condition (a) matures
or is mandatorily redeemable (other than solely for Qualified Stock) pursuant to
a sinking fund obligation or otherwise (except as a result of a customarily
defined change of control or disposal of all or substantially all of the assets
of the issuer and only so long as any payments after such change of control or
such disposition shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) is redeemable at the option of the holder thereof (other
than solely for Qualified Stock), in whole or in part, (c) provides for
scheduled payments of dividends in cash or (d) is or becomes convertible into or
exchangeable for Indebtedness or any other Disqualified Stock, in whole or in
part, on or prior to the date that is 180 days after the latest applicable
Maturity Date at the time of issuance.
“Dollars” and the sign “$” each mean the lawful money of the United States of
America.
“Domestic Person” means any “United States person” under and as defined in
Section 770l(a)(30) of the Code.
“E-Fax” means any system used to receive or transmit faxes electronically.
“Electronic Transmission” means each document, instruction, authorization, file,
information and any other communication transmitted, posted or otherwise made or
communicated by e-mail or E-Fax, or otherwise to or from an E-System.
“Environmental Laws” means all Requirements of Law and Permits imposing
liability or standards of conduct for or relating to the regulation and
protection of human health, safety, the environment and natural resources,
including CERCLA, the SWDA, the Hazardous Materials Transportation Act (49
U.S.C. §§ 5101 et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act
(7 U.S.C. §§ 136 et seq.), the Toxic Substances Control Act (15 U.S.C. §§ 2601
et seq.), the Clean Air Act (42 U.S.C. §§ 7401 et seq.), the Federal Water
Pollution Control Act (33 U.S.C. §§ 1251 et seq.), the Occupational Safety and
Health Act (29 U.S.C. §§ 651 et seq.), the Safe Drinking Water Act (42 U.S.C. §§
300(f) et seq.), all regulations promulgated under any of the foregoing, all
analogous Requirements of Law and Permits and any environmental transfer of
ownership notification or environmental approval statutes, including the
Industrial Site Recovery Act (N.J. Stat. Ann. §§ 13:1K-6 et seq.).
“Environmental Liabilities” means all Liabilities (including costs of Remedial
Actions, natural resource damages and costs and expenses of investigation and
feasibility studies, including the cost of environmental consultants and
attorneys’ fees) that may be imposed on, incurred by or asserted against any
Group Member as a result of, or related to, any claim, suit, action,
investigation, proceeding or demand by any Person, whether based in contract,
tort, implied or express warranty, strict liability, criminal or civil statute
or common law or otherwise, arising under any Environmental Law or in connection
with any Release and resulting from the ownership, lease, sublease or other
operation or occupation of property by any Group Member, whether on, prior or
after the date hereof.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

13



--------------------------------------------------------------------------------



 



“ERISA” means the United States Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means, collectively, any Group Member, and any Person under
common control, or treated as a single employer, with any Group Member, within
the meaning of Section 414(b) or (c) of the Code, or solely for purposes of the
minimum funding requirements set forth in Section 412 of the Code, Section 414
(m) or (o) of the Code.
“ERISA Event” means any of the following: (a) a reportable event described in
Section 4043(c) of ERISA (unless the thirty (30)-day notice requirement has been
duly waived under the applicable regulations) with respect to a Title IV Plan,
(b) the withdrawal of any ERISA Affiliate from a Title IV Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer,
as defined in Section 4001(a)(2) of ERISA, (c) the complete or partial
withdrawal of any ERISA Affiliate from any Multiemployer Plan with respect to
which Withdrawal Liability would reasonably be expected to result, (d) with
respect to any Multiemployer Plan, the filing of a notice of reorganization,
insolvency or termination (or treatment of a plan amendment as termination)
under Section 4041A of ERISA, (e) the filing of a notice of intent to terminate
a Title IV Plan (or treatment of a plan amendment as termination) under
Section 4041 of ERISA, (f) the institution of proceedings to terminate a Title
IV Plan by the PBGC, (g) the failure of any Group Member or an ERISA Affiliate
to make any required contribution to any Title IV Plan or Multiemployer Plan
when due, (h) the imposition of a lien under Section 430 of the Code or Section
303 or 4068 of ERISA on any property (or rights to property, whether real or
personal) of any Group Member, (i) the failure of a Benefit Plan or any trust
thereunder intended to qualify for tax exempt status under Section 401 or 501 of
the Code or other Requirements of Law to qualify thereunder and (j) any other
event or condition that would reasonably be expected to constitute grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Title IV Plan or for the imposition of any liability upon any
ERISA Affiliate under Title IV of ERISA other than for PBGC premiums due but not
delinquent.
“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including the name or an abbreviation of the name of the party
transmitting the Electronic Transmission) with the intent to sign, authenticate
or accept such Electronic Transmission.
“E-System” means any electronic system, including Intralinks® and ClearPar® and
any other Internet or extranet-based site, whether such electronic system is
owned, operated or hosted by the Administrative Agent, any of its Related
Persons or any other Person, providing for access to data protected by passcodes
or other security system.
“Eurodollar Base Rate” means, for each Interest Period, the higher of (a) 1.5%
per annum and (b) the offered rate per annum for deposits of Dollars for the
applicable Interest Period that appears on Reuters Screen LIBOR 01 Page as of
11:00 a.m. (London, England time) two Business Days prior to the first day in
such Interest Period. If no such offered rate exists, such rate will be the rate
of interest per annum, as determined by the Administrative Agent at which
deposits of Dollars in immediately available funds are offered at 11:00 a.m.
(London, England time) two Business Days prior to the first day in such interest
period by major financial institutions reasonably satisfactory to the
Administrative Agent in the London interbank market for such interest period for
the applicable principal amount on such date of determination.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

14



--------------------------------------------------------------------------------



 



“Eurodollar Rate” means, with respect to any Interest Period and for any
Eurodollar Rate Loan, an interest rate per annum determined as the ratio of
(a) the Eurodollar Base Rate with respect to such Interest Period for such
Eurodollar Rate Loan to (b) the difference between the number one and the
Eurodollar Reserve Requirements with respect to such Interest Period and for
such Eurodollar Rate Loan.
“Eurodollar Rate Loan” means any Loan that bears interest based on the
Eurodollar Rate.
“Eurodollar Reserve Requirements” means, with respect to any Interest Period and
for any Eurodollar Rate Loan, a rate per annum equal to the aggregate, without
duplication, of the maximum rates (expressed as a decimal number) of reserve
requirements in effect two Business Days prior to the first day of such Interest
Period (including basic, supplemental, marginal and emergency reserves) under
any regulations of the Federal Reserve Board or other Governmental Authority
having jurisdiction with respect thereto dealing with reserve requirements
prescribed for eurocurrency funding (currently referred to as “eurocurrency
liabilities” in Regulation D of the Federal Reserve Board) maintained by a
member bank of the United States Federal Reserve System.
“Event of Default” has the meaning specified in Section 9.1.
“Excelsior” means Excelsior Radio Networks, LLC, a Delaware limited liability
company.
“Excess Cash Flow” means, for any period, (a) Consolidated EBITDA of the
Borrower for such period, minus (b) without duplication, (i) any cash principal
payment on the Loans during such period (but only, in the case of payment in
respect of Revolving Loans, to the extent that the Revolving Credit Commitments
are permanently reduced by the amount of such payment) other than any mandatory
prepayment required pursuant to Section 2.8(a) because of the existence of
Excess Cash Flow and any purchase and retirement of Loans by any Purchasing
Borrower Party in accordance with the terms of this Agreement, (ii) any
scheduled or other mandatory cash principal payment made by the Borrower or any
of its Subsidiaries during such period on any Capitalized Lease Obligation or
other Indebtedness (but only, if such Indebtedness may be reborrowed, to the
extent such payment results in a permanent reduction in commitments thereof),
together with any interest, premium or penalties required to be paid in cash in
connection therewith, (iii) any Capital Expenditure made by the Borrower or any
of its Subsidiaries during such period to the extent permitted by this
Agreement, excluding any such Capital Expenditure to the extent financed through
the incurrence of Capitalized Lease Obligations or any long-term Indebtedness
other than the Obligations, (iv) the Consolidated Cash Interest Expense of such
Person for such period, (v) any cash loss, expense or charge from extraordinary
items, (vi) any cash payment made during such period to satisfy obligations for
income taxes or other taxes measured by net income or profits (or similar taxes
imposed in lieu of such taxes), (vii) any increase in the Working Capital of the
Borrower during such period (measured as the excess of such Working Capital at
the end of such period over such Working Capital at the beginning of such
period), (viii) to the extent actually paid in cash during such period, amounts
added back to the calculation of Consolidated EBITDA pursuant to clauses
(b)(viii), (b)(ix), (b)(x), (b)(xv) and (b)(xxi) of the definition thereof and
(ix) all amounts added back to the calculation of Consolidated EBITDA pursuant
to clauses (b)(v) and (b)(xix) of the definition thereof and plus (c) without
duplication, (i) any decrease in the Working Capital of the Borrower during such
period (measured as the excess of such Working Capital at the beginning of such
period over such Working Capital at the end thereof) and (ii) any cash gains
from extraordinary items.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

15



--------------------------------------------------------------------------------



 



“Excluded Assets” means (a) motor vehicles and other assets subject to a
certificate of title statute with a fair market value of less than $5,000,000 in
the aggregate, (b) (i) leasehold interests in real property and (ii) fee-owned
real property that is not Material Real Property, (c) Letter of Credit Rights
(as defined in the Guaranty and Security Agreement) to the extent not
constituting Supporting Obligations (as defined in the Guaranty and Security
Agreement) with a value of less than $1,000,000, (d) Commercial Tort Claims (as
defined in the Guaranty and Security Agreement) with a value of less than
$1,000,000, (e) any license, instrument, lease or agreement to which any Loan
Party is a party or any of its rights or interests thereunder if and only for so
long as the grant of a Lien hereunder is prohibited by any law, rule or
regulation (but only to the extent, and for so long as, such prohibition is not
terminated or rendered unenforceable or otherwise deemed ineffective pursuant to
the UCC of any relevant jurisdiction, insolvency laws or any other Requirements
of Law); provided that such license, instrument, lease or agreement will cease
to be an Excluded Asset and will become subject to the Lien granted under the
Guaranty and Security Agreement, immediately and automatically, at such time as
such consequences will no longer result, (f) Excluded Equity, (g) Property owned
by any Grantor that is subject to a purchase money Lien or a Capital Lease
permitted under the Credit Agreement if the Contractual Obligation pursuant to
which such Lien is granted (or in the document providing for such Capital Lease)
prohibits or requires the consent of any Person other than the Borrower and its
Affiliates which has not been obtained as a condition to the creation of any
other Lien on such Property and (h) any “intent to use” Trademark applications
for which a statement of use has not been filed and accepted with the U.S Patent
and Trademark Office or any Intellectual Property if the grant of a Lien on or
security interest in such Intellectual Property would result in the cancellation
or voiding of such Intellectual Property; provided, however, that “Excluded
Assets” shall not include any proceeds, products, substitutions or replacements
of Excluded Assets (unless such proceeds, products, substitutions or
replacements would otherwise constitute Excluded Assets).
“Excluded Equity” means (a) any voting Stock in excess of 66% of the outstanding
voting Stock of any first-tier Excluded Foreign Subsidiary, (b) any Stock in a
Joint Venture which by the terms of its Constituent Documents or any agreements
with the other equity holders prohibits the granting of a Lien in such Stock and
(c) Equity Interests in entities where a Loan Party holds 50% or less of the
outstanding Equity Interests of such Person, to the extent a pledge of such
Equity Interests is prohibited by the Constituent Documents, or agreements with
the other equity holders, of such entity. For the purposes of this definition,
“voting Stock” means, with respect to any issuer, the issued and outstanding
shares of each class of Stock of such issuer entitled to vote (within the
meaning of Treasury Regulations § 1.956-2(c)(2)).
“Excluded Foreign Subsidiary” means any Subsidiary that is a controlled foreign
corporation (as defined in the Code); provided, however, that no such Subsidiary
shall be an “Excluded Foreign Subsidiary” if such Subsidiary has entered into
any Guaranty Obligations with respect to, such Subsidiary has granted a security
interest in any of its property to secure, or more than 66% of the Voting Stock
of such Subsidiary was pledged to secure, directly or indirectly, any
Indebtedness (other than the Obligations) of any Loan Party.
“Excluded Taxes” has the meaning specified in Section 2.17(a).
“Existing Debt Agreements” means (a) that certain Credit Agreement, dated as of
April 23, 2009, by and among the Borrower, the lenders party thereto from time
to time, and Wells Fargo Capital Finance, LLC (formerly known as Wells Fargo
Foothill, LLC), as administrative agent for such lenders, as amended, restated,
supplemented or modified, (b) that certain Amended and Restated Credit and
Guaranty Agreement, dated as of June 20, 2008, among Excelsior, the guarantors
from time to time party thereto, the lenders from time to time party thereto,
Toronto Dominion (Texas) LLC (as successor to CIT Lending Services Corporation),
as administrative agent for such lenders, and the other parties thereto, as
amended, restated, supplemented or modified, (c) that certain Securities
Purchase Agreement, dated as of April 23, 2009, by and among the Borrower and
each of the holders from time to time of the notes thereunder, as amended,
restated, supplemented or modified, (d) that certain Third Amended and Restated
Note Purchase Agreement, dated as of May 28, 2010, by and among Verge, the
guarantors from time to time party thereto and the purchasers from time to time
party thereto, as amended, restated, supplemented or modified, and (e) those
certain Non-Negotiable Promissory Notes dated as of May 28, 2010 issued by Verge
Media Inc., a Delaware corporation, in favor of the holders thereof, as amended,
restated, supplemented or modified.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

16



--------------------------------------------------------------------------------



 



“Existing Letters of Credit” means those Letters of Credit issued and
outstanding as of the Closing Date and set forth on Schedule 1.1C.
“Extended Commitments” means the Extended Term Loan Commitment and the Extended
Revolving Credit Commitment.
“Extended Loans” means the Extended Term Loans and the Extended Revolving Loans.
“Extended Revolving Credit Commitment” has the meaning specified in Section
2.20(a)(ii).
“Extending Revolving Credit Lender” has the meaning specified in Section
2.20(a)(ii).
“Extended Revolving Loans” means Revolving Loans made by one or more Lenders to
the Borrower pursuant to Section 2.20.
“Extended Term Loan Commitment” means the commitment of any Lender, established
pursuant to Section 2.20, to make Extended Term Loans to the Borrower.
“Extended Term Loans” has the meaning specified in Section 2.20(a)(iii).
“Extending Term Loan Lender” has the meaning specified in Section 2.20(a)(iii).
“Extension” has the meaning specified in Section 2.20(a).
“Extension Amendment” means any amendment entered into pursuant to Section
2.20(c).
“Extension Offer” has the meaning specified in Section 2.20(a).
“Facilities” means (a) the Term Loan Facility, (b) the Revolving Credit
Facility, (c) any credit facility represented by Other Term Loans, and (d) any
credit facility established pursuant to a Refinancing Amendment.
“FATCA” means Sections 1471, 1472, 1473 and 1474 of the Code as of the date of
this Agreement and any United States Treasury Regulations promulgated thereunder
and published guidance with respect thereto, whether in existence on the Closing
Date or promulgated or published thereafter.
“FCC” means the Federal Communications Commission or any Governmental Authority
which succeeds to the duties and functions presently performed by the Federal
Communications Commission.
“FCC Licenses” means Permits, licenses, approvals, entitlements, accreditations
and other authorizations granted or issued by the FCC that may be used by any
Loan Party pursuant to Communications Laws.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

17



--------------------------------------------------------------------------------



 



“Federal Flood Insurance” means federally backed Flood Insurance available under
the National Flood Insurance Program to owners of real property improvements
located in Special Flood Hazard Areas in a community participating in the
National Flood Insurance Program.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as determined by the Administrative
Agent in its sole discretion.
“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System and any successor thereto.
“Fee Letter” means the letter agreement, dated as of July 30, 2011, addressed to
Verge from GE Capital, GECM and ING and accepted by Verge, with respect to
certain fees to be paid from time to time to the Administrative Agent and its
Related Persons, as amended by the amendment to fee letter, dated as of the
Closing Date, among GE Capital, GECM and ING and accepted by the Borrower.
“FEMA” means the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.
“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989.
“Financial Statement” means each financial statement delivered pursuant to
Section 4.4 or 6.1.
“Fiscal Quarter” means each 3 fiscal month period ending on March 31, June 30,
September 30 or December 31.
“Fiscal Year” means the twelve-month period ending on December 31.
“Flood Insurance” means, for any real property located in a Special Flood Hazard
Area, Federal Flood Insurance or private insurance that (a) meets the
requirements set forth by FEMA in its Mandatory Purchase of Flood Insurance
Guidelines and (b) shall be in an amount equal to the full, unpaid balance of
the Loans and any prior liens on the real property up to the maximum policy
limits set under the National Flood Insurance Program, or as otherwise required
by Agent, with deductibles not to exceed $50,000.
“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, in the statements and pronouncements of the
Financial Accounting Standards Board and in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession that are applicable to the circumstances as of the date of
determination; provided, that for purposes of Article 5 of this Agreement, GAAP
shall mean generally accepted accounting principles in the United States of
America as in effect on the Closing Date. Subject to Section 1.3, all references
to “GAAP” shall be to GAAP applied consistently with the principles used in the
preparation of the Financial Statements described in Section 4.4(a).
“GE Capital” has the meaning specified in the preamble hereto.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

18



--------------------------------------------------------------------------------



 



“GECM” means GE Capital Markets, Inc.
“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof, any agency, authority or instrumentality
thereof and any entity or authority exercising executive, legislative, taxing,
judicial, regulatory or administrative functions of or pertaining to government,
including any central bank, stock exchange, regulatory body, arbitrator, public
sector entity, supra-national entity (including the European Union and the
European Central Bank) and any self-regulatory organization (including the
National Association of Insurance Commissioners).
“Group Members” means, collectively, the Borrower and its Subsidiaries.
“Group Members’ Accountants” means Ernst & Young LLP, any other “big four”
accounting firm or other nationally-recognized independent registered certified
public accountants reasonably acceptable to the Administrative Agent.
“Guarantor” means each Subsidiary of the Borrower listed on Schedule 4.3 that is
not an Excluded Foreign Subsidiary and each other Person who becomes a Guarantor
pursuant to Section 7.10.
“Guaranty and Security Agreement” means a guaranty and security agreement, in
substantially the form of Exhibit H, among the Administrative Agent, the
Borrower and the Guarantors from time to time party thereto.
“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person for any Indebtedness, lease,
dividend or other obligation (the “primary obligation”) of another Person (the
“primary obligor”), if the purpose or intent of such Person in incurring such
liability, or the economic effect thereof, is to guarantee such primary
obligation or provide support, assurance or comfort to the holder of such
primary obligation or to protect or indemnify such holder against loss with
respect to such primary obligation, including (a) the direct or indirect
guaranty, endorsement (other than for collection or deposit in the ordinary
course of business), co-making, discounting with recourse or sale with recourse
by such Person of any primary obligation, (b) the incurrence of reimbursement
obligations with respect to any letter of credit or bank guaranty in support of
any primary obligation, (c) the existence of any Lien, or any right, contingent
or otherwise, to receive a Lien, on the property of such Person securing any
part of any primary obligation and (d) any liability of such Person for a
primary obligation through any Contractual Obligation (contingent or otherwise)
or other arrangement (i) to purchase, repurchase or otherwise acquire such
primary obligation or any security therefor or to provide funds for the payment
or discharge of such primary obligation (whether in the form of a loan, advance,
stock purchase, capital contribution or otherwise), (ii) to maintain the
solvency, working capital, equity capital or any balance sheet item, level of
income or cash flow, liquidity or financial condition of any primary obligor,
(iii) to make take-or-pay or similar payments, if required, regardless of
non-performance by any other party to any Contractual Obligation, (iv) to
purchase, sell or lease (as lessor or lessee) any property, or to purchase or
sell services, primarily for the purpose of enabling the primary obligor to
satisfy such primary obligation or to protect the holder of such primary
obligation against loss or (v) to supply funds to or in any other manner invest
in, such primary obligor (including to pay for property or services irrespective
of whether such property is received or such services are rendered); provided,
however, that “Guaranty Obligations” shall not include (x) endorsements for
collection or deposit in the ordinary course of business, (y) product warranties
given in the ordinary course of business or (z) ordinary course performance
guarantees by any Group Member of the obligations (other than for the payment of
Indebtedness) of any other Group Member. The outstanding amount of any Guaranty
Obligation shall equal the outstanding amount of the primary obligation so
guaranteed or otherwise supported or, if lower, the stated maximum amount for
which such Person may be liable under such Guaranty Obligation.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

19



--------------------------------------------------------------------------------



 



“Hazardous Material” means any substance, material or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including petroleum or any fraction thereof, asbestos,
polychlorinated biphenyls and radioactive substances.
“Hedging Agreement” means any Interest Rate Contract, foreign exchange, swap,
option or forward contract, future, commodity, currency spot, cap, floor or
collar transaction, any other derivative instrument and any other similar
transaction and any other similar agreement or arrangement designed to alter the
risks of any Person arising from fluctuations in any underlying variable.
“Impacted Lender” means any Lender that fails to provide the Administrative
Agent, within three Business Days following the Administrative Agent’s written
request, satisfactory assurance that such Lender will not become a Non-Funding
Lender, or any Lender that has a Person that directly or indirectly controls
such Lender and such Person (a) becomes subject to a voluntary or involuntary
case under the Bankruptcy Code or any similar bankruptcy laws, (b) has appointed
a custodian, conservator, receiver or similar official for such Person or any
substantial part of such Person’s assets other than an Undisclosed
Administration, or (c) makes a general assignment for the benefit of creditors,
is liquidated, or is otherwise adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent or bankrupt, and for each of clauses (a) through (c), the
Administrative Agent has determined in good faith that such Lender is reasonably
likely to become a Non-Funding Lender. For purposes of this definition, control
of a Person shall have the same meaning as in the second sentence of the
definition of Affiliate.
“Incremental Base Amount” shall mean, at any time, (a) $25,000,000 plus (b) the
lesser of (i) the aggregate amount of all additional Revolving Credit
Commitments of Debt Fund Affiliates and Non-Debt Fund Affiliates established on
or prior to such time pursuant to Section 2.19 and (b) $7,500,000.
“Incremental Term Borrowing” shall mean a Borrowing comprised of Incremental
Term Loans.
“Incremental Term Loan Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.
“Incremental Term Loan Amount” shall mean, at any time, the excess, if any, of
(a) the Incremental Base Amount at such time over the sum of (b)(i) the
aggregate amount of all Incremental Term Loan Commitments established prior to
such time pursuant to Section 2.19 plus (ii) the aggregate amount of all
additional Revolving Credit Commitments established prior to such time pursuant
to Section 2.19 plus (iii) the excess of the principal amount of Indebtedness of
the Borrower owing under the Second Lien Loan Documents over $85,000,000.
“Incremental Term Loan Assumption Agreement” shall mean an Incremental Term Loan
Assumption Agreement among, and in form and substance reasonably satisfactory
to, the Borrower, the Administrative Agent and one or more Incremental Term Loan
Lenders.
“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.19, to make Incremental Term Loans to the
Borrower.
“Incremental Term Loan Maturity Date” shall mean the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Term Loan
Assumption Agreement.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

20



--------------------------------------------------------------------------------



 



“Incremental Term Loan Repayment Dates” shall mean the dates scheduled for the
repayment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Term Loan Assumption Agreement.
“Incremental Term Loans” shall mean Term Loans made by one or more Lenders to
the Borrower pursuant to Section 2.1(c). Incremental Term Loans may be made in
the form of additional Term Loans or, to the extent permitted by Section 2.19
and provided for in the relevant Incremental Term Loan Assumption Agreement,
Other Term Loans.
“Indebtedness” of any Person means, without duplication, any of the following,
whether or not matured: (a) all indebtedness for borrowed money, (b) all
obligations evidenced by notes, bonds, debentures or similar instruments,
(c) all reimbursement and other obligations with respect to (i) letters of
credit, bank guaranties or bankers’ acceptances or (ii) surety, customs,
reclamation or performance bonds (in each case not related to judgments or
litigation) other than those entered into in the ordinary course of business,
(d) all obligations to pay the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business, any
earnout payments if such obligations are not required by GAAP to be reflected on
the balance sheet of such Person or in the footnotes thereof, any accruals for
payroll and other non-interest bearing liabilities accrued in the ordinary
course of business and any obligations in respect of operating leases that are
not Synthetic Leases), (e) all obligations created or arising under any
conditional sale or other title retention agreement, regardless of whether the
rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property, (f) all
Capitalized Lease Obligations, (g) all obligations, whether or not contingent,
to purchase, redeem, retire, defease or otherwise acquire for value any of its
own Stock or Stock Equivalents (or any Stock or Stock Equivalent of a direct or
indirect parent entity thereof) prior to the date that is 180 days after the
latest Maturity Date, valued at, in the case of redeemable preferred Stock, the
greater of the voluntary liquidation preference and the involuntary liquidation
preference of such Stock plus accrued and unpaid dividends, (h) all payments
that would be required to be made in respect of any Hedging Agreement after
giving effect to any netting agreement with respect thereto in the event of a
termination (including an early termination) on the date of determination and
(i) all Guaranty Obligations for obligations of any other Person constituting
Indebtedness of such other Person; provided, however, that the items in each of
clauses (a) through (i) above shall constitute “Indebtedness” of such Person
solely to the extent, directly or indirectly, (x) such Person is liable for any
part of any such item, (y) any such item is secured by a Lien on such Person’s
property or (z) any other Person has a right, contingent or otherwise, to cause
such Person to become liable for any part of any such item or to grant such a
Lien. For the avoidance of doubt, original issue discount shall not be deemed to
reduce the face amount of any Indebtedness. Notwithstanding anything to the
contrary contained herein, the Series A and Series B Preferred Stock shall not
be treated as “Indebtedness” for any purpose hereunder, including, without
limitation, the definition of “Consolidated Total Debt”.
“Indemnified Matter” has the meaning specified in Section 11.4.
“Indemnified Taxes” has the meaning specified in Section 2.17(a).
“Indemnitee” has the meaning specified in Section 11.4.
“ING” means ING Capital LLC.
“Initial Projections” means those financial projections, dated August 17, 2011,
covering the Fiscal Years ending in 2011 through 2016 and delivered to the
Administrative Agent by the Borrower prior to the date hereof.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

21



--------------------------------------------------------------------------------



 



“Intellectual Property” means all rights, title and interests in or relating to
intellectual property and industrial property arising under any Requirement of
Law and all IP Ancillary Rights relating thereto, including all Copyrights,
Patents, Trademarks, Internet Domain Names, Trade Secrets and IP Licenses.
“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of the Closing Date, among the Administrative Agent, the Second Lien Agent and
the Loan Parties.
“Interest Period” means, with respect to any Eurodollar Rate Loan, the period
commencing on the date such Eurodollar Rate Loan is made or converted to a
Eurodollar Rate Loan or, if such loan is continued, on the last day of the
immediately preceding Interest Period therefor and, in each case, ending 1, 2,
3, or 6 months or, if available to all applicable Lenders, 9 or 12 months
thereafter, as selected by the Borrower pursuant hereto; provided, however, that
(a) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day,
unless the result of such extension would be to extend such Interest Period into
the next calendar month, in which case such Interest Period shall end on the
immediately preceding Business Day, (b) any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of a calendar month, (c) the Borrower
may not select any Interest Period (i) in the case of Revolving Loans, ending
after any Maturity Date for Revolving Loans and (ii) in the case of Term Loans,
ending after any Maturity Date for Term Loans, (d) the Borrower may not select
any Interest Period in respect of Loans having an aggregate principal amount of
less than $1,000,000, (e) there shall be outstanding at any one time no more
than 10 Interest Periods and (f) the Borrower may not select any Interest Period
period longer than 1 month until the earlier of (x) ninety (90) days following
the Closing Date and (y) the occurrence of a Successful Syndication.
“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.
“Internet Domain Names” means all rights, title and interests (and all related
IP Ancillary Rights) arising under any Requirement of Law in or relating to
Internet domain names.
“Investment” means, with respect to any Person, directly or indirectly, (a) to
own, purchase or otherwise acquire, in each case whether beneficially or
otherwise, any investment in, including any interest in, any Security of any
other Person (other than any evidence of any Obligation), (b) to purchase or
otherwise acquire, whether in one transaction or in a series of related
transactions, all or substantially all of the property of any other Person or a
business conducted by any other Person or all or substantially all of the assets
constituting the business of a division, branch, brand or other unit operation
of any other Person, (c) to incur, or to remain liable under, any Guaranty
Obligation for Indebtedness of any other Person, to assume the Indebtedness of
any other Person or to make, hold, purchase or otherwise acquire, in each case
directly or indirectly, any deposit, loan, advance, commitment to lend or
advance, or other extension of credit (including by deferring or extending the
date of, in each case outside the ordinary course of business, the payment of
the purchase price for Sales of property or services to any other Person, to the
extent such payment obligation constitutes Indebtedness of such other Person),
excluding deposits with financial institutions available for withdrawal on
demand, prepaid expenses, accounts receivable and similar items created in the
ordinary course of business or (d) to make, directly or indirectly, any
contribution to the capital of any other Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment. The amount of any Investment shall be reduced by the amount actually
returned on such Investment (to the extent in the same form).
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

22



--------------------------------------------------------------------------------



 



“IP Ancillary Rights” means, with respect to any Intellectual Property, as
applicable, all foreign counterparts to, and all divisionals, reversions,
continuations, continuations-in-part, reissues, reexaminations, renewals and
extensions of, such Intellectual Property and all income, royalties, proceeds
and Liabilities at any time due or payable or asserted under or with respect to
any of the foregoing or otherwise with respect to such Intellectual Property,
including all rights to sue or recover at law or in equity for any past, present
or future infringement, misappropriation, dilution, violation or other
impairment thereof, and, in each case, all rights to obtain any other IP
Ancillary Right.
“IP License” means all Contractual Obligations (and all related IP Ancillary
Rights), whether written or oral, granting any right title and interest in or
relating to any Intellectual Property.
“IRS” means the Internal Revenue Service of the United States and any successor
thereto.
“Issue” means, with respect to any Letter of Credit, to issue, extend the
expiration date of, renew (including by failure to object to any automatic
renewal on the last day such objection is permitted), increase the face amount
of, or reduce or eliminate any scheduled decrease in the face amount of, such
Letter of Credit, or to cause any Person to do any of the foregoing. The terms
“Issued” and “Issuance” have correlative meanings.
“Joint Venture” means a Person (other than a Subsidiary) in which the Borrower
or any of its Subsidiaries holds an Investment.
“L/C Cash Collateral Account” means any Cash Collateral Account (a) specifically
designated as such by the Borrower in a notice to the Administrative Agent and
(b) from and after the effectiveness of such notice, not containing any funds
other than those required under the Loan Documents to be placed therein.
“L/C Issuer” means (a) GE Capital or any of its designated Affiliates and
(b) each Person that hereafter becomes an L/C Issuer with the approval of, and
if requested by, the Administrative Agent and the Borrower, pursuant to an
agreement with and in form and substance satisfactory to, the Administrative
Agent and the Borrower, in each case in their capacity as an issuer of Letters
of Credit hereunder and together with their successors in such capacity;
provided, that if any Extension or Extensions of Revolving Credit Commitments is
or are effected in accordance with Section 2.20, then on the occurrence of the
Maturity Date with respect thereto (the “L/C Issuer Termination Date”), each L/C
Issuer at such time shall have the right to resign as an L/C Issuer on, or on
any date within twenty (20) Business Days after, the L/C Issuer Termination
Date, in each case upon not less than ten (10) days’ prior written notice
thereof to the Borrower and the Administrative Agent and, in the event of any
such resignation and upon the effectiveness thereof, the respective entity so
resigning shall retain all of its rights hereunder and under the other Loan
Documents as an L/C Issuer with respect to all Letters of Credit theretofor
issued by it (which Letters of Credit shall remain outstanding in accordance
with the terms hereof until their respective expirations) but shall not be
required to issue any further Letters of Credit hereunder.
“L/C Obligations” means, for any Letter of Credit at any time, the sum of
(a) the L/C Reimbursement Obligations at such time for such Letter of Credit and
(b) the aggregate maximum undrawn face amount of such Letter of Credit
outstanding at such time.
“L/C Reimbursement Agreement” has the meaning specified in Section 2.4(a).
“L/C Reimbursement Date” has the meaning specified in Section 2.4(e).
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

23



--------------------------------------------------------------------------------



 



“L/C Reimbursement Obligation” means, for any Letter of Credit, the obligation
of the Borrower to the L/C Issuer thereof, as and when matured, to pay all
amounts drawn under such Letter of Credit.
“L/C Request” has the meaning specified in Section 2.4(b).
“L/C Sublimit” means $5,000,000.
“Lead Arrangers” means GECM and ING.
“Lender” means, collectively, the Swingline Lender and any other financial
institution or other Person that (a) is listed on the signature pages hereof as
a “Lender”, (b) from time to time becomes a party hereto by execution of an
Assignment or (c) from time to time becomes a party hereto as a “Lender” by
execution of an Incremental Term Loan Assumption Agreement, an Additional
Revolving Credit Commitment Assumption Agreement, Extension Amendment or a
Refinancing Amendment, in each case together with its permitted successors and
assigns.
“Letter of Credit” means any letter of credit Issued pursuant to Section 2.4.
Each Existing Letter of Credit shall be deemed to constitute a Letter of Credit
issued hereunder on the Closing Date for all purposes of the Loan Documents.
“Letter of Credit Fee” has the meaning specified in Section 2.11(b).
“Liabilities” means all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses (including those
incurred upon any appeal or in connection with the preparation for and/or
response to any subpoena or request for document production relating thereto),
in each case of any kind or nature (including interest accrued thereon or as a
result thereto and fees, charges and disbursements of financial, legal and other
advisors and consultants), whether joint or several, whether or not indirect,
contingent, consequential, actual, punitive, treble or otherwise.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or
otherwise), security interest or other security arrangement and any other
preference, priority or preferential arrangement of any kind or nature
whatsoever, including any conditional sale contract or other title retention
agreement, the interest of a lessor under a Capital Lease and any Synthetic
Lease or other financing lease having substantially the same economic effect as
any of the foregoing; provided that in no event shall an operating lease that is
not a Synthetic Lease in and of itself be deemed to be a Lien.
“Loan” means any loan made or deemed made by any Lender hereunder.
“Loan Documents” means, collectively, this Agreement, any Notes, the Guaranty
and Security Agreement, the Mortgages, the Control Agreements, the Intercreditor
Agreement, the Fee Letter, the L/C Reimbursement Agreements, each Incremental
Term Loan Assumption Agreement, each Additional Revolving Credit Commitment
Assumption Agreement, each Extension Amendment and each Refinancing Amendment
and, when executed, each document executed by a Loan Party and delivered to the
Administrative Agent, any Lender or any L/C Issuer in connection with or
pursuant to any of the foregoing or the Obligations, together with any
modification of any term, or any waiver with respect to, any of the foregoing,
excluding in any event Secured Hedging Agreements and Banking Services
Agreements.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

24



--------------------------------------------------------------------------------



 



“Loan Party” means the Borrower and each Guarantor.
“Material Adverse Effect” means an effect that results in or causes, or could
reasonably be expected to result in or cause, a material adverse change in any
of (a) the financial condition, business, performance, operations or property of
the Group Members, taken as a whole, (b) the ability of the Loan Parties, taken
as a whole, to perform their obligations under the Loan Documents or (c) the
validity or enforceability of any Loan Document or the rights and remedies of
the Administrative Agent, the Lenders and the other Secured Parties under any
Loan Document.
“Material Environmental Liabilities” means Environmental Liabilities of the
Group Members exceeding $1,000,000 in the aggregate.
“Material Real Property” means any fee-owned real property with an appraised
value of greater than $1,000,000.
“Maturity Date” means (a) with respect to (i) the Term Loans that have not been
extended pursuant to Section 2.20, October 21, 2016 and (ii) any other tranche
of Term Loans (including any Other Term Loans, Extended Term Loans and Other
Refinancing Term Loans), the maturity dates specified therefor in the applicable
Incremental Term Loan Assumption Agreement, Extension Amendment or Refinancing
Amendment and (b) with respect to the Revolving Credit Commitments (including
any Extended Revolving Credit Commitments and Other Refinancing Revolving Credit
Commitments), the Scheduled Revolving Credit Termination Date applicable
thereto.
“Merger Sub” means Radio Network Holdings, LLC, a Delaware limited liability
company and a wholly-owned Subsidiary of the Borrower.
“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto.
“Mortgage” means any mortgage, deed of trust or other similar document executed
or required herein to be executed by any Loan Party and granting a security
interest over real property in favor of the Administrative Agent as security for
the Obligations.
“Mortgage Supporting Documents” means, with respect to any Mortgage for a parcel
of real property, each document (including title policies or marked-up
unconditional insurance binders (in each case, together with copies of all
documents referred to therein), maps, ALTA (or TLTA, if applicable) as-built
surveys (in form and as to date that is sufficiently acceptable to the title
insurer issuing title insurance to the Administrative Agent for such title
insurer to deliver endorsements to such title insurance as reasonably requested
by the Administrative Agent), environmental assessments and reports, appraisals
required to comply with FIRREA and evidence regarding recording and payment of
fees, insurance premium and taxes) that the Administrative Agent may reasonably
request, to create, register, perfect, maintain, evidence the existence,
substance, form or validity of or enforce a valid lien on such parcel of real
property in favor of the Administrative Agent for the benefit of the Secured
Parties, subject only to such Liens as the Administrative Agent may approve.
“Multiemployer Plan” means any multiemployer plan, as defined in
Section 400l(a)(3) of ERISA, to which any Group Member incurs or otherwise has
any obligation or liability, contingent or otherwise (including on account of an
ERISA Affiliate).
“National Flood Insurance Program” means the program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968 and the Flood
Disaster Protection Act of 1973, as revised by the National Flood Insurance
Reform Act of 1994, that mandates the purchase of flood insurance to cover real
property improvements located in Special Flood Hazard Areas in participating
communities and provides protection to property owners through a federal
insurance program.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

25



--------------------------------------------------------------------------------



 



“Net Cash Proceeds” means proceeds received in cash from (a) any Sale of, or
Property Loss Event with respect to, property, net of (i) the out-of-pocket cash
costs, fees and expenses paid or required to be paid in connection therewith,
(ii) taxes paid or reasonably estimated to be payable as a result thereof and
(iii) any amount required to be paid or prepaid on Indebtedness (other than the
Obligations and Indebtedness owing to any Group Member) secured by the property
subject thereto or (b) any sale or issuance of Stock or incurrence of
Indebtedness, in each case net of brokers’, advisors’ and investment banking
fees and other out-of-pocket underwriting discounts, commissions and other
out-of-pocket cash costs, fees and expenses, in each case incurred in connection
with such transaction; provided, however, that any such proceeds received by any
Subsidiary of the Borrower that is not a Wholly Owned Subsidiary of the Borrower
shall constitute “Net Cash Proceeds” only to the extent of the aggregate direct
and indirect beneficial ownership interest of the Borrower therein.
“Non-Debt Fund Affiliate” means an Affiliate of the Borrower (including the
Sponsors) that is not a Debt Fund Affiliate or a Purchasing Borrower Party.
“Non-Funding Lender” means any Lender that has (a) failed to fund any payments
required to be made by it under the Loan Documents within two Business Days
after any such payment is due (excluding expense and similar reimbursements that
are subject to good faith disputes), (b) given written notice (and the
Administrative Agent has not received a revocation in writing), to the Borrower,
the Administrative Agent, any Lender, or the L/C Issuer or has otherwise
publicly announced (and the Administrative Agent has not received notice of a
public retraction) that such Lender believes it will fail to fund payments or
purchases of participations required to be funded by it under the Loan Documents
or one or more other syndicated credit facilities, (c) failed to fund, and not
cured, loans, participations, advances, or reimbursement obligations under one
or more other syndicated credit facilities, unless subject to a good faith
dispute, or (d)(i)become subject to a voluntary or involuntary case under the
Bankruptcy Code or any similar bankruptcy laws, (ii) a custodian, conservator,
receiver or similar official appointed for it or any substantial part of such
Person’s assets other than an Undisclosed Administration, or (iii) made a
general assignment for the benefit of creditors, been liquidated, or otherwise
been adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Person or its assets to be, insolvent or
bankrupt, and for this clause (d), the Administrative Agent has determined in
good faith that such Lender is reasonably likely to fail to fund any payments
required to be made by it under the Loan Documents.
“Non-U.S. Lender Party” means each of the Administrative Agent, each Lender,
each L/C Issuer, each SPV and each participant, in each case that is not a
Domestic Person.
“Note” means a promissory note of the Borrower, in substantially the form of
Exhibit B, payable to the order of a Lender in any Facility in a principal
amount equal to the amount of such Lender’s Commitment under such Facility (or,
in the case of the Term Loan Facility, the aggregate initial principal amount of
the Term Loans).
“Notice of Borrowing” has the meaning specified in Section 2.2.
“Notice of Conversion or Continuation” has the meaning specified in Section
2.10.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

26



--------------------------------------------------------------------------------



 



“Obligations” means, with respect to any Loan Party, all amounts, obligations,
liabilities, covenants and duties of every type and description owing by such
Loan Party to the Administrative Agent, any Lender, any L/C Issuer, any other
Indemnitee, any participant, any SPV or any Secured Hedging Counterparty or
Secured Banking Services Provider arising out of, under, or in connection with,
any Loan Document, any Secured Hedging Agreement or any Secured Banking Services
Obligations, whether direct or indirect (regardless of whether acquired by
assignment), absolute or contingent, due or to become due, whether liquidated or
not, now existing or hereafter arising and however acquired, and whether or not
evidenced by any instrument or for the payment of money, including, without
duplication, (a) if such Loan Party is the Borrower, all Loans and L/C
Obligations, (b) all interest, whether or not accruing after the filing of any
petition in bankruptcy or after the commencement of any insolvency,
reorganization or similar proceeding, and whether or not a claim for post-filing
or post-petition interest is allowed in any such proceeding, and (c) all other
fees, expenses (including fees, charges and disbursement of counsel), interest,
commissions, charges, costs, disbursements, indemnities and reimbursement of
amounts paid and other sums chargeable to such Loan Party under any Loan
Document (including those payable to L/C Issuers as described in Section 2.11).
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“OID” has the meaning specified in the definition of “All-In-Yield”.
“Other Refinancing Credit Commitments” means the Other Refinancing Revolving
Credit Commitments and the Other Refinancing Term Loan Commitments.
“Other Refinancing Loans” means the Other Refinancing Revolving Loans and the
Other Refinancing Term Loans.
“Other Refinancing Revolving Credit Commitments” means one or more classes of
revolving credit commitments hereunder or extended Revolving Credit Commitments
that result from a Refinancing Amendment.
“Other Refinancing Revolving Loans” means the Revolving Loans made pursuant to
any Other Refinancing Revolving Credit Commitment.
“Other Refinancing Term Loan Commitments” means one or more classes of term loan
commitments hereunder that result from a Refinancing Amendment.
“Other Refinancing Term Loans” means one or more classes of Term Loans that
result from a Refinancing Amendment.
“Other Taxes” has the meaning specified in Section 2.17(c).
“Other Term Loans” shall have the meaning assigned to such term in Section
2.19(a).
“Patents” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to letters patent
and applications therefor.
“Patriot Act” means the USA Patriot Act, Title III of Pub. L. 107-56, signed
into law on October 26, 2001.
“PBGC” means the United States Pension Benefit Guaranty Corporation and any
successor thereto.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

27



--------------------------------------------------------------------------------



 



“Permit” means, with respect to any Person, any permit, approval, authorization,
license, registration, certificate, concession, grant, franchise, variance or
permission from, and any other Contractual Obligations with, any Governmental
Authority, including without limitation, the FCC, in each case whether or not
having the force of law and applicable to or binding upon such Person or any of
its property or to which such Person or any of its property is subject.
“Permitted Acquisition” means any Proposed Acquisition satisfying each of the
following conditions: (a) the aggregate amounts payable in connection with, and
other consideration for (in each case, including all transaction costs and all
Indebtedness, liabilities and Guaranty Obligations incurred or assumed in
connection therewith or otherwise reflected in a Consolidated balance sheet of
the Borrower and the Proposed Acquisition Target but excluding any portion of
such consideration (i) comprised of Qualified Stock or (ii) funded with Net Cash
Proceeds of any issuances of Qualified Stock, in each case, to the extent that
the Consolidated Leverage Ratio, measured on a Pro Forma Basis immediately after
giving effect to such Proposed Acquisition, as of the last day of the most
recently ended Fiscal Quarter or Fiscal Year (in the case of the fourth Fiscal
Quarter) for which Financial Statements have been or were required to be
delivered pursuant to Section 6.1 is less than the Consolidated Leverage Ratio
as of the last day of the most recently ended Fiscal Quarter or Fiscal Year (in
the case of the fourth Fiscal Quarter) for which Financial Statements have been
or were required to be delivered pursuant to Section 6.1 (without giving pro
forma effect to such Proposed Acquisition) (i) such Proposed Acquisition shall
not exceed, in the aggregate with any Indebtedness incurred in connection with
such Proposed Acquisition pursuant to Section 8.1(n), $25,000,000, and (ii) such
Proposed Acquisition and all other Permitted Acquisitions consummated on or
prior to the date of the consummation of such Proposed Acquisition shall not
exceed, in the aggregate with any Indebtedness incurred on or prior to such date
pursuant to Section 8.1(n), $50,000,000, (b) the Administrative Agent shall have
received reasonable advance notice of such Proposed Acquisition including a
reasonably detailed description thereof at least 15 Business Days prior to the
consummation of such Proposed Acquisition (or such later date as may be agreed
by the Administrative Agent) and on or prior to the date of such Proposed
Acquisition, the Administrative Agent shall have received copies of the
acquisition agreement and related Contractual Obligations and other documents
(including financial information and analysis, environmental assessments and
reports, opinions, certificates, lien searches, and FCC approvals) and
information reasonably requested by the Administrative Agent, (c) as of the date
of consummation of any transaction as part of such Proposed Acquisition and
after giving effect to all transactions to occur on such date as part of such
Proposed Acquisition, all conditions set forth in clauses (i) and (ii) of
Section 3.2(b) shall be satisfied or duly waived and, after giving effect to
such Permitted Acquisition, the Borrower shall be in compliance with the
financial covenants set forth in Article 5 on a Pro Forma Basis as of the last
day of the most recently ended Fiscal Quarter or Fiscal Year (in the case of the
fourth Fiscal Quarter) for which Financial Statements have been or were required
to be delivered pursuant to Section 6.1, (d) no Event of Default is continuing
or would result therefrom and (e) the Proposed Acquisition Target has
Consolidated EBITDA, subject to pro forma adjustments reasonably acceptable to
the Administrative Agent, for the most recent four fiscal quarters prior to the
date of such Proposed Acquisition for which financial statements are available,
greater than zero.
“Permitted Indebtedness” means any Indebtedness of any Group Member that is not
prohibited by Section 8.1 or any other provision of any Loan Document.
“Permitted Investment” means any Investment of any Group Member that is not
prohibited by Section 8.3 or any other provision of any Loan Document.
“Permitted Investors” means, collectively the Sponsors and their respective
Controlled Investment Affiliates.
“Permitted Lien” means any Lien on or with respect to the property of any Group
Member that is not prohibited by Section 8.2 or any other provision of any Loan
Document.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

28



--------------------------------------------------------------------------------



 



“Permitted Refinancing” means Indebtedness constituting a refinancing, exchange
or extension of Permitted Indebtedness that (a) has an aggregate outstanding
principal amount not greater than the aggregate principal amount of such
Permitted Indebtedness outstanding at the time of such refinancing, exchange or
extension except for increases due to the amount of any premiums required to be
paid thereon and reasonable fees and expenses associated therewith, (b) has a
Weighted Average Life to Maturity (measured as of the date of such refinancing,
exchange or extension) and maturity no shorter than that of such Permitted
Indebtedness being refinanced, exchanged or extended, (c) is not entered into as
part of a Sale and Leaseback transaction and (d) is not secured by any property
or any Lien other than those securing such Permitted Indebtedness; provided,
however, that, notwithstanding the foregoing, (x) the terms of such Permitted
Indebtedness may be modified as part of such Permitted Refinancing if such
modification would have been permitted pursuant to Section 8.11 or in the case
of an increase in the principal amount of such Permitted Indebtedness,
Section 8.1 and (y) no Guaranty Obligation for such Indebtedness shall
constitute part of such Permitted Refinancing unless similar Guaranty
Obligations with respect to such Permitted Indebtedness existed and constituted
Permitted Indebtedness prior to such refinancing, exchange or extension; and
provided, further, that with respect to Indebtedness constituting a refinancing,
exchange or extension of the Indebtedness outstanding under the Second Lien Loan
Documents (a “Second Lien Refinancing”), the following additional conditions
shall apply: (i) no Event of Default is continuing or would result therefrom,
(ii) such Second Lien Refinancing shall comply with each condition set forth in
Section 4.2 of the Intercreditor Agreement, (iii) the aggregate principal amount
of indebtedness outstanding under such Second Lien Refinancing (the “New Second
Lien Obligations”) shall not be less than aggregate principal amount of
indebtedness outstanding under the Second Lien Loan Documents immediately prior
to such Second Lien Refinancing, (iv) the agent under the New Second Lien
Obligations (the “New Second Lien Agent”) shall have executed and delivered
documentation satisfactory to the Administrative Agent pursuant to which such
New Second Lien Agent has confirmed that it is bound by the terms of the
Intercreditor Agreement, (v) the Consolidated Leverage Ratio, the numerator of
which shall be calculated on a pro forma basis to give effect to such Second
Lien Refinancing, and the denominator of which shall equal the Borrower’s
Consolidated EBITDA for the most recently ended period of four consecutive
Fiscal Quarters with respect to which financial statements have been or were
required to be delivered pursuant to Section 6.1, shall be no greater than the
Consolidated Leverage Ratio as of the last day of the most recently ended Fiscal
Quarter or Fiscal Year (in the case of the fourth Fiscal Quarter) for which
Financial Statements have been or were required to be delivered pursuant to
Section 6.1 (without giving pro forma effect to such Second Lien Refinancing)
and (vi) if such Second Lien Refinancing is not funded (including, without
limitation, any arrangement fees, upfront fees, original issue discount or other
fees, costs or expenses) solely with Net Cash Proceeds of issuances of Qualified
Stock, (A) the Borrower’s Consolidated Leverage Ratio the numerator of which
shall be calculated on a pro forma basis to give effect to such Second Lien
Refinancing, and the denominator of which shall equal the Borrower’s
Consolidated EBITDA for the most recently ended period of four consecutive
Fiscal Quarters with respect to which financial statements have been or were
required to be delivered pursuant to Section 6.1, shall not exceed the
Consolidated Leverage Ratio permitted under Section 5.1 for the last day of the
most recent Fiscal Quarter or Fiscal Year (in the case of the fourth Fiscal
Quarter) ending prior to such date (assuming that the maximum permitted
Consolidated Leverage Ratio permitted at such time was in fact 0.50 to 1 less
than the ratio set forth in Section 5.1 for such period) and (B) after giving
effect to such Second Lien Refinancing, the sum of (x) unencumbered (except for
encumbrances created by the Loan Documents and the Second Lien Loan Documents)
cash and Cash Equivalents held by the Borrower and its Subsidiaries at such
time, plus (y) the aggregate Revolving Credit Commitments of all the Lenders
then in effect minus (z) the Revolving Credit Outstandings of all the Lenders at
such time, shall not be less than $12,500,000.
“Permitted Reinvestment” means, with respect to the Net Cash Proceeds of any
Sale or Property Loss Event, to acquire (or make Capital Expenditures to finance
the acquisition, repair, improvement or construction of), to the extent
otherwise permitted hereunder, property useful in the business of the Borrower
or any of its Subsidiaries (including through a Permitted Acquisition or
Permitted Investment) or, if such Property Loss Event involves loss or damage to
property, to repair such loss or damage.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

29



--------------------------------------------------------------------------------



 



“Person” means any individual, partnership, corporation (including a business
trust and a public benefit corporation), joint stock company, estate,
association, firm, enterprise, trust, limited liability company, unincorporated
association, joint venture and any other entity or Governmental Authority.
“Pro Forma Balance Sheet” has the meaning specified in Section 4.4(d).
“Pro Forma Basis” means, with respect to any determination for any period and
any Pro Forma Transaction, that such determination shall be made by giving pro
forma effect to each such Pro Forma Transaction, as if each such Pro Forma
Transaction had been consummated on the first day of such period, based on
historical results accounted for in accordance with GAAP either (a) in
accordance with Regulation S-X of the Securities Act or (b) with adjustments
that reflect the reasonably anticipated effect of direct cost cutting measures
that are realizable (as reasonably determined by the Administrative Agent)
within one year after the consummation of such Pro Forma Transaction, and, in
each case of (a) and (b), to the extent applicable, based on reasonable
assumptions that are specified in detail in the relevant Compliance Certificate,
Financial Statement or other document provided to the Administrative Agent or
any Lender in connection herewith and are reasonably acceptable to the
Administrative Agent.
“Pro Forma Transaction” means (a) any transaction consummated as part of the
Acquisition (including the Related Transactions), (b) any Permitted Acquisition
and (c) any Sale of assets permitted by Section 8.4(e) for Net Cash Proceeds
greater than $1,000,000, together with each other transaction relating thereto
and consummated in connection therewith, including any incurrence or repayment
of Indebtedness.
“Projections” means, collectively, the Initial Projections and any document
delivered pursuant to Section 6.1(f).
“Property Loss Event” means, with respect to any property, any loss of or damage
to such property or any taking of such property or condemnation thereof.
“Proposed Acquisition” means (a) any proposed acquisition that is consensual and
approved by the board of directors of such Proposed Acquisition Target, of all
or substantially all of the assets or Stock of any Proposed Acquisition Target
by the Borrower or any Subsidiary of the Borrower or (b) any proposed merger of
any Proposed Acquisition Target with or into the Borrower or any Subsidiary of
the Borrower (and, in the case of a merger with the Borrower, with the Borrower
being the surviving corporation).
“Proposed Acquisition Target” means any Person engaged in a business that the
Borrower and its Subsidiaries are permitted to engage in pursuant to Section 8.8
and that is organized under the laws of the United States of America, any State
thereof or the District of Columbia or any brand, line of business, division,
branch, operating division or other unit operation of any such Person.
“Pro Rata Outstandings” of any Lender at any time, means (a) in the case of the
Term Loan Facility, the outstanding principal amount of the Term Loans owing to
such Lender and (b) in the case of the Revolving Credit Facility, the sum of
(i) the outstanding principal amount of Revolving Loans owing to such Lender and
(ii) the amount of the participation of such Lender in the L/C Obligations
outstanding with respect to all Letters of Credit.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

30



--------------------------------------------------------------------------------



 



“Pro Rata Share” means, with respect to any Lender and any Facility or
Facilities at any time, the percentage obtained by dividing (a) the sum of the
Commitments (or, if such Commitments in any such Facility are terminated, the
Pro Rata Outstandings therein) of such Lender then in effect under such
Facilities by (b) the sum of the Commitments (or, if such Commitments in any
such Facility are terminated, the Pro Rata Outstandings therein) of all Lenders
then in effect under such Facilities; provided, however, that, if there are no
Commitments and no Pro Rata Outstandings in any of such Facilities, such
Lender’s Pro Rata Share in such Facilities shall be determined based on the Pro
Rata Share in such Facilities most recently in effect, after giving effect to
any subsequent assignment and any subsequent non-pro rata payments of any Lender
pursuant to Sections 2.18, 2.19, 2.20, 2.21 or 2.22.
“Purchase Offer” has the meaning specified in Section 2.21(a).
“Purchasing Borrower Party” means the Borrower or any Subsidiary of the Borrower
that becomes a Lender hereunder in accordance with Section 2.21 or
Section 11.2(g).
“Qualified Stock” means any Stock that is not Disqualified Stock.
“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the Borrower
executed by each of (a) the Borrower, (b) the Administrative Agent, (c) the L/C
Issuer (in the case of Other Refinancing Revolving Credit Commitments or Other
Refinancing Revolving Loans) and (d) each Refinancing Lender and Lender that
agrees to provide any portion of the Credit Agreement Refinancing Indebtedness
being incurred pursuant thereto, in accordance with Section 2.22.
“Refinancing Lender” means, at any time, any bank, other financial institution
or institutional investor that agrees to provide any portion of any Credit
Agreement Refinancing Indebtedness pursuant to a Refinancing Amendment in
accordance with Section 2.22; provided that each Refinancing Lender (other than
any Person that is a Lender, an Affiliate of a Lender or an Approved Fund of a
Lender at such time) shall be subject to the approval of the Administrative
Agent and the L/C Issuer (in the case of Other Refinancing Revolving Credit
Commitments or Other Refinancing Revolving Loans) (such approval not to be
unreasonably withheld or delayed), in each case to the extent any such consent
would be required from the Administrative Agent and the L/C Issuer (in the case
of Other Refinancing Revolving Credit Commitments or Other Refinancing Revolving
Loans) under Section 11.2(b) for an assignment of Loans or Commitments to such
Refinancing Lender.
“Register” has the meaning specified in Section 2.14(b).
“Reinvestment Prepayment Amount” means, with respect to any Net Cash Proceeds on
the Reinvestment Prepayment Date therefor, the amount of such Net Cash Proceeds
otherwise required for prepayment of the Loans less any amount paid or required
to be paid by any Group Member to make Permitted Reinvestments with such Net
Cash Proceeds pursuant to a Contractual Obligation entered into prior to such
Reinvestment Prepayment Date with any Person that is not an Affiliate of the
Borrower.
“Reinvestment Prepayment Date” means, with respect to any portion of any Net
Cash Proceeds of any Sale or Property Loss Event required for prepayment of the
Loans, the earliest of (a) the 270th day after the completion of the portion of
such Sale or Property Loss Event corresponding to such Net Cash Proceeds,
(b) the date that is 5 Business Days after the date on which the Borrower shall
have notified the Administrative Agent of the Borrower’s determination not to
make Permitted Reinvestments with such Net Cash Proceeds, (c) the occurrence of
any Event of Default set forth in Section 9.1(e)(ii) and (d) 5 Business Days
after the delivery of a notice by the Administrative Agent or the Required
Lenders to the Borrower during the continuance of any other Event of Default.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

31



--------------------------------------------------------------------------------



 



“Related Documents” means, collectively, the Acquisition Agreement, the Loan
Documents, the Second Lien Loan Documents, the Sponsor PIK Notes, the payoff
letters with respect to the Indebtedness outstanding under the Existing Debt
Agreements executed and delivered to the Administrative Agent on or prior to the
Closing Date and each other document executed with respect to any of the
foregoing or any Related Transaction.
“Related Person” means, with respect to any Person, each Affiliate of such
Person and each director, officer, employee, agent, trustee, representative,
attorney, accountant and each insurance, environmental, legal, financial and
other advisor (including those retained in connection with the satisfaction or
attempted satisfaction of any condition set forth in Article 3) and other
consultants and agents of or to such Person or any of its Affiliates, together
with, if such Person is the Administrative Agent, each other Person or
individual designated, nominated or otherwise mandated by or helping the
Administrative Agent pursuant to and in accordance with Section 10.4 or any
comparable provision of any Loan Document.
“Related Transactions” means, collectively, the consummation of the Acquisition,
the consummation of the transactions contemplated by the Loan Documents, the
consummation of the transactions contemplated by the Second Lien Loan Documents,
the issuance of the Sponsor PIK Notes, the refinancing of the Existing Debt
Agreements, the execution and delivery of all Related Documents and the payment
of all related fees, costs and expenses.
“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material into
or through the environment.
“Relevant Four Fiscal Quarter Period” has the meaning specified in Section 9.5.
“Remedial Action” means all actions required under Environmental Laws to
(a) clean up, remove, treat or in any other way address any Hazardous Material
in the indoor or outdoor environment, (b) prevent or minimize any Release so
that a Hazardous Material does not migrate or endanger or threaten to endanger
public health or welfare or the indoor or outdoor environment or (c) perform pre
remedial studies and investigations and post-remedial monitoring and care with
respect to any Hazardous Material.
“Repricing Transaction” shall mean the prepayment, refinancing, substitution or
replacement of all or a portion of the Term Loans (other than a refinancing of
all the Obligations hereunder in connection with a sale of all or substantially
all of the assets or Stock of the Group Members) with the incurrence by the
Borrower of any debt financing (including any Incremental Term Loans) having an
effective interest cost or weighted average yield (with the comparative
determinations to be made by the Administrative Agent consistent with generally
accepted financial practices, after giving effect to, among other factors,
margin, interest rate floors, upfront or similar fees or original issue discount
shared with all providers of such financing, but excluding the effect of any
arrangement, structuring, syndication or other fees payable in connection
therewith that are not shared with all providers of such financing, and without
taking into account any fluctuations in the Eurodollar Rate) that is less than
the effective interest cost (as determined by the Administrative Agent on the
same basis) of such Term Loans, including as may be effected through any
amendment to this Agreement relating to the interest rate for, or weighted
average yield of, the Term Loans.
“Required Lenders” means, at any time, Lenders having at such time in excess of
50% of the sum of the aggregate Revolving Credit Commitments (or, if such
Commitments are terminated, the sum of the amounts of the participations in
Swing Loans, the principal amount of unparticipated portions of the Swing Loans
and the Pro Rata Outstandings in the Revolving Credit Facility), Term Loan
Commitments (or, if such Commitments are terminated, the Pro Rata Outstandings
in the Term Loan Facility) and any other Commitments under any other Facility
provided hereunder (or, if such Commitments are terminated, the Pro Rata
Outstandings under such Facilities) then in effect, ignoring, in such
calculation, the amounts held by any Non-Funding Lender.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

32



--------------------------------------------------------------------------------



 



“Required Revolving Credit Lenders” means, at any time, Lenders having at such
time in excess of 50% of the aggregate Revolving Credit Commitments (or, if such
Commitments are terminated, the sum of the amounts of the participations in
Swing Loans, the principal amount of the unparticipated portions of the Swing
Loans and the Pro Rata Outstandings in the Revolving Credit Facility) then in
effect, ignoring, in such calculation, the amounts held by any Non Funding
Lender.
“Required Term Loan Lenders” means, at any time, Lenders having at such time in
excess of 50% of the aggregate Term Loan Commitments (or, if such Commitments
are terminated, the Pro Rata Outstandings in the Term Loan Facility) then in
effect, ignoring, in such calculation, the Commitments and Pro Rata Outstandings
of any Non-Funding Lender.
“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case whether or not having the force of law and that are applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject.
“Responsible Officer” means, with respect to any Person, any of the chief
financial officer, chief executive officer or any co- chief executive officer,
president, treasurer, assistant treasurer, controller, managing member or
general partner of such Person but, in any event, with respect to financial
matters, the chief financial officer or any such officer that is responsible for
preparing the Financial Statements delivered hereunder and, with respect to the
Corporate Chart and other documents delivered pursuant to Section 6.1(e),
documents delivered on the Closing Date and documents delivered pursuant to
Section 7.10, the secretary or assistant secretary of such Person or any other
officer responsible for maintaining the corporate and similar records of such
Person.
“Restricted Payment” means (a) any dividend, return of capital or distribution,
whether direct or indirect and whether in cash, Securities or other property, on
account of any Stock or Stock Equivalent of the Borrower or any of its
Subsidiaries, in each case now or hereafter outstanding, including with respect
to a claim for rescission of a Sale of such Stock or Stock Equivalent and
(b) any redemption, retirement, termination, defeasance, cancellation, purchase
or other acquisition for value, whether direct or indirect (including through
the use of Hedging Agreements, the making, repayment, cancellation or
forgiveness of Indebtedness and similar Contractual Obligations), of any Stock
or Stock Equivalent of any Group Member or of any direct or indirect parent
entity of the Borrower, now or hereafter outstanding, and any payment or other
transfer setting aside funds for any such redemption, retirement, termination,
cancellation, purchase or other acquisition, whether directly or indirectly and
whether to a sinking fund, a similar fund or otherwise.
“Revolving Credit Commitment” means, with respect to each Revolving Credit
Lender, the commitment of such Lender to make Revolving Loans and acquire
interests in other Revolving Credit Outstandings, which commitment is in the
amount set forth opposite such Lender’s name on Schedule I under the caption
“Revolving Credit Commitment”, or in the Additional Revolving Credit Commitment
Assumption Agreement pursuant to which such Lender agreed to provide an
additional Revolving Credit Commitment, as applicable, as amended to reflect
Assignments and as such amount may be reduced pursuant to this Agreement. The
aggregate amount of the Revolving Credit Commitments on the date hereof equals
$25,000,000. Unless the context shall otherwise require, the term “Revolving
Credit Commitment” shall include the any Extended Revolving Credit Commitment.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

33



--------------------------------------------------------------------------------



 



“Revolving Credit Facility” means the Revolving Credit Commitments and the
provisions herein related to the Revolving Loans, Swing Loans and Letters of
Credit.
“Revolving Credit Lender” means each Lender that has a Revolving Credit
Commitment, holds a Revolving Loan or participates in any Swing Loan or Letter
of Credit.
“Revolving Credit Outstandings” means, at any time, the sum of, in each case to
the extent outstanding at such time, (a) the aggregate principal amount of the
Revolving Loans and Swing Loans and (b) the L/C Obligations for all Letters of
Credit.
“Revolving Credit Termination Date” shall mean the earliest of (a) the latest
Scheduled Revolving Credit Termination Date, (b) the date of termination of the
Revolving Credit Commitments pursuant to Section 2.5 or 9.2 and (c) the date on
which the Obligations become due and payable pursuant to Section 9.2.
“Revolving Loan” has the meaning specified in Section 2.1. Unless the context
shall otherwise require, the term “Revolving Loan” shall include any Extended
Revolving Loans or Other Refinancing Revolving Loans.
“S&P” means Standard & Poor’s Rating Services or any successor thereto.
“Sale and Leaseback Transaction” means, with respect to any Person (the
“obligor”), any Contractual Obligation or other arrangement with any other
Person (the “counterparty”) consisting of a lease by such obligor of any
property that, directly or indirectly, has been or is to be Sold by the obligor
to such counterparty or to any other Person to whom funds have been advanced by
such counterparty based on a Lien on, or an assignment of, such property or any
obligations of such obligor under such lease.
“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/ programs/index.shtml, or as
otherwise published from time to time.
“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/ index.shtml, or as otherwise
published from time to time, or (b)(i) an agency of the government of a
Sanctioned Country, (ii) an organization controlled by a Sanctioned Country or
(iii) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.
“Scheduled Revolving Credit Termination Date” means (a) with respect to the
portion of the Revolving Credit Commitments of the Revolving Credit Lenders that
have not been extended pursuant to Section 2.20, October 21, 2016 and (b) with
respect to any other Revolving Credit Commitments (including any Extended
Revolving Credit Commitments and Other Refinancing Revolving Commitments), the
maturity dates specified therefor in the applicable Extension Amendment or
Refinancing Amendment.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

34



--------------------------------------------------------------------------------



 



“Second Lien Agent” means the “Administrative Agent” as defined in the Second
Lien Credit Agreement.
“Second Lien Credit Agreement” means the Second Lien Credit Agreement, dated as
of the date hereof, among the Borrower, the Second Lien Agent, the Second Lien
Syndication Agent and the Second Lien Lenders.
“Second Lien Lender” means a “Lender” as defined in the Second Lien Credit
Agreement.
“Second Lien Loan Documents” means the “Loan Documents” as defined in the Second
Lien Credit Agreement.
“Second Lien Loans” means the “Term Loans” as defined in the Second Lien Credit
Agreement.
“Second Lien Syndication Agent” means the “Syndication Agent” as defined in the
Second Lien Credit Agreement.
“Secured Banking Services Obligations” means any and all obligations of any Loan
Party to any Secured Banking Services Provider in an aggregate amount not to
exceed $5,000,000, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services and expressly identified as being “Secured Banking Services
Obligations” hereunder in a joint notice from such Loan Party and such Person
delivered to the Administration Agent reasonably promptly after the execution of
the relevant Banking Services Agreement, which joint notice shall specify the
maximum amount of such obligations that shall constitute “Secured Banking
Services Obligations” (which amount shall not exceed $5,000,000 in the aggregate
for all Secured Banking Services Providers).
“Secured Banking Services Provider” means (a) a Person who has entered into a
Banking Services Agreement with a Loan Party if such Banking Services Agreement
was provided or arranged by GE Capital, ING or their respective Affiliates, and
any assignee of such Person or (b) a Lender or an Affiliate of a Lender who has
entered into a Banking Services Agreement with a Loan Party (or a Person who was
a Lender or an Affiliate of a Lender at the time of execution and delivery of
the Banking Services Agreement).
“Secured Hedging Agreement” means any Hedging Agreement that (a) has been
entered into with a Secured Hedging Counterparty, (b) in the case of a Hedging
Agreement not entered into with or provided or arranged by GE Capital, ING or
their respective Affiliates, is expressly identified as being a “Secured Hedging
Agreement” hereunder in a joint notice from such Loan Party and such Person
delivered to the Administrative Agent reasonably promptly after the execution of
such Hedging Agreement and (c) meets the requirements of Section 8.1(f).
“Secured Hedging Counterparty” means (a) a Person who has entered into a Hedging
Agreement with a Loan Party if such Hedging Agreement was provided or arranged
by GE Capital, ING or their respective Affiliates, and any assignee of such
Person or (b) a Lender or an Affiliate of a Lender who has entered into a
Hedging Agreement with a Loan Party (or a Person who was a Lender or an
Affiliate of a Lender at the time of execution and delivery of the Hedging
Agreement).
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

35



--------------------------------------------------------------------------------



 



“Secured Parties” means the Lenders, the L/C Issuers, the Administrative Agent,
any Secured Hedging Counterparty, any Secured Banking Services Provider, each
other Indemnitee and any other holder of any Obligation of any Loan Party.
“Security” means all Stock, Stock Equivalents, voting trust certificates, bonds,
debentures, instruments and other evidence of Indebtedness, whether or not
secured, convertible or subordinated, all certificates of interest, share or
participation in, all certificates for the acquisition of, and all warrants,
options and other rights to acquire, any of the foregoing.
“Sell” means, with respect to any property, to sell, convey, transfer, assign,
license, lease or otherwise dispose of, any interest therein or to permit any
Person to acquire any such interest, including, in each case, through a Sale and
Leaseback Transaction or through a sale, factoring at maturity, collection of or
other disposal, with or without recourse, of any notes or accounts receivable.
Conjugated forms thereof and the noun “Sale” have correlative meanings.
“Series A and Series B Preferred Stock” means the Borrower’s Series A Preferred
Stock and Series B Preferred Stock in substantially the form attached as
Exhibit N-1 and N-2, respectively.
“Solvent” means, with respect to the Borrower and its Subsidiaries as of any
date of determination, that, as of such date, (a) the fair value of the assets
of the Borrower and its Subsidiaries, on a consolidated basis, is greater than
the total amount of liabilities, including contingent liabilities, of the
Borrower and its Subsidiaries, on a consolidated basis; (b) the present fair
saleable value of the assets of the Borrower and its Subsidiaries, on a
consolidated basis, is not less than the amount that will be required to pay the
probable liability of the Borrower and its Subsidiaries, on a consolidated
basis, on their debts and liabilities as they become absolute and matured;
(c) the Borrower and its Subsidiaries, on a consolidated basis, are not engaged
in business or a transaction, and are not about to engage in business or a
transaction, for which the Borrower’s and its Subsidiaries’ assets, on a
consolidated basis, would constitute unreasonably small capital; and (d) the
Borrower and its Subsidiaries do not intend to, and do not believe that they
will, incur debts or liabilities, on a consolidated basis, beyond their ability
to pay such debts and liabilities as they mature. For the purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability (irrespective of whether such contingent liabilities
meet the criteria for accrual under Statement of Financial Accounting Standard
No. 5).
“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least a one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.
“Specified Acquisition Agreement Representations” means the representations and
warranties regarding the Borrower and its Subsidiaries set forth in the
Acquisition Agreement as are material to the interests of the Lead Arrangers and
the Lenders, but only to the extent that Verge or any of its Affiliates has the
right to terminate Verge’s or Verge’s Affiliates’ obligations under the
Acquisition Agreement (or the right not to consummate the Acquisition pursuant
to the Acquisition Agreement) as a result of a breach of such representations
and warranties.
“Specified Equity Contribution” has the meaning specified in Section 9.5.
“Specified Representations” means the representations and warranties set forth
in Sections 4.1(a), 4.2(a)(i), 4.2(a)(ii)(A) and (B) (only as it relates to the
execution, delivery and performance by each Loan Party of the Loan Documents),
4.2(a)(iii) (only with respect to Governmental Authority consents), 4.2(b),
4.2(d), 4.6, 4.9(b), 4.11, 4.18, 4.21 (only with respect to perfection and
priority of the Administrative Agent’s Liens on the Collateral) and 4.22.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

36



--------------------------------------------------------------------------------



 



“Sponsors” means collectively, Oaktree Capital Management, L.P. and the Gores
Group, LLC.
“Sponsor PIK Notes” has the meaning specified in Section 3.1(d).
“SPV” means any special purpose funding vehicle (other than a Disqualified
Competitor) identified as such in a writing by any Lender to the Administrative
Agent.
“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.
“Stock Equivalents” means all securities convertible into or exchangeable for
Stock or any other Stock Equivalent and all warrants, options or other rights to
purchase, subscribe for or otherwise acquire any Stock or any other Stock
Equivalent, whether or not presently convertible, exchangeable or exercisable.
“Subordinated Debt” means any Indebtedness that is subordinated to the payment
in full of the Obligations on terms and conditions satisfactory to the
Administrative Agent, including, without limitation, any Indebtedness under the
Sponsor PIK Notes (it being understood and agreed that the subordination
provisions set forth in the Sponsor PIK Notes are satisfactory to the
Administrative Agent).
“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company, association or other entity, the
management of which is, directly or indirectly, controlled by, or of which an
aggregate of more than 50% of the outstanding Voting Stock is, at the time,
owned or controlled directly or indirectly by, such Person or one or more
Subsidiaries of such Person.
“Substitute Lender” has the meaning specified in Section 2.18(a).
“Successful Syndication” shall have the meaning assigned to such term in the Fee
Letter.
“SWDA” means the Solid Waste Disposal Act (42 U.S.C. §§ 6901 et seq.).
“Swingline Commitment” means $2,500,000.
“Swingline Lender” means, each in its capacity as Swingline Lender hereunder, GE
Capital or, upon the resignation of GE Capital as Administrative Agent
hereunder, any Lender (or Affiliate or Approved Fund of any Lender) that agrees,
with the approval of the Administrative Agent (or, if there is no such successor
Administrative Agent, the Required Lenders) and the Borrower, to act as the
Swingline Lender hereunder.
“Swingline Request” has the meaning specified in Section 2.3(b).
“Swing Loan” has the meaning specified in Section 2.3.
“Syndication Agent” has the meaning specified in the preamble hereto.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

37



--------------------------------------------------------------------------------



 



“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.
“Tax Affiliate” means, (a) the Borrower and its Subsidiaries and (b) any
Affiliate of the Borrower with which the Borrower files or is eligible to file
consolidated, combined or unitary tax returns.
“Tax Returns” has the meaning specified in Section 4.8.
“Taxes” has the meaning specified in Section 2.17(a).
“Term Loan” has the meaning specified in Section 2.1(b). Unless the context
shall otherwise require, the term “Term Loan” shall include any Incremental Term
Loan, Other Term Loan, Extended Term Loan or Other Refinancing Term Loan.
“Term Loan Commitment” means, with respect to each Term Loan Lender, the
commitment of such Lender to make Term Loans to the Borrower, which commitment
is in the amount set forth opposite such Lender’s name on Schedule I under the
caption “Term Loan Commitment”, as amended to reflect Assignments and as such
amount may be reduced pursuant to this Agreement. The aggregate amount of the
Term Loan Commitments on the date hereof equals $155,000,000. Unless the context
shall otherwise require, the term “Term Loan Commitments” shall include any
Incremental Term Loan Commitment and Extended Term Loan Commitment.
“Term Loan Facility” means the Term Loan Commitments and the provisions herein
related to the Term Loans.
“Term Loan Lender” means each Lender that has a Term Loan Commitment or that
holds a Term Loan.
“Title IV Plan” means a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any Group Member incurs or otherwise has any
obligation or liability, contingent or otherwise (including on account of an
ERISA Affiliate).
“Trademarks” means all rights, title and interests (and all related IP Ancillary
Rights) arising under any Requirement of Law in or relating to trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos and other source or business
identifiers and, in each case, all goodwill associated therewith, all
registrations and recordations thereof and all applications in connection
therewith.
“Trade Secrets” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to trade
secrets.
“UCC” means the Uniform Commercial Code of any applicable jurisdiction and, if
the applicable jurisdiction shall not have any Uniform Commercial Code, the
Uniform Commercial Code as in effect in the State of New York.
“Undisclosed Administration” means, in relation to a Lender, the appointment of
an administrator, provisional liquidator, conservator, receiver, trustee,
custodian or other similar official by a supervisory authority or regulator
under or based on the law in the country where such Lender is subject to home
jurisdiction supervision if applicable law requires that such appointment is not
to be publicly disclosed.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

38



--------------------------------------------------------------------------------



 



“United States” means the United States of America.
“Unused Commitment Fee” has the meaning specified in Section 2.11.
“Upfront Fee” has the meaning specified in the definition of “All-In-Yield”.
“U.S. Lender Party” means each of the Administrative Agent, each Lender, each
L/C Issuer, each SPV and each participant, in each case that is a Domestic
Person.
“Verge” means Verge Media Companies, Inc, a Delaware corporation.
“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the occurrence of any contingency).
“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.
“Wholly Owned Subsidiary” of any Person means any Subsidiary of such Person, all
of the Stock of which (other than nominal holdings and director’s qualifying
shares, including any shares issued to foreign nationals to the extent required
by applicable law) is owned by such Person, either directly or through one or
more Wholly Owned Subsidiaries of such Person.
“Withdrawal Liability” means, at any time, any liability incurred (whether or
not assessed) by any ERISA Affiliate and not yet satisfied or paid in full at
such time with respect to any Multiemployer Plan pursuant to Section 4201 of
ERISA.
“Working Capital” means, for any Person at any date, its Consolidated Current
Assets at such date minus its Consolidated Current Liabilities at such date.
Section 1.2 UCC Terms. The following terms have the meanings given to them in
the applicable UCC: “commodity account”, “commodity contract”, “commodity
intermediary”, “deposit account”, “entitlement holder”, “entitlement order”,
“equipment”, “financial asset”, “general intangible”, “goods”, “instruments”,
“inventory”, “securities account”, “securities intermediary” and “security
entitlement”.
Section 1.3 Accounting Terms and Principles. (a) GAAP. Except as set forth in
any Loan Document, all accounting terms not specifically defined herein shall be
construed in accordance with GAAP (except for the term “property”, which shall
be interpreted as broadly as possible, including, in any case, cash, Securities,
other assets, rights under Contractual Obligations and Permits and any right or
interest in any property). No change in the accounting principles used in the
preparation of any Financial Statement hereafter adopted by the Borrower shall
be given effect if such change would affect a calculation that measures
compliance with any provision
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

39



--------------------------------------------------------------------------------



 



hereof unless the Borrower, the Administrative Agent and the Required Lenders
agree to modify such provisions to reflect such changes in GAAP and, unless such
provisions are modified, all Financial Statements, Compliance Certificates and
similar documents provided hereunder shall be provided together with a
reconciliation between the calculations and amounts set forth therein before and
after giving effect to such change in GAAP. For the avoidance of doubt,
notwithstanding any change in generally accepted accounting principles after the
Closing Date that would require lease obligations that would be treated as
operating leases as of the Closing Date to be classified and accounted for as
Capital Leases or otherwise reflected on the Borrower’s consolidated balance
sheet, such obligations shall continue to be excluded from the definition of
Indebtedness. Notwithstanding any other provision contained herein, all terms of
an accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159 (or any other Financial Accounting Standard having a similar result or
effect) to value any Indebtedness or other liabilities of any Loan Party or any
Subsidiary of any Loan Party at “fair value.” Subject to Section 9.5, a breach
of a financial covenant contained in Article 5 shall be deemed to have occurred
as of the last day of any specified measurement period, regardless of when the
financial statements reflecting such breach are delivered to the Administrative
Agent.
(b) Pro Forma. All components of financial calculations made to determine
compliance with Article 5 or otherwise shall be adjusted on a Pro Forma Basis to
include or exclude, as the case may be, without duplication, such components of
such calculations attributable to any Pro Forma Transaction consummated after
the first day of the applicable period of determination and prior to the end of
such period, as determined in good faith by the Borrower based on assumptions
expressed therein and that were reasonable based on the information available to
the Borrower at the time such assumptions were made.
Section 1.4 Payments. The Administrative Agent may set up standards and
procedures to determine or redetermine the equivalent in Dollars of any amount
expressed in any currency other than Dollars and otherwise may, but shall not be
obligated to, rely on any determination made by any Loan Party or any L/C
Issuer. Any such determination or redetermination by the Administrative Agent
shall be conclusive and binding for all purposes, absent manifest error. No
determination or redetermination by any Secured Party or Loan Party and no other
currency conversion shall change or release any obligation of any Loan Party or
of any Secured Party (other than the Administrative Agent and its Related
Persons) under any Loan Document, each of which agrees to pay separately for any
shortfall remaining after any conversion and payment of the amount as converted.
The Administrative Agent may round up or down, and may set up appropriate
mechanisms to round up or down, any amount hereunder to nearest higher or lower
amounts and may determine reasonable de minimis payment thresholds.
Section 1.5 Interpretation.
(a) Certain Terms. The terms “herein”, “hereof” and similar terms refer to this
Agreement as a whole. In the computation of periods of time from a specified
date to a later specified date in any Loan Document, the terms “from” means
“from and including” and the words “to” and “until” each mean “to but excluding”
and the word “through” means “to and including.” In any other case, the term
“including” when used in any Loan Document means “including without limitation.”
The term “documents” means all writings, however evidenced and whether in
physical or electronic form, including all documents, instruments, agreements,
notices, demands, certificates, forms, financial statements, opinions and
reports. The term “incur” means incur, create, make, issue, assume or otherwise
become directly or indirectly liable in respect of or responsible for, in each
case whether directly or indirectly, and the terms “incurrence” and “incurred”
and similar derivatives shall have correlative meanings.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

40



--------------------------------------------------------------------------------



 



(b) Certain References. Unless otherwise expressly indicated, references (i) in
this Agreement to an Exhibit, Schedule, Article, Section or clause refer to the
appropriate Exhibit or Schedule to, or Article, Section or clause in, this
Agreement and (ii) in any Loan Document, to (A) any agreement shall include,
without limitation, all exhibits, schedules, appendixes and annexes to such
agreement and, unless the prior consent of any Secured Party required therefor
is not obtained, all amendments, restatements, extensions, waivers, supplements
and other modifications thereto and made in accordance with the terms thereof,
and if entered into subsequent to the Closing Date and if applicable, in
accordance with the terms hereof and the other Loan Documents, (B) any
Requirements of Law shall be to such Requirements of Law as modified from time
to time and to any successor legislation thereto, in each case as in effect at
the time any such reference is operative and (C) any time of day shall be a
reference to New York time (unless otherwise stated herein). Titles of articles,
sections, clauses, exhibits, schedules and annexes contained in any Loan
Document are without substantive meaning or content of any kind whatsoever and
are not a part of the agreement between the parties hereto. Unless otherwise
expressly indicated, the meaning of any term defined (including by reference) in
any Loan Document shall be equally applicable to both the singular and plural
forms of such term. The term “enforceability” and its derivatives when used to
describe the enforceability of an agreement shall mean that such agreement is
enforceable except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceeds in equity or at law).
(c) Laws. References to any statute or regulation may be made by using either
the common or public name thereof or a specific citation reference and are to be
construed as including all statutory and regulatory provisions relating thereto
or consolidating, amending, replacing, supplementing or interpreting the statute
or regulation.
(d) Deliveries. Notwithstanding anything herein to the contrary, whenever any
document, agreement or other item (other than any payment) is required by any
Loan Document to be delivered on a day that is not a Business Day, the due date
thereof shall be extended to the next succeeding Business Day.
(e) Intercreditor Agreement. Any reference herein or in any other Loan Document
(other than in the Intercreditor Agreement) to the “Intercreditor Agreement”
shall mean the Intercreditor Agreement as in effect on the date hereof and any
amendment, restatement, supplement or other modification thereto a copy of which
has been delivered to the Borrower.
ARTICLE 2
THE FACILITIES
Section 2.1 The Commitments. (a) Revolving Credit Commitments. On the terms and
subject to the conditions contained in this Agreement, each Revolving Credit
Lender severally, but not jointly, agrees to make loans in Dollars (each a
“Revolving Loan”) to the Borrower from time to time on any Business Day during
the period from the date hereof until the applicable Revolving Credit
Termination Date in an aggregate principal amount at any time outstanding for
all such loans by such Lender not to exceed such Lender’s Revolving Credit
Commitment; provided, however, that at no time shall any Revolving Credit Lender
be obligated to make a Revolving Loan in excess of such Lender’s Pro Rata Share
of the amount by which the then effective Revolving Credit Commitments exceeds
the aggregate Revolving Credit Outstandings at such time. Within the limits set
forth in the first sentence of this clause (a), amounts of Revolving Loans
repaid may be reborrowed under this Section 2.1.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

41



--------------------------------------------------------------------------------



 



(b) Term Loan Commitments. On the terms and subject to the conditions contained
in this Agreement, each Term Loan Lender severally, but not jointly, agrees to
make a loan (each a “Term Loan”) in Dollars to the Borrower on the Closing Date,
in an amount not to exceed such Lender’s Term Loan Commitment. Amounts of Term
Loans repaid may not be reborrowed.
(c) Incremental Term Loan Commitments. On the terms and subject to the
conditions contained in this Agreement and in the applicable Incremental Term
Loan Assumption Agreement, each Lender having an Incremental Term Loan
Commitment severally, but not jointly, agrees to make Incremental Term Loans to
the Borrower, in an amount not to exceed such Lender’s Incremental Term Loan
Commitment. Amounts of Incremental Term Loans repaid may not be reborrowed.
Section 2.2 Borrowing Procedures. (a) Notice From the Borrower. Each Borrowing
shall be made on notice given by the Borrower to the Administrative Agent not
later than 12:00 p.m. on (i) the first Business Day, in the case of a Borrowing
of Base Rate Loans and (ii) the third Business Day, in the case of a Borrowing
of Eurodollar Rate Loans, prior to the date of the proposed Borrowing. Each such
notice may be made in a writing substantially in the form of Exhibit C (a
“Notice of Borrowing”) duly completed or by telephone if confirmed promptly, but
in any event within one Business Day and prior to such Borrowing, with such a
Notice of Borrowing. Loans shall be made as Base Rate Loans unless, outside of a
suspension period pursuant to Section 2.15, the Notice of Borrowing specifies
that all or a portion thereof shall be Eurodollar Rate Loans. Each Borrowing of
Revolving Loans shall be in an aggregate amount that is an integral multiple of
$100,000.
(b) Notice to Each Lender. The Administrative Agent shall give to each Lender
prompt notice of the Administrative Agent’s receipt of a Notice of Borrowing
and, if Eurodollar Rate Loans are properly requested in such Notice of
Borrowing, prompt notice of the applicable interest rate. Each Lender shall,
before 12:00 p.m. on the date of the proposed Borrowing, make available to the
Administrative Agent at its address referred to in Section 11.11, such Lender’s
Pro Rata Share of such proposed Borrowing. Upon fulfillment or due waiver (i) on
the Closing Date, of the applicable conditions set forth in Section 3.1 and
(ii) any time after (but not including) the Closing Date, of the applicable
conditions set forth in Section 3.2, the Administrative Agent shall make such
funds available to the Borrower.
(c) Non-Funding Lenders.
(i) Unless the Administrative Agent shall have received notice from any Lender
prior to the date such Lender is required to make any payment hereunder with
respect to any Loan or any participation in any Swing Loan or Letter of Credit
that such Lender will not make such payment (or any portion thereof) available
to the Administrative Agent, the Administrative Agent may assume that such
Lender has made such payment available to the Administrative Agent on the date
such payment is required to be made in accordance with this Article 2 and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount; provided that nothing herein
or in any other Loan Document shall be deemed to require the Administrative
Agent to advance funds on behalf of any Lender. The Borrower agrees to repay to
the Administrative Agent on demand such amount (until repaid by such Lender)
with interest thereon for each day from the date such amount is made available
to the Borrower until the date such amount is repaid to the Administrative
Agent, at the interest rate applicable to the Obligation that would have been
created when the Administrative Agent made available such amount to the Borrower
had such Lender made a corresponding payment available; provided, however, that
such payment shall not relieve such Lender of any obligation it may have to the
Borrower, the Swingline Lender or any L/C Issuer. The failure of a Non-Funding
Lender to make any Revolving Loan, to fund any purchase of any participation to
be made or funded by it or to make any other payment required to be made by it
under the Loan Documents, in each case on the date specified therefore, shall
not relieve any other Lender of its obligations to make such loan, fund the
purchase of such participation or make any other such payment under any Loan
Document on such date, but neither the Administrative Agent nor, other than as
expressly set forth herein, any Lender shall be responsible for the failure of
any Non-Funding Lender to make a Loan, fund the purchase of a participation or
make any other payment required under any Loan Document.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

42



--------------------------------------------------------------------------------



 



(ii) Reallocation. If any Revolving Credit Lender is a Non-Funding Lender, all
or a portion of such Non-Funding Lender’s L/C Obligations (unless such Lender is
the L/C Issuer that Issued such Letter of Credit) and reimbursement obligations
with respect to Swing Loans shall, (A) at the Administrative Agent’s election at
any time or upon any L/C Issuer’s or Swingline Lender’s, as applicable, written
request delivered to the Administrative Agent (whether before or after the
occurrence of any Default or Event of Default) or (B) upon the Borrower’s
written request delivered to the Administrative Agent if no Event of Default has
occurred and is continuing, be reallocated to and assumed by the Revolving
Credit Lenders that are not Non-Funding Lenders or Impacted Lenders pro rata in
accordance with their Pro Rata Share of the Revolving Credit Commitment
(calculated as if the Non-Funding Lender’s Pro Rata Share was reduced to zero
and each other Revolving Credit Lender’s Pro Rata Share had been increased
proportionately), provided that no Revolving Credit Lender shall be reallocated
any such amounts or be required to fund any amounts that would cause the sum of
its outstanding Revolving Loans, outstanding L/C Obligations, amounts of its
participations in Swing Loans and its pro rata share of unparticipated amounts
in Swing Loans to exceed its Revolving Credit Commitment.
(iii) Voting Rights. Notwithstanding anything herein to the contrary, including
Section 11.1, a Non-Funding Lender shall not have any voting or consent rights
under or with respect to any Loan Document or constitute a “Lender” or a
“Revolving Lender” (or be, or have its Loans or Commitments, included in the
determination of “Required Lenders,” “Required Revolving Credit Lenders” or
“Lenders directly affected” pursuant to Section 11.1) for any voting or consent
rights under or with respect to any Loan Document; provided that (A) the
Commitment of a Non-Funding Lender may not be increased, extended or reinstated,
(B) the principal of a Non-Funding Lender’s Loans may not be reduced or forgiven
and (C) the interest rate applicable to Obligations owing to a Non-Funding
Lender may not be reduced, in each case without the consent of such Non-Funding
Lender. For the purposes of determining Required Lenders and Required Revolving
Credit Lenders, the Loans and Commitments held by Non-Funding Lenders shall be
excluded from the total Loans and Commitments outstanding.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

43



--------------------------------------------------------------------------------



 



(iv) Borrower Payments to a Non-Funding Lender. The Administrative Agent shall
be entitled to hold, in a non-interest bearing account, all payments received by
the Administrative Agent for the benefit of any Non-Funding Lender pursuant to
this Agreement as cash collateral. The Administrative Agent is hereby authorized
to use such cash collateral to pay in full the Aggregate Excess Funding Amount
to the appropriate Secured Parties, and then, to hold as cash collateral the
amount of such Non-Funding Lender’s pro rata share, without giving effect to any
reallocation pursuant to Section 2.2(c)(ii), of all L/C Obligations until the
Obligations are paid in full in cash, all L/C Obligations have been discharged
or cash collateralized and all Commitments have been terminated. Upon any such
unfunded obligations owing by a Non-Funding Lender becoming due and payable, the
Administrative Agent shall be authorized to use such cash collateral to make
such payment on behalf of such Non-Funding Lender. With respect to such
Non-Funding Lender’s failure to fund Revolving Loans or purchase participations
in Letters of Credit or L/C Obligations, any amounts applied by the
Administrative Agent to satisfy such funding shortfalls shall be deemed to
constitute a Revolving Loan or amount of the participation required to be funded
and, if necessary to effectuate the foregoing, the other Revolving Credit
Lenders shall be deemed to have sold, and such Non-Funding Lender shall be
deemed to have purchased, Revolving Loans or Letter of Credit participation
interests from the other Revolving Credit Lenders until such time as the
aggregate amount of the Revolving Loans and participations in Letters of Credit
and L/C Obligations are held by the Revolving Credit Lenders in accordance with
their Pro Rata Shares of the Revolving Credit Commitment. Any amounts owing by a
Non-Funding Lender to the Administrative Agent which are not paid when due shall
accrue interest at the interest rate applicable during such period to Revolving
Loans that are Base Rate Loans. In the event that the Administrative Agent is
holding cash collateral of a Non-Funding Lender that cures pursuant to clause
(iv) below or ceases to be a Non-Funding Lender pursuant to the definition of
Non-Funding Lender, the Administrative Agent shall return the unused portion of
such cash collateral to such Lender. The “Aggregate Excess Funding Amount” of a
Non-Funding Lender shall be the aggregate amount of (A) all unpaid obligations
owing by such Lender to the Administrative Agent, L/C Issuers, Swingline Lender,
and other Lenders under the Loan Documents, including such Lender’s pro rata
share of all Revolving Loans, L/C Obligations, Swing Loans, plus, without
duplication, (B) all amounts of such Non-Funding Lender’s L/C Obligations and
reimbursement Obligations with respect to Swing Loans reallocated to other
Lenders pursuant to Section 2.2(c)(ii).
(v) Cure. A Lender may cure its status as a Non-Funding Lender under clause (a)
of the definition of Non-Funding Lender if such Lender fully pays to the
Administrative Agent, on behalf of the applicable Secured Parties, the Aggregate
Excess Funding Amount, plus all interest due thereon. Any such cure shall not
relieve any Lender from liability for breaching its contractual obligations
hereunder.
(vi) Fees. A Lender that is a Non-Funding Lender pursuant to clause (a) of the
definition of Non-Funding Lender shall not earn and shall not be entitled to
receive, and the Borrower shall not be required to pay, such Lender’s portion of
the Unused Commitment Fee during the time such Lender is a Non-Funding Lender
pursuant to clause (a) thereof. In the event that any reallocation of L/C
Obligations occurs pursuant to Section 2.2(c)(ii)), during the period of time
that such reallocation remains in effect, the Letter of Credit Fee payable with
respect to such reallocated portion shall be payable to (A) all Revolving Credit
Lenders based on their pro rata share of such reallocation or (B) to the L/C
Issuer for any remaining portion not reallocated to any other Revolving Credit
Lenders.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

44



--------------------------------------------------------------------------------



 



Section 2.3 Swing Loans. (a) Availability. On the terms and subject to the
conditions contained in this Agreement, the Swingline Lender shall make loans in
Dollars (each a “Swing Loan”) available to the Borrower under the Revolving
Credit Facility from time to time on any Business Day during the period from the
date hereof until the Revolving Credit Termination Date in an aggregate
principal amount at any time outstanding not to exceed its Swingline Commitment;
provided, however, that the Swingline Lender may not make any Swing Loan (x) to
the extent that after giving effect to such Swing Loan, the aggregate Revolving
Credit Outstandings would exceed the Revolving Credit Commitments and (y) in the
period commencing on the first Business Day after it receives notice from the
Administrative Agent or the Required Revolving Credit Lenders that one or more
of the conditions precedent contained in Section 3.2 are not satisfied and
ending when such conditions are satisfied or duly waived. In connection with the
making of any Swing Loan, the Swingline Lender may but shall not be required to
determine that, or take notice whether, the conditions precedent set forth in
Section 3.2 have been satisfied or waived. Each Swing Loan shall be a Base Rate
Loan and must be repaid in full on the earliest of (i) the funding date of any
Borrowing of Revolving Loans and (ii) the Revolving Credit Termination Date.
Within the limits set forth in the first sentence of this clause (a), amounts of
Swing Loans repaid may be reborrowed under this clause (a).
(b) Borrowing Procedures. In order to request a Swing Loan, the Borrower shall
give to the Administrative Agent a notice to be received not later than
12:00 p.m. on the day of the proposed borrowing, which may be made in a writing
substantially in the form of Exhibit D duly completed (a “Swingline Request”) or
by telephone if confirmed promptly but, in any event, prior to such borrowing,
with such a Swingline Request. In addition, if any Notice of Borrowing requests
a Borrowing of Base Rate Loans, the Swing Line Lender may, notwithstanding
anything else to the contrary in Section 2.2, make a Swing Loan available to the
Borrower in an aggregate amount not to exceed such proposed Borrowing, and the
aggregate amount of the corresponding proposed Borrowing shall be reduced
accordingly by the principal amount of such Swing Loan. The Administrative Agent
shall promptly notify the Swingline Lender of the details of the requested Swing
Loan. Upon receipt of such notice and subject to the terms of this Agreement,
the Swingline Lender shall make a Swing Loan available to the Borrower by making
the proceeds thereof available to the Administrative Agent and, in turn, the
Administrative Agent shall make such proceeds available to the Borrower on the
date set forth in the relevant Swingline Request.
(c) Refinancing Swing Loans. The Swingline Lender may at any time forward a
demand to the Administrative Agent (which the Administrative Agent shall, upon
receipt, forward to each Revolving Credit Lender) that each Revolving Credit
Lender pay to the Administrative Agent, for the account of the Swingline Lender,
such Revolving Credit Lender’s Pro Rata Share of all or a portion of the
outstanding Swing Loans (as such amounts may be increased pursuant to
Section 2.2 (c)(ii)). Each Revolving Credit Lender shall pay such Pro Rata Share
to the Administrative Agent for the account of the Swingline Lender. Upon
receipt by the Administrative Agent of such payment (other than during the
continuation of any Event of Default under Section 9.1(e)), such Revolving
Credit Lender shall be deemed to have made a Revolving Loan to the Borrower,
which, upon receipt of such payment by the Swingline Lender from the
Administrative Agent, the Borrower shall be deemed to have used in whole to
refinance such Swing Loan. In addition, regardless of whether any such demand is
made, upon the occurrence of any Event of Default under Section 9.1(e), each
Revolving Credit Lender shall be deemed to have acquired, without recourse or
warranty, an undivided interest and participation in each Swing Loan in an
amount equal to such Lender’s Pro Rata Share of such Swing Loan. If any payment
made by any Revolving Credit Lender as a result of any such demand is not deemed
a Revolving Loan, such payment shall be deemed a funding by such Lender of such
participation. Such participation shall not be otherwise required to be funded.
Upon receipt by the Swingline Lender of any payment from any Revolving Credit
Lender pursuant to this clause (c) with respect to any portion of any Swing
Loan, the Swingline Lender shall promptly pay over to such Revolving Credit
Lender all payments of principal (to the extent received after such payment by
such Lender) and interest (to the extent accrued with respect to periods after
such payment) received by the Swingline Lender with respect to such portion.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

45



--------------------------------------------------------------------------------



 



(d) Obligation to Fund Absolute. Each Revolving Credit Lender’s obligations
pursuant to clause (c) above shall be absolute, unconditional and irrevocable
and shall be performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever, including (A) the existence of any
setoff, claim, abatement, recoupment, defense or other right that such Lender,
any Affiliate thereof or any other Person may have against the Swing Loan
Lender, any other Secured Party or any other Person, (B) the failure of any
condition precedent set forth in Section 3.2 to be satisfied or the failure of
the Borrower to deliver any notice set forth in Section 2.2(a) (each of which
requirements the Revolving Credit Lenders hereby irrevocably waive) and (C) any
adverse change in the condition (financial or otherwise) of any Loan Party.
(e) Extensions. If the Maturity Date shall have occurred in respect of any
tranche of Revolving Credit Commitments (such Maturity Date, the “Earlier
Revolving Commitment Maturity Date”) at a time when another tranche or tranches
of Revolving Credit Commitments is or are in effect with a longer Maturity Date,
then, on such Earlier Revolving Commitment Maturity Date, all then outstanding
Swing Loans shall be repaid in full (and there shall be no adjustment to the
participations in such Swing Loans as a result of the occurrence of such Earlier
Revolving Maturity Date); provided, however, that if on the occurrence of such
Earlier Revolving Commitment Maturity Date (after giving effect to any
repayments of Revolving Loans and any reallocation of Letter of Credit
participations as contemplated in Section 2.4(h)), there shall exist sufficient
unutilized Extending Revolving Credit Commitments so that the respective
outstanding Swing Loans could be incurred pursuant to such Extended Revolving
Credit Commitments which will remain in effect after the occurrence of such
Earlier Revolving Commitment Maturity Date, then there shall be an automatic
adjustment on such date of the risk participations of each Revolving Credit
Lender that is an Extending Revolving Credit Lender and such outstanding Swing
Loans shall be deemed to have been incurred solely pursuant to the relevant
Extended Revolving Credit Commitments and such Swing Loans shall not be so
required to be repaid in full on such Earlier Revolving Commitment Maturity
Date.
(f) Non-Funding Lenders; Impacted Lenders. Notwithstanding anything else to the
contrary herein, if any Lender is a Non-Funding Lender or Impacted Lender, the
Swingline Lender shall not be obligated to make any Swing Loan unless (i) the
Non-Funding Lender or Impacted Lender has been replaced in accordance with
Section 2.18 or Section 11.2, (ii) the reimbursement obligations with respect to
Swing Loans of such Non-Funding Lender or Impacted Lender have been cash
collateralized, (iii) the Revolving Credit Commitments of the other Revolving
Credit Lenders have been increased by an amount sufficient to satisfy the
Administrative Agent that all future reimbursement obligations with respect to
Swing Loans will be covered by all Revolving Credit Lenders that are not
Non-Funding Lenders or Impacted Lenders, or (iv) the reimbursement obligations
with respect to Swing Loans of such Non-Funding Lender or Impacted Lender have
been reallocated to other Revolving Credit Lenders in a manner consistent with
Section 2.2(c)(ii).
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

46



--------------------------------------------------------------------------------



 



Section 2.4 Letters of Credit. (a) Commitment and Conditions. On the terms and
subject to the conditions contained herein, each L/C Issuer agrees to Issue, at
the request of the Borrower, in accordance with such L/C Issuer’s usual and
customary business practices, and for the account of the Borrower (or, as long
as the Borrower remains responsible for the payment in full of all amounts drawn
thereunder and related fees, costs and expenses, for the account of any Group
Member), Letters of Credit (denominated in Dollars) from time to time on any
Business Day during the period from the Closing Date through the earlier of the
Revolving Credit Termination Date and 7 days prior to the Scheduled Revolving
Credit Termination Date; provided, however, that such L/C Issuer shall not be
under any obligation to Issue any Letter of Credit upon the occurrence of any of
the following, after giving effect to such Issuance:
(i) (A) the aggregate Revolving Credit Outstandings would exceed the aggregate
Revolving Credit Commitments or (B) the L/C Obligations for all Letters of
Credit would exceed the L/C Sublimit;
(ii) the expiration date of such Letter of Credit (A) is not a Business Day,
(B) is more than one year after the date of Issuance thereof or (C) is later
than 7 days prior to the Scheduled Revolving Credit Termination Date; provided,
however, that any Letter of Credit with a term not exceeding one year may
provide for its renewal for additional periods not exceeding one year as long as
(x) each of the Borrower and such L/C Issuer have the option to prevent such
renewal before the expiration of such term or any such period and (y) neither
such L/C Issuer nor the Borrower shall permit any such renewal to extend such
expiration date beyond the date set forth in clause (C) above; provided,
further, however, that any Letter of Credit may have an expiration date beyond
the date set forth in clause (C) to the extent such Letter of Credit is cash
collateralized in a manner acceptable to the L/C Issuer in its sole discretion
(provided that cash collateralization of 105% of the face amount shall be deemed
to be an acceptable amount of cash collateral); or
(iii) (A) any fee due in connection with, and on or prior to, such Issuance has
not been paid, (B) such Letter of Credit is requested to be Issued in a form
that is not reasonably acceptable to such L/C Issuer or (C) such L/C Issuer
shall not have received, each in form and substance acceptable to it and duly
executed by the Borrower (and, if such Letter of Credit is Issued for the
account of any other Group Member, such Group Member), the documents that such
L/C Issuer generally uses in the ordinary course of its business for the
Issuance of letters of credit of the type of such Letter of Credit
(collectively, the “L/C Reimbursement Agreement”).
Furthermore, GE Capital as an L/C Issuer may elect only to Issue Letters of
Credit in its own name and may only Issue Letters of Credit to the extent
permitted by Requirements of Law, and such Letters of Credit may not be
acceptable by certain beneficiaries such as insurance companies. For each such
Issuance, the applicable L/C Issuer may, but shall not be required to, determine
that, or take notice whether, the conditions precedent set forth in Section 3.2
have been satisfied or waived in connection with the Issuance of any Letter of
Credit; provided, however, that no Letter of Credit shall be Issued during the
period starting on the first Business Day after the receipt by such L/C Issuer
of notice from the Administrative Agent or the Required Revolving Credit Lenders
that any condition precedent contained in Section 3.2 is not satisfied and
ending on the date all such conditions are satisfied or duly waived.
Notwithstanding anything else to the contrary herein, if any Lender is a
Non-Funding Lender or Impacted Lender, no L/C Issuer shall be obligated to Issue
any Letter of Credit unless (i) the Non-Funding Lender or Impacted Lender has
been replaced in accordance with Section 2.18 or Section 11.2, (ii) the L/C
Obligations of such Non-Funding Lender or Impacted Lender have been cash
collateralized, (iii) the Revolving Credit Commitments of the other Revolving
Credit Lenders have been increased by an amount sufficient to satisfy the
Administrative Agent that all future L/C Obligations will be covered by all
Revolving Credit Lenders that are not Non-Funding Lenders or Impacted Lenders,
or (iv) the L/C Obligations of such Non-Funding Lender or Impacted Lender have
been reallocated to other Revolving Credit Lenders in a manner consistent with
Section 2.2(c)(ii).
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

47



--------------------------------------------------------------------------------



 



(b) Notice of Issuance. The Borrower shall give the relevant L/C Issuer and the
Administrative Agent a notice of any requested Issuance of any Letter of Credit,
which shall be effective only if received by such L/C Issuer and the
Administrative Agent not later than 12:00 p.m. on the third Business Day prior
to the date of such requested Issuance (or such shorter period as may be agreed
by the L/C Issuer). Such notice may be made in a writing substantially the form
of Exhibit E duly completed or in a writing in any other form acceptable to such
L/C Issuer (an “L/C Request”) or by telephone if confirmed promptly, but in any
event within one Business Day and prior to such Issuance, with such an L/C
Request.
(c) Reporting Obligations of L/C Issuers. Each L/C Issuer agrees to provide the
Administrative Agent (which, after receipt, the Administrative Agent shall
provide to each Revolving Credit Lender), in form and substance reasonably
satisfactory to the Administrative Agent, each of the following on the following
dates: (i) on or prior to (A) any Issuance of any Letter of Credit by such L/C
Issuer, (B) any drawing under any such Letter of Credit or (C) any payment (or
failure to pay when due) by the Borrower of any related L/C Reimbursement
Obligation, notice thereof, which shall contain a reasonably detailed
description of such Issuance, drawing or payment, (ii) upon the request of the
Administrative Agent (or any Revolving Credit Lender through the Administrative
Agent), copies of any Letter of Credit Issued by such L/C Issuer and any related
L/C Reimbursement Agreement and such other documents and information as may
reasonably be requested by the Administrative Agent and (iii) on the first
Business Day of each calendar week, a schedule of the Letters of Credit Issued
by such L/C Issuer, in form and substance reasonably satisfactory to the
Administrative Agent, setting forth the L/C Obligations for such Letters of
Credit outstanding on the last Business Day of the previous calendar week.
(d) Acquisition of Participations. Upon any Issuance of a Letter of Credit in
accordance with the terms of this Agreement resulting in any increase in the L/C
Obligations, each Revolving Credit Lender shall be deemed to have acquired,
without recourse or warranty, an undivided interest and participation in such
Letter of Credit and the related L/C Obligations in an amount equal to such
Lender’s Pro Rata Share of such L/C Obligations.
(e) Reimbursement Obligations of the Borrower. The Borrower agrees to pay to the
L/C Issuer of any Letter of Credit, or to the Administrative Agent for the
benefit of such L/C Issuer, each L/C Reimbursement Obligation owing with respect
to such Letter of Credit no later than the first Business Day after the Borrower
receives notice from such L/C Issuer or from the Administrative Agent that
payment has been made under such Letter of Credit or that such L/C Reimbursement
Obligation is otherwise due (the “L/C Reimbursement Date”) with interest thereon
computed as set forth in clause (i) below. In the event that any L/C Issuer
incurs any L/C Reimbursement Obligation not repaid by the Borrower as provided
in this clause (e) (or any such payment by the Borrower is rescinded or set
aside for any reason), such L/C Issuer shall promptly notify the Administrative
Agent of such failure (and, upon receipt of such notice, the Administrative
Agent shall forward a copy to each Revolving Credit Lender) and, irrespective of
whether such notice is given, such L/C Reimbursement Obligation shall be payable
on demand by the Borrower with interest thereon computed (i) from the date on
which such L/C Reimbursement Obligation arose to the L/C Reimbursement Date, at
the interest rate applicable during such period to Revolving Loans that are Base
Rate Loans and (ii) thereafter until payment in full, at the interest rate
applicable during such period to past due Revolving Loans that are Base Rate
Loans.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

48



--------------------------------------------------------------------------------



 



(f) Reimbursement Obligations of the Revolving Credit Lenders. Upon receipt of
the notice described in clause (e) above from the Administrative Agent, each
Revolving Credit Lender shall pay to the Administrative Agent for the account of
such L/C Issuer its Pro Rata Share of such L/C Reimbursement Obligation (as such
amount may be increased pursuant to Section 2.2(c)(ii)). By making such payment
(other than during the continuation of an Event of Default under
Section 9.1(e)), such Lender shall be deemed to have made a Revolving Loan to
the Borrower, which, upon receipt thereof by the Administrative Agent, for the
benefit of such L/C Issuer, the Borrower shall be deemed to have used in whole
to repay such L/C Reimbursement Obligation. Any such payment that is not deemed
a Revolving Loan shall be deemed a funding by such Lender of its participation
in the applicable Letter of Credit and the related L/C Obligations. Such
participation shall not otherwise be required to be funded. Following receipt by
any L/C Issuer of any payment from any Lender pursuant to this clause (f) with
respect to any portion of any L/C Reimbursement Obligation, such L/C Issuer
shall promptly pay to the Administrative Agent, for the benefit of such Lender,
all amounts received by such L/C Issuer (or to the extent such amount shall have
been received by the Administrative Agent for the benefit of such L/C Issuer,
the Administrative Agent shall promptly pay to such Lender all amounts received
by the Administrative Agent for the benefit of such L/C Issuer) with respect to
such portion.
(g) Obligations Absolute. The obligations of the Borrower and the Revolving
Credit Lenders pursuant to clauses (d), (e) and (f) above shall be absolute,
unconditional and irrevocable and performed strictly in accordance with the
terms of this Agreement irrespective of (i) (A) the invalidity or
unenforceability of any term or provision in any Letter of Credit, any document
transferring or purporting to transfer a Letter of Credit, any Loan Document
(including the sufficiency of any such instrument), or any modification to any
provision of any of the foregoing, (B) any document presented under a Letter of
Credit being forged, fraudulent, invalid, insufficient or inaccurate in any
respect or failing to comply with the terms of such Letter of Credit or (C) any
loss or delay, including in the transmission of any document, (ii) the existence
of any setoff, claim, abatement, recoupment, defense or other right that any
Person (including any Group Member) may have against the beneficiary of any
Letter of Credit or any other Person, whether in connection with any Loan
Document or any other Contractual Obligation or transaction, or the existence of
any other withholding, abatement or reduction, (iii) in the case of the
obligations of any Revolving Credit Lender, (A) the failure of any condition
precedent set forth in Section 3.2 to be satisfied (each of which conditions
precedent the Revolving Credit Lenders hereby irrevocably waive) or (B) any
adverse change in the condition (financial or otherwise) of any Loan Party and
(iv) any other act or omission to act or delay of any kind of any Secured Party
or any other Person or any other event or circumstance whatsoever, whether or
not similar to any of the foregoing, that might, but for the provisions of this
Section 2.4, constitute a legal or equitable discharge of any obligation of the
Borrower or any Revolving Credit Lender hereunder.
(h) Extensions. If the Maturity Date in respect of any tranche of Revolving
Credit Commitments occurs prior to the expiration of any Letter of Credit, then
(i) if one or more other tranches of Revolving Credit Commitments in respect of
which the Maturity Date shall not have occurred are then in effect, such Letters
of Credit shall automatically be deemed to have been issued (including for
purposes of the obligations of the Revolving Credit Lenders to purchase
participations therein and to make Revolving Loans and payments in respect
thereof pursuant to Section 2.4(e)) under (and ratably participated in by
Revolving Credit Lenders pursuant to) the Revolving Credit Commitments in
respect of such non-terminating tranches up to an aggregate amount not to exceed
the aggregate principal amount of the unutilized Revolving Credit Commitments
thereunder at such time (it being understood that no partial face amount of any
Letter of Credit may be so reallocated) and (ii) to the extent not reallocated
pursuant to immediately preceding clause (i), the Borrower shall cash
collateralize any such Letter of Credit in accordance with Section 9.3. Except
to the extent of reallocations of participations pursuant to clause (i) of the
immediately preceding sentence, the occurrence of a Maturity Date with respect
to a given tranche of Revolving Credit Commitments shall have no effect upon
(and shall not diminish) the percentage participations of the Revolving Credit
Lenders in any Letter of Credit issued before such Maturity Date.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

49



--------------------------------------------------------------------------------



 



Section 2.5 Reduction and Termination of the Commitments. (a) Optional. The
Borrower may, upon notice to the Administrative Agent, terminate in whole or
reduce in part ratably any unused portion of the Revolving Credit Commitments;
provided, however, that each partial reduction shall be in an aggregate amount
that is an integral multiple of $1,000,000.
(b) Mandatory. All outstanding Term Loan Commitments (other than any Incremental
Term Loan Commitments which shall terminate as provided in the related
Incremental Term Loan Assumption Agreement, and any Term Loan commitments in
respect of Credit Agreement Refinancing Indebtedness which shall terminate as
provided in the Refinancing Amendment) shall terminate on the Closing Date
(after giving effect to any Borrowing occurring on such date). The Revolving
Credit Commitments (other than any Extended Revolving Credit Commitments, which
shall terminate as provided in the related Extension Amendment) shall terminate
on the applicable Scheduled Revolving Credit Termination Date.
Section 2.6 Repayment of Loans. (a) The Borrower promises to repay the entire
unpaid principal amount of (i) the Revolving Loans on the Scheduled Revolving
Credit Termination Date applicable thereto and (ii) except as provided in
Section 2.3(e), the Swing Loans on the latest Scheduled Revolving Credit
Termination Date.
(b) The Borrower promises to repay (i) the Term Loans (other than any Other Term
Loans or Credit Agreement Refinancing Indebtedness comprised of Term Loans) at
the dates and in the amounts set forth below (as adjusted from time to time
pursuant to Section 2.19(d)) and (ii) any outstanding unpaid principal balance
and all accrued and unpaid interest on any Term Loans on the Maturity Date for
such Term Loans; provided, however, that to the extent specified in the
applicable Extension Offer, amortization payments with respect to Extended Term
Loans for periods prior to the then current Maturity Date for Extended Term
Loans maybe reduced (but not increased) and amortization payments required with
respect to Extended Term Loans for periods after the Maturity Date for Term
Loans shall be as specified in the applicable Extension Offer:

          DATE   AMOUNT  
March 31, 2012
  $ 968,750  
June 30, 2012
  $ 968,750  
September 30, 2012
  $ 968,750  
December 31, 2012
  $ 968,750  
March 31, 2013
  $ 1,937,500  
June 30, 2013
  $ 1,937,500  
September 30, 2013
  $ 1,937,500  
December 31, 2013
  $ 1,937,500  
March 31, 2014
  $ 2,906,250  
June 30, 2014
  $ 2,906,250  
September 30, 2014
  $ 2,906,250  
December 31, 2014
  $ 2,906,250  
March 31, 2015
  $ 3,875,000  
June 31, 2015
  $ 3,875,000  
September 30, 2015
  $ 3,875,000  
December 31, 2015
  $ 3,875,000  
March 31, 2016
  $ 4,843,750  
June 30, 2016
  $ 4,843,750  
September 30, 2016
  $ 4,843,750  

CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

50



--------------------------------------------------------------------------------



 



(c) The Borrower promises to repay any Other Term Loans on the applicable
Incremental Term Loan Maturity Date and on the applicable Incremental Term Loan
Repayment Dates and in the amounts set forth in the applicable Incremental Term
Loan Assumption Agreement. The Borrower promises to repay any Credit Agreement
Refinancing Indebtedness comprised of Term Loans on the applicable Maturity Date
and on the applicable repayment dates and in the amounts set forth in the
applicable Refinancing Amendment.
Section 2.7 Optional Prepayments. The Borrower may prepay the outstanding
principal amount of any Loan in whole or in part at any time (together with any
breakage costs that may be owing pursuant to Section 2.16(a) and any amounts
that may be owing pursuant to Section 2.11(c), if applicable, after giving
effect to such prepayment); provided, however, that each partial prepayment that
is not of the entire outstanding amount under any Facility shall be in an
aggregate amount that is an integral multiple of $250,000. Any payments made to
the Administrative Agent pursuant to this Section 2.7 shall be applied to the
Obligations in accordance with Section 2.12(a).
Section 2.8 Mandatory Prepayments. (a) Excess Cash Flow. The Borrower shall pay
or cause to be paid to the Administrative Agent, within 5 Business Days after
the last date Financial Statements can be delivered pursuant to Section 6.1(c)
for any Fiscal Year commencing with the first full Fiscal Year after the Closing
Date (which shall be the 2012 Fiscal Year), an amount equal to (x) 75% of the
Excess Cash Flow for such Fiscal Year minus (y) the sum of (1) all voluntary
prepayments of Term Loans during such fiscal year pursuant to Section 2.7 and
(2) all voluntary prepayments of Revolving Loans and Swing Loans during such
fiscal year to the extent the Revolving Credit Commitments are permanently and
concurrently reduced by the amount of such payments.
(b) Equity and Debt Issuances. Upon receipt on or after the Closing Date by the
Borrower or any of its Subsidiaries of Net Cash Proceeds arising from (i) a
Specified Equity Contribution, the Borrower shall pay or cause to be paid to the
Administrative Agent an amount equal to 100% of such Net Cash Proceeds within
three Business Days after the Borrower’s receipt of such Net Cash Proceeds or
(ii) the incurrence by any Loan Party or any of its Subsidiaries of Indebtedness
of the type specified in clause (a) or (b) of the definition thereof (other than
any such Indebtedness permitted hereunder in reliance upon Section 8.1), the
Borrower shall immediately pay or cause to be paid to the Administrative Agent
an amount equal to 100% of such Net Cash Proceeds.
(c) Asset Sales and Property Loss Events. Upon receipt on or after the Closing
Date by the Borrower or any of its Subsidiaries of Net Cash Proceeds arising
from (i) any Sale by any Group Member of any of its property other than Sales of
its own Stock and Sales of property permitted hereunder in reliance upon any of
clauses (a) through (d) and clauses (f) through (j) of Section 8.4 to the extent
resulting, in the aggregate with all other such Sales, in the receipt by any of
them of Net Cash Proceeds in excess of $2,500,000 or (ii) any Property Loss
Event with respect to any property of any Group Member to the extent resulting,
in the aggregate with all other such Property Loss Events, in the receipt by any
Group Member of Net Cash Proceeds in excess of $2,500,000, the Borrower shall
pay or cause to be paid to the Administrative Agent an amount equal to 100% of
such Net Cash Proceeds within three Business Days after the Borrower’s receipt
of such Net Cash Proceeds; provided, however, that, upon any such receipt, as
long as no Event of Default shall be continuing, any Group Member may make
Permitted Reinvestments with such Net Cash Proceeds and the Borrower shall not
be required to make or cause such payment (x) to the extent such Net Cash
Proceeds are intended to be used to make Permitted Reinvestments and (y) so long
as on the date that is three Business Days after a Reinvestment Prepayment Date
for such Net Cash Proceeds, the Borrower shall pay or cause to be paid to the
Administrative Agent an amount equal to the Reinvestment Prepayment Amount
applicable to such Reinvestment Prepayment Date and such Net Cash Proceeds.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

51



--------------------------------------------------------------------------------



 



(d) Excess Outstandings. On any date on which the aggregate principal amount of
Revolving Credit Outstandings exceeds the aggregate Revolving Credit
Commitments, the Borrower shall pay to the Administrative Agent an amount equal
to such excess.
(e) Application of Payments; Breakage Costs. Any payments made to the
Administrative Agent pursuant to this Section 2.8 shall be applied to the
Obligations in accordance with Section 2.12(b). Any payments made to the
Administrative Agent pursuant to this Section 2.8 shall be accompanied by
breakage costs that may be owing pursuant to Section 2.16(a) after giving effect
to such prepayment.
Section 2.9 Interest. (a) Rate. All Loans and the outstanding amount of all
other Obligations (other than pursuant to Secured Hedging Agreements and Secured
Banking Services Obligations) shall bear interest, in the case of Loans, on the
unpaid principal amount thereof from the date such Loans are made and, in the
case of such other Obligations, from the date such other Obligations are due and
payable until, in all cases, paid in full, except as otherwise provided in
clause (c) below, as follows: (i) in the case of Base Rate Loans, at a rate per
annum equal to the sum of the Base Rate and the Applicable Margin, each as in
effect from time to time, (ii) in the case of Eurodollar Rate Loans, at a rate
per annum equal to the sum of the Eurodollar Rate and the Applicable Margin,
each as in effect for the applicable Interest Period, and (iii) in the case of
other Obligations (other than the Letter of Credit Fee), at a rate per annum
equal to the sum of the Base Rate and the Applicable Margin for Revolving Loans
that are Base Rate Loans, each as in effect from time to time.
(b) Payments. Interest accrued shall be payable in arrears (i) if accrued on the
principal amount of any Loan, (A) at maturity (whether by acceleration or
otherwise), (B) if such Loan is a Term Loan, upon the payment or prepayment of
the principal amount on which such interest has accrued and (C)(1)if such Loan
is a Base Rate Loan (including a Swing Loan), on the last day of each calendar
quarter commencing on the first such day following the making of such Loan,
(2) if such Loan is a Eurodollar Rate Loan, on the last day of each Interest
Period applicable to such Loan and, if applicable, on each date during such
Interest Period occurring every 3 months from the first day of such Interest
Period and (ii) if accrued on any other Obligation, on demand from and after the
time such Obligation is due and payable (whether by acceleration or otherwise).
(c) Default Interest. Notwithstanding the rates of interest specified in clause
(a) above or elsewhere in any Loan Document, effective immediately upon (i) the
occurrence and during the continuance of any Event of Default under Section
9.1(a) or (e) or (ii) the delivery of a written notice by the Administrative
Agent or the Required Lenders to the Borrower during the continuance of any
Event of Default caused by a breach of a financial covenant in Article 5 or a
financial reporting covenant in Sections 6.1(a), (b), (c), (d), (f), (g), (h),
(i) and (j), and, in the case of clauses (i) and (ii), for as long as such Event
of Default shall be continuing, the principal balance of all Obligations other
than the Letter of Credit Fee (including any Obligation that bears interest by
reference to the rate applicable to any other Obligation) then due and payable
shall bear interest at a rate that is 2% per annum in excess of the interest
rate applicable to such Obligations from time to time (or, in the event there is
no applicable rate for such Obligations, 2% per annum above the rate applicable
to Base Rate Loans), payable on demand or, in the absence of demand, on the date
that would otherwise be applicable.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

52



--------------------------------------------------------------------------------



 



(d) Savings Clause. Anything herein to the contrary notwithstanding, the
obligations of the Borrower hereunder shall be subject to the limitation that
payments of interest shall not be required, for any period for which interest is
computed hereunder, to the extent (but only to the extent) that contracting for
or receiving such payment by the respective Lender would be contrary to the
provisions of any law applicable to such Lender limiting the highest rate of
interest which may be lawfully contracted for, charged or received by such
Lender, and in such event the Borrower shall pay such Lender interest at the
highest rate permitted by applicable law (“Maximum Lawful Rate”); provided,
however, that if at any time thereafter the rate of interest payable hereunder
is less than the Maximum Lawful Rate, the Borrower shall continue to pay
interest hereunder at the Maximum Lawful Rate until such time as the total
interest received by the Administrative Agent, on behalf of Lenders, is equal to
the total interest that would have been received had the interest payable
hereunder been (but for the operation of this paragraph) the interest rate
payable since the Closing Date as otherwise provided in this Agreement.
Section 2.10 Conversion and Continuation Options. (a) Option. The Borrower may
elect (i) in the case of any Eurodollar Rate Loan, (A) to continue such
Eurodollar Rate Loan or any portion thereof for an additional Interest Period on
the last day of the Interest Period applicable thereto and (B) to convert such
Eurodollar Rate Loan or any portion thereof into a Base Rate Loan at any time on
any Business Day, subject to the payment of any breakage costs required by
Section 2.16(a), and (ii) in the case of Base Rate Loans (other than Swing
Loans), to convert such Base Rate Loans or any portion thereof into Eurodollar
Rate Loans at any time on any Business Day upon 3 Business Days’ prior notice;
provided, however, that, (x) for each Interest Period, the aggregate amount of
Eurodollar Rate Loans having such Interest Period must be an integral multiple
of $1,000,000 and (y) no conversion in whole or in part of Base Rate Loans to
Eurodollar Rate Loans and no continuation in whole or in part of Eurodollar Rate
Loans shall be permitted at any time at which (1) an Event of Default shall be
continuing and the Administrative Agent or the Required Lenders shall have
determined in their sole discretion not to permit such conversions or
continuations or (2) such continuation or conversion would be made during a
suspension imposed by Section 2.15.
(b) Procedure. Each such election shall be made by giving the Administrative
Agent at least 3 Business Days’ prior notice in substantially the form of
Exhibit F (a “Notice of Conversion or Continuation”) duly completed. The
Administrative Agent shall promptly notify each Lender of its receipt of a
Notice of Conversion or Continuation and of the options selected therein. If the
Administrative Agent does not receive a timely Notice of Conversion or
Continuation from the Borrower containing a permitted election to continue or
convert any Eurodollar Rate Loan, then, upon the expiration of the applicable
Interest Period, such Loan shall be automatically converted to a Base Rate Loan.
Each partial conversion or continuation shall be allocated ratably among the
Lenders in the applicable Facility in accordance with their Pro Rata Share.
Section 2.11 Fees. (a) Unused Commitment Fee. The Borrower agrees to pay to each
Revolving Credit Lender a commitment fee on the actual daily amount by which the
Revolving Credit Commitment of such Lender exceeds its Pro Rata Share of the sum
of (i) the aggregate outstanding principal amount of Revolving Loans and
(ii) the outstanding amount of the L/C Obligations for all Letters of Credit
from the date hereof through the Revolving Credit Termination Date at a rate per
annum equal to the Applicable Margin (the “Unused Commitment Fee”), payable in
arrears (x) on the last day of each calendar quarter and (y) on the last
Revolving Credit Termination Date.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

53



--------------------------------------------------------------------------------



 



(b) Letter of Credit Fees. The Borrower agrees to pay, with respect to all
Letters of Credit Issued by any L/C Issuer, (i) to the Administrative Agent or
such L/C Issuer, as appropriate, certain fronting fees, documentary and
processing charges as separately agreed between the Borrower and such L/C Issuer
or otherwise in accordance with such L/C Issuer’s standard schedule in effect at
the time of determination thereof and (ii) to the Administrative Agent, for the
benefit of the Revolving Credit Lenders according to their Pro Rata Shares, a
fee accruing at a rate per annum equal to the Applicable Margin for Revolving
Loans that are Eurodollar Rate Loans (the “Letter of Credit Fee”) on the maximum
undrawn face amount of outstanding and undrawn Letters of Credit, payable in
arrears (A) on the last day of each calendar quarter, ending after the Issuance
of such Letter of Credit and (B) on the last Revolving Credit Termination Date;
provided, however, that the fee payable under this clause (ii) shall be
increased by 2% per annum and shall be payable, in addition to being payable on
any date it is otherwise required to be paid hereunder, on demand effective
immediately upon (x) the occurrence and during the continuance of any Event of
Default under Section 9.1(a) or (e) or (y) the delivery of a written notice by
the Administrative Agent or the Required Lenders to the Borrower during the
continuance of any Event of Default caused by a breach of a financial covenant
in Article 5 or a financial reporting covenant in Sections 6.1(a), (b), (c),
(d), (f), (g), (h), (i) and (j), and, in the case of clauses (i) and (ii), for
as long as such Event of Default shall be continuing.
(c) In the event that prior to the first anniversary of the Closing Date (i) the
Borrower prepays, refinances, substitutes or replaces all or a portion of the
Term Loans in connection with a Repricing Transaction, (ii) the Borrower effects
any amendment of this Agreement resulting in a Repricing Transaction or (iii) a
Term Loan Lender is replaced as a result of the mandatory assignment of its
portion of the Term Loans pursuant to Section 2.18 following the failure of such
Term Loan Lender to consent to an amendment hereof that would result in a
Repricing Transaction, then the Borrower shall pay to the Administrative Agent,
for the ratable account of each of the applicable Lenders, (A) in the case of
clause (i), a prepayment premium of 1.00% of the aggregate principal amount of
the initial Term Loans so prepaid, refinanced, substituted or replaced, (B) in
the case of clause (ii), a fee equal to 1.00% of the aggregate principal amount
of the applicable Term Loans outstanding immediately prior to such amendment
that are directly adversely affected by such Repricing Transaction and (C) in
the case of clause (iii), a fee equal to 1.00% of the aggregate principal amount
of Term Loans of such replaced Term Loan Lender outstanding immediately prior to
the applicable mandatory assignment.
(d) Additional Fees. The Borrower shall pay to the Administrative Agent and its
Related Persons its reasonable and customary fees and expenses in connection
with any payments made pursuant to Section 2.16(a) (Breakage Costs) and has
agreed to pay the additional fees described in the Fee Letter.
Section 2.12 Application of Payments. (a) Application of Voluntary Prepayments.
Unless otherwise provided in this Section 2.12 or elsewhere in any Loan
Document, all payments and any other amounts received by the Administrative
Agent from or for the benefit of the Borrower shall be applied to repay the
Obligations the Borrower designates.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

54



--------------------------------------------------------------------------------



 



(b) Application of Mandatory Prepayments. Subject to the provisions of clause
(c) below with respect to the application of payments during the continuance of
an Event of Default, any payment made by the Borrower to the Administrative
Agent (i) pursuant to Section 2.8 or any other prepayment of the Obligations
required to be applied in accordance with this clause (b) other than in respect
of any payment required pursuant to Section 2.8(a) shall be applied first, to
repay the outstanding principal balance of the Term Loans and the Other Term
Loans in direct order of maturity to the next four scheduled amortization
payments and thereafter ratably to the remaining installments of the Term Loans
and Other Term Loans, second, to repay the outstanding principal balance of the
Revolving Loans and the Swing Loans (which shall not effect a permanent
reduction in the Revolving Credit Facility), third, to provide cash collateral
to the extent and in the manner in Section 9.3, fourth, if all the Obligations
have been paid in full in cash (other than unasserted contingent indemnification
obligations and any unasserted expense reimbursement obligations) and all
Commitments hereunder have been terminated and subject to the Intercreditor
Agreement, to repay the outstanding principal balance under the Second Lien
Credit Agreement in accordance with the terms of the Second Lien Loan Documents
and, then, with any excess to be distributed to the Borrower and (ii) pursuant
to Section 2.8(a) shall be applied first, to repay the outstanding principal
balance of the Term Loans and the Other Term Loans ratably to the remaining
installments of the Term Loans and Other Term Loans, second, to repay the
outstanding principal balance of the Revolving Loans and the Swing Loans (which
shall not effect a permanent reduction in the Revolving Credit Facility), third,
to provide cash collateral to the extent and in the manner in Section 9.3,
fourth, if all the Obligations have been paid in full in cash (other than
unasserted contingent indemnification obligations and any unasserted expense
reimbursement obligations) and all Commitments hereunder have been terminated
and subject to the Intercreditor Agreement, to repay the outstanding principal
balance under the Second Lien Credit Agreement in accordance with the terms of
the Second Lien Loan Documents and, then, with any excess to be distributed to
the Borrower.
(c) Application of Payments During an Event of Default. The Borrower hereby
irrevocably waives, and agrees to cause each other Group Member to waive, the
right to direct the application during the continuance of an Event of Default of
any and all payments in respect of any Obligation and any proceeds of Collateral
and agrees that, notwithstanding the provisions of clause (a) above, the
Administrative Agent may, and, upon either (A) the direction of the Required
Lenders or (B) the termination of any Commitment or the acceleration of any
Obligation pursuant to Section 9.2, shall, apply all payments in respect of any
Obligation, all funds on deposit in any Cash Collateral Account and all other
proceeds of Collateral (i) first, to pay Obligations in respect of any cost or
expense reimbursements, fees or indemnities then due to the Administrative
Agent, (ii) second, to pay Obligations in respect of any cost or expense
reimbursements, fees or indemnities then due to the Lenders and the L/C Issuers,
(iii) third, to pay interest then due and payable in respect of the Loans and
L/C Reimbursement Obligations, (iv) fourth, to repay the outstanding principal
amounts of the Loans and L/C Reimbursement Obligations, to provide cash
collateral for Letters of Credit in the manner and to the extent described in
Section 9.3 and to pay any Obligations under any Secured Hedging Agreement and
any Secured Banking Services Obligations, (v) fifth, to the ratable payment of
all other Obligations and (vi) sixth, to the Borrower or such other Person
entitled thereto under applicable law.
(d) Application of Payments Generally. All payments that would otherwise be
allocated to the Revolving Credit Lenders pursuant to this Section 2.12 shall
instead be allocated first, to repay interest on Swing Loans, on any portion of
the Revolving Loans that the Administrative Agent may have advanced on behalf of
any Lender and on any L/C Reimbursement Obligation, in each case for which the
Administrative Agent or, as the case may be, the L/C Issuer has not then been
reimbursed by such Lender or the Borrower, second to pay the outstanding
principal amount of the foregoing obligations and third, to repay the Revolving
Loans. All repayments (including prepayments) of any Revolving Loans or Term
Loans shall be applied first, to repay such Loans outstanding as Base Rate Loans
and then, to repay such Loans outstanding as Eurodollar Rate Loans, with those
Eurodollar Rate Loans having earlier expiring Interest Periods being repaid
prior to those having later expiring Interest Periods. All repayments of Term
Loans and Other Term Loans shall be allocated ratably among the Term Loans and
the Other Term
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

55



--------------------------------------------------------------------------------



 



Loans. Except as otherwise provided in Section 2.12(a) and Section 2.12(b), all
repayments of Term Loans shall be applied to reduce on a pro rata basis the
remaining installments of such outstanding principal amounts of the Term Loans.
All repayments of Other Term Loans shall be applied to reduce remaining
installments of such outstanding principal amounts of the Other Term Loans as
set forth in the applicable Incremental Term Loan Assumption Agreement. All
mandatory repayments of Other Refinancing Term Loans shall be applied to reduce
the remaining installments of such outstanding principal amounts of the Other
Refinancing Term Loans as set forth in the applicable Refinancing Amendment. If
sufficient amounts are not available to repay all outstanding Obligations
described in any priority level set forth in this Section 2.12, the available
amounts shall be applied, unless otherwise expressly specified herein, to such
Obligations ratably based on the proportion of the Secured Parties’ interest in
such Obligations. Any priority level set forth in this Section 2.12 that
includes interest shall include all such interest, whether or not accruing after
the filing of any petition in bankruptcy or the commencement of any insolvency,
reorganization or similar proceeding, and whether or not a claim for post-filing
or post-petition interest is allowed in any such proceeding.
Section 2.13 Payments and Computations. (a) Procedure. The Borrower shall make
each payment under any Loan Document not later than 12:00 p.m. on the day when
due to the Administrative Agent by wire transfer or ACH transfer (which shall be
the exclusive means of payment hereunder) to the following account (or at such
other account or by such other means to such other address as the Administrative
Agent shall have notified the Borrower in writing within a reasonable time prior
to such payment) in immediately available Dollars and without setoff or
counterclaim:
ABA No. 021 001 033
Account Number 502 797 91
Deutsche Bank Trust Company Americas
Account Name: General Electric Capital Corporation
Reference: CFK1706/ Westwood One Inc.
The Administrative Agent shall promptly thereafter cause to be distributed
immediately available funds relating to the payment of principal, interest or
fees to the Lenders, in accordance with the application of payments set forth in
Section 2.12. The Lenders shall make any payment under any Loan Document in
immediately available Dollars and without setoff or counterclaim. Each Revolving
Credit Lender shall make each payment for the account of any L/C Issuer or
Swingline Lender required pursuant to Section 2.3 or 2.4 (A) if the notice or
demand therefor was received by such Lender prior to 12:00 p.m. on any Business
Day, on such Business Day and (B) otherwise, on the Business Day following such
receipt. Payments received by the Administrative Agent after 12:00 p.m. may, in
the Administrative Agent’s sole discretion, be deemed to be received on the next
Business Day.
(b) Computations of Interests and Fees. All computations of interest and of fees
shall be made by the Administrative Agent on the basis of a year of 360 days
(or, in the case of Base Rate Loans the interest rate payable on which is then
based on the Prime Rate (as defined in the definition of “Base Rate”),
365/366 days), in each case for the actual number of days (including the first
day but excluding the last day) occurring in the period for which such interest
and fees are payable. Each determination of an interest rate or the amount of a
fee hereunder shall be made by the Administrative Agent (including
determinations of a Eurodollar Rate or Base Rate in accordance with the
definitions of “Eurodollar Rate” and “Base Rate”, respectively) and shall be
conclusive, binding and final for all purposes, absent manifest error.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

56



--------------------------------------------------------------------------------



 



(c) Payment Dates. Notwithstanding anything to the contrary set forth herein,
whenever any payment hereunder shall be stated to be due on a day other than a
Business Day, the due date for such payment shall be extended to the next
succeeding Business Day without any increase in such payment as a result of
additional interest or fees; provided, however, that such interest and fees
shall continue accruing as a result of such extension of time. For the avoidance
of doubt, the initial payments of interest and fees relating to the Obligations
(other than amounts due on the Closing Date) shall be due and paid on the last
day of the first month or quarter, as applicable, following entry of the
Obligations onto the operations systems of the Administrative Agent (as notified
to the Borrower), but in no event later than the last day of the second month or
quarter, as applicable, following the Closing Date.
(d) Advancing Payments. Unless the Administrative Agent shall have received
notice from the Borrower to the Lenders prior to the date on which any payment
is due hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent that the Borrower shall not have made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent on
demand such amount distributed to such Lender together with interest thereon (at
the Federal Funds Rate for the first Business Day and thereafter, at the rate
applicable to Base Rate Loans under the applicable Facility) for each day from
the date such amount is distributed to such Lender until the date such Lender
repays such amount to the Administrative Agent.
Section 2.14 Evidence of Debt. (a) Records of Lenders. Each Lender shall
maintain in accordance with its usual practice accounts evidencing Indebtedness
of the Borrower to such Lender resulting from each Loan of such Lender from time
to time, including the amounts of principal and interest payable and paid to
such Lender from time to time under this Agreement. In addition, each Lender
having sold a participation in any of its Obligations or having identified an
SPV as such to the Administrative Agent, acting as agent of the Borrower solely
for this purpose and solely for tax purposes, shall establish and maintain at
its address referred to in Section 11.11 (or at such other address as such
Lender shall notify the Borrower) a record of ownership, in which such Lender
shall register by book entry (A) the name and address of each such participant
and SPV (and each change thereto, whether by assignment or otherwise) and
(B) the rights, interest or obligation of each such participant and SPV in any
Obligation, in any Commitment and in any right to receive any payment hereunder.
(b) Records of Administrative Agent. The Administrative Agent, acting as agent
of the Borrower solely for tax purposes and solely with respect to the actions
described in this Section 2.14, shall establish and maintain at its address
referred to in Section 11.11 (or at such other address as the Administrative
Agent may notify the Borrower) (A) a record of ownership (the “Register”) in
which the Administrative Agent agrees to register by book entry the interests
(including any rights to receive payment hereunder) of the Administrative Agent,
each Lender and each L/C Issuer in the Term Loans and the Revolving Credit
Outstandings, each of their obligations under this Agreement to participate in
each Loan, Letter of Credit and L/C Reimbursement Obligation, and any assignment
of any such interest, obligation or right and (B) accounts in the Register in
accordance with its usual practice in which it shall record (1) the names and
addresses of the Lenders and the L/C Issuers (and each change thereto pursuant
to Section 2.18 (Substitution of Lenders) and Section 11.2 (Assignments and
Participations; Binding Effect)), (2) the Commitments of each Lender, (3) the
amount of each Loan and each funding of any participation described in clause
(A) above, (4) for Eurodollar Rate Loans, the Interest Period applicable
thereto, (5) the amount of any principal or interest due and payable or paid,
(6) the amount of the L/C Reimbursement Obligations due and payable or paid and
(7) any other payment received by the Administrative Agent from the Borrower and
its application to the Obligations.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

57



--------------------------------------------------------------------------------



 



(c) Registered Obligations. Notwithstanding anything to the contrary contained
in this Agreement, the Loans (including any Notes evidencing such Loans and, in
the case of Revolving Loans, the corresponding obligations to participate in L/C
Obligations and Swing Loans) and the L/C Reimbursement Obligations are
registered obligations, the right, title and interest of the Lenders and the L/C
Issuers and their assignees in and to such Loans or L/C Reimbursement
Obligations, as the case may be, shall be transferable only upon notation of
such transfer in the Register and no assignment thereof shall be effective until
recorded therein. This Section 2.14 and Section 11.2 shall be construed so that
the Loans and L/C Reimbursement Obligations are at all times maintained in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Code and any related regulations (and any successor provisions).
(d) Prima Facie Evidence. The entries made in the Register and in the accounts
maintained pursuant to clauses (a) and (b) above shall, to the extent permitted
by applicable Requirements of Law, be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided, however, that no error in
such account and no failure of any Lender or the Administrative Agent to
maintain any such account shall affect the obligations of any Loan Party to
repay the Loans in accordance with their terms. In addition, the Loan Parties,
the Administrative Agent, the Lenders and the L/C Issuers shall treat each
Person whose name is recorded in the Register as a Lender or L/C Issuer, as
applicable, for all purposes of this Agreement. Information contained in the
Register with respect to any Lender or any L/C Issuer shall be available for
access by the Borrower, the Administrative Agent, such Lender or such L/C Issuer
at any reasonable time and from time to time upon reasonable prior notice. No
Lender or L/C Issuer shall, in such capacity, have access to or be otherwise
permitted to review any information in the Register other than information with
respect to such Lender or L/C Issuer unless otherwise agreed by the
Administrative Agent.
(e) Notes. Upon any Lender’s request, the Borrower shall promptly execute and
deliver Notes to such Lender evidencing the Loans of such Lender in a Facility
and substantially in the form of Exhibit B; provided, however, that only one
Note for each Facility shall be issued to each Lender, except (i) to an existing
Lender exchanging existing Notes to reflect changes in the Register relating to
such Lender, in which case the new Notes delivered to such Lender shall be dated
the date of the original Notes and (ii) in the case of loss, destruction or
mutilation of existing Notes and similar circumstances, with respect to a lost
Note, prior to the Borrower issuing a new Note, the holder of such Note shall
execute an affidavit of loss therefor which shall include customary indemnity
provisions acceptable to the Administrative Agent. Each Note, if issued, shall
only be issued as means to evidence the right, title or interest of a Lender or
a registered assignee in and to the related Loan, as set forth in the Register,
and in no event shall any Note be considered a bearer instrument or obligation.
Section 2.15 Suspension of Eurodollar Rate Option. Notwithstanding any provision
to the contrary in this Article 2, the following shall apply:
(a) Interest Rate Unascertainable, Inadequate or Unfair. In the event that (A)
the Administrative Agent determines in good faith that adequate and fair means
do not exist for ascertaining the applicable interest rates by reference to
which the Eurodollar Rate is determined or (B) the Required Lenders notify the
Administrative Agent that the Eurodollar Rate for any Interest Period will not
adequately reflect the cost to the Lenders of making or maintaining such Loans
for such Interest Period, the Administrative Agent shall promptly so notify the
Borrower and the Lenders, whereupon the obligation of each Lender to make or to
continue Eurodollar Rate Loans shall be suspended as provided in clause (c)
below until the Administrative Agent shall notify the Borrower that the Required
Lenders have determined that the circumstances causing such suspension no longer
exist.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

58



--------------------------------------------------------------------------------



 



(b) Illegality. If any Lender determines in good faith that the introduction of,
or any change in or in the interpretation of, any Requirement of Law after the
date of this Agreement shall make it unlawful, or any Governmental Authority
shall assert that it is unlawful, for any Lender or its applicable lending
office to make Eurodollar Rate Loans or to continue to fund or maintain
Eurodollar Rate Loans, then, on notice thereof and demand therefor by such
Lender to the Borrower through the Administrative Agent, the obligation of such
Lender to make or to continue Eurodollar Rate Loans shall be suspended as
provided in clause (c) below until such Lender shall, through the Administrative
Agent, notify the Borrower that it has determined that it may lawfully make
Eurodollar Rate Loans.
(c) Effect of Suspension. If the obligation of any Lender to make or to continue
Eurodollar Rate Loans is suspended, (A) the obligation of such Lender to convert
Base Rate Loans into Eurodollar Rate Loans shall be suspended, (B) such Lender
shall make a Base Rate Loan at any time such Lender would otherwise be obligated
to make a Eurodollar Rate Loan, (C) the Borrower may revoke any pending Notice
of Borrowing or Notice of Conversion or Continuation to make or continue any
Eurodollar Rate Loan or to convert any Base Rate Loan into a Eurodollar Rate
Loan and (D) each Eurodollar Rate Loan of such Lender shall automatically and
immediately (or, in the case of any suspension pursuant to clause (a) above, on
the last day of the current Interest Period thereof) be converted into a Base
Rate Loan.
Section 2.16 Breakage Costs; Increased Costs; Capital Requirements. (a) Breakage
Costs. The Borrower shall compensate each Lender, upon written demand from such
Lender to such Borrower (with copy to the Administrative Agent), for all
Liabilities (including, in each case, those incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to prepare to fund, to fund or to maintain the Eurodollar Rate Loans of such
Lender to the Borrower but excluding any loss of the Applicable Margin on the
relevant Loans) that such Lender may incur (A) to the extent, for any reason
other than solely by reason of such Lender being a Non-Funding Lender, a
proposed Borrowing, conversion into or continuation of Eurodollar Rate Loans
does not occur on a date specified therefor in a Notice of Borrowing or a Notice
of Conversion or Continuation or in a similar request made by telephone by the
Borrower, (B) to the extent any Eurodollar Rate Loan is paid (whether through a
scheduled, optional or mandatory prepayment) or converted to a Base Rate Loan
(including because of Section 2.15) on a date that is not the last day of the
applicable Interest Period or (C) as a consequence of any failure by the
Borrower to repay Eurodollar Rate Loans when required by the terms hereof. For
purposes of this clause (a), each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it using a matching deposit or other borrowing in
the London interbank market.
(b) Increased Costs. If at any time any Lender or L/C Issuer determines in good
faith that, after the date hereof, the adoption of, or any change in or in the
interpretation, application or administration of, or compliance with, any
Requirement of Law (other than any imposition or increase of Eurodollar Reserve
Requirements) from any Governmental Authority shall have the effect of
(i) increasing the cost to such Lender of making, funding or maintaining any
Eurodollar Rate Loan or to agree to do so or of participating, or agreeing to
participate, in extensions of credit that are Eurodollar Rate Loans,
(ii) increasing the cost to such L/C Issuer of Issuing or maintaining any Letter
of Credit or of agreeing to do so or (iii) imposing any other cost to such
Lender or
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

59



--------------------------------------------------------------------------------



 



L/C Issuer with respect to compliance with its obligations under any Loan
Document, then, upon demand by such Lender or L/C Issuer (with copy to the
Administrative Agent), the Borrower shall pay to the Administrative Agent for
the account of such Lender or L/C Issuer amounts sufficient to compensate such
Lender or L/C Issuer for such increased cost (without duplication of increases
attributable to Taxes which are addressed in Section 2.17); provided that
notwithstanding anything herein to the contrary, (A) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (B) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a change in a Requirement of Law, regardless of the date enacted, adopted,
issued or implemented. The foregoing provisions of this Section 2.16(b) shall
not apply in the case of any change in any Requirement of Law or in the
interpretation or application thereof or compliance by a Lender with any request
or directive (whether or not having force of law) from any central bank or
Governmental Authority, each in respect of Excluded Taxes.
(c) Increased Capital Requirements. If at any time any Lender or L/C Issuer
determines in good faith that, after the date hereof, the adoption of, or any
change in or in the interpretation, application or administration of, or
compliance with, any Requirement of Law (other than any imposition or increase
of Eurodollar Reserve Requirements) from any Governmental Authority regarding
capital adequacy, liquidity, reserves, special deposits, compulsory loans,
insurance charges against property of, deposits with or for the account of,
Obligations owing to, or other credit extended or participated in by, any Lender
or L/C Issuer or any similar requirement (in each case other than any imposition
or increase of Eurodollar Reserve Requirements) shall have the effect of
reducing the rate of return on the capital of such Lender’s or L/C Issuer (or
any corporation controlling such Lender or L/C Issuer) as a consequence of its
obligations under or with respect to any Loan Document or Letter of Credit to a
level below that which, taking into account the capital adequacy policies of
such Lender, L/C Issuer or corporation, such Lender, L/C Issuer or corporation
could have achieved but for such adoption or change, then, upon demand from time
to time by such Lender or L/C Issuer (with a copy of such demand to the
Administrative Agent), the Borrower shall pay to the Administrative Agent for
the account of such Lender amounts sufficient to compensate such Lender for such
reduction; provided that notwithstanding anything herein to the contrary,
(A) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (B) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a change in a Requirement of Law, regardless of the
date enacted, adopted, issued or implemented.
(d) Compensation Certificate. Each demand for compensation under this
Section 2.16 shall be accompanied by a certificate of the Lender or L/C Issuer
delivered to the Borrower claiming such compensation and setting forth in
reasonable detail the basis for such demand, setting forth the amounts to be
paid hereunder, which certificate shall be conclusive, binding and final for all
purposes, absent manifest error. In determining such amount, such Lender or L/C
Issuer may use any reasonable averaging and attribution methods. Notwithstanding
anything in this Agreement to the contrary, failure or delay on the part of any
Lender or L/C Issuer to demand compensation pursuant to this Section 2.16 shall
not constitute a waiver of such Lender’s or L/C Issuer’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or L/C Issuer pursuant to this Section 2.16 for any increased costs
incurred or reductions suffered more than six months prior to the date that such
Lender or L/C Issuer, as the case may be, notifies the Borrower of the
occurrence of the event giving rise to the additional cost, reduction in
amounts, loss or other additional amounts described in this Section 2.16, and of
such Lender’s or L/C Issuer’s intention to claim compensation therefor (except
that, if the event giving rise to the additional cost, reduction in amounts,
loss or other additional amounts described in this Section 2.16 is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof).
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

60



--------------------------------------------------------------------------------



 



Section 2.17 Taxes. (a) Payments Free and Clear of Taxes. Except as otherwise
required by Requirements of Law, each payment by any Loan Party under any Loan
Document shall be made free and clear of all present or future taxes, levies,
imposts, deductions, charges or withholdings and all liabilities with respect
thereto (and without deduction for any of them) (collectively, “Taxes” and
excluding the taxes set forth in clauses (i) — (vi) below, the “Indemnified
Taxes”) other than for (i) Taxes measured by net income (including branch
profits taxes) or capital and franchise taxes imposed in lieu of net income
taxes, (ii) Taxes imposed on any Secured Party as a result of a present or
former connection between such Secured Party and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than such connection arising solely from any
Secured Party having executed, delivered or performed its obligations or
received a payment under, or enforced, any Loan Document), (iii) Taxes that are
directly attributable to the failure (other than as a result of a change in any
Requirement of Law) by any Secured Party to deliver the documentation required
to be delivered pursuant to clause (f) below, (iv) Taxes imposed on or in
respect of a payment to a Secured Party to the extent that such Tax is imposed
pursuant to law in effect on the date that such Secured Party became a “Secured
Party” under this Agreement in the capacity under which such Secured Party makes
a claim under Section 2.17(b), except in each case to the extent such Secured
Party is a direct or indirect assignee (other than pursuant to Section 2.18
(Substitution of Lenders)) of any other Secured Party that was entitled, at the
time the assignment of such other Secured Party became effective, to receive
additional amounts under Section 2.17(b), (v) Taxes that constitute a penalty,
interest or expense that results solely from a failure of a Secured Party to pay
any Taxes, within thirty (30) days of the receipt of the indemnity payment with
respect thereto under Section 2.17(d), to the extent such penalty, interest or
expense relates to any Taxes which it is required to pay, or (vi) Taxes
resulting from FATCA (clauses (i) through (vi) collectively, “Excluded Taxes”).
(b) Gross-Up. If any Indemnified Taxes shall be required by law to be deducted
from or in respect of any amount payable under any Loan Document to any Secured
Party (i) such amount shall be increased as necessary to ensure that, after all
required deductions for Indemnified Taxes are made (including deductions
applicable to any increases to any amount under this Section 2.17), such Secured
Party receives the amount it would have received had no such deductions for
Indemnified Taxes been made, (ii) the relevant Loan Party shall make such
deductions, (iii) the relevant Loan Party shall timely pay the full amount
deducted to the relevant taxing authority or other authority in accordance with
applicable Requirements of Law, and (iv) within thirty (30) days after such
payment is made, the relevant Loan Party shall deliver to the Administrative
Agent an original or certified copy of a receipt evidencing such payment.
(c) Other Taxes. In addition, the Borrower agrees to pay, and authorizes the
Administrative Agent to pay in its name, any stamp, documentary, excise or
property tax, charge or similar levy imposed by any applicable Requirement of
Law or Governmental Authority and all Liabilities with respect thereto
(including by reason of any delay in payment thereof), in each case arising from
the execution, delivery or registration of, or otherwise with respect to, any
Loan Document or any transaction contemplated therein (collectively, “Other
Taxes”). The Swingline Lender may, without any need for notice, demand or
consent from the Borrower, by making funds available to the Administrative Agent
in the amount equal to any such payment, make a Swing Loan to the Borrower in
such amount, the proceeds of which shall be used by the Administrative Agent in
whole to make such payment. Within thirty (30) days after the date of any
payment of Indemnified Taxes or Other Taxes by any Loan Party in respect of a
Secured Party, the Borrower shall furnish to the Administrative Agent, at its
address referred to in Section 11.11, the original or a certified copy of a
receipt evidencing payment thereof or other evidence of payment reasonably
satisfactory to the Administrative Agent.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

61



--------------------------------------------------------------------------------



 



(d) Indemnification. The Borrower shall reimburse and indemnify, within thirty
(30) days after receipt of demand therefor (with copy to the Administrative
Agent), each Secured Party for all Indemnified Taxes and Other Taxes (including
any Indemnified Taxes and Other Taxes imposed by any jurisdiction on amounts
payable under this Section 2.17) paid by such Secured Party and any Liabilities
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally asserted. A certificate of the Secured
Party (or of the Administrative Agent on behalf of such Secured Party) claiming
any compensation under this clause (d), setting forth the amounts to be paid
thereunder and delivered to the Borrower with copy to the Administrative Agent,
shall be conclusive, binding and final for all purposes, absent manifest error.
In determining such amount, the Administrative Agent and such Secured Party may
use any reasonable averaging and attribution methods.
(e) Mitigation. Any Lender claiming any additional amounts payable pursuant to
this Section 2.17 shall use its reasonable efforts (consistent with its internal
policies and Requirements of Law) to change the jurisdiction of its lending
office if such a change would reduce any such additional amounts (or any similar
amount that may thereafter accrue) and would not, in the sole determination of
such Lender, be otherwise disadvantageous to such Lender.
(f) Tax Forms. (i) Each Non-U.S. Lender Party that, at any of the following
times, is entitled to an exemption from United States withholding tax or,
currently or after a change in any Requirement of Law, is subject to such
withholding tax at a reduced rate under an applicable tax treaty, shall (w) on
or prior to the date such Non-U.S. Lender Party becomes a “Non-U.S. Lender
Party” hereunder, (x) on or prior to the date on which any such form or
certification expires or becomes obsolete, (y) after the occurrence of any event
requiring a change in the most recent form or certification previously delivered
by it pursuant to this clause (f) and (z) from time to time if requested by the
Borrower or the Administrative Agent (or, in the case of a participant or SPV,
the relevant Lender), provide the Administrative Agent and the Borrower (or, in
the case of a participant or SPV, the relevant Lender) with two properly
completed and duly executed originals of one of the following, as applicable:
(A) Forms W-8ECI (claiming exemption from U.S. withholding tax because the
income is effectively connected with a U.S. trade or business), W-8BEN (claiming
exemption from, or a reduction of, U.S. withholding tax under an income tax
treaty) and/or W-8IMY (together with appropriate forms, certifications and
supporting statements) or any successor forms, (B) in the case of a Non-U.S.
Lender Party claiming exemption under Sections 871(h) or 881(c) of the Code,
Form W-8BEN (claiming exemption from U.S. withholding tax under the portfolio
interest exemption) or any successor form and a certificate in form and
substance acceptable to the Administrative Agent that such Non-U.S. Lender Party
is not (1) a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(2) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code or (3) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code or (C) any other applicable
document prescribed by the IRS certifying as to the entitlement of such Non-U.S.
Lender Party to such exemption from United States withholding tax or reduced
rate with respect to all payments to be made to such Non-U.S. Lender Party under
the Loan Documents. Unless the Borrower and the Administrative Agent have
received forms or other documents satisfactory to them indicating that payments
under any Loan Document to or for a Non-U.S. Lender Party are not subject to
United States withholding tax or are subject to such tax at a rate reduced by an
applicable tax treaty, the Loan Parties and the Administrative Agent shall
withhold amounts required to be withheld by applicable Requirements of Law from
such payments at the applicable statutory rate.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

62



--------------------------------------------------------------------------------



 



(ii) Each U.S. Lender Party shall (A) on or prior to the date such U.S. Lender
Party becomes a “U.S. Lender Party” hereunder, (B) on or prior to the date on
which any such form or certification expires or becomes obsolete, (C) after the
occurrence of any event requiring a change in the most recent form or
certification previously delivered by it pursuant to this clause (f) and
(D) from time to time if requested by the Borrower or the Administrative Agent
(or, in the case of a participant or SPV, the relevant Lender), provide the
Administrative Agent and the Borrower (or, in the case of a participant or SPV,
the relevant Lender) with two completed originals of Form W-9 (certifying that
such U.S. Lender Party is entitled to an exemption from U.S. backup withholding
tax) or any successor form.
(iii) Each Lender having sold a participation in any of its Obligations or
identified an SPV as such to the Administrative Agent shall collect from such
participant or SPV the documents described in this clause (f) and provide them
to the Administrative Agent.
(iv) If a payment made to a Lender under this Agreement would be subject to U.S.
withholding tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section
1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to the
Borrower and the Administrative Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Borrower or the
Administrative Agent, such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
its obligations under FATCA, to determine that such Lender has or has not
complied with such Lender’s obligations under FATCA and, as necessary, to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 2.17(f)(iv), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.
(g) Refunds. If a Secured Party determines, in its sole discretion, that it has
received a refund of any Indemnified Taxes or Other Taxes as to which it has
been indemnified by a Loan Party or with respect to which a Loan Party has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to such Loan Party (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party under this Section 2.17 with respect
to the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that such Loan Party, upon the request
of the Administrative Agent or such Lender, agrees to repay the amount paid over
to such Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Secured Party in the event such Secured
Party is required to repay such refund to such Governmental Authority. This
paragraph shall not be construed to require any Secured Party to make available
its Tax Returns (or any other information relating to its taxes which it deems
confidential) to any Loan Party or any other Person.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

63



--------------------------------------------------------------------------------



 



Section 2.18 Substitution of Lenders. (a) Substitution Right. In the event that
any Lender in any Facility that is not the Administrative Agent or an Affiliate
of the Administrative Agent (an “Affected Lender”), (i) makes a claim under
clause (b) (Increased Costs) or (c) (Increased Capital Requirements) of
Section 2.16, (ii) notifies the Borrower pursuant to Section 2.15(b)
(Illegality) that it becomes illegal for such Lender to continue to fund or make
any Eurodollar Rate Loan in such Facility, (iii) makes a claim for payment
pursuant to Section 2.17(b) (Taxes), (iv) does not consent to any amendment,
waiver or consent to any Loan Document for which the consent of the Required
Lenders is obtained but that requires the consent of other Lenders in such
Facility, (v) is a Non-Funding Lender or an Impacted Lender or (vi) does not
agree to provide any portion of any Credit Agreement Refinancing Indebtedness
being incurred pursuant to Section 2.22, the Borrower may either pay in full
such Affected Lender with respect to amounts due in such Facility with the
consent of the Administrative Agent or substitute for such Affected Lender in
such Facility any Lender or any Affiliate or Approved Fund of any Lender or any
other Person (and to the extent any such consent would be required from the
Administrative Agent under Section 11.2 for an assignment of Loans to such
Person, such Person shall be acceptable to the Administrative Agent, which
acceptance shall not be unreasonably withheld or delayed) (in each case, a
“Substitute Lender”). Notwithstanding anything herein to the contrary, with
respect to a Lender that is a Non-Funding Lender or an Impacted Lender, the
Administrative Agent may, but shall not be obligated to, obtain a Substitute
Lender and execute an Assignment on behalf of such Non-Funding Lender or
Impacted Lender at any time with three Business Days’ prior notice to such
Non-Funding Lender or Impacted Lender (unless notice is not practicable under
the circumstances) and cause such Lender’s Loans and Commitments to be sold and
assigned, in whole or in part, at par.
(b) Procedure. To substitute such Affected Lender or pay in full the Obligations
owed to such Affected Lender under such Facility as described in the first
sentence of clause (a) above, the Borrower shall deliver a notice to the
Administrative Agent and such Affected Lender. The effectiveness of such payment
or substitution shall be subject to the delivery to the Administrative Agent by
the Borrower (or, as may be applicable in the case of a substitution, by the
Substitute Lender) of (i) payment for the account of such Affected Lender, of,
to the extent accrued through, and outstanding on, the effective date for such
payment or substitution, all Obligations owing to such Affected Lender with
respect to such Facility (including those that will be owed because of such
payment and all Obligations that would be owed to such Lender if it was solely a
Lender in such Facility), (ii) in the case of a payment in full of the
Obligations owing to such Affected Lender in the Revolving Credit Facility,
payment of any amount that, after giving effect to the termination of the
Commitment of such Affected Lender, is required to be paid pursuant to
Section 2.8(d) (Excess Outstandings), (iii) in the case of a substitution,
(A) payment of any required assignment fee set forth in Section 11.2(c), unless
waived by the Administrative Agent and (B) an assumption agreement in form and
substance reasonably satisfactory to the Administrative Agent whereby the
Substitute Lender shall, among other things, agree to be bound by the terms of
the Loan Documents and assume the Commitment of the Affected Lender under such
Facility and (iv) in the case of any Term Loan Lender that has failed to consent
to an amendment hereof that would result in a Repricing Transaction, any amounts
that may be owing pursuant to Section 2.11(c).
(c) Effectiveness. Upon satisfaction of the conditions set forth in clause (b)
above or in the case of a substitution of a Non-Funding Lender or Impacted
Lender as described in clause (a) above, the Administrative Agent shall record
such substitution or payment in the Register, whereupon (i) in the case of any
payment in full in any Facility, such Affected Lender’s Commitments in such
Facility shall be terminated and (ii) in the case of any substitution in any
Facility, (A) the Affected Lender shall sell and be relieved of, and the
Substitute Lender shall purchase and assume, all rights and claims of such
Affected Lender under the Loan Documents with respect to such Facility, except
that the Affected Lender shall retain such rights expressly providing
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

64



--------------------------------------------------------------------------------



 



that they survive the repayment of the Obligations and the termination of the
Commitments, (B) the Substitute Lender shall become a “Lender” hereunder having
a Commitment in such Facility in the amount of such Affected Lender’s Commitment
in such Facility and (C) the Affected Lender shall execute and deliver to the
Administrative Agent an Assignment to evidence such substitution and deliver any
Note in its possession (or with respect to any lost note, execute and deliver an
affidavit of loss in accordance with Section 2.14(e)) to the Borrower with
respect to such Facility; provided, however, that the failure of any Affected
Lender to execute any such Assignment or deliver any such Note shall not render
such sale and purchase (or the corresponding assignment) invalid. Each Lender
agrees that if the Borrower or the Administrative Agent exercises its option
hereunder to cause an assignment by such Lender as an Affected Lender, such
Lender shall, promptly after receipt of written notice of such election, execute
and deliver all documentation necessary to effectuate such assignment in
accordance with Section 11.2. In the event that a Lender does not comply with
the requirements of the immediately preceding sentence within one Business Day
after receipt of such notice, each Lender hereby authorizes and directs the
Administrative Agent to execute and deliver, on behalf of such Lender as
assignor, any assignment agreement or other documentation as may be required to
give effect to an assignment in accordance with Section 11.2 on behalf of an
Affected Lender and any such documentation so executed by the Administrative
Agent shall be effective for purposes of documenting an assignment pursuant to
Section 11.2.
Section 2.19 Incremental Term Loans and Commitments. (a) The Borrower may, by
written notice to the Administrative Agent from time to time, request
Incremental Term Loan Commitments in an amount not to exceed the Incremental
Term Loan Amount from one or more Incremental Term Loan Lenders, each of which
must be (i) an existing Lender, (ii) any Affiliate or Approved Fund of any
existing Lender or (iii) any other Person acceptable (which acceptance shall not
be unreasonably withheld or delayed) to the Administrative Agent (but only to
the extent the Administrative Agent’s consent would be required under
Section 11.2 for an assignment of Loans to such Person) (such Person in this
clause (iii), an “Additional Lender”). Such notice shall set forth (i) the
amount of the Incremental Term Loan Commitments being requested (which shall be
in minimum increments of $1,000,000 and a minimum amount of $10,000,000 or such
lesser amount equal to the remaining Incremental Term Loan Amount), (ii) the
date on which such Incremental Term Loan Commitments are requested to become
effective (which shall not be less than seven (7) Business Days nor more than
sixty (60) days after the date of such notice), and (iii) whether such
Incremental Term Loan Commitments are commitments to make additional Term Loans
or commitments to make term loans with terms different from the Term Loans
(“Other Term Loans”). The Borrower may, by written notice to the Administrative
Agent from time to time, request additional Revolving Credit Commitments in an
amount not to exceed the Additional Revolving Credit Commitment Amount from one
or more Persons, each of which must be (i) an existing Lender, (ii) any
Affiliate or Approved Fund of any existing Lender, (iii) an Additional Lender or
(iv) a Debt Fund Affiliate or a Non-Debt Fund Affiliate; provided, that (A) the
aggregate amount of all additional Revolving Credit Commitments of Debt Fund
Affiliates and Non-Debt Fund Affiliates established from and after the Closing
Date pursuant to this Section 2.19 shall not exceed $7,500,000, (B) no Debt Fund
Affiliate or Non-Debt Fund Affiliate shall be permitted to provide any
additional Revolving Credit Commitment pursuant to this Section 2.19 if,
immediately after giving effect thereto, Affiliated Lenders shall collectively
constitute more than three (3) Lenders and (C) no Non-Debt Fund Affiliate shall
be permitted to provide any additional Revolving Credit Commitment pursuant to
this Section 2.19 if, immediately after giving effect thereto, the Affiliated
Lender Condition shall not be satisfied. Such notice shall set forth (i) the
amount of the additional Revolving Credit Commitments being requested (which
shall be in minimum increments of $500,000 and a minimum amount of $1,000,000 or
such lesser amount equal to the remaining Additional Revolving Credit Commitment
Amount) and (ii) the date on which such additional Revolving Credit Commitments
are requested to become effective (which shall not be less than seven
(7) Business Days (or less than one
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

65



--------------------------------------------------------------------------------



 



(1) Business Day in the case of any additional Revolving Credit Commitments to
be provided by Debt Fund Affiliates or Non-Debt Fund Affiliates) nor more than
sixty (60) days after the date of such notice). Except in the case of any
additional Revolving Credit Commitments to be provided by Debt Fund Affiliates
or Non-Debt Fund Affiliates, the Borrower will first seek Additional Revolving
Credit Commitments from existing Lenders (each of which shall be entitled to
agree or decline to participate in its sole discretion) and, if additional
commitments are needed, from additional Persons who will become Revolving Credit
Lenders in connection herewith in accordance with Section 11.2 and the foregoing
provisions of this Section 2.19. The Borrower and each Person providing an
additional Revolving Credit Commitment shall execute and deliver to the
Administrative Agent an Additional Revolving Credit Commitment Assumption
Agreement and such other documentation as the Administrative Agent shall
reasonably specify to evidence the additional Revolving Credit Commitment of
each such Person. The terms and provisions of such additional Revolving Credit
Commitments and Revolving Loans made under such additional Revolving Credit
Commitments shall be identical to those of the existing Revolving Credit
Commitments and Revolving Loans, respectively; provided that no Debt Fund
Affiliate or Non-Debt Fund Affiliate shall be permitted to receive any fees or
discount in connection with any additional Revolving Credit Commitment that are
not paid to Revolving Credit Lenders generally pursuant to Section 2.11
(including, without limitation, any arrangement fees, upfront fees or original
issue discount).
(b) The Borrower will first seek Incremental Term Loan Commitments from existing
Lenders (each of which shall be entitled to agree or decline to participate in
its sole discretion) and, if additional commitments are needed, from additional
banks, financial institutions and other institutional lenders who will become
Incremental Term Loan Lenders in connection therewith. The Borrower and each
Incremental Term Loan Lender shall execute and deliver to the Administrative
Agent an Incremental Term Loan Assumption Agreement and such other documentation
as the Administrative Agent shall reasonably specify to evidence the Incremental
Term Loan Commitment of each Incremental Term Loan Lender. Subject to the
restrictions set forth in the immediately succeeding sentence, the terms and
provisions of the Incremental Term Loans shall be as set forth in the
Incremental Term Loan Assumption Agreement; provided that such terms shall be no
more favorable to the lenders or holders providing such Incremental Term Loans
than those applicable to the initial Term Loans. Without the prior written
consent of the Required Lenders, (i) the final maturity date of any Other Term
Loans shall be no earlier than the Maturity Date for Term Loans, (ii) the
Weighted Average Life to Maturity of the Other Term Loans shall be no shorter
than the Weighted Average Life to Maturity of the Term Loans and (iii) if the
All-In-Yield applicable to the Other Term Loans being considered priced at the
Eurodollar Rate is more than twenty five (25) basis points higher than the
corresponding All-In-Yield (calculated on the same basis) then in effect for all
existing Term Loans (or all existing Revolving Loans) that are priced at the
Eurodollar Rate (the amount of such excess above twenty five (25) basis points
being referred to herein as the “Yield Differential”), then the Applicable
Margin then in effect for all existing Term Loans and all existing Revolving
Loans shall automatically (without requiring any consent of the Lenders) be
increased by the Yield Differential, effective upon the making of the Other Term
Loans being considered. The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Incremental Term Loan Assumption
Agreement and each Additional Revolving Credit Commitment Assumption Agreement.
Each of the parties hereto hereby agrees that, upon the effectiveness of any
Incremental Term Loan Assumption Agreement or Additional Revolving Credit
Commitment Assumption Agreement, this Agreement shall be deemed amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Incremental Term Loan Commitment and the Incremental Term Loans evidenced
thereby or the additional Revolving Credit Commitment and additional Revolving
Loans evidenced thereby, as applicable, and the Administrative Agent and the
Borrower may revise this Agreement to evidence such amendments.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

66



--------------------------------------------------------------------------------



 



(c) Notwithstanding the foregoing, no Incremental Term Loan Commitment or
additional Revolving Credit Commitment shall become effective under this
Section 2.19 unless (i) on the date of such effectiveness, the conditions set
forth in paragraph (b) of Section 3.2 shall be satisfied and the Administrative
Agent shall have received a certificate to that effect dated such date and
executed by a Responsible Officer of the Borrower, (ii) except as otherwise
specified in the applicable Incremental Term Loan Assumption Agreement or
Additional Revolving Credit Commitment Assumption Agreement, the Administrative
Agent shall have received legal opinions, board resolutions and other closing
certificates reasonably requested by the Administrative Agent and consistent
with those delivered on the Closing Date under Section 3.1, (iii) the Borrower’s
Consolidated First Lien Leverage Ratio the numerator of which shall be
calculated on a pro forma basis to give effect to such Incremental Term Loan
Commitment and the Incremental Term Loans to be made thereunder and the
application of the proceeds therefrom, and the denominator of which shall equal
the Borrower’s Consolidated EBITDA for the most recently ended twelve
consecutive months with respect to which financial statements have been or were
required to be delivered pursuant to Section 6.1, shall not exceed the
Borrower’s Consolidated First Lien Leverage Ratio as of the Closing Date;
provided, that for purposes of such calculations of the Borrower’s Consolidated
First Lien Leverage Ratio as of the Closing Date, any Borrowing of Revolving
Loans on the Closing Date to fund additional upfront fees incurred under the
provisions of the Fee Letter under the heading “Market Flex” shall be excluded
from Indebtedness for purposes of such calculations, (iv) the Borrower’s
Consolidated Leverage Ratio the numerator of which shall be calculated on a pro
forma basis to give effect to such Incremental Term Loan Commitment and the
Incremental Term Loans to be made thereunder and the application of the proceeds
therefrom, and the denominator of which shall equal the Borrower’s Consolidated
EBITDA for the most recently ended twelve consecutive months with respect to
which financial statements have been or were required to be delivered pursuant
to Section 6.1, shall not exceed the lesser of (A) the Consolidated Leverage
Ratio permitted under Section 5.1 for the last day of the most recent Fiscal
Quarter ending prior to such date and (B) the Borrower’s Consolidated Closing
Leverage Ratio and (v) to the extent reasonably necessary to maintain the
continuing priority of the Lien of the Mortgages as security for the
Obligations, as determined by the Administrative Agent in its reasonable
discretion (x) the applicable Loan Party party to any Mortgages shall have
entered into, and delivered to the Administrative Agent, at the direction and in
the sole discretion of the Administrative Agent a mortgage modification or new
Mortgage in proper form for recording in the relevant jurisdiction and in a form
reasonably satisfactory to the Administrative Agent, (y) the Borrower shall have
caused to be delivered to the Administrative Agent for the benefit of the
Secured Parties an endorsement to the title insurance policy, date down(s) or
other evidence reasonably satisfactory to the Administrative Agent insuring that
the priority of the Lien of the Mortgages as security for the Obligations has
not changed and confirming and/or insuring that since the issuance of the title
insurance policy there has been no change in the condition of title and there
are no intervening liens or encumbrances which may then or thereafter take
priority over the Lien of the Mortgages (other than those expressly permitted by
Section 8.2) and (z) the Borrower shall have delivered, at the request of the
Administrative Agent, to the Administrative Agent and/or all other relevant
third parties all other items reasonably necessary to maintain the continuing
priority of the Lien of the Mortgages as security for the Obligations.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

67



--------------------------------------------------------------------------------



 



(d) Each of the parties hereto hereby agrees that the Administrative Agent may,
in consultation with the Borrower, take any and all action as may be reasonably
necessary to ensure that all Incremental Term Loans (other than Other Term
Loans), when originally made, are included in each Borrowing of outstanding Term
Loans on a pro rata basis. This may be accomplished by requiring each
outstanding Borrowing of Eurodollar Rate Term Loans to be converted into a
Borrowing of Base Rate Term Loans on the date of each Incremental Term Loan, or
by allocating a portion of each Incremental Term Loan to each outstanding
Borrowing of Eurodollar Rate Term Loans on a pro rata basis. Any conversion of
Eurodollar Term Loans to Base Rate Term Loans required by the preceding sentence
shall be subject to Section 2.16. If any Incremental Term Loan is to be
allocated to an existing Interest Period for a Borrowing of Eurodollar Rate Term
Loans, then the interest rate thereon for such Interest Period and the other
economic consequences thereof shall be as set forth in the applicable
Incremental Term Loan Assumption Agreement. In addition, to the extent any
Incremental Term Loans are not Other Term Loans, the scheduled amortization
payments under Section 2.6(b) required to be made after the making of such
Incremental Term Loans shall be ratably increased by the aggregate principal
amount of such Incremental Term Loans and shall be further increased for all
Lenders on a pro rata basis to the extent necessary to avoid any reduction in
the amortization payments to which the Term Loan Lenders were entitled before
such recalculation. Each of the parties hereto hereby agrees that the
Administrative Agent may, in consultation with the Borrower, take any and all
action as may be reasonably necessary to ensure that, upon the effectiveness of
each additional Revolving Credit Commitment, (i) Revolving Loans made under such
additional Revolving Credit Commitment are included in each Borrowing of
outstanding Revolving Loans on a pro rata basis and (ii) the Lender providing
each additional Revolving Credit Commitment shares ratably in the aggregate Pro
Rata Outstandings under the Revolving Credit Facility. This Section 2.19 shall
supersede any provisions in Sections 2.12, 11.1 or 11.9 to the contrary.
Section 2.20 Extension of Loans and Commitments.
(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Term Loan Lenders of Term Loans with a like Maturity Date, all
Incremental Term Loan Lenders of Incremental Term Loans with a like Maturity
Date, all Lenders of Other Term Loans with a like Maturity Date, all Lenders of
Other Refinancing Term Loans with a like Maturity Date, all Revolving Credit
Lenders with Revolving Credit Commitments with a like Maturity Date or all
Lenders with Other Refinancing Revolving Credit Commitments with a like Maturity
Date, in each case on a pro rata basis (based on the aggregate outstanding
principal amount of the respective Loans or the aggregate amount of the
Commitments with the same Maturity Date, as the case may be) and on the same
terms to each such Lender, the Borrower may from time to time offer to extend
the maturity date for any Term Loans, Incremental Term Loans, Other Term Loans,
Other Refinancing Term Loans, Revolving Credit Commitments, and/or Other
Refinancing Revolving Credit Commitments and otherwise modify the terms of such
Loans and/or Commitments pursuant to the terms of the relevant Extension Offer
(including by increasing the interest rate or fees payable in respect of such
Loans and/or Commitments (and related outstandings) and/or modifying the
amortization schedule in respect of such Lender’s Loans) (each, an “Extension”,
and each group of Loans or Commitments, as applicable, in each case as so
extended, as well as the original Loans and Commitments (in each case not so
extended), being a tranche; any Extended Term Loans, Extended Incremental Term
Loans or Extended Other Term Loans shall constitute a separate tranche of Term
Loans from the tranche of Term Loans from which they were converted, and any
Extended Revolving Credit Commitments shall constitute a separate tranche of
Revolving Credit Commitments from the tranche of Revolving Credit Commitments
from which they were converted), so long as the following terms are satisfied:
(i) no Default or Event of Default shall have occurred and be continuing at the
time an Extension Offer is delivered to the Lenders or at the time of the
Extension;
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

68



--------------------------------------------------------------------------------



 



(ii) except as to interest rates, fees and final maturity (which shall, subject
to the requirements of this Section 2.20, be determined by Borrower and set
forth in the relevant Extension Offer), the Revolving Credit Commitment, or
Other Refinancing Revolving Credit Commitment of any Revolving Credit Lender (an
“Extending Revolving Credit Lender”) extended pursuant to an Extension (an
“Extended Revolving Credit Commitment”), and the related outstandings, shall be
a Revolving Credit Commitment, or Other Refinancing Revolving Credit Commitment
(or related outstandings, as the case may be) with the same terms as the
original Revolving Credit Commitments or Other Refinancing Revolving Credit
Commitments (and related outstandings); provided that (x) subject to the
provisions of Sections 2.3(e) and 2.4(h) to the extent dealing with Letters of
Credit and Swing Loans which mature or expire after a Maturity Date when there
exist Extended Revolving Credit Commitments with a longer Maturity Date, all
Letters of Credit and Swing Loans shall be participated in on a pro rata basis
by all Lenders with Revolving Credit Commitments, or Other Refinancing Revolving
Credit Commitments in accordance with their pro rata share of the aggregate
Revolving Credit Commitment, or Other Refinancing Revolving Credit Commitment
(and except as provided in Sections 2.3(e) and 2.4(h), without giving effect to
changes thereto on an earlier Maturity Date with respect to Swing Loans and
Letters of Credit theretofore incurred or issued) and all borrowings under
Revolving Credit Commitments, or Other Refinancing Revolving Credit Commitments
and repayments thereunder shall be made on a pro rata basis (except for
(A) payments of interest and fees at different rates on Extended Revolving
Credit Commitments (and related outstandings) and (B) repayments required upon
the Maturity Date for the non-extending Revolving Credit Commitments, or Other
Refinancing Revolving Credit Commitments) and (y) at no time shall there be
Revolving Credit Commitments or Other Refinancing Revolving Credit Commitments
hereunder (including Extended Revolving Credit Commitments and any original
Revolving Credit Commitments) which have more than three different Maturity
Dates;
(iii) except as to interest rates, fees, amortization, final maturity date,
premium, required prepayment dates and participation in prepayments (which
shall, subject to the succeeding clauses (iv), (v) and (vi), be determined by
the Borrower and set forth in the relevant Extension Offer), the Term Loans of
any Term Loan Lender (an “Extending Term Loan Lender”) extended pursuant to any
Extension (“Extended Term Loans”) shall have the same terms as the tranche of
Term Loans subject to such Extension Offer;
(iv) the final maturity date for any Extended Term Loans shall be no earlier
than the then latest Maturity Date hereunder and the amortization schedule
applicable to such Extended Term Loans pursuant to Section 2.6(b) for periods
prior to the applicable Maturity Date may not be increased;
(v) the Weighted Average Life to Maturity of any Extended Term Loans shall be no
shorter than the remaining Weighted Average Life to Maturity of the Term Loans
extended thereby;
(vi) any Extended Term Loans may participate on a pro rata basis or a less than
pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments hereunder, in each case as specified in the
respective Extension Offer;
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

69



--------------------------------------------------------------------------------



 



(vii) if the aggregate principal amount of applicable Term Loans (calculated on
the face amount thereof), Revolving Credit Commitments, or Other Refinancing
Revolving Credit Commitments, as the case may be, in respect of which applicable
Term Loan Lenders or Revolving Credit Lenders, as the case may be, shall have
accepted the relevant Extension Offer shall exceed the maximum aggregate
principal amount of applicable Term Loans, Revolving Credit Commitments, or
Other Refinancing Revolving Credit Commitments, as the case may be, offered to
be extended by the Borrower pursuant to such Extension Offer, then the
applicable Term Loans, Revolving Loans, or Other Refinancing Loans, as the case
may be, of the applicable Term Loan Lenders or Revolving Credit Lenders, as the
case may be, shall be extended ratably up to such maximum amount based on the
respective principal amounts (but not to exceed actual holdings of record) with
respect to which such Term Loan Lenders or Revolving Credit Lenders, as the case
may be, have accepted such Extension Offer;
(viii) all documentation in respect of such Extension shall be consistent with
the foregoing;
(ix) the Extension shall not become effective unless, on the proposed effective
date of the Extension, (x) the Borrower shall deliver to the Administrative
Agent one or more legal opinions reasonably satisfactory to the Administrative
Agent and a certificate of an authorized officer of each Loan Party dated the
applicable date of the Extension and executed by an authorized officer of such
Loan Party certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such extension and (y) the conditions set forth in
Section 3.2 shall be satisfied or waived (with all references in such Section to
any credit event being deemed to be references to the Extension on the
applicable date of the Extension) and the Administrative Agent shall have
received a certificate to that effect dated the applicable date of the Extension
and executed by a financial officer of the Borrower;
(x) any applicable Minimum Extension Condition (as defined below) shall be
satisfied unless waived by the Borrower; and
(xi) the Minimum Tranche Amount (as defined below) shall be satisfied unless
waived by the Administrative Agent.
(b) With respect to all Extensions consummated by the Borrower pursuant to this
Section 2.20, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Sections 2.7 or 2.8 and (ii) no
Extension Offer is required to be in any minimum amount or any minimum
increment; provided that (A) the Borrower may at its election specify as a
condition (a “Minimum Extension Condition”) to consummating any such Extension
that a minimum amount (to be determined and specified in the relevant Extension
Offer in Borrower’s sole discretion and may be waived by Borrower) of Term
Loans, Other Refinancing Term Loans or Revolving Credit Commitments, or Other
Refinancing Revolving Credit Commitments (as applicable) of any or all
applicable tranches be tendered and (B) no tranche of Extended Loans shall be in
an amount of less than $25,000,000 (the “Minimum Tranche Amount”), unless such
Minimum Tranche Amount is waived by the Administrative Agent. Subject to
compliance with the terms of this Section 2.20, the Administrative Agent, the
L/C Issuer and the Lenders hereby consent to the Extensions and the other
transactions contemplated by this Section 2.20 (including, for the avoidance of
doubt, payment of any interest, fees or premium in respect of any Extended Term
Loans and/or Extended Revolving Credit Commitments on such terms as may be set
forth in the relevant Extension Offer) and hereby waive the requirements of any
provision of this Agreement (including, without limitation, Sections 2.12, 11.1
and 11.9) or any other Loan Document that may otherwise prohibit any such
Extension or any other transaction contemplated by this Section 2.20.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

70



--------------------------------------------------------------------------------



 



(c) Notwithstanding anything to the contrary set forth herein, no consent of any
Lender, the L/C Issuer or the Administrative Agent shall be required to
effectuate any Extension, other than the consent of each Lender agreeing to such
Extension with respect to one or more of its Term Loans, Other Refinancing Term
Loans, Revolving Credit Commitments, and/or Other Refinancing Revolving Credit
Commitments (or a portion thereof); provided that the consent of the L/C Issuer
shall be required to effect an Extension of Revolving Credit Commitments. All
Extended Term Loans, Extended Revolving Credit Commitments and all obligations
in respect thereof shall be Secured Obligations under this Agreement and the
other Loan Documents that are secured by all or a portion of the Collateral on a
pari passu or junior lien basis with all other applicable Obligations under this
Agreement and the other Loan Documents. The Lenders hereby irrevocably authorize
the Administrative Agent to enter into amendments to this Agreement and the
other Loan Documents with the Borrower as may be necessary in order to establish
new tranches or sub-tranches in respect of Revolving Credit Commitments or Term
Loans so extended and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrower in connection with the establishment of such new tranches or
subtranches, in each case on terms consistent with this Section 2.20. Without
limiting the foregoing, in connection with any Extensions the respective Loan
Parties shall (at their expense) amend (and the Administrative Agent is hereby
directed to amend) any Mortgage that has a maturity date prior to the then
latest Maturity Date so that such maturity date is extended to the then latest
Maturity Date (or such later date as may be advised by local counsel to the
Administrative Agent).
(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least ten (10) Business Days (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures, if any, as may be established by, or acceptable
to, the Administrative Agent, in each case acting reasonably to accomplish the
purposes of this Section 2.20.
(e) Notwithstanding anything to the contrary contained herein, no Lender shall
be required to accept an Extension Offer.
Section 2.21 Loan Repurchases.
(a) Subject to the terms and conditions set forth or referred to below and to
Section 11.2, the Borrower may from time to time, at its discretion, conduct
modified Dutch auctions in order to facilitate the purchase of its Term Loans by
Purchasing Borrower Parties (each, a “Purchase Offer”), each such Purchase Offer
to be managed exclusively by the Administrative Agent (in such capacity, the
“Auction Manager”), so long as the following conditions are satisfied or waived:
(i) each Purchase Offer shall be conducted in accordance with the procedures,
terms and conditions set forth in this Section 2.21 and the Auction Procedures;
(ii) no Default or Event of Default shall have occurred and be continuing on the
date of the delivery of each Auction Notice and at the time of purchase of any
Term Loans in connection with any Purchase Offer;
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

71



--------------------------------------------------------------------------------



 



(iii) the principal amount (calculated on the face amount thereof) of Term Loans
that such Purchasing Borrower Party offers to purchase in any such Purchase
Offer shall be no less than $2,500,000, unless another amount is agreed to by
the Administrative Agent (such agreement not to be unreasonably withheld or
delayed) or such lesser amount to the extent the amount of outstanding Term
Loans is less than $2,500,000;
(iv) immediately after giving effect to any purchase of Term Loans by any
Purchasing Borrower Party pursuant to this Section 2.21, there shall be no
Revolving Credit Outstandings other than undrawn amounts of Letters of Credit;
(v) the aggregate principal amount (calculated on the face amount thereof) of
all Term Loans so purchased by a Purchasing Borrower Party shall automatically
be cancelled and retired by the Borrower on the settlement date of the relevant
purchase (and may not be resold), and in no event shall any Purchasing Borrower
Party be entitled to any vote hereunder in connection with such Term Loans;
(vi) no more than one Purchase Offer may be ongoing at any one time;
(vii) any Purchase Offer shall be offered to all Term Loan Lenders on a pro rata
basis; and
(viii) no purchase of any Term Loans shall be made from the proceeds of any
Incremental Term Loans.
(b) The Borrower must terminate any Purchase Offer if it fails to satisfy one or
more of the conditions set forth above which are required to be met (and have
not been waived) at the time which otherwise would have been the time of
purchase of Term Loans pursuant to such Purchase Offer. If a Purchasing Borrower
Party commences any Purchase Offer (and all relevant requirements set forth
above which are required to be satisfied or waived at the time of the
commencement of such Purchase Offer have in fact been satisfied or waived), and
if at such time of commencement such Purchasing Borrower Party reasonably
believes that all required conditions set forth above which are required to be
satisfied or waived at the time of the consummation of such Purchase Offer shall
be satisfied or waived, then such Purchasing Borrower Party shall have no
liability to any Term Loan Lender for any termination of such Purchase Offer as
a result of its failure to satisfy one or more of the conditions set forth above
which are required to be met at the time which otherwise would have been the
time of consummation of such Purchase Offer, and any such failure shall not
result in any Default or Event of Default hereunder. With respect to all
purchases of Term Loans made by a Purchasing Borrower Party pursuant to this
Section 2.21, (x) the Borrower shall pay on the settlement date of each such
purchase all accrued and unpaid interest (except to the extent otherwise set
forth in the relevant offering documents), if any, on the purchased Term Loans
up to the settlement date of such purchase, and (y) such purchases (and the
payments made by such Purchasing Borrower Party (and the cancellation of the
purchased Loans in the case of any Loans purchased by a Purchasing Borrower
Party, in each case in connection therewith) shall not constitute voluntary or
mandatory payments or prepayments for purposes of Sections 2.7 or 2.8 hereof.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

72



--------------------------------------------------------------------------------



 



(c) The Administrative Agent and the Lenders hereby consent to the Purchase
Offers and the other transactions effected pursuant to and in accordance with
the terms of this Section 2.21 (provided that, notwithstanding anything to the
contrary contained herein, no Lender shall have an obligation to participate in
any such Purchase Offer). For the avoidance of doubt, it is understood and
agreed that the provisions of Section 2.16(a), Section 2.12 and Section 11.9
will not apply (but for the avoidance of doubt, Sections 11.2(g) and 11.23 will
apply) to the purchases of Term Loans pursuant to Purchase Offers made pursuant
to and in accordance with the provisions of this Section 2.21. The Auction
Manager acting in its capacity as such hereunder shall be entitled to the
benefits of the provisions of Article 10 and Section 11.3 and Section 11.4 to
the same extent as if each reference therein to the “Administrative Agent” were
a reference to the Auction Manager, and the Administrative Agent shall cooperate
with the Auction Manager as reasonably requested by the Auction Manager in order
to enable it to perform its responsibilities and duties in connection with each
Purchase Offer.
(d) This Section 2.21 shall supersede any provisions in Sections 2.12, 11.1 or
11.9 to the contrary.
Section 2.22 Refinancing Amendment. At any time after the Closing Date, the
Borrower may obtain, from any Lender or any Refinancing Lender, Credit Agreement
Refinancing Indebtedness in respect of all or any portion of the Loans or
Commitments then outstanding under this Agreement (which for purposes of this
Section 2.22 will be deemed to include any then outstanding Other Refinancing
Loans, Other Refinancing Commitments, Incremental Term Loans, Incremental Term
Loan Commitments, Extended Loans or Extended Commitments), in the form of Other
Refinancing Loans or Other Refinancing Commitments in each case pursuant to a
Refinancing Amendment; provided that such Credit Agreement Refinancing
Indebtedness (i) will rank pari passu or junior in right of payment and of
security with the other Loans and Commitments hereunder and (ii) will have such
pricing, premiums and optional prepayment or redemption terms as may be agreed
by the Borrower and the Lenders thereof. Any Other Refinancing Loans or Other
Refinancing Commitments, as applicable, may participate on a pro rata basis or
on a less than pro rata basis (but not on a greater than pro rata basis) in any
voluntary or mandatory prepayments hereunder, as specified in the applicable
Refinancing Amendment. The effectiveness of any Refinancing Amendment shall be
subject to the satisfaction or waiver on the date thereof of each of the
conditions set forth in Section 3.2 and, to the extent reasonably requested by
the Administrative Agent, receipt by the Administrative Agent of (a) board
resolutions, officers’ certificates and/or reaffirmation agreements consistent
with those delivered on the Closing Date under Section 3.1 and (b) customary
legal opinions reasonably acceptable to the Administrative Agent. Each issuance
of Credit Agreement Refinancing Indebtedness incurred under this Section 2.22
shall be in an aggregate principal amount that is not less than $50,000,000. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Refinancing Amendment. Each of the parties hereto hereby agrees that,
upon the effectiveness of any Refinancing Amendment, this Agreement shall be
deemed amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Credit Agreement Refinancing Indebtedness incurred
pursuant thereto (including any amendments necessary to treat the Loans and
Commitments subject thereto as Other Refinancing Loans and/or Other Refinancing
Commitments). Any Refinancing Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section 2.22. This Section 2.22 shall supersede any provisions in Sections 2.12,
11.1 or 11.9 to the contrary.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

73



--------------------------------------------------------------------------------



 



ARTICLE 3
CONDITIONS TO LOANS AND LETTERS OF CREDIT
Section 3.1 Conditions Precedent to Initial Loans and Letters of Credit. The
obligation of each Lender to make any Loan on the Closing Date and the
obligation of each L/C Issuer to Issue any Letter of Credit on the Closing Date
is subject to the satisfaction or due waiver of each of the following conditions
precedent:
(a) Certain Documents. The Administrative Agent shall have received on or prior
to the Closing Date each of the following, each dated the Closing Date unless
otherwise agreed by the Administrative Agent, in form and substance satisfactory
to the Administrative Agent and each Lender:
(i) this Agreement duly executed by the Borrower and, for the account of each
Lender having requested the same by notice to the Administrative Agent and the
Borrower received by each at least three (3) Business Days prior to the Closing
Date (or such later date as may be agreed by the Borrower), copies of Notes
(with originals to follow promptly thereafter) in each applicable Facility
conforming to the requirements set forth in Section 2.14(e);
(ii) the Guaranty and Security Agreement, duly executed by each Guarantor,
together with (A) copies of UCC, Intellectual Property and other appropriate
search reports and of all effective prior filings listed therein, together with
evidence of the termination of such prior filings and other documents with
respect to the priority of the security interest of the Administrative Agent in
the Collateral, in each case as may be reasonably requested by the
Administrative Agent and (B) within two (2) Business Days following the Closing
Date, all certificates representing all Securities for corporations (and to the
extent any limited liability company or limited partnership has “opted into”
Article 8 of the UCC pursuant to Section 8-103 of the UCC, for such limited
liability company or limited partnership) being pledged pursuant to such
Guaranty and Security Agreement and related undated powers or endorsements duly
executed in blank;
(iii) the Intercreditor Agreement, duly executed by the Second Lien Agent and
the Loan Parties;
(iv) Mortgages for each Material Real Property of the Loan Parties identified on
Schedule 4.16, if any, (except as may be agreed to by the Administrative Agent),
together with all Mortgage Supporting Documents relating thereto;
(v) duly executed favorable and customary opinions of counsel to the Loan
Parties in New York and each jurisdiction of organization of any Loan Party,
each addressed to the Administrative Agent, the L/C Issuers and the Lenders and
addressing such customary matters as the Administrative Agent may reasonably
request;
(vi) a copy of each Constituent Document of each Loan Party that is on file with
the secretary of state (or other similar Governmental Authority) in the
jurisdiction of its organization, certified as of a recent date by such
secretary of state (or other similar Governmental Authority), together with, if
applicable, certificates attesting to the good standing or existence of such
Loan Party in its jurisdiction of organization;
(vii) a certificate of the secretary or other officer of each Loan Party
certifying as to (A) the names and signatures of each officer of such Loan Party
authorized to execute and deliver any Loan Document, (B) the Constituent
Documents of such Loan Party attached to such certificate are complete and
correct copies of such Constituent Documents as in effect on the date of such
certification (or, for any such Constituent Document delivered pursuant to
clause (vi) above, that there have been no changes from such Constituent
Document so delivered) and (C) the resolutions of such Loan Party’s board of
directors or other appropriate governing body approving and authorizing the
execution, delivery and performance of each Loan Document to which such Loan
Party is a party; and
(viii) customary insurance certificates in form and substance satisfactory to
the Administrative Agent demonstrating that the insurance policies required by
Section 7.5 are in full force and effect and have all endorsements required by
such Section 7.5.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

74



--------------------------------------------------------------------------------



 



(b) Fees and Expenses. There shall have been paid to the Administrative Agent,
for the account of the Administrative Agent, its Related Persons, any L/C Issuer
or any Lender, as the case may be, all reasonable and documented fees and
expenses, in each case due and payable under any Loan Document on or before the
Closing Date, including, without limitation, all fees payable pursuant to the
Fee Letter that are due and payable on the Closing Date.
(c) Closing Leverage Condition. The Consolidated Closing Leverage Ratio of the
Group Members on the Closing Date after giving effect to the initial funding
under this Agreement, the initial funding under the Second Lien Credit
Agreement, the application of the proceeds thereof, any equity contribution made
by the Sponsors, and other transactions contemplated hereby, shall not exceed
4.45:1.00.
(d) Sponsor PIK Notes. The Permitted Investors and/or other co-investors
reasonably acceptable to the Lead Arrangers shall have entered into an agreement
to provide up to $30,000,000 of (i) senior unsecured paid-in-kind notes in
substantially the form attached hereto as Exhibit J (the “Sponsor PIK Notes”) or
(ii) preferred equity (for the avoidance of doubt, in addition to the preferred
equity to be issued on the Closing Date previously disclosed to the Lead
Arrangers) on terms reasonably satisfactory to the Lead Arrangers (it being
agreed that the terms of the preferred equity to be issued on the Closing Date
and disclosed to the Lead Arrangers prior to the July 30, 2011 are acceptable),
in each case, to be issued by Borrower on the Closing Date.
(e) Second Lien Credit Agreement. The Borrower shall have received
simultaneously with the initial funding under this Agreement not less than
$65,000,000 in gross cash proceeds from the borrowings under the Second Lien
Credit Agreement. The Second Lien Credit Agreement financial covenant levels
shall be set at no less than a 10% cushion relative to the corresponding
financial covenant levels set forth in Sections 5.1, 5.2 and 5.3. The other
terms and conditions of the Second Lien Loan Documents (including but not
limited to terms and conditions relating to the interest rate, fees,
amortization, maturity, lien subordination, covenants, events of default and
remedies), shall be reasonably satisfactory in all respects to the Lead
Arrangers (it being acknowledged that the terms described for the Second Lien
Loan Documents executed simultaneously with the Commitment Letter and delivered
to the Lead Arrangers prior to July 30, 2011 are satisfactory to the Lead
Arrangers).
(f) Absence of Litigation. There shall be no injunction, temporary restraining
order, or other legal action in effect which would prohibit the closing of the
Loan Documents or any of the other Related Transactions.
(g) Acquisition. The Acquisition Agreement shall have been completed in form and
substance reasonably satisfactory to the Lead Arrangers (it being understood
that the version of the Acquisition Agreement and the exhibits and disclosure
schedules thereto provided to and received by the Lead Arrangers at 10:36 p.m.
(Pacific Daylight Time) on July 30, 2011 is satisfactory to the Lead Arrangers).
All conditions precedent of any party to the Acquisition shall have been met (or
waived with the consent of the Lead Arrangers, in their sole discretion) and the
Acquisition shall have been consummated in accordance with the terms of the
Acquisition Agreement or will be consummated concurrently with the initial
funding hereunder (in each case, without any amendment, modification or waiver
of any of the provisions thereof that would be materially adverse to the Lenders
without the consent of the Lead Arrangers, in their sole discretion).
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

75



--------------------------------------------------------------------------------



 



(h) Evidence of Solvency. The Lead Arrangers shall have received a solvency
certificate from the chief executive officer, president or chief financial
officer of the Borrower in substantially the form attached hereto as Exhibit K.
(i) No Closing Date Material Adverse Effect. Except as (i) set forth in, in the
case of Verge, the disclosure letter delivered by Verge to the Borrower and
Merger Sub, simultaneously with the execution of the Acquisition Agreement (the
“Verge Disclosure Letter”) or, in the case of the Borrower and Merger Sub, the
disclosure letter delivered by the Borrower and Merger Sub to Verge
simultaneously with the execution of the Acquisition Agreement (the “Westwood
Disclosure Letter,” and each of the Verge Disclosure Letter and the Westwood
Disclosure Letter, a “Disclosure Letter”), (ii) in the case of the Borrower,
disclosed in the Westwood SEC Reports (as defined below) publicly filed with the
Securities and Exchange Commission (the “SEC”) at least two Business Days (as
defined below) prior to the execution of the Acquisition Agreement (excluding
any disclosures set forth in any risk factor section in any Westwood SEC Report
(as defined below), forward-looking statements contained in any Westwood SEC
Report or any exhibit to any Westwood SEC Report (except, in the case of an
exhibit to any Westwood SEC Report, to the extent explicitly referred to in the
Acquisition Agreement for a particular purpose)), or (iii) in the case of Verge,
disclosed in the Most Recent Verge Audit (as defined below) (excluding any
disclosures set forth in any risk factor section in the Most Recent Verge Audit
or forward-looking statements contained in the Most Recent Verge Audit),
(x) with respect to Verge, except as disclosed in Section 3.19 of its Disclosure
Letter, since December 31, 2010, there has not been a “Closing Date Material
Adverse Effect” (as defined below) and (y) with respect to the Borrower, except
as disclosed in Section 3.19 of its Disclosure Letter, since December 31, 2010,
there has not been a “Closing Date Material Adverse Effect” (as defined below).
“Closing Date Material Adverse Effect” means, with respect to any party, any
event, circumstance, change in or effect on such party or any of its Retained
Subsidiaries (as defined below) that, individually or in the aggregate (taking
into account all other such events, circumstances, changes or effects), has or
would reasonably be expected to have a material adverse effect on (i) the
business, assets, liabilities, financial condition or results of operations of
such party and its Retained Subsidiaries, taken as a whole, or (ii) the ability
of such party to perform its obligations hereunder or consummate the
transactions contemplated hereby; provided, however, that none of the following,
either alone or in combination, shall be considered in determining whether there
has been a “Closing Date Material Adverse Effect”: any event, circumstance,
change in or effect resulting from (a) any change in the operating, business,
regulatory or other conditions in the industries in which such party and its
Retained Subsidiaries operate; (b) general economic conditions, including
changes in the credit, debt, financial or capital markets (including changes in
interest or exchange rates or any default or anticipated default by the United
States on its sovereign debt or other obligations), in each case, in the United
States or anywhere else in the world; (c) earthquakes, floods, natural disasters
or other acts of nature or force majeure events; (d) acts of war, sabotage or
terrorism or military actions or similar circumstances, including from worsening
of current conditions caused thereby, occurring after the date hereof; (e) any
change in Laws (as defined below) or GAAP (as defined below), or the
interpretation thereof; (f) the taking of any action or the consummation of any
transaction, in either case required by the Acquisition Agreement, or the
announcement of the transactions contemplated hereby; (g) any decline in the
market price of the common stock of the Borrower (it being understood that
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

76



--------------------------------------------------------------------------------



 



the facts or occurrences giving rise to or contributing to such decline may be
deemed to constitute, or be taken into account in determining whether there has
been or will be, a Closing Date Material Adverse Effect); (h) any failure, in
and of itself, by such party to meet any internal or published projections,
forecasts, estimates or predictions in respect of revenues, earnings or other
financial or operating metrics for any period (it being understood that the
facts or occurrences giving rise to or contributing to such failure may be
deemed to constitute, or be taken into account in determining whether there has
been or will be, a Closing Date Material Adverse Effect); (i) in and of itself,
any statement or qualification in any auditor’s report or opinion expressing
doubt or uncertainty regarding the Borrower’s ability to continue as a going
concern (it being understood that the facts or occurrences giving rise to or
contributing to such statement or qualification may be deemed to constitute, or
be taken into account in determining whether there has been or will be, a
Closing Date Material Adverse Effect); or (j) any matter to the extent
specifically described in such party’s Disclosure Letter; provided that the
exceptions in clauses (a), (b), (c), (d) and (e) shall only be taken into
account if such party is not adversely affected in a disproportionate manner
relative to other participants in the industry in which such party primarily
operates.
In addition, for purposes of this Section 3.1(i), (i) “Business Day” means any
day other than a Saturday, a Sunday or a day on which banking institutions in
the City of Wilmington, Delaware are authorized or required by applicable Law
(as defined below) or executive order to remain closed, (ii) “Delivered” means
that the applicable document has been, in the case of the Borrower, posted in
the Borrower data room on the Intralinks website, delivered to Verge
electronically or filed as an exhibit in the Westwood SEC Reports publicly filed
with the SEC or, in the case of Verge, posted in Verge’s data room on the
Merrill Datasite website or delivered to the Borrower electronically, in each
case on or prior to the date of execution of the Acquisition Agreement, (iii)
“GAAP” means, with respect to any party, generally accepted accounting
principles in the United States of America, as in effect from time to time, and,
when used in reference to unaudited financial statements, including the
unaudited consolidated balance sheet of Verge and its consolidated Subsidiaries
(as defined below) as of March 31, 2011, and the related unaudited consolidated
statements of income and cash flows for the fiscal year or the three-month
period, respectively, then ended and the unaudited interim consolidated
financial statements of the Borrower, shall include exceptions for (a) normal
recurring year-end adjustments, the effect of which are not, individually or in
the aggregate, material to the business or operations of such party and its
Retained Subsidiaries, and (b) lack of accompanying footnotes, (iv) “Law” means
any federal, national, supranational, foreign, state, provincial, municipal,
local or similar statute, law, ordinance, regulation, rule, code, order,
requirement or rule of law (including common law), (v) “Most Recent Verge Audit”
means Verge’s audited financial statements for the year ended December 31, 2010,
as Delivered to the Borrower by Verge prior to the date of the Acquisition
Agreement, (vi) “Retained Subsidiaries” means (a) with respect to the Borrower,
the Subsidiaries of the Borrower other than Metro Networks, Inc., a Delaware
corporation, SmartRoute Systems, Inc., a Delaware corporation, TLAC, Inc., a
Delaware corporation, and the Subsidiaries of the foregoing, and (b) with
respect to Verge, the Subsidiaries of Verge, in each case, for the avoidance of
doubt, other than Triton Media Group, LLC, Triton Digital, Inc. and the
Subsidiaries of Triton Digital, Inc, (vii) “Subsidiary” means, with respect to
any person, any corporation, partnership, association or other business entity
of which (a) if a corporation, a majority of the total voting power of shares of
stock entitled (without regard to the occurrence of any contingency) to vote in
the election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that person or one or more of the other
Subsidiaries of that person or a combination thereof, or (b) if a partnership,
association or other business entity, a majority of the partnership or other
similar ownership interest thereof is at the time owned or controlled, directly
or indirectly, by that Person or one or more of the other Subsidiaries of that
person or a combination thereof and (viii) “Westwood SEC Reports” means all
required forms, reports, statements, schedules, registration statements and
other documents required to be filed or furnished by the Borrower and its
Subsidiaries with or to the SEC since January 1, 2009 (together with any other
forms, reports, statements, schedules, registration statements, prospectuses,
proxy statements and other documents filed with or furnished to the SEC
subsequent to the date hereof).
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

77



--------------------------------------------------------------------------------



 



(j) Specified Representations. The accuracy, in all material respects, of the
Specified Representations and the Specified Acquisition Agreement
Representations.
(k) Request. The Administrative Agent (and, in the case of any Issuance, the
relevant L/C Issuer) shall have received, to the extent required by Article 2, a
written, timely and duly executed and completed Notice of Borrowing, Swingline
Request or, as the case may be, L/C Request.
(l) Officer’s Certificate. The Lead Arrangers shall have received a certificate
of a Responsible Officer of the Borrower certifying as to the matters set forth
in items (c), (f), (g) (limited to the second sentence thereof), (i) and (j)
above.
Section 3.2 Conditions Precedent to Each Loan Made and Letter of Credit Issued
After the Closing Date. The obligation of each Lender on any date (other than
the Closing Date) to make any Loan and of each L/C Issuer on any date (other
than the Closing Date) to Issue any Letter of Credit is subject to the
satisfaction of each of the following conditions precedent:
(a) Request. The Administrative Agent (and, in the case of any Issuance, the
relevant L/C Issuer) shall have received, to the extent required by Article 2, a
written, timely and duly executed and completed Notice of Borrowing, Swingline
Request or, as the case may be, L/C Request.
(b) Representations and Warranties; No Defaults. The following statements shall
be true on such date, both immediately before and immediately after giving
effect to such Loan or, as applicable, such Issuance: (i) the representations
and warranties set forth in any Loan Document shall be true and correct in all
material respects (but in all respects if such representation or warranty is
qualified by “material” or “Material Adverse Effect”) on and as of such date or,
to the extent such representations and warranties expressly relate to an earlier
date, on and as of such earlier date (but in all respects if such representation
or warranty is qualified by “material” or “Material Adverse Effect) and (ii) no
Default shall be continuing.
The representations and warranties set forth in any Notice of Borrowing,
Swingline Request or L/C Request (or any certificate delivered in connection
therewith) shall be deemed to be made on and as of the date (except on the
Closing Date) of the relevant Loan or Issuance and the acceptance of the
proceeds thereof or of the delivery of the relevant Letter of Credit.
Section 3.3 Determinations of Initial Borrowing Conditions. For purposes of
determining compliance with the conditions specified in Section 3.1, each Lender
shall be deemed to be satisfied with each document and each other matter
required to be satisfactory to such Lender unless, prior to the Closing Date,
the Administrative Agent receives written notice from such Lender specifying
such Lender’s objections and such Lender has not made available its Pro Rata
Share of any Borrowing scheduled to be made on the Closing Date. The making of
the initial extensions of credit (including the Loans made and the Letters of
Credit Issued) by the Lenders and the L/C Issuers being conclusively deemed to
be the satisfaction or waiver of all of the conditions precedent in Section 3.1.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

78



--------------------------------------------------------------------------------



 



ARTICLE 4
REPRESENTATIONS AND WARRANTIES
To induce the Lenders, the L/C Issuers and the Administrative Agent to enter
into the Loan Documents, the Borrower (and, to the extent set forth in any other
Loan Document, each other Loan Party) represents and warrants to each of them
each of the following on and as of the Closing Date and each date applicable
pursuant to Section 3.2:
Section 4.1 Corporate Existence; Compliance with Law. Each Group Member (a) is
duly organized and validly existing under the laws of the jurisdiction of its
organization, (b) is in good standing (if applicable) under the laws of the
jurisdiction of its organization, (c) is duly qualified to do business as a
foreign entity and in good standing (if applicable) under the laws of each
jurisdiction where such qualification is necessary, except where the failure to
be so qualified or in good standing would not, in the aggregate, have a Material
Adverse Effect, (d) has all requisite power and authority and the legal right to
own, pledge, mortgage and operate its property, to lease or sublease any
property it operates under lease or sublease and to conduct its business as now
or currently proposed to be conducted, (e) is in compliance with its Constituent
Documents, (f) is in compliance with all applicable Requirements of Law except
where the failure to be in compliance would not have a Material Adverse Effect
and (g) has all necessary Permits from or by, has made all necessary filings
with, and has given all necessary notices to, each Governmental Authority having
jurisdiction, to the extent required for such ownership, lease, sublease,
operation, occupation or conduct of business, except where the failure to obtain
such Permits, make such filings or give such notices would not, in the
aggregate, have a Material Adverse Effect.
Section 4.2 Loan and Related Documents. (a) Power and Authority. The execution,
delivery and performance by each Loan Party of the Loan Documents and the other
Related Documents to which it is a party and the consummation of the Related
Transactions and other transactions contemplated therein (i) are within such
Loan Party’s corporate or similar powers and, at the time of execution thereof,
have been duly authorized by all necessary corporate and similar action
(including, if applicable, consent of holders of its Securities), (ii) do not
(A) contravene such Loan Party’s Constituent Documents, (B) violate any
applicable Requirement of Law, (C) conflict with, contravene, constitute a
default or breach under, or result in or permit the termination or acceleration
of, any material Contractual Obligation of any Loan Party or any of its
Subsidiaries (including the Loan Documents and the other Related Documents)
other than those that would not, in the aggregate, have a Material Adverse
Effect and are not created or caused by, or a conflict, breach, default or
termination or acceleration event under, any Loan Document or (D) result in the
imposition of any Lien (other than a Permitted Lien) upon any property of any
Loan Party or any of its Subsidiaries and (iii) do not require any Permit of, or
filing with, any Governmental Authority or any consent of, or notice to, any
Person, other than (A) with respect to the Loan Documents and the Second Lien
Loan Documents, the filings required to perfect the Liens created by the Loan
Documents and the Second Lien Loan Documents, (B) those listed on Schedule 4.2
and that have been, or will be prior to the Closing Date, obtained or made,
copies of which have been, or will be prior to the Closing Date, delivered to
the Administrative Agent, and each of which on the Closing Date will be in full
force and effect and (C) those that, if not obtained, would not, in the
aggregate, have a Material Adverse Effect.
(b) Due Execution and Delivery. From and after its delivery to the
Administrative Agent, each Loan Document and other Related Document has been
duly executed and delivered to the other parties thereto by each Loan Party
party thereto, is the legal, valid and binding obligation of such Loan Party and
is enforceable against such Loan Party in accordance with its terms.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

79



--------------------------------------------------------------------------------



 



(c) Related Documents. As of the Closing Date, each representation and warranty
in each Related Document is true and correct in all material respects and no
default, or event that, with the giving of notice or lapse of time or both,
would constitute a default, has occurred thereunder. As of the Closing Date, all
applicable waiting periods in connection with the Acquisition have expired or
have been terminated without any action being taken by any Governmental
Authority (including any requisite waiting period (and any extension thereof)
under the Hart-Scott-Rodino Antitrust Improvements Act of 1976).
(d) Senior Debt. The Obligations constitute “First Lien Obligations” under and
as defined in the Intercreditor Agreement. No other Indebtedness qualifies as
“First Lien Obligations” under the Intercreditor Agreement. The Obligations
constitute “Senior Debt” and “Designated Senior Debt” under and as defined in
the Sponsor PIK Notes.
Section 4.3 Ownership of Group Members. Set forth on Schedule 4.3 is a complete
and accurate list showing, as of the Closing Date, for each Group Member and
each Subsidiary of any Group Member and each Joint Venture of any of them, its
jurisdiction of organization, the number of shares of each class of Stock
authorized (if applicable), the number outstanding on the Closing Date (except
for any Joint Venture) and the number and percentage of the outstanding shares
of each such class owned (directly or indirectly) by the Borrower. All
outstanding Stock of each of them has been validly issued, is fully paid and
non-assessable (to the extent applicable) and, except in the case of the
Borrower, is owned beneficially and of record by a Group Member free and clear
of all Liens other than the security interests created by the Loan Documents,
the Second Lien Loan Documents and Permitted Liens. As of the Closing Date,
there are no Stock Equivalents with respect to the Stock of any Group Member
(other than the Borrower) or any Subsidiary of any Group Member or any Joint
Venture of any of them and, as of the Closing Date, except as set forth on
Schedule 4.3, there are no Stock Equivalents with respect to the Stock of the
Borrower. Except as permitted pursuant to the Loan Documents, there are no
Contractual Obligations or other understandings to which any Loan Party or any
Joint Venture in which a Loan Party owns an interest is a party with respect to
(including any restriction on) the issuance, voting, Sale or pledge of any Stock
or Stock Equivalent of any Loan Party or Joint Venture in which a Loan Party
owns an interest.
Section 4.4 Financial Statements. (a) Each of (i) the audited Consolidated
balance sheet of the Borrower as at December 31, 2010 and the related
Consolidated statements of income, retained earnings and cash flows of the
Borrower for the Fiscal Year then ended, certified by PricewaterhouseCoopers
LLP, (ii) the audited Consolidated balance sheet of Excelsior as at December 31,
2010 and the related Consolidated statements of income, retained earnings and
cash flows of Excelsior for the Fiscal Year then ended, certified by Ernst &
Young LLP, (iii) subject to the absence of footnote disclosure and normal
recurring year-end audit adjustments, the unaudited Consolidated balance sheets
of the Borrower as at the end of the Fiscal Quarters ended March 31, 2011 and
June 30, 2011 and the related Consolidated statements of income, retained
earnings and cash flows of the Borrower for such Fiscal Quarters, (iv) subject
to the absence of footnote disclosure and normal recurring year-end audit
adjustments, the unaudited Consolidated balance sheets of Excelsior as at the
end of the Fiscal Quarters ended March 31, 2011 and June 30, 2011 and the
related Consolidated statements of income, retained earnings and cash flows of
Excelsior for such Fiscal Quarters, (v) subject to the absence of footnote
disclosure and normal recurring year-end audit adjustments, the unaudited
Consolidated balance sheets of the Borrower as at the end of the fiscal months
ended July 31, 2011 and August 31, 2011 and the related Consolidated statements
of income, retained earnings and cash flows of the Borrower for such fiscal
months and (vi) subject to the absence of footnote disclosure and normal
recurring year-end audit adjustments, the unaudited Consolidated balance sheets
of Excelsior as at the end of the fiscal months ended July 31, 2011 and
August 31, 2011 and the related Consolidated statements of income, retained
earnings and cash flows of Excelsior for such fiscal months, copies of each of
which have been furnished to the Administrative Agent, fairly present in all
material respects the Consolidated financial position, results of operations and
cash flow of the Borrower or Excelsior, as applicable, as at the dates indicated
and for the periods indicated in accordance with GAAP.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

80



--------------------------------------------------------------------------------



 



(b) On the Closing Date, (i) none of the Borrower or its Subsidiaries has any
material liability or other obligation (including Indebtedness, Guaranty
Obligations, contingent liabilities and liabilities for taxes, long-term leases
and unusual forward or long-term commitments) that is not reflected in the
Financial Statements referred to in clause (a) above or in the notes thereto and
not otherwise permitted by this Agreement and (ii) since the date of the
unaudited Financial Statements referenced in clauses (a)(iii) and (iv) above,
there has been no Sale of any material property of the Borrower and its
Subsidiaries (other than the sale of Excelsior’s “digital business”) and no
purchase or other acquisition of any material property other than the
Acquisition.
(c) The Initial Projections have been prepared by the Borrower in light of the
past operations of the business of the Borrower and its Subsidiaries and reflect
projections for the five (5) year period beginning on January 1, 2011 on a
quarterly basis for the first year and on a year-by-year basis thereafter. As of
the Closing Date, the Initial Projections are based upon estimates and
assumptions stated therein, all of which the Borrower believes to be reasonable
and fair in light of conditions and facts known to the Borrower as of the
Closing Date and reflect the good faith, reasonable and fair estimates by the
Borrower of the future Consolidated financial performance of the Borrower and
the other information projected therein for the periods set forth therein (it
being understood and agreed that financial projections are not a guarantee of
financial performance and actual results may differ from financial projections
and such differences may be material).
(d) (i) The unaudited Consolidated balance sheet of the Borrower (the “Pro Forma
Balance Sheet”) delivered to the Administrative Agent prior to the date hereof,
has been prepared as of August 31, 2011 and reflects as of such date, on a Pro
Forma Basis for the Related Transactions and the other transactions contemplated
herein to occur on the Closing Date, the Consolidated financial condition of the
Borrower and the assumptions expressed therein are believed to be reasonable
based on the information available to the Borrower at such date and on the
Closing Date and (ii) the unaudited Consolidated statement of income of the
Borrower (the “Pro Forma Income Statement”) delivered to the Arranger prior to
the date hereof, has been prepared in respect of the most recent twelve-month
period for which internal financial statements are available and reflects as of
such period, on a Pro Forma Basis for the Related Transactions, the Consolidated
results of operation of the Borrower, and the assumptions expressed therein are
believed to be reasonable based on the information available to the Borrower at
the end of such period and on the Closing Date.
Section 4.5 Material Adverse Effect. Since December 31, 2010, there have been no
events, circumstances, developments or other changes in facts that would, in the
aggregate, have a Material Adverse Effect.
Section 4.6 Solvency. Both immediately before and immediately after giving
effect to (a) the Loans and Letters of Credit made or Issued on or prior to the
date this representation and warranty is made, (b) the disbursement of the
proceeds of such Loans, (c) the consummation of the Related Transactions and
(d) the payment and accrual of all transaction costs in connection with the
foregoing, the Loan Parties taken as a whole are Solvent.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

81



--------------------------------------------------------------------------------



 



Section 4.7 Litigation. Except as set forth on Schedule 4.7, there are no
pending (or, to the knowledge of the Borrower, threatened) actions,
investigations, suits, proceedings, audits, claims, demands, orders or disputes
affecting the Borrower or any of its Subsidiaries with, by or before any
Governmental Authority other than those that (a) cannot reasonably be expected
to adversely affect the Obligations, the Loan Documents, the Letters of Credit,
the other Related Documents, the Related Transactions and the other transactions
contemplated therein or (b) would not, in the aggregate, have a Material Adverse
Effect.
Section 4.8 Taxes. All federal, state, local and foreign income and franchise
and other material tax returns, reports and statements (collectively, the “Tax
Returns”) required to be filed by any Tax Affiliate have been filed with the
appropriate Governmental Authorities in all jurisdictions in which such Tax
Returns are required to be filed, all such Tax Returns are true and correct in
all material respects, and all material taxes, charges and other impositions
reflected therein or otherwise due and payable have been paid prior to the date
on which any Liability may be added thereto for non-payment thereof except for
those contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves are maintained on the books of the appropriate
Tax Affiliate in accordance with GAAP. Except as set forth on Schedule 4.8, no
income or franchise Tax Return is under audit or examination by any Governmental
Authority and no notice of such an audit or examination or any assertion of any
material claim for Taxes has been received from any Governmental Authority.
Amounts have been withheld by each Tax Affiliate from their respective employees
for all periods in material compliance with the tax, social security and
unemployment withholding provisions of applicable Requirements of Law and such
withholdings have been timely paid to the respective Governmental Authorities.
No Tax Affiliate has participated in a “reportable transaction” within the
meaning of Treasury Regulation Section 1.6011-4(b) or has been a member of an
affiliated, combined or unitary group other than the group of which a Tax
Affiliate is the common parent.
Section 4.9 Use of Proceeds; Margin Regulations. (a) The proceeds of the Loans
are intended to be and shall be used solely for the purposes set forth in and
permitted by Section 7.9.
(b) The Borrower is not engaged in the business of extending credit for the
purpose of, and no proceeds of any Loan or other extensions of credit hereunder
will be used for the purpose of, buying or carrying margin stock (within the
meaning of Regulation U of the Federal Reserve Board) or extending credit to
others for the purpose of purchasing or carrying any such margin stock, in each
case in contravention of Regulation T, U or X of the Federal Reserve Board.
Section 4.10 No Burdensome Obligations; No Defaults. To the Borrower’s
knowledge, no Group Member is a party to any Contractual Obligation, no Group
Member has Constituent Documents containing obligations, and, to the knowledge
of any Group Member, there are no applicable Requirements of Law, in each case
the compliance with which would have, in the aggregate, a Material Adverse
Effect. No Group Member (and, to the knowledge of each Group Member, no other
party thereto) is in default under or with respect to any Contractual Obligation
of any Group Member, other than those that would not, in the aggregate, have a
Material Adverse Effect. No Default or Event of Default has occurred and is
continuing.
Section 4.11 Investment Company Act, Etc. No Group Member is (a) an “investment
company” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company”, as such terms are defined in the Investment
Company Act of 1940, (b) subject to regulation under the Federal Power Act, the
Interstate Commerce Act, any state public utilities code, or any other federal
or state statute, rule or regulation limiting its ability to incur Indebtedness,
pledge its assets or perform its obligations under the Loan Documents; provided,
however that the ability to pledge the FCC Licenses of a Group Member may be
limited by the Communications Laws.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

82



--------------------------------------------------------------------------------



 



Section 4.12 Labor Matters. As of the Closing Date, there are no strikes, work
stoppages, slowdowns or lockouts existing, pending (or, to the knowledge of any
Group Member, threatened) against or involving any Group Member, except, for
those that would not, in the aggregate, have a Material Adverse Effect. Except
as set forth on Schedule 4.12, as of the Closing Date, (a) there is no
collective bargaining or similar agreement with any union, labor organization,
works council or similar representative covering any employee of any Group
Member, (b) no petition for certification or election of any such representative
is existing or pending with respect to any employee of any Group Member and
(c) no such representative has sought certification or recognition with respect
to any employee of any Group Member.
Section 4.13 ERISA. Each Benefit Plan, and each trust thereunder, intended to
qualify for tax exempt status under Section 401 or 501 of the Code has received
a favorable determination or opinion letter from the IRS or is in the form of a
prototype plan that is the subject of a favorable opinion letter from the IRS.
Except for those that would not, in the aggregate, have a Material Adverse
Effect, (x) each Benefit Plan is in compliance with applicable provisions of
ERISA, the Code and other Requirements of Law, (y) there are no existing or
pending (or to the knowledge of any Group Member, threatened) claims (other than
routine claims for benefits in the normal course), sanctions, actions, lawsuits
or other proceedings or investigation involving any Benefit Plan to which any
Group Member incurs or otherwise has or could reasonably be expected to have an
obligation or any Liability and (z) no ERISA Event is reasonably expected to
occur. On the Closing Date, no ERISA Event has occurred in connection with which
obligations and liabilities (contingent or otherwise) remain outstanding. No
ERISA Affiliate would have any Withdrawal Liability as a result of a complete
withdrawal from any Multiemployer Plan on the date this representation is made
that would reasonably be expected to result in a Material Adverse Effect.
Section 4.14 Environmental Matters. Except as set forth on Schedule 4.14, (a)
the operations of each Group Member are and since January 1, 2006 have been in
compliance with all applicable Environmental Laws, including obtaining,
maintaining and complying with all Permits required by any applicable
Environmental Law, other than non-compliances that, in the aggregate, would not
reasonably be expected to result in Material Environmental Liabilities, (b) no
Group Member is party to, and no Group Member and no real property currently (or
to the knowledge of any Group Member previously) owned, leased, subleased,
operated or otherwise occupied by or for any Group Member is subject to or the
subject of, any Contractual Obligation or any pending (or, to the knowledge of
any Group Member, threatened) order, action, investigation, suit, proceeding,
audit, claim, demand, dispute or notice of violation or of potential liability
or similar notice under or pursuant to any Environmental Law other than those
that, in the aggregate, would not reasonably be expected to result in Material
Environmental Liabilities, (c) no Lien in favor of any Governmental Authority
securing, in whole or in part, Environmental Liabilities has attached to any
property of any Group Member and, to the knowledge of the Borrower, no facts,
circumstances or conditions exist that would reasonably be expected to result in
any such Lien attaching to any such property, (d) no Group Member has caused or
suffered to occur a Release of Hazardous Materials at, to or from any real
property of any Group Member and each such real property is free of
contamination by any Hazardous Materials except for such Release or
contamination that would not reasonably be expected to result, in the aggregate,
in Material Environmental Liabilities, (e) no Group Member (i) is or has been
engaged in, or has permitted any current or former tenant to engage in,
operations, or (ii) has received any information request or notice of potential
responsibility under CERCLA or similar Environmental Laws, that, in the
aggregate, would reasonably be expected to result in Material Environmental
Liabilities and (f) each Group Member has made available to the Administrative
Agent copies of all existing material and nonprivileged environmental reports,
reviews and audits and all material and nonprivileged documents pertaining to
actual or reasonably anticipated potential Environmental Liabilities, in each
case to the extent such reports, reviews, audits and documents are in their
possession, custody or control.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

83



--------------------------------------------------------------------------------



 



Section 4.15 Intellectual Property. Each Group Member owns or licenses all
Intellectual Property that is necessary for the operations of its business,
where “necessary” means, for purposes of this Section 4.15, that failure by the
applicable Group Member to own or license such Intellectual Property would
result in the inability of such Group Member to operate its business in any
material respect. To the knowledge of the Borrower, (a) the conduct and
operations of the businesses of each Group Member does not infringe,
misappropriate, dilute, violate or otherwise impair any Intellectual Property
owned by any other Person and (b) no other Person has contested any right, title
or interest of any Group Member in, or relating to, any Intellectual Property,
other than, in each case, as cannot reasonably be expected to affect the Loan
Documents and the transactions contemplated therein and as would not, in the
aggregate, have a Material Adverse Effect. To the knowledge of the Borrower,
(x) there are no pending (or threatened) actions, investigations, suits,
proceedings, audits, claims, demands, orders or disputes affecting any Group
Member with respect to the Intellectual Property owned by such Group Member,
(y) no judgment or order has been rendered by any competent Governmental
Authority and no settlement agreement or similar Contractual Obligation has been
entered into by any Group Member with respect to the Intellectual Property owned
by such Group Member, and (z) there is no valid basis for any claim based on any
infringement, misappropriation, dilution, violation or impairment of the
Intellectual Property of any Person by any Group Member, other than, in each
case, as cannot reasonably be expected to affect the Loan Documents and the
transactions contemplated therein and as would not, in the aggregate, have a
Material Adverse Effect.
Section 4.16 Title; Real Property. (a) Each Group Member has good and marketable
fee simple title to all owned real property and valid leasehold interests in all
leased real property, in each case, as of the Closing Date, and owns all
personal property, in each case that is purported to be owned or leased by it,
including those reflected on the most recent Financial Statements delivered by
the Borrower, and none of such property is subject to any Lien except Permitted
Liens.
(b) Set forth on Schedule 4.16 is, as of the Closing Date, (i) a complete and
accurate list of all real property owned in fee simple by any Group Member or in
which any Group Member owns a leasehold interest setting forth, for each such
real property, the current street address (including, where applicable, county,
state and other relevant jurisdictions), the record owner thereof and, where
applicable, each lessee and sublessee thereof, (ii) any lease, sublease, license
or sublicense of such real property by any Group Member and (iii) for each such
Material Real Property that the Administrative Agent has requested be subject to
a Mortgage or that is otherwise material to the business of any Group Member,
each Contractual Obligation by any Group Member, whether contingent or
otherwise, to Sell such real property.
Section 4.17 Full Disclosure. The written information concerning the Borrower
and its Subsidiaries, other than the Projections (including the Initial
Projections), budgets, estimates and other forward looking information and
information of a general economic or general industry nature, that has been made
available to any Lender by or on behalf of any Group Member in connection with
any Loan Document or other Related Document (including the information contained
in any Financial Statement or Disclosure Document does not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein not materially misleading in light of the
circumstances under which such statements were made; provided, however, that
projections contained therein are not to be viewed as factual and that actual
results during the periods covered thereby may differ from the results set forth
in such projections by a material amount. All projections that are part of such
information (including those set forth in any Projections (including the Initial
Projections) delivered subsequent to the Closing Date) are based upon good faith
estimates and stated assumptions believed to be reasonable and fair as of the
date made in light of conditions and facts then known and, as of such date,
reflect good faith, reasonable and fair estimates of the information projected
for the periods set forth therein (it being understood and agreed that financial
projections are not a guarantee of financial performance and actual results may
differ from financial projections and such differences may be material).
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

84



--------------------------------------------------------------------------------



 



Section 4.18 Patriot Act. No Group Member (and, to the knowledge of each Group
Member, no Joint Venture or Subsidiary thereof) is in violation in any material
respects of any Anti-Terrorism Law.
Section 4.19 Mortgages. As of the Closing Date, each Loan Party has executed and
delivered to the Administrative Agent, Mortgages on all Material Real Property.
Section 4.20 Insurance. As of the Closing Date, the insurance maintained by the
Group Members is in full force and effect. The Group Members are insured by
financially sound and reputable insurers and such insurance is in amounts and
covering such risks and liabilities as are in accordance with normal and prudent
industry practice.
Section 4.21 Collateral Documents. The provisions of the Loan Documents
purporting to grant a Lien to secure any Obligation are effective to create in
favor of the Administrative Agent for the benefit of the Secured Parties a
legal, valid and enforceable Lien on all right, title and interest of the
respective Loan Parties in the Collateral described therein and, (i) when
financing statements and other filings in appropriate form with respect to the
Loan Parties are filed in the appropriate offices as set forth with respect to
such filings identified in the appropriate schedule to the Guaranty and Security
Agreement and (ii) upon the taking of possession or control by the
Administrative Agent of the Collateral with respect to which a security interest
may be perfected only by possession or control (which possession or control
shall be given to the Administrative Agent to the extent possession or control
by the Administrative Agent is required by the Loan Documents), the Liens
created by the Loan Documents shall constitute fully perfected first-priority
(other than Permitted Liens having priority by operation of law) Liens on, and
security interests in, all right, title and interest of the grantors in the
Collateral (other than such Collateral in which a security interest cannot be
perfected under the UCC as in effect at the relevant time in the relevant
jurisdiction or by possession or control or by filing a financing statement), in
each case subject to no Liens other than Permitted Liens.
Section 4.22 Compliance with OFAC Rules and Regulations. Neither the Borrower
nor any Subsidiary (a) is a Sanctioned Person, (b) has any of its assets in
Sanctioned Countries or (c) derives any of its operating income from investments
in, or transactions with, Sanctioned Persons or Sanctioned Countries. No part of
the proceeds of any Loan hereunder will be used directly or indirectly to fund
any operations in, finance any investments or activities in or make any payments
to, a Sanctioned Person or a Sanctioned Country.
ARTICLE 5
FINANCIAL COVENANTS
The Borrower (and, to the extent set forth in any other Loan Document, each
other Loan Party) agrees with the Lenders, the L/C Issuers and the
Administrative Agent to each of the following, as long as any Obligation (other
than unasserted contingent indemnification obligations and any unasserted
expense reimbursement obligations) or any Commitment remains outstanding:
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

85



--------------------------------------------------------------------------------



 



Section 5.1 Maximum Consolidated Leverage Ratio. The Borrower shall not have, on
the last day of each Fiscal Quarter set forth below, a Consolidated Leverage
Ratio greater than the maximum ratio set forth opposite such Fiscal Quarter:

          MAXIMUM     CONSOLIDATED FISCAL QUARTER ENDING   LEVERAGE RATIO
March 31, 2012
  5.10 to 1
June 30, 2012
  5.65 to 1
September 30, 2012
  5.25 to 1
December 31, 2012
  4.95 to 1
March 31, 2013
  4.50 to 1
June 30, 2013
  4.40 to 1
September 30, 2013
  4.30 to 1
December 31, 2013
  4.25 to 1
March 31, 2014
  3.95 to 1
June 30, 2014
  3.90 to 1
September 30, 2014
  3.80 to 1
December 31, 2014
  3.75 to 1
March 31, 2015
  3.40 to 1
June 30, 2015
  3.30 to 1
September 30, 2015
  3.20 to 1
December 31, 2015
  3.10 to 1
March 31, 2016
  2.75 to 1
June 30, 2016
  2.65 to 1
September 30, 2016
  2.55 to 1
December 31, 2016
  2.45 to 1

Section 5.2 Minimum Consolidated Interest Coverage Ratio. The Borrower shall not
have, on the last day of each Fiscal Quarter set forth below, a Consolidated
Interest Coverage Ratio for the four Fiscal Quarter period ending on such day
less than the minimum ratio set forth opposite such Fiscal Quarter; provided
that Consolidated Cash Interest Expense (x) for the Fiscal Quarter ending
March 31, 2012, shall be calculated using Consolidated Cash Interest Expense for
the Fiscal Quarter ending March 31, 2012 multiplied by four (4), (y) for the
Fiscal Quarter ending June 30, 2012, shall be calculated using Consolidated Cash
Interest Expense for the two fiscal quarters ending June 30, 2012 multiplied by
two (2) and (z) for the Fiscal Quarter ending September 30, 2012, shall be
calculated using Consolidated Cash Interest Expense for the three Fiscal
Quarters ending September 30, 2012 multiplied by four-thirds (4/3):

          MINIMUM CONSOLIDATED     INTEREST COVERAGE FISCAL QUARTER ENDING  
RATIO
March 31, 2012
  2.00 to 1
June 30, 2012
  1.85 to 1
September 30, 2012
  1.95 to 1
December 31, 2012
  2.00 to 1
March 31, 2013
  2.15 to 1
June 30, 2013
  2.20 to 1
September 30, 2013
  2.30 to 1

CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

86



--------------------------------------------------------------------------------



 



          MINIMUM CONSOLIDATED     INTEREST COVERAGE FISCAL QUARTER ENDING  
RATIO
December 31, 2013
  2.30 to 1
March 31, 2014
  2.35 to 1
June 30, 2014
  2.35 to 1
September 30, 2014
  2.40 to 1
December 31, 2014
  2.40 to 1
March 31, 2015
  2.40 to 1
June 30, 2015
  2.45 to 1
September 30, 2015
  2.50 to 1
December 31, 2015
  2.55 to 1
March 31, 2016
  2.60 to 1
June 30, 2016
  2.70 to 1
September 30, 2016
  2.80 to 1
December 31, 2016
  2.90 to 1

Section 5.3 Capital Expenditures. No Group Member shall incur, or permit to be
incurred, Capital Expenditures (other than Capital Expenditures financed with
the proceeds of issuances of Equity Interests of the Borrower to the extent that
the Borrower has delivered written notice to the Administrative Agent within
five (5) Business Days following such issuance stating that the proceeds of such
issuance are to be used for such purpose) in the aggregate during each Fiscal
Year set forth below in excess of the maximum amount set forth below for such
Fiscal Year:

              MAXIMUM CAPITAL FISCAL YEAR ENDING   EXPENDITURES
Fiscal Year 2012
  $ 4,800,000  
Fiscal Year 2013
  $ 4,800,000  
Fiscal Year 2014
  $ 4,800,000  
Fiscal Year 2015
  $ 4,800,000  
Fiscal Year 2016
  $ 4,800,000  

provided, however, that, to the extent that actual Capital Expenditures incurred
in any such Fiscal Year shall be less than the maximum amount set forth above
for such Fiscal Year (without giving effect to the carryover permitted by this
proviso), 50% of the difference between such stated maximum amount and such
actual Capital Expenditures shall, in addition to any amount permitted above, be
available for Capital Expenditures in the next succeeding Fiscal Year; and
provided, further, that any Capital Expenditures incurred in any Fiscal Year
shall be deemed to have been incurred first, in respect of amounts permitted
pursuant to this Section 5.3 without giving effect to the preceding proviso and
then, in respect of any amount permitted solely by reason of the preceding
proviso.
ARTICLE 6
REPORTING COVENANTS
The Borrower (and, to the extent set forth in any other Loan Document, each
other Loan Party) agrees with the Lenders, the L/C Issuers and the
Administrative Agent to each of the following, as long as any Obligation (other
than unasserted contingent indemnification obligations and any unasserted
expense reimbursement obligations) or any Commitment remains outstanding:
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

87



--------------------------------------------------------------------------------



 



Section 6.1 Financial Statements. The Borrower shall deliver to the
Administrative Agent each of the following:
(a) Monthly Reports. With respect to the first two (2) fiscal months of each
Fiscal Quarter ending after the Closing Date until the first anniversary of the
Closing Date, as soon as available, and in any event within thirty (30) days
after the end of each of the first two fiscal months in each Fiscal Quarter
(provided, that for the first fiscal month following the Closing Date, such
delivery shall be within forty five (45) days after the end of such fiscal
month), the Consolidated unaudited balance sheet of the Borrower as of the close
of such fiscal month and related Consolidated statements of income and cash flow
for such fiscal month and that portion of the Fiscal Year ending as of the close
of such fiscal month, setting forth in comparative form the figures for the
corresponding period in the prior Fiscal Year, in each case certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the Consolidated financial position, results of operations and cash
flow of the Borrower as at the dates indicated and for the periods indicated in
accordance with GAAP (subject to the absence of footnote disclosure and normal
year-end audit adjustments) and including, from the Closing Date through the
twelve month anniversary of the Closing Date, a calculation of the Consolidated
EBITDA for the twelve consecutive months ending as of the close of such fiscal
month (including, without limitation, any detail or support for the calculation
of any adjustments to Consolidated EBITDA that the Administrative Agent
reasonably requests).
(b) Quarterly Reports. As soon as available, and in any event within forty five
(45) days after the end of each of the first three (3) Fiscal Quarters of each
Fiscal Year, the Consolidated unaudited balance sheet of the Borrower as of the
close of such Fiscal Quarter and related Consolidated statements of income and
cash flow for such Fiscal Quarter and that portion of the Fiscal Year ending as
of the close of such Fiscal Quarter, setting forth in comparative form the
figures for the corresponding period in the prior Fiscal Year and the figures
contained in the latest Projections, in each case certified by a Responsible
Officer of the Borrower as fairly presenting in all material respects the
Consolidated financial position, results of operations and cash flow of the
Borrower as at the dates indicated and for the periods indicated in accordance
with GAAP (subject to the absence of footnote disclosure and normal year-end
audit adjustments).
(c) Annual Reports. As soon as available, and in any event within ninety (90)
days after the end of each Fiscal Year (provided, that for the first Fiscal Year
following the Closing Date, such delivery shall be within 120 days after the end
of such Fiscal Year), the Consolidated balance sheet of the Borrower as of the
end of such year and related Consolidated statements of income, stockholders’
equity and cash flow for such Fiscal Year, each prepared in accordance with
GAAP, together with a certification by the Group Members’ Accountants that such
Consolidated Financial Statements fairly present in all material respects the
Consolidated financial position, results of operations and cash flow of the
Borrower as at the dates indicated and for the periods indicated therein in
accordance with GAAP without qualification as to the scope of the audit or as to
going concern and without any other similar qualification.
(d) Compliance Certificate. Together with each delivery of any Financial
Statement pursuant to clause (b) or (c) above, a Compliance Certificate duly
executed by a Responsible Officer of the Borrower that, among other things,
(i) if delivered together with any Financial Statement pursuant to clause (c)
above, shows in reasonable detail the calculations used in determining Excess
Cash Flow, (ii) demonstrates compliance with each financial covenant contained
in Article 5 that is tested at least on a quarterly basis in reasonable detail
(including, without limitation, any detail or support for the calculation of any
adjustments to Consolidated EBITDA that the Administrative Agent reasonably
requests), (iii) states that no Default is continuing as of the date of delivery
of such Compliance Certificate or, if a Default is continuing, states the nature
thereof and the action that the Borrower proposes to take with respect thereto
and (iv) in the case of the Fiscal Quarter ended December 31, 2011, includes a
calculation of the Consolidated Leverage Ratio as of such day in reasonable
detail (including, without limitation, any detail or support for the calculation
of any adjustments to Consolidated EBITDA that the Administrative Agent
reasonably requests).
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

88



--------------------------------------------------------------------------------



 



(e) Corporate Chart and Other Collateral Updates. As part of the Compliance
Certificate delivered pursuant to clause (d) above, each in form and substance
reasonably satisfactory to the Administrative Agent, a certificate by a
Responsible Officer of the Borrower that (i) the Corporate Chart attached
thereto (or the last Corporate Chart delivered pursuant to this clause (e)) is
correct and complete as of the date of such Compliance Certificate, (ii) the
Loan Parties have delivered all documents (including updated schedules as to
locations of Collateral and acquisition of registered or material Intellectual
Property or real property) they are required to deliver pursuant to any Loan
Document on or prior to the date of delivery of such Compliance Certificate and
(iii) complete and correct copies of all documents modifying any term of any
Constituent Document of any Group Member or any Subsidiary or Joint Venture
(with respect to any Joint Venture, to the extent the Borrower has a copy of
such document) thereof on or prior to the date of delivery of such Compliance
Certificate have been delivered to the Administrative Agent or are attached to
such certificate.
(f) Additional Projections. As soon as available and in any event not later than
forty five (45) days after the commencement of each Fiscal Year (or sixty
(60) days in the case of the first Fiscal Year after the Closing Date), any
significant revisions to (i) the annual business plan of the Group Members for
the Fiscal Year next succeeding such Fiscal Year and (ii) forecasts prepared by
management of the Borrower for each Fiscal Quarter in such next succeeding
Fiscal Year, in each case including in such forecasts (x) a projected year-end
Consolidated balance sheet, income statement and statement of cash flows, (y) a
statement of all of the material assumptions on which such forecasts are based.
(g) Management Discussion and Analysis. Together with each delivery of any
Financial Statement pursuant to clauses (b) or (c) above, a summary discussion
and analysis of the financial condition and results of operations of the Group
Members for the portion of the Fiscal Year then elapsed and discussing the
reasons for any significant variations from the Projections for such period and
the figures for the corresponding period in the previous Fiscal Year.
(h) Reconciliation Statements. If as a result of any change in accounting
principles and policies from those used in the preparation of the first
Financial Statements referred to in clause (c) above, the Financial Statements
delivered pursuant to clauses (a), (b) and (c) above will differ in any material
respect from the Financial Statements that would have been delivered pursuant to
such clauses had no such change in accounting principles and policies been made
and such difference would materially effect the calculation of the financial
covenants set forth in Section 5.1 or 5.2, then together with each delivery of
Financial Statements following such change, a written statement of the chief
financial officer or chief executive officer of the Borrower setting forth the
material differences (including any material differences that would affect any
calculations relating to the financial covenants set forth in Sections 5.1 and
5.2 and a reconciliation between calculations of such covenants made before and
after giving effect to such change in accounting principles and policies) which
would have resulted if such Financial Statements had been prepared without
giving effect to such change, all in reasonable detail and accompanied by
financial statements and other documents reasonably requested by the
Administrative Agent in support of such written statement, in each case until
such time as any affected financial covenants in Sections 5.1 and 5.2 may be
amended as contemplated by Section 1.3.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

89



--------------------------------------------------------------------------------



 



(i) Audit Reports, Management Letters, Etc. Together with each delivery of any
Financial Statement for any Fiscal Year pursuant to clause (c) above, copies of
each management letter, audit report or similar letter or report received by any
Group Member from any independent registered certified public accountant
(including the Group Members’ Accountants) in connection with such Financial
Statements or any audit thereof, each certified to be complete and correct
copies by a Responsible Officer of the Borrower as part of the Compliance
Certificate delivered in connection with such Financial Statements.
(j) Insurance. Together with each delivery of any Financial Statement for any
Fiscal Year pursuant to clause (c) above, each in form and substance
satisfactory to the Administrative Agent and certified as complete and correct
by a Responsible Officer of the Borrower as part of the Compliance Certificate
delivered in connection with such Financial Statements, a summary of all
material insurance coverage maintained as of the date thereof by any Group
Member, together with such other related documents and information as the
Administrative Agent may reasonably require.
Section 6.2 Other Events. The Borrower shall give the Administrative Agent
notice of each of the following (which may be made by telephone if promptly
confirmed in writing via electronic mail or otherwise) (a) promptly after any
Responsible Officer of the Borrower knows of it: (w)(i) any Default, (ii) any
breach or non-performance of, or any default under, any Contractual Obligation
of any Group Member if such breach, non-performance or default would reasonably
be expected to have a Material Adverse Effect or (iii) any event that would have
a Material Adverse Effect since the Closing Date, specifying, in each case, the
nature and anticipated effect thereof and any action proposed to be taken in
connection therewith, (x) any event resulting in a mandatory payment of the
Obligations pursuant to Section 2.8 (other than Section 2.8(a)), stating the
material terms and conditions of such transaction and estimating the Net Cash
Proceeds thereof, (y) the commencement of, or any material developments in,
(i) any action, investigation, suit, proceeding, audit, claim, demand, order or
dispute between any Group Member and any Governmental Authority or (ii) any
litigation or proceeding affecting any Group Member or any property of any Group
Member, in each case that (A) seeks injunctive or similar relief, (B) in the
reasonable judgment of the Borrower, exposes any Group Member to liability in an
aggregate amount in excess of $1,000,000 or (C) if adversely determined would
have a Material Adverse Effect and (z) the acquisition of any Material Real
Property or the entering into any lease with annual rental payments in excess of
$500,000 and (b)(x) on the Closing Date, the then effective Credit Ratings from
S&P and Moody’s and (y) within five (5) Business Days after the Borrower
receives notice from S&P or Moody’s of a change in any of the Credit Ratings,
the revised Credit Ratings (or, if applicable, notice that a Credit Rating will
no longer be received from such rating service).
Section 6.3 Copies of Notices and Reports. The Borrower shall promptly deliver
to the Administrative Agent copies of each of the following: (a) all material
reports that the Borrower transmits to all of its security holders, (b) all
documents that any Group Member files with the Securities and Exchange
Commission, the National Association of Securities Dealers, Inc., any securities
exchange or any Governmental Authority exercising similar functions, (c) all
press releases not made available directly to the general public, (d) all
documents transmitted or received pursuant to, or in connection with, the Second
Lien Loan Documents (other than fee letters) and (e) any material document
transmitted or received pursuant to, or in connection with, any Contractual
Obligation governing material Indebtedness of any Group Member.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

90



--------------------------------------------------------------------------------



 



Section 6.4 Taxes. The Borrower shall give the Administrative Agent notice of
each of the following (which may be made by telephone if promptly confirmed in
writing) promptly after any Responsible Officer of any Group Member knows or has
reason to know of it: (a) the creation, or filing with the IRS or any other
Governmental Authority, of any Contractual Obligation or other document
extending, or having the effect of extending, the period for assessment or
collection of any taxes with respect to any Tax Affiliate and (b) the creation
of any Contractual Obligation of any Tax Affiliate, or the receipt of any
request directed to any Tax Affiliate, to make any adjustment under Section
481(a) of the Code, by reason of a change in accounting method or otherwise,
which would have a Material Adverse Effect.
Section 6.5 Labor Matters. The Borrower shall give the Administrative Agent
notice of each of the following (which may be made by telephone if promptly
confirmed in writing), promptly after, and in any event within thirty (30) days
after any Responsible Officer of the Borrower knows of it: (a) the commencement
of any material labor dispute to which any Group Member is or may become a
party, including any strikes, lockouts or other disputes relating to any of such
Person’s plants and other facilities and (b) the incurrence by any Group Member
of any Worker Adjustment and Retraining Notification Act or related or similar
liability incurred with respect to the closing of any plant or other facility of
any such Person (other than, in the case of this clause (b), those that would
not, in the aggregate, have a Material Adverse Effect).
Section 6.6 ERISA Matters. The Borrower shall give the Administrative Agent
(a) on or prior to any filing by any ERISA Affiliate of any notice of intent to
terminate any Title IV Plan, a copy of such notice and (b) promptly, and in any
event within 10 days, after any Responsible Officer of the Borrower knows that a
request for a minimum funding waiver under Section 412 of the Code has been or
is reasonably expected to be filed with respect to any Title IV Plan or
Multiemployer Plan, a notice (which may be made by telephone if promptly
confirmed in writing) describing such waiver request and any action that any
Group Member proposes to take with respect thereto, together with a copy of any
notice filed with the PBGC or the IRS pertaining thereto.
Section 6.7 Environmental Matters. (a) The Borrower shall provide the
Administrative Agent notice of each of the following (which may be made by
telephone if promptly confirmed by the Administrative Agent in writing) promptly
after any Responsible Officer of the Borrower becomes aware of it (and, upon
reasonable request of the Administrative Agent, material and nonprivileged
documents and information in connection therewith): (i)(A) unpermitted Releases,
(B) the receipt by any Group Member of any notice of violation of or potential
liability or similar notice under, or the existence of any condition that could
reasonably be expected to result in violations of or liabilities under, any
Environmental Law or (C) the commencement of, or any material change to, any
action, investigation, suit, proceeding, audit, claim, demand, dispute alleging
a violation of or liability under any Environmental Law, that, for each of
clauses (A), (B) and (C) above (and, in the case of clause (C), if adversely
determined), in the aggregate for each such clause, could reasonably be expected
to result in Environmental Liabilities in excess of $250,000, (ii) the receipt
by any Group Member of notification that any property of any Group Member is
subject to any Lien in favor of any Governmental Authority securing, in whole or
in part, Environmental Liabilities and (iii) any proposed acquisition or lease
of real property (except as part of any Permitted Acquisition) if such
acquisition or lease would reasonably be expected to result in aggregate
Environmental Liabilities in excess of $250,000.
(b) Upon written request of the Administrative Agent, the Borrower shall provide
the Administrative Agent a report containing an update as to the status of any
environmental, health or safety compliance, hazard or liability issue arising
under Environmental Laws identified in any document delivered to any Secured
Party pursuant to any Loan Document or as to any environmental, health or safety
condition, if such issue or condition would reasonably be expected to result in
Material Environmental Liabilities.
Section 6.8 Other Information. The Borrower shall provide the Administrative
Agent with such other documents and information with respect to the business,
property, condition (financial or otherwise), legal, financial or corporate or
similar affairs or operations of any Group Member as the Administrative Agent or
such Lender through the Administrative Agent may from time to time reasonably
request.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

91



--------------------------------------------------------------------------------



 



ARTICLE 7
AFFIRMATIVE COVENANTS
The Borrower (and, to the extent set forth in any other Loan Document, each
other Loan Party) agrees with the Lenders, the L/C Issuers and the
Administrative Agent to each of the following, as long as any Obligation (other
than unasserted contingent indemnification obligations and any unasserted
expense reimbursement obligations) or any Commitment remains outstanding:
Section 7.1 Maintenance of Corporate Existence. Each Group Member shall
(a) preserve and maintain its legal existence, except in the consummation of
transactions expressly permitted by Sections 8.4 and 8.7, and (b) preserve and
maintain its rights (charter and statutory), privileges franchises and Permits
necessary or desirable in the conduct of its business, except, in the case of
this clause (b), where the failure to do so would not, in the aggregate, have a
Material Adverse Effect.
Section 7.2 Compliance with Laws, Etc. Each Group Member shall comply with all
applicable Requirements of Law, Contractual Obligations and Permits, except for
such failures to comply that would not, in the aggregate, have a Material
Adverse Effect.
Section 7.3 Payment of Obligations. Each Group Member shall pay or discharge
before they become delinquent (a) all material claims, taxes, assessments,
charges and levies imposed by any Governmental Authority and (b) all other
material lawful claims that if unpaid would, by the operation of applicable
Requirements of Law, become a Lien upon any property of any Group Member,
except, in the case of clauses (a) and (b), for those whose amount or validity
is being contested in good faith by proper proceedings diligently conducted and
for which adequate reserves are maintained on the books of the appropriate Group
Member in accordance with GAAP.
Section 7.4 Maintenance of Property. Each Group Member shall (a) maintain and
preserve (i) in good working order and condition all of its property necessary
in the conduct of its business and (ii) all rights, permits, licenses, approvals
and privileges (including all Permits) necessary, used or useful, whether
because of its ownership, lease, sublease, license, sublicense or other
operation or occupation of property or other conduct of its business and
(b) make all necessary or appropriate filings with, and give all required
notices to, Governmental Authorities, except for such failures to maintain and
preserve the items set forth in clauses (a) and (b) above (or make any filings
in respect thereof) that would not, in the aggregate, have a Material Adverse
Effect.
Section 7.5 Maintenance of Insurance. Each Group Member shall (a) maintain or
cause to be maintained in full force and effect all policies of insurance of any
kind with respect to the property and businesses of the Group Members (including
policies of life, fire, theft, product liability, public liability, Flood
Insurance, property damage, other casualty, employee fidelity, workers’
compensation, business interruption and employee health and welfare insurance)
with financially sound and reputable insurance companies or associations (in
each case that are not Affiliates of the Borrower) of a nature and providing
such coverage as is sufficient
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

92



--------------------------------------------------------------------------------



 



and as is customarily carried by businesses of the size and character of the
business of the Group Members (it being agreed by the Administrative Agent that
the insurance policies, amounts of coverage and the companies used by the
Borrower on the Closing Date are satisfactory to the Administrative Agent as of
the Closing Date) and (b) subject to Section 7.15 with respect to insurance in
effect on the Closing Date, cause all such insurance (other than worker’s
compensation insurance policies) relating to any property or business of any
Loan Party to name the Administrative Agent on behalf of the Secured Parties as
additional insured or lender loss payee, as agent for the Lenders, as
appropriate, and to use commercially reasonable efforts to cause such insurance
to provide that no cancellation, material addition in amount or material change
in coverage shall be effective until after thirty (30) days’ notice (ten
(10) days’ notice of nonpayment) (or any shorter period or periods as may be
agreed by the Administrative Agent in its sole discretion) thereof to the
Administrative Agent (it being agreed by the Administrative Agent that the
insurance policies and certificates provided on or prior to the Closing Date are
satisfactory to the Administrative Agent). Notwithstanding the requirement in
clause (a) above, Federal Flood Insurance shall not be required for (x) real
property that is not required to be subject to a mortgage in favor of the Agent
for the benefit of the Lenders, (y) real property not located in a Special Flood
Hazard Area, or (z) real property located in a Special Flood Hazard Area in a
community that does not participate in the National Flood Insurance Program.
Section 7.6 Keeping of Books. The Group Members shall keep proper books of
record and account, in which full, true and correct entries shall be made in
accordance with GAAP and all other applicable Requirements of Law of all
financial transactions and the assets and business of each Group Member.
Section 7.7 Access to Books and Property. Each Group Member shall permit the
Administrative Agent, the Lenders and any Related Person of any of them, as
often as reasonably requested, at any reasonable time during normal business
hours and with reasonable advance notice (except that, during the continuance of
an Event of Default, no such notice shall be required) to (a) visit and inspect
the property of each Group Member and examine and make copies of and abstracts
from, the corporate (and similar), financial, operating and other books and
records of each Group Member, (b) discuss the affairs, finances and accounts of
each Group Member with any officer or director of any Group Member and
(c) communicate directly with any registered certified public accountants
(including the Group Members’ Accountants) of any Group Member. Each Group
Member shall authorize their respective registered certified public accountants
(including the Group Members’ Accountants) to communicate directly with the
Administrative Agent, the Lenders and their Related Persons and to disclose to
the Administrative Agent, the Lenders and their Related Persons all financial
statements and other documents and information as they might have and the
Administrative Agent or any Lender reasonably requests with respect to any Group
Member; provided that (i) any such visit or inspection shall be coordinated
through the Administrative Agent, (ii) unless an Event of Default shall have
occurred and be continuing, only one (1) such visit or inspection during any
twelve month period shall be at the cost of the Group Members and (iii) nothing
in this Section 7.7 shall require any Group Member to take any action that would
violate a confidentiality agreement or waive any attorney client or similar
privilege.
Section 7.8 Environmental. Each Group Member shall comply with, and maintain its
real property, whether owned, leased, subleased or otherwise operated or
occupied, in compliance with, all applicable Environmental Laws (including by
implementing any Remedial Action necessary to achieve such compliance or that is
required by orders and directives of any Governmental Authority) except for
failures to comply or maintain compliance that would not, in the aggregate, have
a Material Adverse Effect. Without limiting the foregoing, if an Event of
Default relating to Environmental Laws is continuing or if the Administrative
Agent at any time has a reasonable basis to believe that there exist violations
of Environmental Laws by any Group Member or that there exist any Environmental
Liabilities, in each case, that would have, in the aggregate, a Material Adverse
Effect, then each Group Member shall, promptly upon receipt of written request
from the Administrative Agent, cause the performance of, and allow the
Administrative Agent and its Related Persons reasonable access to such real
property that is the subject of the violation of Environmental Laws or
Environmental Liabilities for the purpose of conducting, such environmental
audits and assessments, including subsurface sampling of soil and groundwater,
and cause the preparation of such reports, in each case as the Administrative
Agent may from time to time reasonably request. Such audits, assessments and
reports, to the extent not conducted by the Administrative Agent or any of its
Related Persons, shall be conducted and prepared by reputable environmental
consulting firms reasonably acceptable to the Administrative Agent and shall be
in form and substance reasonably acceptable to the Administrative Agent.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

93



--------------------------------------------------------------------------------



 



Section 7.9 Use of Proceeds. The proceeds of the Loans made on the Closing Date,
together with the proceeds of the Second Lien Credit Agreement and the Sponsor
PIK Notes, shall be used by the Borrower (and, to the extent distributed to them
by the Borrower, each other Group Member) solely (a)to refinance outstanding
Indebtedness under the Existing Debt Agreements and (b) to pay transaction
costs, fees and expenses in connection with the Acquisition Agreement, the Loan
Documents and the Related Transactions. The proceeds of Revolving Loans made
after the Closing Date shall be used by the Borrower (and, to the extent
distributed to them by the Borrower, each other Group Member) solely for working
capital and general corporate and similar purposes (including, without
limitation, Permitted Acquisitions and Investments, Capital Expenditures and
Restricted Payments permitted by this Agreement but excluding any purchase of
Loans in accordance with Section 2.21 or Section 11.2(g)). The proceeds of the
Incremental Term Loans shall be used by the Borrower (and, to the extent
distributed to them by the Borrower, each other Group Member) solely for the
purposes specified in the applicable Incremental Term Loan Assumption Agreement.
The aggregate principal amount of Revolving Loans (excluding Letters of Credit)
made on the Closing Date shall not exceed the sum of (x) $3,100,000 and (y) any
additional amounts drawn to fund upfront fees incurred under the provisions of
the Fee Letter under the heading “Market Flex”.
Section 7.10 Additional Collateral and Guaranties. To the extent not delivered
to the Administrative Agent on or before the Closing Date (including in respect
of after-acquired property and Persons that become Subsidiaries of any Loan
Party after the Closing Date), each Group Member shall, promptly, do each of the
following, unless otherwise agreed by the Administrative Agent:
(a) deliver to the Administrative Agent such modifications to the terms of the
Loan Documents (or, to the extent applicable as determined by the Administrative
Agent, such other documents), in each case in form and substance reasonably
satisfactory to the Administrative Agent and as the Administrative Agent deems
necessary or advisable in order to ensure the following:
(i) each Subsidiary of any Loan Party that is not an Excluded Foreign Subsidiary
shall guaranty, as primary obligor and not as surety, the payment of the
Obligations of the Borrower; and
(ii) each Loan Party (including any Person required to become a Guarantor
pursuant to clause (i) above) shall effectively grant to the Administrative
Agent, for the benefit of the Secured Parties, a valid and enforceable security
interest in all of its property that constitutes Collateral, including all of
the Stock and Stock Equivalents and other Securities it owns, as security for
the Obligations of such Loan Party;
provided, however, that notwithstanding any other provision in any Loan
Document, unless the Borrower and the Administrative Agent otherwise agree, in
no event shall (x) any Excluded Foreign Subsidiary be required to guaranty the
payment of any Obligation, (y) the Loan Parties, individually or collectively,
be required to pledge in excess of 66% of the outstanding Voting Stock of any
Excluded Foreign Subsidiary or (z) a security interest be required to be granted
on, or a pledge required to be given of, any property of any Excluded Foreign
Subsidiary or any Excluded Assets as security for any Obligation;
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

94



--------------------------------------------------------------------------------



 



(b) deliver to the Administrative Agent all certificates representing Securities
for corporations (and to the extent any limited liability company or limited
partnership has “opted into” Article 8 of the UCC pursuant to Section 8-103 of
the UCC, for such limited liability company or limited partnership) pledged
pursuant to the Guaranty and Security Agreement and delivered pursuant to clause
(a) above, together with undated powers or endorsements duly executed in blank;
(c) upon request of the Administrative Agent, deliver to it (x) an appraisal
complying with FIRREA, (y) within forty-five days after receipt of notice from
the Administrative Agent that Material Real Property owned by the Loan Parties
is located in a Special Flood Hazard Area, Federal Flood Insurance as required
by Section 7.5, and (z) a Mortgage on any Material Real Property owned by any
Loan Party, together with all necessary or advisable Mortgage Supporting
Documents relating thereto (or, if such real property is located in a
jurisdiction outside the United States, similar documents deemed appropriate by
the Administrative Agent to obtain the equivalent in such jurisdiction of a
first-priority mortgage on such real property);
(d) to take all other actions necessary or advisable to ensure the validity or
continuing validity of any guaranty for any Obligation or any Lien securing any
Obligation, to perfect, maintain, evidence or enforce any Lien securing any
Obligation or to ensure such Liens have the same priority as that of the Liens
on similar Collateral set forth in the Loan Documents executed on the Closing
Date (or, for Collateral located outside the United States, a similar priority
acceptable to the Administrative Agent), including the filing of UCC financing
statements in such jurisdictions as may be required by the Loan Documents or
applicable Requirements of Law or as the Administrative Agent may otherwise
reasonably request; and
(e) deliver to the Administrative Agent customary and favorable legal opinions
relating to the matters described in this Section 7.10, which opinions shall be
as reasonably required by, and in form and substance and from counsel reasonably
satisfactory to, the Administrative Agent.
Section 7.11 Deposit Accounts; Securities Accounts and Cash Collateral Accounts.
(a) Each Loan Party shall, within ninety (90) days after the Closing Date (or
such later date or dates as may be agreed by the Administrative Agent in its
sole discretion), (i) deposit all of its cash in deposit accounts that are
Controlled Deposit Accounts, provided, however, that each Loan Party may
maintain zero-balance accounts and may maintain payroll, health-savings
accounts, worker’s compensation accounts, withholding tax and other fiduciary
accounts that are not subject to control agreements, and (ii) deposit all of its
Cash Equivalents in securities accounts that are Controlled Securities Accounts,
in each case except for cash and Cash Equivalents the aggregate value of which
does not exceed $250,000 at any time; provided, further, that the Loan Parties
shall use commercially reasonable efforts to deposit all cash and Cash
Equivalents in Controlled Deposit Accounts and Controlled Securities Accounts to
the extent set forth above as of the Closing Date and provided, however, that if
any Loan Party opens any account after the Closing Date that would be required
to be subject to a Control Agreement pursuant to the foregoing provisions of
this Section 7.11(a), such Loan Party shall have a period of fifteen
(15) Business Days after the date such account is opened (or such later date or
dates as may be agreed by the Administrative Agent in its sole discretion) to
comply with the provisions of this Section 7.11(a) with respect to such newly
opened account.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

95



--------------------------------------------------------------------------------



 



(b) The Administrative Agent shall not have any responsibility for, or bear any
risk of loss of, any investment or income of any funds in any Cash Collateral
Account. From time to time after funds are deposited in any Cash Collateral
Account, the Administrative Agent may apply funds then held in such Cash
Collateral Account to the payment of Obligations in accordance with
Section 2.12. No Loan Party and no Person claiming on behalf of or through any
Loan Party shall have any right to demand payment of any funds held in any Cash
Collateral Account at any time prior to the termination of all Commitments and
the payment in full of all Obligations and, in the case of L/C Cash Collateral
Accounts, the termination or cash collateralization (in accordance with
Section 9.3) of all outstanding Letters of Credit, except as permitted by the
Administrative Agent.
Section 7.12 Interest Rate Contracts. The Borrower shall, within ninety
(90) days after the Closing Date (or such later date as the Administrative Agent
may approve in its sole discretion), enter into and thereafter maintain Interest
Rate Contracts on terms and with counterparties reasonably satisfactory to the
Administrative Agent, to provide protection against fluctuation of interest
rates for not less than a one-year initial term for a notional amount that, when
added to the aggregate principal amount of Consolidated long-term floating rate
Indebtedness of the Borrower (calculated exclusive of Indebtedness under the
Revolving Credit Facility, the Sponsor PIK Notes and Indebtedness bearing
interest at a fixed rate), equals at least 50% of the aggregate principal amount
of the Consolidated long-term floating rate Indebtedness of the Borrower
(calculated exclusive of Indebtedness under the Revolving Credit Facility, the
Sponsor PIK Notes and Indebtedness bearing interest at a fixed rate); provided
that such Interest Rate Contracts shall be renewed annually, or the Borrower
shall otherwise cause such Interest Rate Contracts to remain in place, for three
consecutive years following the ninetieth (90th) day following the Closing Date.
Section 7.13 Landlord and Mortgagee Agreements. Borrower shall use commercially
reasonable efforts for one hundred and twenty (120) days following the Closing
Date to obtain a landlord’s agreement or mortgagee agreement, as applicable,
from the lessors or mortgagees of the locations of the headquarters of the
Borrower, which agreements shall contain a waiver or subordination of all Liens
or claims that such landlord or mortgagee may assert against the Collateral at
that location, and shall otherwise be reasonably satisfactory in form and
substance to the Administrative Agent; provided, that (a) the Borrower shall use
commercially reasonable efforts to obtain such landlord’s agreements or
mortgagee agreements on or prior to the Closing Date and (b) no landlord’s
agreement or mortgagee agreement with respect to the premises at 1166 Avenue of
the Americas, 10th floor, New York, NY 10036 shall be required if the related
lease is terminated and the premises are vacated within ninety (90) days
following the Closing Date.
Section 7.14 Credit Rating. The Borrower shall at all times use its commercially
reasonable efforts to cause to be maintained (a) a corporate credit rating by
S&P and a corporate family rating by Moody’s and (b) a credit rating by each of
Moody’s and S&P with respect to the Facilities (collectively, the “Credit
Ratings”).
Section 7.15 Post Closing. The Borrower shall, no later than sixty (60) days
following the Closing Date (or such later date or dates as may be agreed by the
Administrative Agent in its sole discretion), deliver (or cause to be delivered)
to the Administrative Agent such endorsements as may be required to comply with
Section 7.5 with respect to the insurance of the Loan Parties as of the Closing
Date.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

96



--------------------------------------------------------------------------------



 



ARTICLE 8
NEGATIVE COVENANTS
The Borrower (and, to the extent set forth in any other Loan Document, each
other Loan Party) agrees with the Lenders, the L/C Issuers and the
Administrative Agent to each of the following, as long as any Obligation (other
than unasserted contingent indemnification obligations and any unasserted
expense reimbursement obligations) or any Commitment remains outstanding:
Section 8.1 Indebtedness. No Group Member shall, directly or indirectly, incur
or otherwise remain liable with respect to or responsible for, any Indebtedness
except for the following:
(a) the Obligations (including for the avoidance of doubt, any Incremental Term
Loans, Other Term Loans, Extended Loans, Other Refinancing Loans and Additional
Revolving Loans);
(b) Indebtedness (including Guaranty Obligations) existing on the date hereof
and set forth on Schedule 8.1, together with any Permitted Refinancing of any
Indebtedness permitted hereunder in reliance upon this clause (b);
(c) Indebtedness consisting of Capitalized Lease Obligations (other than with
respect to a lease entered into as part of a Sale and Leaseback Transaction) and
purchase money Indebtedness, in each case incurred by any Group Member to
finance the acquisition, repair, improvement, replacement or construction of
fixed or capital assets of such Group Member, together with any Permitted
Refinancing of any Indebtedness permitted hereunder in reliance upon this clause
(c); provided, however, that (i) the aggregate outstanding principal amount of
all such Indebtedness, together with any Indebtedness consisting of Capitalized
Lease Obligations permitted hereunder in reliance upon clause (b) above, does
not exceed $15,000,000 at any time and (ii) the principal amount of such
Indebtedness does not exceed the lower of the cost or fair market value of the
property so acquired or built or of such repairs or improvements financed,
whether directly or through a Permitted Refinancing, with such Indebtedness
(each measured at the time such acquisition, repair, improvement or construction
is made);
(d) Capitalized Lease Obligations arising under Sale and Leaseback Transactions
permitted hereunder in reliance upon Section 8.4(b)(ii);
(e) intercompany loans owing to any Group Member and constituting Permitted
Investments of such Group Member;
(f) (i) obligations under Interest Rate Contracts entered into to comply with
Section 7.12 and (ii) obligations under other non-speculative Hedging Agreements
entered into for the sole purpose of hedging in the normal course of business
and consistent with industry practices;
(g) Guaranty Obligations of any Group Member with respect to Indebtedness
permitted hereunder of any Group Member (other than Indebtedness permitted
hereunder in reliance upon clause (b) or (c) above, for which Guaranty
Obligations may be permitted to the extent set forth in such clauses);
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

97



--------------------------------------------------------------------------------



 



(h) Indebtedness of the Borrower owing under the Second Lien Loan Documents;
provided, however, that the aggregate outstanding principal amount of all such
Indebtedness shall not exceed (i) $85,000,000 at any time plus (ii) an amount
not to exceed the Additional Second Lien Amount at such time if, in the case of
this clause (ii), (A) the Borrower’s Consolidated First Lien Leverage Ratio the
denominator of which shall equal the Borrower’s Consolidated EBITDA for the most
recently ended twelve consecutive months with respect to which financial
statements have been or were required to be delivered pursuant to Section 6.1,
shall not exceed the Borrower’s Consolidated First Lien Leverage Ratio as of the
Closing Date; provided, that for purposes of such calculations of the Borrower’s
Consolidated First Lien Leverage Ratio as of the Closing Date, any Borrowing of
Revolving Loans on the Closing Date to fund additional upfront fees incurred
under the provisions of the Fee Letter under the heading “Market Flex” shall be
excluded from Indebtedness for purposes of such calculations and (B) the
Borrower’s Consolidated Leverage Ratio the numerator of which shall be
calculated on a pro forma basis to give effect to such Additional Second Lien
Amount and the application of the proceeds therefrom, and the denominator of
which shall equal the Borrower’s Consolidated EBITDA for the most recently ended
twelve consecutive months with respect to which financial statements have been
or were required to be delivered pursuant to Section 6.1, shall not exceed the
lesser of (x) the Consolidated Leverage Ratio permitted under Section 5.1 for
the last day of the most recent Fiscal Quarter ending prior to such date and
(y) the Borrower’s Consolidated Closing Leverage Ratio;
(i) Indebtedness of the Borrower owing under the Sponsor PIK Notes; provided,
however, that the aggregate outstanding principal amount of all such
Indebtedness shall not exceed $30,000,000 at any time (plus the amount of
capitalized interest thereon);
(j) any other Indebtedness of any Group Member; provided, however, that the
aggregate outstanding principal amount of all such other Indebtedness shall not
exceed $5,000,000 at any time, no more than $2,500,000 of which may be secured;
(k) Indebtedness consisting of the financing of insurance premiums in the
ordinary course of business;
(l) unsecured Indebtedness representing deferred compensation to employees of
the Borrower and its Subsidiaries incurred in the ordinary course of business;
(m) unsecured Indebtedness to current or former officers, directors, managers,
consultants and employees, their respective estates, spouses or former spouses
to finance the purchase or redemption of Stock (or Stock Equivalents) of the
Borrower (or any direct or indirect parent thereof) permitted by Section 8.5 in
an aggregate amount not to exceed $1,000,000;
(n) Indebtedness incurred by the Group Members in a Permitted Acquisition, any
other Investment expressly permitted hereunder or any Sale, in each case to the
extent constituting indemnification obligations (which shall be limited to the
amount of the applicable sales price) or obligations in respect of purchase
price adjustments (including earn-outs), in an amount not to exceed, in the
aggregate with all Permitted Acquisitions consummated on or prior to the
applicable date of determination, $50,000,000;
(o) cash management obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections, employee
credit card programs and other cash management and similar arrangements in the
ordinary course of business and any Guaranty Obligations of a Loan Party’s
obligations in respect thereof;
(p) Indebtedness incurred by the Group Members in respect of letters of credit,
bank guarantees, bankers’ acceptances, warehouse receipts or similar instruments
in respect of workers compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement-type obligations regarding workers
compensation claims, in each case, in the ordinary course of business;
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

98



--------------------------------------------------------------------------------



 



(q) Permitted Refinancing of any Indebtedness permitted hereunder other than
Indebtedness of the Borrower owing under the Sponsor PIK Notes (subject to any
restrictions contained in the provision hereof authorizing incurrence of the
Indebtedness subject to such Permitted Refinancing, and provided that such
Permitted Refinancing shall meet all requirements of this Agreement applicable
to the Indebtedness subject to such Permitted Refinancing);
(r) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Group Members or obligations in respect of letters of credit, bank guarantees or
similar instruments related thereto, in each case in the ordinary course of
business; and
(s) unsecured Indebtedness in connection with any Permitted Acquisition
(exclusive of the amounts described in clause (n) above) assumed or incurred by
the Borrower in an aggregate amount not to exceed $10,000,000; provided that,
(i) the Group Members would be in compliance (on a Pro Forma Basis after giving
effect to the assumption or incurrence of such Indebtedness and any other
Indebtedness incurrence, Indebtedness retirement, acquisition, disposition and
other appropriate Pro Forma adjustment events, including any Indebtedness
incurrence or retirement subsequent to the end of the applicable test period and
on or prior to the date of such incurrence or assumption) with the financial
covenants recomputed as of the last day of the most recently ended Fiscal
Quarter or Fiscal Year (in the case of the fourth Fiscal Quarter) for which
Financial Statements have been or were required to be delivered pursuant to
Section 6.1 and (ii) with respect to assumed Indebtedness, such Indebtedness
(A) is and remains the obligation solely of the Person or Persons that are the
Proposed Acquisition Target of the relevant Permitted Acquisition and (B) exists
prior to the assumption of such Indebtedness and was not incurred in
contemplation thereof.
Section 8.2 Liens. No Group Member shall incur, maintain or otherwise suffer to
exist any Lien upon or with respect to any of its property, whether now owned or
hereafter acquired, or assign any right to receive income or profits, except for
the following:
(a) Liens created pursuant to any Loan Document;
(b) Customary Permitted Liens of Group Members;
(c) Liens existing on the date hereof and set forth on Schedule 8.2 and any
replacements thereof secured by the same or substantially similar property
(without increase in the amount, or change in any direct or contingent obligor,
of the Indebtedness or other obligations secured thereby);
(d) Liens on the property of the Borrower or any of its Subsidiaries securing
Indebtedness permitted hereunder in reliance upon Section 8.1(c); provided,
however, that (i) such Liens exist prior to the acquisition of, or attach
substantially simultaneously with, or within 120 days after, the incurrence of
such Indebtedness or the acquisition, repair, replacement, improvement or
construction of such property financed, whether directly or through a Permitted
Refinancing, by such Indebtedness and (ii) such Liens do not extend to any
property of any Group Member other than the property (and proceeds thereof)
pursuant to the relevant Capital Lease agreement which are acquired or built, or
the improvements or repairs, financed (along with customary security deposits),
whether directly or through a Permitted Refinancing, by such Indebtedness, as
applicable; provided, that individual financings of equipment provided by one
lender and permitted by this Section 8.2(d) may be cross-collateralized to other
financings of equipment provided by such lender and permitted by this
Section 8.2(d);
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

99



--------------------------------------------------------------------------------



 



(e) Liens on the property of the Borrower or any of its Subsidiaries securing
the Permitted Refinancing of any Indebtedness secured by any Lien on such
property permitted hereunder without any change in the property subject to such
Liens;
(f) Liens on any property of the Borrower or any of its Subsidiaries securing
any of their Indebtedness or their other liabilities; provided, however, that
the aggregate outstanding principal amount of all such Indebtedness and other
liabilities shall not exceed $2,500,000 at any time; and
(g) the Liens granted on the Indebtedness under the Second Lien Loan Documents
(and any Permitted Refinancing thereof) to the extent permitted hereunder and
under the Intercreditor Agreement.
Section 8.3 Investments. No Group Member shall make or maintain, directly or
indirectly, any Investment except for the following:
(a) Investments existing on the date hereof and set forth on Schedule 8.3;
(b) Investments in cash and Cash Equivalents;
(c) (i) endorsements for collection or deposit in the ordinary course of
business consistent with past practice, (ii) extensions of trade credit and
accounts receivable (other than to Affiliates of the Borrower, except as
permitted by Section 8.9) arising or acquired in the ordinary course of business
and (iii) Investments received in settlements in the ordinary course of business
of such extensions of trade credit;
(d) Investments made as part of a Permitted Acquisition or Investments made
pursuant to the terms and conditions of the Acquisition Agreement;
(e) Investments by (i) any Loan Party in any other Loan Party, (ii) any Group
Member that is not a Loan Party in any Group Member or in any Joint Venture or
(iii) any Loan Party in any Group Member that is not a Loan Party or in any
Joint Venture; provided, however, that the aggregate outstanding amount of all
Investments permitted pursuant to this clause (iii) shall not exceed $5,000,000
at any time; and provided, further, that any Investment consisting of loans or
advances to any Loan Party shall be subordinated in full to the payment of the
Obligations of such Loan Party on terms and conditions provided in Section 8.13
of the Guaranty and Security Agreement or as set forth on Exhibit M, as
applicable, or otherwise satisfactory to the Administrative Agent;
(f) loans or advances to employees, officers and directors of the Borrower or
any of its Subsidiaries to finance travel, entertainment and relocation expenses
and other ordinary business purposes; provided, however, that the aggregate
outstanding principal amount of all loans and advances permitted pursuant to
this clause (f) shall not exceed $2,000,000 at any time;
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

100



--------------------------------------------------------------------------------



 



(g) any Investment by the Borrower or any of its Subsidiaries; provided,
however, that the aggregate outstanding amount of all such Investments made
pursuant to this clause (g) (together with all Investments made pursuant to
clause (e)(iii) of this Section 8.3), shall not exceed $10,000,000 at any time;
(h) Interest Rate Contracts and Hedging Agreements permitted under Section
8.1(g) (including Investments in respect of Collateral or other amounts posted
to a Group Member in connection with such permitted Hedging Agreements);
(i) non-cash loans or advances to employees, officers and directors of the
Borrower or any of its Subsidiaries in connection with such Person’s purchase of
Stock of the Borrower;
(j) Investments (including debt obligations and Stock) received in connection
with the bankruptcy or reorganization of suppliers and customers or in
settlement of delinquent obligations of, or other disputes with, customers and
suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment;
(k) advances of payroll payments to employees in the ordinary course of
business;
(l) Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit;
(m) Guaranty Obligations in respect of leases of Group Members (other than
Capital Leases or Synthetic Leases) that do not constitute Indebtedness, in each
case entered into in the ordinary course of business;
(n) Investments made by any Group Member as a result of (or in order to effect,
in the case of clause (ii)) (i) consideration received in connection with a Sale
permitted by Section 8.4 (other than Section 8.4(a)(vi) and subject to
limitations, if applicable, pursuant to Section 8.4 on the type of consideration
so received) or (ii) transactions permitted under Section 8.5 and Section 8.7;
and
(o) any other Investment by the Borrower or any of its Subsidiaries so long as
(i) no Event of Default is continuing or would result therefrom and (ii) at the
time of any such Investment, and after giving effect thereto, the Consolidated
Leverage Ratio is less than 2.00:1:00 as of the last day of the most recently
ended Fiscal Quarter or Fiscal Year (in the case of the fourth Fiscal Quarter)
for which Financial Statements have been or were required to be delivered
pursuant to Section 6.1; provided that the aggregate amount of Investments made
under this Section 8.3(o) shall not exceed the Available Amount as of the date
each such Investment is made.
Section 8.4 Asset Sales. No Group Member shall Sell any of its property (other
than cash) or issue shares of its own Stock, except for the following:
(a) (i) Sales of Cash Equivalents, (ii) Sales of inventory or property that has
become obsolete or worn out in the ordinary course of business, (iii) licenses
or sublicenses of Intellectual Property in the ordinary course of business,
(iv) Sales of inventory and goods held for sale in the ordinary course of
business, (v) Sales or discounts of delinquent accounts receivable in the
ordinary course of business, (vi) the incurrence of Liens permitted by
Section 8.2, the making of Investments permitted by Section 8.3 and the
consummation of any merger, consolidation or amalgamation permitted by Section
8.7 and (vii) Sales of non-core assets acquired in connection with a Permitted
Acquisition consummated after the date hereof in an aggregate amount not to
exceed $2,500,000;
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

101



--------------------------------------------------------------------------------



 



(b) (i) a true lease or sublease of real property not constituting Indebtedness
and not entered into as part of a Sale and Leaseback Transaction and (ii) a Sale
of property pursuant to a Sale and Leaseback Transaction; provided, however,
that the aggregate fair market value (measured at the time of the applicable
Sale) of all property covered by any outstanding Sale and Leaseback Transaction
consummated at any time after the Closing Date shall not exceed $5,000,000;
(c) (i) any Sale of any property (other than their own Stock or Stock
Equivalents) by any Group Member to any other Group Member to the extent any
resulting Investment constitutes a Permitted Investment, (ii) any Restricted
Payment by any Group Member permitted pursuant to Section 8.5 and (iii) any
distribution by the Borrower of the proceeds of Restricted Payments from any
other Group Member to the extent permitted in Section 8.5;
(d) (i) any Sale or issuance by the Borrower of its own Stock, (ii) any Sale or
issuance by any Subsidiary of the Borrower of its own Stock to any Group Member,
provided, however, that the proportion of such Stock and of each class of such
Stock (both on an outstanding and fully-diluted basis) held by the Loan Parties,
taken as a whole, does not change as a result of such Sale or issuance and
(iii) to the extent necessary to satisfy any Requirement of Law in the
jurisdiction of incorporation of any Subsidiary of the Borrower, any Sale or
issuance by such Subsidiary of its own Stock constituting directors’ qualifying
shares or nominal holdings;
(e) as long as no Default is continuing or would result therefrom, any Sale of
property (other than as part of a Sale and Leaseback Transaction or any Sale or
issuance of its own Stock) of any Group Member for fair market value payable in
cash upon such Sale; provided, however, that the aggregate consideration
received during any Fiscal Year for all such Sales shall not exceed $25,000,000;
(f) Sales of accounts receivable in connection with the collection or compromise
thereof in the ordinary course of business;
(g) Sales of property to the extent that (i) such property is exchanged for
credit against the purchase price of similar replacement property or (ii) the
proceeds of such Sales are promptly applied to the purchase price of replacement
property, in each case, in the ordinary course of business;
(h) Sales of property among the Loan Parties;
(i) the lapse or abandonment in the ordinary course of business of any
registrations or applications for registration of any Intellectual Property not
otherwise in violation of the Loan Documents; and
(j) the unwinding of any Hedging Agreement so long as (i) no Event of Default is
continuing or would result therefrom and (ii) at the time of any such unwinding,
and after giving effect thereto, the Consolidated Leverage Ratio is less than
2.00:1:00 as of the last day of the most recently ended Fiscal Quarter or Fiscal
Year (in the case of the fourth Fiscal Quarter) for which Financial Statements
have been or were required to be delivered pursuant to Section 6.1, unless the
Loan Party party to the Hedging Agreement does not make a cash payment in
connection with the unwinding thereof.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

102



--------------------------------------------------------------------------------



 



Section 8.5 Restricted Payments. No Group Member shall, directly or indirectly,
pay or make any Restricted Payment except for the following:
(a) (i) Restricted Payments (A) by any Group Member that is a Loan Party to any
Loan Party and (B) by any Group Member that is not a Loan Party to any Group
Member and (ii) dividends and distributions by any Subsidiary of the Borrower
that is not a Loan Party to any holder of its Stock, to the extent made to all
such holders ratably according to their ownership interests in such Stock;
(b) dividends and distributions declared and paid on the common Stock or
Qualified Stock of any Group Member ratably to the holders of such common Stock
and payable only in common Stock or Qualified Stock of such Group Member;
(c) the redemption, purchase or other acquisition or retirement for value by the
Borrower of its common Stock (or Stock Equivalents with respect to its common
Stock) (i) from any present or former employee, director or officer (or the
assigns, estate, heirs or current or former spouses thereof) of any Group Member
upon the death, disability, retirement or termination of employment of such
employee, director or officer; provided, however, that (A) the amount of such
Restricted Payments paid in any Fiscal Year in reliance upon this clause
(i) shall not exceed $2,000,000 in the aggregate and (B) no action that would
otherwise be permitted hereunder in reliance upon this clause (i) shall be
permitted if a Default is then continuing or would result therefrom or (ii) to
make cashless redemptions and cashless repurchases of Stock and Stock
Equivalents of the Borrower and its Subsidiaries held by officers, directors or
employees (or their assigns, estate, heirs, transferees or current or former
spouses) in order to satisfy, in whole or in part, withholding tax requirements
or exercise price requirements pursuant to a restricted stock agreement or a
cashless exercise option in connection with the exercise of warrants options or
other rights in accordance with the provisions of a warrant, option or other
rights plan or program of the foregoing Persons;
(d) payments of cash, dividends, distributions, advances or other Restricted
Payments by the Borrower or any of its Subsidiaries to allow the payment of cash
in lieu of the issuance of fractional shares upon (i) the exercise of options or
warrants or (ii) the conversion or exchange of Stock of any such Person; and
(e) without duplication of any other clauses of this Section 8.5, so long as
(i) no Event of Default is continuing or would result therefrom and (ii) at the
time of any such Restricted Payment, and after giving effect thereto, the
Consolidated Leverage Ratio is less than 2.00:1:00 as of the last day of the
most recently ended Fiscal Quarter or Fiscal Year (in the case of the fourth
Fiscal Quarter) for which Financial Statements have been or were required to be
delivered pursuant to Section 6.1, other Restricted Payments that in the
aggregate do not exceed the Available Amount as of the date such Restricted
Payments are made.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

103



--------------------------------------------------------------------------------



 



Section 8.6 Prepayment of Indebtedness. No Group Member shall (w) prepay,
redeem, purchase, defease or otherwise satisfy prior to the scheduled maturity
thereof any Indebtedness, (x) set apart any property for such purpose, whether
directly or indirectly and whether to a sinking fund, a similar fund or
otherwise, (y) make any payment in violation of any subordination terms of any
Indebtedness or (z) make any payment in respect of the Indebtedness under the
Sponsor PIK Notes or any other Subordinated Debt; provided, however, that each
Group Member may, to the extent otherwise permitted by the Loan Documents, do
each of the following:
(a) (i) prepay the Obligations, (ii) consummate a Permitted Refinancing of any
Indebtedness other than the Sponsor PIK Notes, (iii) prepay in full on the
Closing Date Indebtedness owing under the Existing Debt Agreements and
(iv) terminate or unwind a Hedging Agreement to the extent permitted under
Section 8.4(j);
(b) prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof (or set apart any property for such purpose) (i) in
the case of any Group Member that is not a Loan Party, any Indebtedness owing by
such Group Member to any other Group Member, (ii) otherwise, any Indebtedness
owing to any Loan Party and (iii) so long as no Event of Default is continuing
or would result therefrom, any mandatory prepayments of Indebtedness incurred
under clauses (b), (c), (d) and (k) of Section 8.1 and any Permitted Refinancing
thereof;
(c) with respect to Indebtedness other than the Sponsor PIK Notes and the
Indebtedness under the Second Lien Loan Documents, make regularly scheduled or
otherwise required repayments or redemptions of such Indebtedness (other than
Indebtedness owing to any Affiliate of the Borrower) but only, in the case of
Subordinated Debt, to the extent permitted by the subordination provisions
thereof;
(d) (i) make regularly scheduled interest payments on the Indebtedness incurred
under the Second Lien Loan Documents (and any Permitted Refinancing thereof) to
the extent not prohibited by the Intercreditor Agreement and (ii) convert (or
exchange) any Indebtedness to (or for) Qualified Stock of the Borrower; and
(e) so long as (i) no Event of Default is continuing or would result therefrom
and (ii) at the time of any such prepayment, redemption, purchase, defeasance or
other satisfaction of Indebtedness, and after giving effect thereto, the
Consolidated Leverage Ratio is less than 2.00:1:00 as of the last day of the
most recently ended Fiscal Quarter or Fiscal Year (in the case of the fourth
Fiscal Quarter) for which Financial Statements have been or were required to be
delivered pursuant to Section 6.1, make prepayments, redemptions, purchases,
defeasance or other satisfaction of Indebtedness other than the Indebtedness
under the Second Lien Loan Documents, the Sponsor PIK Notes or any Subordinated
Debt.
Section 8.7 Fundamental Changes. No Group Member shall merge, consolidate or
amalgamate with any Person, in each case except for the following: (a) the
merger, consolidation or amalgamation of any Subsidiary of the Borrower into any
Loan Party, (b) to consummate the Acquisition, (c) the merger or consolidation
of any Group Member that is not a Loan Party into another Group Member that is
not a Loan Party and (d) any Group Member (other than the Borrower) may
liquidate or dissolve or change its legal form if the Borrower determines in
good faith that such action is in the best interests of the Group Members;
provided that (i) no Event of Default shall result therefrom, (ii) no Change of
Control shall result therefrom, (iii) the surviving Person (if such Person is
already a Loan Party), or in the case of liquidation or dissolution, the Person
who receives the assets of such dissolving or liquidated Subsidiary, shall be a
Loan Party, and (iv) such liquidation, dissolution or change in legal form would
not reasonably be expected to be materially adverse to the interests of the
Lenders, and (v) the merger, consolidation or amalgamation of any Group Member
for the sole purpose, and with the sole material effect, of changing its State
of organization within the United States (or outside the United States if such
entity’s jurisdiction was outside the United States); provided, however, that
(A) in the case of any merger, consolidation or amalgamation involving the
Borrower, the Borrower shall be the surviving Person and (B) in the case of any
merger, consolidation or amalgamation involving any other Loan Party, a Loan
Party shall be the surviving corporation and all actions required to maintain
the perfection of the Lien of the Administrative Agent on the Stock or property
of such Loan Party shall have been made.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

104



--------------------------------------------------------------------------------



 



Section 8.8 Change in Nature of Business. No Group Member shall carry on any
business, operations or activities (whether directly, through a Joint Venture,
in connection with a Permitted Acquisition or otherwise) substantially different
from the Business carried on by the Borrower and its Subsidiaries at the date
hereof and business, operations and activities reasonably related, ancillary or
complementary thereto.
Section 8.9 Transactions with Affiliates. No Group Member shall, except as
otherwise expressly permitted herein, enter into any other transaction directly
or indirectly with, or for the benefit of, any Affiliate of the Borrower that is
not a Loan Party (including Guaranty Obligations with respect to any obligation
of any such Affiliate), except for (a) transactions in the ordinary course of
business on a basis no less favorable to such Group Member as would be obtained
in a comparable arm’s length transaction with a Person not an Affiliate of the
Borrower, (b) Restricted Payments made in accordance with Section 8.5,
(c) reasonable salaries and other reasonable director or employee compensation
(including bonuses and benefits) to, and customary indemnification arrangements
with, officers and directors of any Group Member, (d) transactions under the
Digital Reseller Agreement and (e) payment of fees to the Sponsors and their
Affiliates for consulting services on a basis no less favorable to such Group
Member as would be obtained in a comparable arm’s length transaction with a
Person not an Affiliate of the Borrower, (f) payment of fees to the Sponsors and
their Affiliates for management, monitoring and advisory fees in an aggregate
amount in any Fiscal Year not to exceed $500,000; provided that no Event of
Default is then continuing, (g) all out-of-pocket reasonable expenses incurred
by the Sponsors and their Affiliates in connection with the performance of
management, monitoring, advisory or other services with respect to the Group
Members, (h) Permitted Investments and issuances and Sales of Stock and Stock
Equivalents by the Borrower not constituting a Change of Control and not
otherwise prohibited hereunder, (i) arrangements in existence on the Closing
Date as set forth on Schedule 8.9, and (j) transactions among Group Members
(that are not Loan Parties) and any other Group Members (that are not Loan
Parties).
Section 8.10 Third-Party Restrictions on Indebtedness, Liens, Investments or
Restricted Payments. No Group Member shall incur or otherwise suffer to exist or
become effective or remain liable on or responsible for any Contractual
Obligation limiting the ability of (a) any Subsidiary of the Borrower to make
Restricted Payments to, or Investments in, or repay Indebtedness or otherwise
Sell property to, any Group Member or (b) any Group Member to incur or suffer to
exist any Lien upon any Collateral of any Group Member, whether now owned or
hereafter acquired, securing any of its Obligations (including any “equal and
ratable” clause and any similar Contractual Obligation requiring, when a Lien is
granted on any property, another Lien to be granted on such property or any
other property), except, for each of clauses (a) and (b) above, (i) pursuant to
the Loan Documents, (ii) limitations on Liens (other than those securing any
Obligation) on any property whose acquisition, repair, improvement or
construction is financed by purchase money Indebtedness, Capitalized Lease
Obligations or Permitted Refinancings permitted hereunder in reliance upon
Section 8.1(b), (iii)pursuant to Contractual Obligations with respect to
Indebtedness that exist on the Closing Date and (to the extent not otherwise
permitted by this Section 8.10) are listed on Schedule 8.10 hereto and any
Permitted Refinancing Indebtedness with respect thereto, (iv) customary
restrictions on granting liens in leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate solely
to the assets subject thereto, (v) customary provisions restricting assignment
of any agreement entered into in the ordinary course of business, (vi) customary
restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business, (vii) restrictions in
connection with cash or other deposits permitted under Section 8.2,
(viii) related to any Sale permitted by Section 8.4 applicable pending such
Disposition solely to the assets subject to such Disposition, (ix) pursuant to
the Second Lien Loan Documents (and any Permitted Refinancing thereof) and
(x) prohibitions and limitations that exist pursuant to applicable Requirements
of Law.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

105



--------------------------------------------------------------------------------



 



Section 8.11 Modification of Certain Documents. No Group Member shall do any of
the following:
(a) waive or otherwise modify any term of any Related Document (other than any
Second Lien Loan Document, the Sponsor PIK Notes or the terms of any
Subordinated Debt) or any Constituent Document of, or otherwise change the
capital structure of, any Group Member (including the terms of any of their
outstanding Stock or Stock Equivalents), in each case, except for those
modifications and waivers that (x) do not elect, or permit the election, to
treat the Stock or Stock Equivalents of any limited liability company (or
similar entity) as certificated and (y) do not materially and adversely affect
the rights and privileges of any Group Member and do not materially and
adversely affect the interests of any Secured Party under the Loan Documents or
in the Collateral;
(b) waive or otherwise modify any term of (i) any Second Lien Loan Document if
such waiver or modification is prohibited by the Intercreditor Agreement or
(ii) any Subordinated Debt (including the Sponsor PIK Notes) if the effect
thereof on such Subordinated Debt is to (A) increase the interest rate,
(B) change the due dates for principal or interest, other than to extend such
dates, (C) modify any default or event of default, other than to delete it or
make it less restrictive, (D) add any covenant with respect thereto, (E) modify
any subordination provision, (F) modify any redemption or prepayment provision,
other than to extend the dates therefor or to reduce the premiums payable in
connection therewith or (G) materially increase any obligation of any Group
Member or confer additional material rights to the holder of such Indebtedness
in a manner adverse to any Group Member or any Secured Party.
(c) permit the Obligations to cease qualifying as “Designated Senior Debt” or
“Senior Debt” as defined in the Sponsor PIK Notes.
Section 8.12 Accounting Changes; Fiscal Year. No Group Member shall change its
(a) accounting treatment or reporting practices, except as required by GAAP or
any Requirement of Law, or (b) its fiscal year or its method for determining
Fiscal Quarters or fiscal months.
Section 8.13 Margin Regulations. No Group Member shall use all or any portion of
the proceeds of any credit extended hereunder to purchase or carry margin stock
(within the meaning of Regulation U of the Federal Reserve Board) in
contravention of Regulation U of the Federal Reserve Board.
Section 8.14 Compliance with ERISA. No ERISA Affiliate shall cause or suffer to
exist (a) any event that could reasonably be expected to result in the
imposition of a Lien with respect to any Title IV Plan or Multiemployer Plan or
(b) any other ERISA Event, that would, in the aggregate, have a Material Adverse
Effect. No Group Member shall cause or suffer to exist any event that could
reasonably be expected to result in the imposition of a Lien on a Group Member
or any material property of a Group Member with respect to any Benefit Plan.
Section 8.15 Hazardous Materials. No Group Member shall cause or suffer to exist
any Release of any Hazardous Material at, to or from any real property owned,
leased, subleased or otherwise operated or occupied by any Group Member that
would violate any Environmental Law, form the basis for any Environmental
Liabilities or otherwise adversely affect the value or marketability of any real
property (whether or not owned by any Group Member), other than such violations,
Environmental Liabilities and effects that would not, in the aggregate, have a
Material Adverse Effect.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

106



--------------------------------------------------------------------------------



 



ARTICLE 9
EVENTS OF DEFAULT
Section 9.1 Definition. Each of the following shall be an Event of Default:
(a) the Borrower shall fail to pay (i) any principal of any Loan or any L/C
Reimbursement Obligation when the same becomes due and payable or (ii) any
interest on any Loan, any fee under any Loan Document or any other Obligation
(other than those set forth in clause (i) above) and, in the case of this clause
(ii), such non-payment continues for a period of five (5) Business Days after
the due date therefor; or
(b) any representation, warranty or certification made or deemed made by or on
behalf of any Loan Party in any Loan Document or by or on behalf of any Loan
Party (or any Responsible Officer thereof) in connection with any Loan Document
(including in any document delivered in connection with any Loan Document) shall
prove to have been incorrect in any material respect (or in any respect if such
representation or warranty is qualified by “material” or “Material Adverse
Effect”) when made or deemed made; or
(c) any Loan Party shall fail to comply with (i) any provision of Article 5
(Financial Covenants) (provided that any failure to comply with Article 5 shall
be subject to cure to the extent permitted by Section 9.5 prior to such failure
to comply with Article 5 constituting an Event of Default hereunder),
Sections 6.1(a), (b) or (c) (Financial Statements), 6.2(a)(w)(i) (Other Events),
7.1(a) (Maintenance of Corporate Existence), 7.9 (Use of Proceeds), 7.11(a)
(Deposit Accounts; Securities Accounts and Cash Collateral Accounts), 7.13
(Landlord and Mortgagee Agreements), 7.15 (Post Closing) or Article 8 (Negative
Covenants), (ii) any Loan Party shall fail to comply with any provision of
Section 6.1(d), (f), (g) or (h) (Financial Statements), and such failure shall
remain unremedied for three (3) Business Days after the earlier of (A) the date
on which a Responsible Officer of the Borrower becomes aware of such failure and
(B) the date on which notice thereof shall have been given to the Borrower by
the Administrative Agent or the Required Lenders, (iii) any Loan Party shall
fail to comply with any provision in any subclause of Section 6.1 not set forth
in clause (i) or (ii) above, and such failure shall remain unremedied for ten
(10) days after the earlier of (A) the date on which a Responsible Officer of
the Borrower becomes aware of such failure and (B) the date on which notice
thereof shall have been given to the Borrower by the Administrative Agent or the
Required Lenders or (iv) any other provision of any Loan Document if, in the
case of this clause (iv), such failure shall remain unremedied for thirty
(30) days after the earlier of (A) the date on which a Responsible Officer of
the Borrower becomes aware of such failure and (B) the date on which notice
thereof shall have been given to the Borrower by the Administrative Agent or the
Required Lenders; or
(d) (i) any Group Member shall fail to make any payment when due (whether due
because of scheduled maturity, required prepayment provisions, acceleration,
demand or otherwise) on any Indebtedness of any Group Member (other than the
Obligations) and, in each case, such failure relates to the Second Lien Loan
Documents, the Sponsor PIK Notes or other Indebtedness having a principal amount
of $5,000,000 or more, (ii) any other event shall occur or condition shall exist
under any Contractual Obligation relating to any such Indebtedness (other than,
with respect to Indebtedness consisting of Hedging Agreements, termination
events or equivalent events pursuant to the terms of such Hedging Agreements
that are not the result of any default or breach thereunder by any Loan Party),
if the effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Indebtedness or (iii) any such
Indebtedness shall become or be declared to be due and payable, or be required
to be prepaid, redeemed, defeased or repurchased (other than by a regularly
scheduled required prepayment), prior to the stated maturity thereof; or
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

107



--------------------------------------------------------------------------------



 



(e) (i) any Group Member shall generally not pay its debts as such debts become
due, shall admit in writing its inability to pay its debts generally or shall
make a general assignment for the benefit of creditors, (ii) any proceeding
shall be instituted by or against any Group Member seeking to adjudicate it a
bankrupt or insolvent or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, composition of it or its debts or
any similar order, in each case under any Requirement of Law relating to
bankruptcy, insolvency or reorganization or relief of debtors or seeking the
entry of an order for relief or the appointment of a custodian, receiver,
trustee, conservator, liquidating agent, liquidator, other similar official or
other official with similar powers, in each case for it or for any substantial
part of its property and, in the case of any such proceedings instituted against
(but not by or with the consent of) any Group Member, either such proceedings
shall remain undismissed or unstayed for a period of 60 days or more or any
action sought in such proceedings shall occur or (iii) any Group Member shall
take any corporate or similar action or any other action to authorize any action
described in clause (i) or (ii) above; or
(f) one or more judgments, orders or decrees (or other similar process) shall be
rendered against any Group Member (i)(A)in the case of money judgments, orders
and decrees, involving an aggregate amount (excluding amounts adequately covered
by insurance payable to any Group Member, to the extent the relevant insurer has
not denied coverage therefor) in excess of $5,000,000 or (B) otherwise, that
would have, in the aggregate, a Material Adverse Effect and (ii)(A) enforcement
proceedings shall have been commenced by any creditor upon any such judgment,
order or decree or (B) such judgment, order or decree shall not have been
vacated, bonded, discharged or paid for a period of thirty (30) consecutive days
and there shall not be in effect (by reason of a pending appeal or otherwise)
any stay of enforcement thereof; or
(g) except pursuant to a valid, binding and enforceable termination or release
permitted under the Loan Documents and executed by the Administrative Agent, the
failure by the Administrative Agent to possess collateral, file a financing
statement or any similar filing, due to the gross negligence or willful
misconduct of the Administrative Agent as determined by a court of competent
jurisdiction in a final non-appealable judgment or order or as otherwise
expressly permitted under any Loan Document, (i) any provision of any Loan
Document shall, at any time after the delivery of such Loan Document, fail to be
valid and binding on, or enforceable against, any Loan Party party thereto,
(ii) any Loan Document purporting to grant a Lien to secure any Obligation
shall, at any time after the delivery of such Loan Document, fail to create a
valid and enforceable Lien on any Collateral purported to be covered thereby
having a collective value in excess of $2,000,000 (determined based on the
greater of book value and fair market value) or such Lien shall fail or cease to
be a perfected Lien with the priority required in the relevant Loan Document
with respect to any Collateral having a collective value in excess of $2,000,000
(determined based on the greater of book value and fair market value), (iii) any
subordination provision set forth in the Intercreditor Agreement shall, in whole
or in part, terminate or otherwise fail or cease to be, in any material respect,
valid and binding on, or enforceable against, the Second Lien Agent or any
lender under the Second Lien Loan Documents (or the Second Lien Agent or any
such lender shall so state in writing), (iv) any subordination provision set
forth in the Sponsor PIK Notes shall, in whole or in part, terminate or
otherwise fail or cease to be, in any material respect, valid and binding on, or
enforceable against, the applicable Sponsors or other holder of the Sponsor PIK
Notes (or any Sponsor, any Affiliate of the Sponsor or any such holder shall so
state in writing) or any Group Member shall state in writing that any of the
events described in clause (i), (ii), (iii) or (iv) above shall have occurred;
or
(h) there shall occur any Change of Control.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

108



--------------------------------------------------------------------------------



 



Section 9.2 Remedies. During the continuance of any Event of Default, the
Administrative Agent may, and, at the request of the Required Lenders, shall, in
each case by written notice to the Borrower and in addition to any other right
or remedy provided under any Loan Document or by any applicable Requirement of
Law, do each of the following: (a) declare all or any portion of the Commitments
terminated, whereupon the Commitments shall immediately be reduced by such
portion or, in the case of a termination in whole, shall terminate together with
any obligation any Lender may have hereunder to make any Loan and any L/C Issuer
may have hereunder to Issue any Letter of Credit or (b) declare immediately due
and payable all or part of any Obligation arising under the Loan Documents
(including any accrued but unpaid interest thereon), whereupon the same shall
become immediately due and payable, without presentment, demand, protest or
further notice or other requirements of any kind, all of which are hereby
expressly waived by the Borrower (and, to the extent provided in any other Loan
Document, the other Loan Parties); provided, however, that, effective
immediately upon the occurrence of the Events of Default specified in
Section 9.1(e)(ii), (x) the Commitments of each Lender to make Loans and the
commitment of each L/C Issuer to Issue Letters of Credit shall each
automatically be terminated and (y) each Obligation arising under the Loan
Documents (including in each case all accrued but unpaid interest thereon) shall
automatically become and be due and payable, without presentment, demand,
protest or further notice or other requirement of any kind, all of which are
hereby expressly waived by the Borrower (and, to the extent provided in any
other Loan Document, any other Loan Party).
Section 9.3 Actions in Respect of Letters of Credit. At any time (i) upon the
Revolving Credit Termination Date, (ii) after the Revolving Credit Termination
Date when the aggregate funds on deposit in L/C Cash Collateral Accounts shall
be less than 105% of the L/C Obligations for all Letters of Credit at such time
and (iii) as required by Section 2.12, the Borrower shall pay to the
Administrative Agent in immediately available funds at the Administrative
Agent’s office referred to in Section 11.11, for deposit in a L/C Cash
Collateral Account, the amount required so that, after such payment, the
aggregate funds on deposit in the L/C Cash Collateral Accounts equals or exceeds
105% of the L/C Obligations for all Letters of Credit at such time (not to
exceed, in the case of clause (iii) above, the payment to be applied pursuant to
Section 2.12 to provide cash collateral for Letters of Credit).
Section 9.4 Governmental Approvals. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, any foreclosure on, sale,
transfer or other disposition of any Collateral or any other action taken in
accordance with this Agreement or proposed to be taken hereunder that would
affect the operational, voting, or other control of any Loan Party or affect the
ownership of the FCC Licenses shall be pursuant to the Communications Laws and,
if and to the extent required thereby, subject to the prior consent of the FCC
and any other applicable Governmental Authority. Notwithstanding anything to the
contrary contained herein, the Administrative Agent and the other Secured
Parties shall not take any action pursuant hereto that would constitute or
result in any assignment of the FCC Licenses or transfer of control of any Loan
Party if such assignment or transfer of control would require, under then
existing law (including the Communications Laws), the prior approval of the FCC,
without first obtaining such approval of the FCC and notifying the FCC of the
consummation of such assignment or transfer of control (to the extent required
to do so). During the existence of an Event of Default, each Loan Party agrees
to take any reasonable, lawful action which the Administrative Agent may
reasonably request in order to obtain and enjoy the full rights and benefits
granted to the Administrative Agent and Lenders by this Agreement, including
specifically, after the occurrence and during the continuance of an Event of
Default, the use of such Loan Party’s commercially reasonable efforts to assist
in obtaining any approval of the FCC and any other Governmental Authority that
is then required under the Communications Laws or under any other law for any
action or transaction contemplated by this Agreement, including, without
limitation, the sale or transfer of Collateral. Such efforts shall include,
without limitation, sharing with the Administrative Agent any FCC registration
numbers, account numbers and passwords for the FCC’s electronic databases and
preparing, certifying and filing (or causing to be prepared, certified and
filed) with the FCC any portion of any application or applications for consent
to the assignment of the FCC Licenses or transfer of control of any Loan Party
required to be filed under the Communications Laws for approval of any sale or
transfer of Collateral and/or the FCC Licenses.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

109



--------------------------------------------------------------------------------



 



Section 9.5 Borrower’s Right to Cure. Notwithstanding anything to the contrary
contained in Section 9.1, in the event of any Event of Default under any
covenant set forth in Sections 5.1 or 5.2, any equity contribution in respect of
the Stock of the Borrower (in the form of common equity, Qualified Stock or
other equity having terms reasonably acceptable to the Administrative Agent)
made to the Borrower after the last day of any Fiscal Quarter and on or prior to
the day that is ten (10) days after the day on which financial statements are
required to be delivered for that Fiscal Quarter (or, in the case of the fourth
Fiscal Quarter, for such Fiscal Year) will, at the irrevocable request of the
Borrower, be included in the calculation of Consolidated EBITDA solely for the
purposes of determining compliance with such financial covenants at the end of
such Fiscal Quarter and any subsequent period that includes such Fiscal Quarter
(any such equity contribution, a “Specified Equity Contribution”); provided that
(a) no Specified Equity Contribution shall be given effect pursuant hereto for
any Fiscal Quarter unless, immediately after giving effect to such requested
Specified Equity Contribution, there will be at least three (3) Fiscal Quarters
in the Relevant Four Fiscal Quarter Period (as defined below) in which no
Specified Equity Contribution has been made, (b) the amount of any Specified
Equity Contribution and the use of proceeds therefrom will be no greater than
the amount required to cause Borrower to be in compliance with the financial
covenants, (c) all Specified Equity Contributions and the use of proceeds
therefrom will be disregarded for all purposes under the Loan Documents other
than determining compliance with the covenants set forth in Sections 5.1 and 5.2
(including calculating adjusted Consolidated EBITDA for purposes of determining
basket levels, pricing and other items governed by reference to Consolidated
EBITDA), (d) there shall be no more than two (2) Specified Equity Contributions
made in the aggregate after the Closing Date, (e) the proceeds of all Specified
Equity Contributions will be promptly applied by the Borrower to prepay amounts
outstanding under the Term Loan Facility and (f) any Loans prepaid with the
proceeds of Specified Equity Contributions shall be deemed outstanding for
purposes of determining compliance with any covenant set forth in Sections 5.1
or 5.2 for the current Fiscal Quarter. For purposes of this paragraph, the term
“Relevant Four Fiscal Quarter Period” shall mean, with respect to any requested
Specified Equity Contribution, the four Fiscal Quarter period ending on (and
including) the Fiscal Quarter in which Consolidated EBITDA will be increased as
a result of such Specified Equity Contribution.
ARTICLE 10
THE ADMINISTRATIVE AGENT
Section 10.1 Appointment and Duties. (a) Appointment of Administrative Agent.
Each Lender and each L/C Issuer hereby appoints GE Capital (together with any
successor Administrative Agent pursuant to Section 10.9) as the Administrative
Agent hereunder and authorizes the Administrative Agent to (i) execute and
deliver the Loan Documents and accept delivery thereof on its behalf from any
Group Member, (ii) take such action on its behalf and to exercise all rights,
powers and remedies and perform the duties as are expressly delegated to the
Administrative Agent under such Loan Documents and (iii) exercise such powers as
are reasonably incidental thereto.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

110



--------------------------------------------------------------------------------



 



(b) Duties as Collateral and Disbursing Agent. Without limiting the generality
of clause (a) above, the Administrative Agent shall have the sole and exclusive
right and authority (to the exclusion of the Lenders and L/C Issuers), and is
hereby authorized, to (i) act as the disbursing and collecting agent for the
Lenders and the L/C Issuers with respect to all payments and collections arising
in connection with the Loan Documents (including in any proceeding described in
Section 9.1(e)(ii) or any other bankruptcy, insolvency or similar proceeding),
and each Person making any payment in connection with any Loan Document to any
Secured Party is hereby authorized to make such payment to the Administrative
Agent, (ii) file and prove claims and file other documents necessary or
desirable to allow the claims of the Secured Parties with respect to any
Obligation in any proceeding described in Section 9.1(e)(ii) or any other
bankruptcy, insolvency or similar proceeding (but not to vote, consent or
otherwise act on behalf of such Secured Party), (iii) act as collateral agent
for each Secured Party for purposes of the perfection of all Liens created by
such agreements and all other purposes stated therein, (iv) manage, supervise
and otherwise deal with the Collateral, (v) take such other action as is
necessary or desirable to maintain the perfection and priority of the Liens
created or purported to be created by the Loan Documents, (vi) except as may be
otherwise specified in any Loan Document, exercise all remedies given to the
Administrative Agent and the other Secured Parties with respect to the
Collateral, whether under the Loan Documents, applicable Requirements of Law or
otherwise and (vii) execute any amendment, consent or waiver under the Loan
Documents on behalf of any Lender that has consented in writing to such
amendment, consent or waiver; provided, however, that the Administrative Agent
hereby appoints, authorizes and directs each Lender and L/C Issuer to act as
collateral sub-agent for the Administrative Agent, the Lenders and the L/C
Issuers for purposes of the perfection of all Liens with respect to the
Collateral, including any deposit account maintained by a Loan Party with, and
cash and Cash Equivalents held by, such Lender or L/C Issuer, and may further
authorize and direct the Lenders and the L/C Issuers to take further actions as
collateral sub-agents for purposes of enforcing such Liens or otherwise to
transfer the Collateral subject thereto to the Administrative Agent, and each
Lender and L/C Issuer hereby agrees to take such further actions to the extent,
and only to the extent, so authorized and directed.
(c) Limited Duties. Under the Loan Documents, the Administrative Agent (i) is
acting solely on behalf of the Lenders and the L/C Issuers (except to the
limited extent provided in Section 2.14(b) with respect to the Register and in
Section 10.11), with duties that are entirely administrative in nature,
notwithstanding the use of the defined term “Administrative Agent”, the terms
“agent”, “administrative agent” and “collateral agent” and similar terms in any
Loan Document to refer to the Administrative Agent, which terms are used for
title purposes only, (ii) is not assuming any obligation under any Loan Document
other than as expressly set forth therein or any role as agent, fiduciary or
trustee of or for any Lender, L/C Issuer or any other Secured Party and (iii)
shall have no implied functions, responsibilities, duties, obligations or other
liabilities under any Loan Document, and each Lender and L/C Issuer hereby
waives and agrees not to assert any claim against the Administrative Agent based
on the roles, duties and legal relationships expressly disclaimed in clauses (i)
through (iii) above.
Section 10.2 Binding Effect. Each Lender and each L/C Issuer agrees that (i) any
action taken by the Administrative Agent or the Required Lenders (or, if
expressly required hereby, a greater proportion of the Lenders) in accordance
with the provisions of the Loan Documents, (ii) any action taken by the
Administrative Agent in reliance upon the instructions of Required Lenders (or,
where so required, such greater proportion) and (iii) the exercise by the
Administrative Agent or the Required Lenders (or, where so required, such
greater proportion) of the powers set forth herein or therein, together with
such other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Secured Parties.
Section 10.3 Use of Discretion. (a) No Action without Instructions. The
Administrative Agent shall not be required to exercise any discretion or take,
or to omit to take, any action, including with respect to enforcement or
collection, except any action it is required to take or omit to take (i) under
any Loan Document or (ii) pursuant to instructions from the Required Lenders
(or, where expressly required by the terms of this Agreement, a greater
proportion of the Lenders).
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

111



--------------------------------------------------------------------------------



 



(b) Right Not to Follow Certain Instructions. Notwithstanding clause (a) above,
the Administrative Agent shall not be required to take, or to omit to take, any
action (i) unless, upon demand, the Administrative Agent receives an
indemnification satisfactory to it from the Lenders (or, to the extent
applicable and acceptable to the Administrative Agent, any other Secured Party)
against all Liabilities that, by reason of such action or omission, may be
imposed on, incurred by or asserted against the Administrative Agent or any
Related Person thereof or (ii) that is, in the opinion of the Administrative
Agent or its counsel, contrary to any Loan Document or applicable Requirement of
Law.
Section 10.4 Delegation of Rights and Duties. The Administrative Agent may, upon
any term or condition it specifies, delegate or exercise any of its rights,
powers and remedies under, and delegate or perform any of its duties or any
other action with respect to, any Loan Document by or through any trustee,
co-agent, employee, attorney-in-fact and any other Person (including any Secured
Party). Any such Person shall benefit from this Article 10 to the extent
provided by the Administrative Agent.
Section 10.5 Reliance and Liability. (a) The Administrative Agent may, without
incurring any liability hereunder, (i) treat the payee of any Note as its holder
until such Note has been assigned in accordance with Section 11.2(d), (ii) rely
on the Register to the extent set forth in Section 2.14, (iii) consult with any
of its Related Persons and, whether or not selected by it, any other advisors,
accountants and other experts (including advisors to, and accountants and
experts engaged by, any Loan Party) and (iv) rely and act upon any document and
information (including those transmitted by Electronic Transmission) and any
telephone message or conversation, in each case believed by it to be genuine and
transmitted, signed or otherwise authenticated by the appropriate parties.
(b) None of the Administrative Agent and its Related Persons shall be liable for
any action taken or omitted to be taken by any of them under or in connection
with any Loan Document, and each Lender, L/C Issuer, and the Borrower hereby
waive and shall not assert (and the Borrower shall cause each other Loan Party
to waive and agree not to assert) any right, claim or cause of action based
thereon, except to the extent of liabilities resulting primarily from the gross
negligence or willful misconduct of the Administrative Agent or, as the case may
be, such Related Person (each as determined in a final, non-appealable judgment
by a court of competent jurisdiction) in connection with the duties expressly
set forth herein. Without limiting the foregoing, the Administrative Agent:
(i) shall not be responsible or otherwise incur liability for any action or
omission taken in reliance upon the instructions of the Required Lenders or for
the actions or omissions of any of its Related Persons selected with reasonable
care (other than employees, officers and directors of the Administrative Agent,
when acting on behalf of the Administrative Agent);
(ii) shall not be responsible to any Secured Party for the due execution,
legality, validity, enforceability, effectiveness, genuineness, sufficiency or
value of, or the attachment, perfection or priority of any Lien created or
purported to be created under or in connection with, any Loan Document;
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

112



--------------------------------------------------------------------------------



 



(iii) makes no warranty or representation, and shall not be responsible, to any
Secured Party for any statement, document, information, representation or
warranty made or furnished by or on behalf of any Related Person or any Loan
Party in connection with any Loan Document or any transaction contemplated
therein or any other document or information with respect to any Loan Party,
whether or not transmitted or (except for documents expressly required under any
Loan Document to be transmitted to the Lenders) omitted to be transmitted by the
Administrative Agent, including as to completeness, accuracy, scope or adequacy
thereof, or for the scope, nature or results of any due diligence performed by
the Administrative Agent in connection with the Loan Documents; and
(iv) shall not have any duty to ascertain or to inquire as to the performance or
observance of any provision of any Loan Document, whether any condition set
forth in any Loan Document is satisfied or waived, as to the financial condition
of any Loan Party or as to the existence or continuation or possible occurrence
or continuation of any Default or Event of Default and shall not be deemed to
have notice or knowledge of such occurrence or continuation unless it has
received a notice from the Borrower, any Lender or L/C Issuer describing such
Default or Event of Default clearly labeled “notice of default” (in which case
the Administrative Agent shall promptly give notice of such receipt to all
Lenders);
and, for each of the items set forth in clauses (i) through (iv) above, each
Lender, L/C Issuer and the Borrower hereby waives and agrees not to assert (and
the Borrower shall cause each other Loan Party to waive and agree not to assert)
any right, claim or cause of action it might have against the Administrative
Agent based thereon.
Section 10.6 Agents Individually. The Administrative Agent, the Syndication
Agent and their respective Affiliates may make loans and other extensions of
credit to, acquire Stock and Stock Equivalents of and engage in any kind of
business with, any Loan Party or Affiliate thereof as though it were not acting
as Administrative Agent or Syndication Agent, as applicable, and may receive
separate fees and other payments therefor. To the extent the Administrative
Agent, the Syndication Agent or any of their respective Affiliates makes any
Loan or otherwise becomes a Lender hereunder, it shall have and may exercise the
same rights and powers hereunder and shall be subject to the same obligations
and liabilities as any other Lender and the terms “Lender”, “Revolving Credit
Lender”, “Term Loan Lender”, “Required Lender”, “Required Revolving Credit
Lender” and “Required Term Loan Lender” and any similar terms shall, except
where otherwise expressly provided in any Loan Document, include, without
limitation, the Administrative Agent, the Syndication Agent or such Affiliate,
as the case may be, in its individual capacity as Lender, Revolving Credit
Lender, Term Loan Lender or as one of the Required Lenders, Required Revolving
Credit Lenders or Required Term Loan Lenders respectively.
Section 10.7 Lender Credit Decision. Each Lender and each L/C Issuer
acknowledges that it shall, independently and without reliance upon the
Administrative Agent, any Lender or L/C Issuer or any of their Related Persons
or upon any document (including the Disclosure Documents) solely or in part
because such document was transmitted by the Administrative Agent or any of its
Related Persons, conduct its own independent investigation of the financial
condition and affairs of each Loan Party and make and continue to make its own
credit decisions in connection with entering into, and taking or not taking any
action under, any Loan Document or with respect to any transaction contemplated
in any Loan Document, in each case based on such documents and information as it
shall deem appropriate. Except for documents expressly required by any Loan
Document to be transmitted by the Administrative Agent to the Lenders or L/C
Issuers, the Administrative Agent shall not have any duty or responsibility to
provide any Lender or L/C Issuer with any credit or other information concerning
the business, prospects, operations, property, financial and other condition or
creditworthiness of any Loan Party or any Affiliate of any Loan Party that may
come in to the possession of the Administrative Agent or any of its Related
Persons.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

113



--------------------------------------------------------------------------------



 



Section 10.8 Expenses; Indemnities. (a) Each Lender agrees to reimburse the
Administrative Agent and each of its Related Persons (to the extent not
reimbursed by any Loan Party) promptly upon demand for such Lender’s Pro Rata
Share with respect to the Facilities of any costs and expenses (including fees,
charges and disbursements of financial, legal and other advisors and Other Taxes
paid in the name of, or on behalf of, any Loan Party) that may be incurred by
the Administrative Agent or any of its Related Persons in connection with the
preparation, syndication, execution, delivery, administration, modification,
consent, waiver or enforcement of, or the taking of any other action (whether
through negotiations, through any work-out, bankruptcy, restructuring or other
legal or other proceeding (including without limitation, preparation for and/or
response to any subpoena or request for document production relating thereto) or
otherwise) in respect of, or legal advice with respect to its rights or
responsibilities under, any Loan Document.
(b) Each Lender further agrees to indemnify the Administrative Agent and each of
its Related Persons (to the extent not reimbursed by any Loan Party), from and
against such Lender’s aggregate Pro Rata Share with respect to the Facilities of
the Liabilities (including to the extent not indemnified pursuant to
Section 10.8(c), taxes, interests and penalties imposed for not properly
withholding or backup withholding on payments made to or for the account of any
Lender) that may be imposed on, incurred by or asserted against the
Administrative Agent or any of its Related Persons in any matter relating to or
arising out of, in connection with or as a result of any Loan Document, any
Related Document or any other act, event or transaction related, contemplated in
or attendant to any such document, or, in each case, any action taken or omitted
to be taken by the Administrative Agent or any of its Related Persons under or
with respect to any of the foregoing; provided, however, that no Lender shall be
liable to the Administrative Agent or any of its Related Persons to the extent
such liability has resulted primarily and directly from (i) the gross negligence
or willful misconduct of the Administrative Agent or, as the case may be, such
Related Person, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order, (ii) a material breach of the Administrative
Agent’s obligations under the Loan Documents, as determined by a court of
competent jurisdiction in a final non-appealable judgment or order or (iii) any
dispute among the Indemnitees other than (x) any claims against the
Administrative Agent in its capacity or in fulfilling its role as an
administrative agent or any similar role under the Loan Documents and (y) any
claims arising out of any act or omission on the part of the Loan Parties or
their Affiliates.
(c) To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. If any payment is made to any Lender by the Administrative
Agent without the applicable withholding Tax being withheld from such payment
and the Administrative Agent has paid over the applicable withholding Tax to the
IRS or any other Governmental Authority, or the IRS or any other Governmental
Authority asserts a claim that the Administrative Agent did not properly
withhold Tax from amounts paid to or for the account of any Lender because the
appropriate form was not delivered or was not properly executed or because such
Lender failed to notify the Administrative Agent of a change in circumstance
which rendered the exemption from, or reduction of, withholding Tax ineffective
or for any other reason not attributable to the Administrative Agent’s gross
negligence or willful misconduct, such Lender shall indemnify the Administrative
Agent fully for all amounts paid, directly or indirectly, by the Administrative
Agent as Tax or otherwise, including any penalties or interest and together with
all expenses (including legal expenses, allocated internal costs and
out-of-pocket expenses) incurred. The Administrative Agent may offset against
any payment to any Lender under a Loan Document, any applicable withholding Tax
that was required to be withheld from any prior payment to such Lender but which
was not so withheld, as well as any other amounts for which the Administrative
Agent is entitled to indemnification from such Lender under this
Section 10.8(c).
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

114



--------------------------------------------------------------------------------



 



Section 10.9 Resignation of Administrative Agent or L/C Issuer. (a) The
Administrative Agent may resign at any time by delivering notice of such
resignation to the Lenders and the Borrower, effective on the date set forth in
such notice or, if no such date is set forth therein, upon the date such notice
shall be effective in accordance with the terms of this Section 10.9. If the
Administrative Agent delivers any such notice, the Required Lenders shall have
the right to appoint a successor Administrative Agent. If, after thirty
(30) days after the date of the retiring Administrative Agent’s notice of
resignation, no successor Administrative Agent has been appointed by the
Required Lenders that has accepted such appointment, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent. Each appointment under this clause (a) shall be subject to
the prior consent of the Borrower, which may not be unreasonably withheld but
shall not be required during the continuance of an Event of Default.
(b) Effective immediately upon its resignation, (i) the retiring Administrative
Agent shall be discharged from its duties and obligations under the Loan
Documents, (ii) the Lenders shall assume and perform all of the duties of the
Administrative Agent until a successor Administrative Agent shall have accepted
a valid appointment hereunder, (iii) the retiring Administrative Agent and its
Related Persons shall no longer have the benefit of any provision of any Loan
Document other than with respect to any actions taken or omitted to be taken
while such retiring Administrative Agent was, or because such Administrative
Agent had been, validly acting as Administrative Agent under the Loan Documents
and (iv) subject to its rights under Section 10.3, the retiring Administrative
Agent shall take such action as may be reasonably necessary to assign to the
successor Administrative Agent its rights as Administrative Agent under the Loan
Documents. Effective immediately upon its acceptance of a valid appointment as
Administrative Agent, a successor Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent under the Loan Documents.
(c) Any L/C Issuer may resign at any time by delivering notice of such
resignation to the Administrative Agent, effective on the date set forth in such
notice or, if no such date is set forth therein, on the date such notice shall
be effective. Upon such resignation, the L/C Issuer shall remain an L/C Issuer
and shall retain its rights and obligations in its capacity as such (other than
any obligation to Issue Letters of Credit but including the right to receive
fees or to have Lenders participate in any L/C Reimbursement Obligation thereof)
with respect to Letters of Credit Issued by such L/C Issuer prior to the date of
such resignation and shall otherwise be discharged from all other duties and
obligations under the Loan Documents.
Section 10.10 Release of Collateral or Guarantors. Each Lender and L/C Issuer
(including in its capacities as a potential Secured Banking Services Provider or
Secured Hedging Counterparty) hereby consents to the automatic release and
hereby directs the Administrative Agent to release (or, in the case of clause
(b)(ii) below, release or subordinate) the following:
(a) any Subsidiary of the Borrower from its guaranty of any Obligation of any
Loan Party if (x) such Subsidiary ceases to be a “Subsidiary” as a result of a
transaction permitted hereunder or (y) all of the Securities of such Subsidiary
owned by any Group Member are Sold in a Sale permitted under the Loan Documents
(including pursuant to a waiver or consent), to the extent that, after giving
effect to such Sale, such Subsidiary would not be required to guaranty any
Obligations pursuant to Section 7.10; and
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

115



--------------------------------------------------------------------------------



 



(b) any Lien held by the Administrative Agent for the benefit of the Secured
Parties against (i) any Collateral that is Sold by a Loan Party in a Sale
permitted by the Loan Documents (including pursuant to a valid waiver or
consent), to the extent all Liens required to be granted in such Collateral
pursuant to Section 7.10 after giving effect to such Sale have been granted,
(ii) any property subject to a Lien permitted hereunder in reliance upon
Section 8.2(d) or (e) and (iii) all of the Collateral and all Loan Parties, upon
(A) termination of the Commitments, (B) payment and satisfaction in full of all
Loans, all L/C Reimbursement Obligations and all other Obligations (including
Obligations arising under Secured Hedging Agreements and Secured Banking
Services Obligations) that the Administrative Agent has been notified (by or on
behalf of the holder of such Obligations) in writing are then due and payable
(or will be due and payable following notice or expiration of any applicable
grace period), (C) deposit of cash collateral with respect to all contingent
Obligations (or, in the case of any L/C Obligation, a back-up letter of credit
has been issued and delivered to the Administrative Agent, or in the case of
contingent Obligations arising under Secured Hedging Agreements or Secured
Banking Services Obligations, any other arrangements satisfactory to the
applicable Secured Hedging Counterparty or Secured Banking Services Provider
shall have been made), in amounts and on terms and conditions and with parties
satisfactory to the Administrative Agent (or, in the case of contingent
Obligations arising under Secured Hedging Agreements or contingent Secured
Banking Services Obligations, satisfactory to the applicable Secured Hedging
Counterparty or Secured Banking Services Provider, as applicable) and each
Indemnitee that is owed such Obligations and (D) to the extent requested by the
Administrative Agent, receipt by the Secured Parties of liability releases from
the Loan Parties each in form and substance acceptable to the Administrative
Agent.
Each Secured Party hereby directs the Administrative Agent, and the
Administrative Agent hereby agrees, promptly (but in any event, within three
Business Days of receipt of advance notice from the Borrower and documentation
prepared to the reasonable satisfaction of the Administrative Agent), to execute
and deliver or file such documents and to perform other actions reasonably
necessary to release the guaranties and Liens when and as directed in this
Section 10.10.
Section 10.11 Additional Secured Parties. The benefit of the provisions of the
Loan Documents directly relating to the Collateral or any Lien granted
thereunder shall extend to and be available to any Secured Party that is not a
Lender or L/C Issuer as long as, by accepting such benefits, such Secured Party
agrees, as among the Administrative Agent and all other Secured Parties, that
such Secured Party is bound by (and, if requested by the Administrative Agent,
(except in the case of Secured Hedging Counterparties and Secured Banking
Services Providers) shall confirm such agreement in a writing in form and
substance acceptable to the Administrative Agent) this Article X, Section 11.8
(Right of Setoff), Section 11.9 (Sharing of Payments) and Section 11.20
(Confidentiality) and the decisions and actions of the Administrative Agent and
the Required Lenders (or, where expressly required by the terms of this
Agreement, a greater proportion of the Lenders) to the same extent a Lender is
bound; provided, however, that, notwithstanding the foregoing, (a) such Secured
Party shall be bound by Section 10.8 only to the extent of Liabilities, costs
and expenses with respect to or otherwise relating to the Collateral held for
the benefit of such Secured Party, in which case the obligations of such Secured
Party thereunder shall not be limited by any concept of Pro Rata Share or
similar concept, (b) except as set forth specifically herein, each of the
Administrative Agent, the Lenders and the L/C Issuers shall be entitled to act
at its sole discretion, without regard to the interest of such Secured Party,
regardless of whether any Obligation to such Secured Party thereafter remains
outstanding, is deprived of the benefit of the Collateral, becomes unsecured or
is otherwise affected or put in jeopardy thereby, and without any duty or
liability to such Secured Party or any such Obligation and (c) except as set
forth specifically herein, such Secured Party shall not have any right to be
notified of, consent to, direct, require or be heard with respect to, any action
taken or omitted in respect of the Collateral or under any Loan Document.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

116



--------------------------------------------------------------------------------



 



Section 10.12 Syndication Agent.
No Lender identified in this Agreement as the Syndication Agent shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than those applicable to all Lenders as such. Without limiting the
foregoing, no such lender shall have or be deemed to have a fiduciary
relationship with any Lender. Each Lender hereby makes the same acknowledgments
with respect to the relevant Lender in its capacity as Syndication Agent as it
makes with respect to the Administrative Agent in Section 10.7.
ARTICLE 11
MISCELLANEOUS
Section 11.1 Amendments, Waivers, Etc. (a) No amendment or waiver of any
provision of any Loan Document (other than (i) the Fee Letter, the Control
Agreements and the L/C Reimbursement Agreements, (ii) as provided in
Section 2.19 with respect to any Incremental Term Loan Assumption Agreement,
(iii) as provided in Section 2.20 with respect to an Extension Amendment,
(iv) as provided in Section 2.21 with respect to Purchase Offers, (v) as
provided in Section 2.22 with respect to a Refinancing Amendment and (vi) as
provided in Section 11.23 with respect to Affiliated Lenders) and no consent to
any departure by any Loan Party therefrom shall be effective unless the same
shall be in writing and signed (1) in the case of an amendment, consent or
waiver to cure any ambiguity, omission, defect or inconsistency or granting a
new Lien for the benefit of the Secured Parties or extending an existing Lien
over additional property, by the Administrative Agent and the Borrower, (2) in
the case of any other waiver or consent, by the Required Lenders (or by the
Administrative Agent with the consent of the Required Lenders) and (3) in the
case of any other amendment, by the Required Lenders (or by the Administrative
Agent with the consent of the Required Lenders) and the Borrower; provided,
however, that no amendment, consent or waiver described in clause (2) or (3)
above shall, unless in writing and signed by each Lender directly affected
thereby (or by the Administrative Agent with the consent of such Lender), in
addition to any other Person the signature of which is otherwise required
pursuant to any Loan Document, do any of the following:
(i) waive any condition specified in Section 3.1, except any condition referring
to any other provision of any Loan Document;
(ii) increase the Commitment of such Lender or subject such Lender to any
additional obligation;
(iii) reduce (including through release, forgiveness, assignment or otherwise)
(A) the principal amount of, the interest rate on, or any obligation of the
Borrower to repay (whether or not on a fixed date), any outstanding Loan owing
to such Lender, (B) any fee or accrued interest payable to such Lender or (C) if
such Lender is a Revolving Credit Lender, any L/C Reimbursement Obligation or
any obligation of the Borrower to repay (whether or not on a fixed date) any L/C
Reimbursement Obligation; provided, however, that this clause (iii) does not
apply to (x) any change to any provision increasing any interest rate or fee
during the continuance of an Event of Default or to any payment of any such
increase or (y) any modification to any financial covenant set forth in
Article 5 or in any definition set forth therein or principally used therein;
(iv) waive or postpone any scheduled maturity date or other scheduled date fixed
for the payment, in whole or in part, of principal of or interest on any Loan or
fee owing to such Lender or for the reduction of such Lender’s Commitment;
provided, however, that this clause (iv) does not apply to any change to
mandatory prepayments, including those required under Section 2.8, or to the
application of any payment, including as set forth in Section 2.12;
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

117



--------------------------------------------------------------------------------



 



(v) except as provided in Section 10.10, release all or substantially all of the
Collateral or any Guarantor from its guaranty of any Obligation of the Borrower;
(vi) reduce or increase the proportion of Lenders required for the Lenders (or
any subset thereof) to take any action hereunder or change the definition of the
terms “Required Lenders”, “Pro Rata Share” or “Pro Rata Outstandings”; or
(vii) amend Section 10.10 (Release of Collateral or Guarantor), Section 11.9
(Sharing of Payments) or this Section 11.1;
and provided, further, that (x)(A)any waiver of any payment applied pursuant to
Section 2.12(b) (Application of Mandatory Prepayments) to, and any modification
of the application of any such payment to, (1) the Term Loans shall require the
consent of the Required Term Loan Lenders and (2) the Revolving Loans shall
require the consent of the Required Revolving Credit Lenders, (B) any change to
the definition of the term “Required Term Loan Lender” shall require the consent
of the Required Term Loan Lenders, (C) any change to the definition of the term
“Required Revolving Credit Lender” shall require the consent of the Required
Revolving Credit Lenders and (D) any amendment, waiver or consent to any
provision of this Agreement (including Section 2.12 and Section 11.9) that
permits the Borrower or any of its Affiliates to purchase Loans on a non-pro
rata basis, become an eligible assignee pursuant to Section 11.2 and/or make
offers to make optional prepayments on a non-pro rata basis shall require the
prior written consent of the Required Lenders rather than the prior written
consent of each Lender directly affected thereby, (y) no amendment, waiver or
consent shall affect the rights or duties under any Loan Document of, or any
payment to, the Administrative Agent (or otherwise modify any provision of
Article 10 or the application thereof), the Swingline Lender, any L/C Issuer or
any SPV that has been granted an option pursuant to Section 11.2(f) unless in
writing and signed by the Administrative Agent, the Swingline Lender, such L/C
Issuer or, as the case may be, such SPV in addition to any signature otherwise
required and (z) the consent of the Borrower shall not be required to change any
order of priority set forth in Section 2.12. No amendment, modification or
waiver of this Agreement or any Loan Document altering (i) the ratable treatment
of Obligations arising under Secured Hedging Agreements resulting in such
Obligations becoming junior in right of payment to principal of the Loans or
resulting in Obligations owing to any Secured Hedging Counterparty becoming
unsecured (other than releases of Liens applicable to all Lenders and otherwise
permitted in accordance with the terms hereof), in each case in a manner adverse
to any Secured Hedging Counterparty, shall be effective without the written
consent of such Secured Hedging Counterparty or, in the case of a Secured
Hedging Agreement provided or arranged by GE Capital or an Affiliate thereof, GE
Capital or (ii) the ratable treatment of Secured Banking Services Obligations
resulting in such Secured Banking Services Obligations becoming junior in right
of payment to principal of the Loans or resulting in the Secured Banking
Services Obligations becoming unsecured (other than releases of Liens applicable
to all Lenders and otherwise permitted in accordance with the terms hereof), in
each case in a manner adverse to any Secured Banking Services Provider, shall be
effective without the written consent of such Secured Banking Services Provider
or, in the case Secured Banking Services provided or arranged by GE Capital or
an Affiliate thereof, GE Capital.
Notwithstanding anything to the contrary contained herein, this Agreement may be
amended (or amended and restated) with the written consent of the Administrative
Agent, the Required Lenders and the Borrower to add one or more additional
credit facilities (including an additional term loan tranche) to this Agreement
(it being understood that no Lender shall have any obligation to provide or to
commit to provide all or any portion of any such additional credit facility or
term loan tranche) and to permit the extensions of credit and the refinancing
and/or replacement of the credit facilities from time to time outstanding
hereunder and thereunder and the accrued interest and fees in respect hereof and
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Term Loans and Revolving Loans and the accrued interest and
fees in respect thereof (and, in the case of sharing in prepayments, any such
credit facility consisting of term loans shall share ratably with the Term
Loans, and any such credit facility constituting a revolving facility shall
share ratably with the Revolving Loans).
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

118



--------------------------------------------------------------------------------



 



(b) Each waiver or consent under any Loan Document shall be effective only in
the specific instance and for the specific purpose for which it was given. No
notice to or demand on any Loan Party shall entitle any Loan Party to any notice
or demand in the same, similar or other circumstances. No failure on the part of
any Secured Party to exercise, and no delay in exercising, any right hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right.
Section 11.2 Assignments and Participations; Binding Effect. (a) Binding Effect.
This Agreement shall become effective when it shall have been executed by the
Borrower and the Administrative Agent and when the Administrative Agent shall
have been notified by each Lender and L/C Issuer that such Lender or L/C Issuer
has executed it. Thereafter, it shall be binding upon and inure to the benefit
of, but only to the benefit of, the Borrower (except for each Section of
Article 10 other than Section 10.10), the Administrative Agent, each Lender and
L/C Issuer and, to the extent provided in Section 10.11, each other Indemnitee
and Secured Party and, in each case, their respective successors and permitted
assigns. Except as expressly provided in any Loan Document (including in
Section 10.9), none of the Borrower, any L/C Issuer or the Administrative Agent
shall have the right to assign any rights or obligations hereunder or any
interest herein.
(b) Right to Assign. Each Lender may sell, transfer, negotiate or assign all or
a portion of its rights and obligations hereunder (including all or a portion of
its Commitments and its rights and obligations with respect to Loans and Letters
of Credit) to (i) any existing Lender (other than (w) a Non-Funding Lender or
Impacted Lender, (x) a natural Person, (y) the Borrower, the Permitted Investors
or any of their respective Affiliates except, in each case, in accordance with
clause (g) below and (z) a holder of obligations under the Second Lien Credit
Agreement or any Subordinated Debt or an Affiliate of such a holder), (ii) any
Affiliate or Approved Fund of any existing Lender (other than (x) a Non-Funding
Lender or Impacted Lender, (y) a natural Person and (z) the Borrower, the
Permitted Investors or any of their respective Affiliates except, in each case,
in accordance with clause (g) below) or (iii) any other Person (other than (x) a
natural Person and (y) the Borrower, the Permitted Investors or any of their
respective Affiliates except, in each case, pursuant to clause (g) below)
acceptable (which acceptance shall not be unreasonably withheld or delayed) to
the Administrative Agent and, as long as no Event of Default is continuing, the
Borrower (which acceptance shall be deemed to have been given if the Borrower
has not responded within five Business Days of a written request for such
acceptance); provided that the written consent of the Borrower shall always be
required for assignments to Disqualified Competitors and, with respect to Sales
of Revolving Credit Commitments, each L/C Issuer and Swingline Lender that is a
Lender; provided, however, that (w) such Sales do not have to be ratable between
the Facilities but must be ratable among the obligations owing to and owed by
such Lender with respect to a Facility, (x) for each Facility, the aggregate
outstanding principal amount (determined as of the effective date of the
applicable Assignment) of the Loans, Commitments and L/C Obligations subject to
any such Sale shall be in a minimum amount of $1,000,000, unless such Sale is
made to an existing Lender or an Affiliate or Approved Fund of any existing
Lender, is of the assignor’s (together with its
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

119



--------------------------------------------------------------------------------



 



Affiliates and Approved Funds) entire interest in such Facility or is made with
the prior written consent of the Borrower (to the extent the Borrower’s consent
is otherwise required) and the Administrative Agent, (y) such Sales by Lenders
who are Non-Funding Lenders due to clause (a) of the definition of Non-Funding
Lender shall be subject to the Administrative Agent’s prior written consent in
all instances, unless in connection with such sale, such Non-Funding Lender
cures, or causes the cure of, its Non-Funding Lender status as contemplated in
Section 2.2(c)(v) and (z) any assignments of loans and commitments under the
Facilities entered into to complete a Successful Syndication shall not be
subject to the consent, minimum amounts and fee provisions set forth in this
Section 11.2 (except for the Borrower’s right to consent to assignments to
Disqualified Competitors). The Administrative Agent’s refusal to accept a Sale
to a holder of obligations under the Second Lien Credit Agreement or any
Subordinated Debt or an Affiliate of such a holder (including any such holder
that is a Lender), or to a Person that would be (or could reasonably be expected
to become) a Non-Funding Lender or an Impacted Lender, or the imposition of
conditions or limitations (including limitations on voting) upon Sales to such
Persons, shall not be deemed to be unreasonable. Notwithstanding anything to the
contrary contained herein, GE Capital shall have the absolute right, without
obligation to obtain any consent of the Loan Parties or any Lender, to sell or
assign to third parties such portion of GE Capital’s Commitments and Loans as GE
Capital deems necessary to enable GE Capital and its Affiliates to ensure that
they have no attributable stake in the Borrower for purposes of the regulations
of the FCC, or any successor agency thereto, or to otherwise comply with FCC
regulations.
(c) Procedure. The parties to each Sale made in reliance on clause (b) above
(other than those described in clause (e) or (f) below) shall execute and
deliver to the Administrative Agent an Assignment via an electronic settlement
system designated by the Administrative Agent (or if previously agreed with the
Administrative Agent, via a manual execution and delivery of the assignment)
evidencing such Sale, together with any existing Note subject to such Sale (or
any affidavit of loss therefor (including customary indemnity provisions
provided therein) acceptable to the Administrative Agent), any tax forms
required to be delivered pursuant to Section 2.17(f) and, unless waived by the
Administrative Agent, payment of an assignment fee in the amount of $3,500,
provided that (1) if a Sale by a Lender is made to an Affiliate or an Approved
Fund of such assigning Lender, then no assignment fee shall be due in connection
with such Sale, and (2) if a Sale by a Lender is made to an assignee that is not
an Affiliate or Approved Fund of such assignor Lender, and concurrently to one
or more Affiliates or Approved Funds of such assignee, then only one assignment
fee of $3,500 shall be due in connection with such Sale. Upon receipt of all the
foregoing, and conditioned upon such receipt and, if such assignment is made in
accordance with Section 11.2(b)(iii), upon the Administrative Agent (and the
Borrower, if applicable) consenting to such Assignment, from and after the
effective date specified in such Assignment, the Administrative Agent shall
record or cause to be recorded in the Register the information contained in such
Assignment.
(d) Effectiveness. Subject to the recording of an Assignment by the
Administrative Agent in the Register pursuant to Section 2.14(b), (i) the
assignee thereunder shall become a party hereto and, to the extent that rights
and obligations under the Loan Documents have been assigned to such assignee
pursuant to such Assignment, shall have the rights and obligations of a Lender,
(ii) any applicable Note shall be transferred to such assignee through such
entry and (iii) the assignor thereunder shall, to the extent that rights and
obligations under this Agreement have been assigned by it pursuant to such
Assignment, relinquish its rights (except for those surviving the termination of
the Commitments and the payment in full of the Obligations) and be released from
its obligations under the Loan Documents, other than those relating to events or
circumstances occurring prior to such assignment (and, in the case of an
Assignment covering all or the remaining portion of an assigning Lender’s rights
and obligations under the Loan Documents, such Lender shall cease to be a party
hereto except that each Lender agrees to remain bound by Article 10,
Section 11.8 (Right of Setoff) and Section 11.9 (Sharing of Payments) to the
extent provided in Section 10.11 (Additional Beneficiaries of Collateral)).
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

120



--------------------------------------------------------------------------------



 



(e) Grant of Security Interests. In addition to the other rights provided in
this Section 11.2, each Lender may grant a security interest in, or otherwise
assign as collateral, any of its rights under this Agreement, whether now owned
or hereafter acquired (including rights to payments of principal or interest on
the Loans), to (A) any federal reserve bank (pursuant to Regulation A of the
Federal Reserve Board) or a central bank or other regulator, without notice to
the Administrative Agent or (B) any holder of, or trustee for the benefit of the
holders of, such Lender’s Securities by notice to the Administrative Agent;
provided, however, that no such holder or trustee, whether because of such grant
or assignment or any foreclosure thereon (unless such foreclosure is made
through an assignment in accordance with clause (b) above), shall be entitled to
any rights of such Lender hereunder and no such Lender shall be relieved of any
of its obligations hereunder.
(f) Participants and SPVs. In addition to the other rights provided in this
Section 11.2, each Lender may, (x) with notice to the Administrative Agent,
grant to an SPV the option to make all or any part of any Loan that such Lender
would otherwise be required to make hereunder (and the exercise of such option
by such SPV and the making of Loans pursuant thereto shall satisfy the
obligation of such Lender to make such Loans hereunder) and such SPV may assign
to such Lender the right to receive payment with respect to any Obligation and
(y) without notice to or consent from the Administrative Agent or the Borrower
(except that the written consent of the Borrower shall always be required for
participations to Disqualified Competitors), sell participations to one or more
Persons in or to all or a portion of its rights and obligations under the Loan
Documents (including all its rights and obligations with respect to the Term
Loans, Revolving Loans and Letters of Credit); provided, however, that, whether
as a result of any term of any Loan Document or of such grant or participation,
(i) no such SPV or participant shall have a commitment, or be deemed to have
made an offer to commit, to make Loans hereunder, and, except as provided in the
applicable option agreement, none shall be liable for any obligation of such
Lender hereunder, (ii) such Lender’s rights and obligations, and the rights and
obligations of the Loan Parties and the Secured Parties towards such Lender,
under any Loan Document shall remain unchanged and each other party hereto shall
continue to deal solely with such Lender, which shall remain the holder of the
Obligations in the Register, except that (A) each such participant and SPV shall
be entitled to the benefit of Sections 2.16 (Breakage Costs; Increased Costs;
Capital Requirements) and 2.17 (Taxes), but only to the extent such participant
or SPV delivers the tax forms such Lender is required to collect pursuant to
Section 2.17(f) and then only to the extent of any amount to which such Lender
would be entitled in the absence of any such grant or participation and (B) each
such SPV may receive other payments that would otherwise be made to such Lender
with respect to Loans funded by such SPV to the extent provided in the
applicable option agreement and set forth in a notice provided to the
Administrative Agent by such SPV and such Lender, provided, however, that in no
case (including pursuant to clause (A) or (B) above) shall an SPV or participant
have the right to enforce any of the terms of any Loan Document, and (iii) the
consent of such SPV or participant shall not be required (either directly, as a
restraint on such Lender’s ability to consent hereunder or otherwise) for any
amendments, waivers or consents with respect to any Loan Document or to exercise
or refrain from exercising any powers or rights such Lender may have under or in
respect of the Loan Documents (including the right to enforce or direct
enforcement of the Obligations), except for those described in clauses (iii) and
(iv) of Section 11.1(a) with respect to amounts, or dates fixed for payment of
amounts, to which such participant or SPV would otherwise be entitled and, in
the case of participants, except for those described in Section 11.1(a)(v) (or
amendments, consents and waivers with respect to Section 10.10 to release all or
substantially all of the Collateral). No party hereto shall institute (and the
Borrower shall cause each other Loan Party not to institute) against any SPV
grantee of an option pursuant to this clause (f) any bankruptcy, reorganization,
insolvency, liquidation or similar proceeding, prior to the date that is one
year and one day after the payment in full of all outstanding commercial paper
of such SPV; provided, however, that each Lender having designated an SPV as
such agrees to indemnify each Indemnitee against any Liability that may be
incurred by, or asserted against, such Indemnitee as a result of failing to
institute such proceeding (including a failure to get reimbursed by such SPV for
any such Liability). The agreement in the preceding sentence shall survive the
termination of the Commitments and the payment in full of the Obligations.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

121



--------------------------------------------------------------------------------



 



(g) Assignments to Affiliated Lenders. (i) Notwithstanding anything else to the
contrary contained in this Agreement, any Lender may assign all or a portion of
its Term Loans to any Affiliated Lender in accordance with Section 11.2(b),
Section 11.23 and this Section 11.2(g); provided that:
(A) the assigning Lender and Affiliated Lender purchasing such Lender’s Term
Loans, as applicable, shall execute and deliver to the Administrative Agent an
assignment agreement substantially in the form of Exhibit L hereto (an
“Affiliated Lender Assignment”) in lieu of an Assignment;
(B) for the avoidance of doubt (but without limitation of the provisions of
Section 2.19 permitting Non-Debt Fund Affiliates to provide additional Revolving
Credit Commitments in accordance therewith), Lenders shall not be permitted to
assign Revolving Credit Commitments or Revolving Loans to any Non-Debt Fund
Affiliate or Purchasing Borrower Party;
(C) any Term Loans assigned to any Purchasing Borrower Party shall be
automatically and permanently cancelled upon the effectiveness of such
assignment and will thereafter no longer be outstanding for any purpose
hereunder;
(D) no Purchasing Borrower Party may use the proceeds from Revolving Credit
Loans or Swing Loans to purchase any Term Loans and (ii) Term Loans may only be
purchased by a Purchaser Borrowing Party if, after giving effect to any such
purchase, there shall be no Revolving Credit Outstandings other than undrawn
amounts of Letters of Credit;
(E) no Loans may be assigned to an Affiliated Lender pursuant to this
Section 11.2(g) if, immediately after giving effect to such assignment,
Affiliated Lenders shall collectively constitute more than three (3) Lenders;
(F) no Loans may be assigned to a Non-Debt Fund Affiliate or Purchasing Borrower
Party pursuant to this Section 11.2(g) if, immediately after giving effect to
such assignment (and any automatic cancellation of any Loans purchased in such
assignment), the Affiliated Lender Condition shall not be satisfied; and
(G) Loans held by Affiliated Lenders shall be subject to Section 11.23.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

122



--------------------------------------------------------------------------------



 



Section 11.3 Costs and Expenses. Any action taken by any Loan Party under or
with respect to any Loan Document, even if required under any Loan Document or
at the request of any Secured Party, shall be at the expense of such Loan Party,
and no Secured Party shall be required under any Loan Document to reimburse any
Loan Party or Group Member therefor except as expressly provided therein. In
addition, the Borrower agrees to pay or reimburse upon demand (a) the
Administrative Agent for all reasonable and documented out-of-pocket costs and
expenses incurred by it or any of its Related Persons in connection with the
investigation, development, preparation, negotiation, syndication, execution,
interpretation or administration of, any modification of any term of or
termination of, any Loan Document, any commitment letter therefor, any other
document prepared in connection therewith or the consummation and administration
of any transaction contemplated therein (including periodic audits in accordance
with Sections 7.7 and 7.8), in each case including the reasonable and documented
fees, charges and disbursements of one primary legal counsel, one local counsel
in each relevant jurisdiction and one specialty counsel for each relevant
specialty (including, without limitation, FCC) to the Administrative Agent or
such Related Persons, reasonable and documented out-of-pocket fees, costs and
expenses incurred in connection with Intralinks® or any other E-System and
allocated to the Facilities by the Administrative Agent in its sole discretion
and reasonable and documented fees, charges and disbursements of the auditors,
appraisers, printers and other of their Related Persons retained by or on behalf
of any of them or any of their Related Persons, (b) subject to Section 7.7, the
Administrative Agent for all reasonable and documented costs and expenses
incurred by it or any of its Related Persons in connection with internal audit
reviews, field examinations and Collateral examinations (which shall be
reimbursed, in addition to the reasonable and documented out-of-pocket costs and
expenses of such examiners, at the per diem rate per individual charged by the
Administrative Agent for its examiners) and (c) each of the Administrative
Agent, its Related Persons, and each Lender and L/C Issuer for all reasonable
and documented out-of-pocket costs and expenses incurred in connection with
(i) any refinancing or restructuring of the credit arrangements provided
hereunder in the nature of a “work-out”, (ii) the enforcement or preservation of
any right or remedy under any Loan Document, any Obligation, with respect to the
Collateral or any other related right or remedy or (iii) the commencement,
defense, conduct of, intervention in, or the taking of any other action
(including preparation for and/or response to any subpoena or request for
document production relating thereto) with respect to, any proceeding (including
any bankruptcy or insolvency proceeding) related to any Group Member, Loan
Document, Obligation or Related Transaction, including reasonable and documented
fees and disbursements of (A) one primary legal counsel, one local counsel in
each relevant jurisdiction and one specialty counsel for each relevant specialty
(including, without limitation, FCC) to the Administrative Agent, (B) one
primary legal counsel, one local counsel in each relevant jurisdiction and one
specialty counsel for each relevant specialty (including, without limitation,
FCC) and one or more additional counsel if one or more conflicts of interest
arise to all of the Lenders and (C) one financial advisor engaged by the
Administrative Agent (or legal counsel for the Administrative Agent) for itself
and the Lenders.
Section 11.4 Indemnities. (a) The Borrower agrees to indemnify, hold harmless
and defend the Administrative Agent, each Lender, each L/C Issuer, each Secured
Hedging Counterparty, each Secured Banking Services Provider, each Person that
each L/C Issuer causes to Issue Letters of Credit hereunder and each of their
respective Related Persons (each such Person being an “Indemnitee”) from and
against all Liabilities (including brokerage commissions, fees and other
compensation) that may be imposed on, incurred by or asserted against any such
Indemnitee in any matter relating to or arising out of, in connection with or as
a result of (i) any Loan Document, any Related Document, any Disclosure
Document, any Obligation (or the repayment thereof), any Letter of Credit, the
use or intended use of the proceeds of any Loan or the use of any Letter of
Credit, any Related Transaction, or any securities filing of, or with respect
to, any Group Member, (ii) any commitment letter or term sheet with any Person
or any Contractual Obligation, arrangement or understanding with any broker,
finder or consultant, in each case entered into by or on behalf of any Group
Member or any Affiliate of any of them in connection with any of the foregoing
and any Contractual Obligation entered into in connection with
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

123



--------------------------------------------------------------------------------



 



any E-Systems or other Electronic Transmissions, (iii) any actual or prospective
investigation, litigation or other proceeding, whether or not brought by any
such Indemnitee or any of its Related Persons, any holders of Securities or
creditors (and including reasonable and documented attorneys’ fees in any case
for one primary counsel for all Indemnified Persons, one local counsel in each
relevant jurisdiction, one specialty counsel for each relevant specialty
(including, without limitation, FCC) and one or more additional counsel if one
or more conflicts of interest arise), whether or not any such Indemnitee,
Related Person, holder or creditor is a party thereto, and whether or not based
on any securities or commercial law or regulation or any other Requirement of
Law or theory thereof, including common law, equity, contract, tort or
otherwise, or (iv) any other act, event or transaction related, contemplated in
or attendant to any of the foregoing (collectively, the “Indemnified Matters”);
provided, however, that the Borrower shall not have any liability under this
Section 11.4 to any Indemnitee with respect to any Indemnified Matter, and no
Indemnitee shall have any liability with respect to any Indemnified Matter other
than (to the extent otherwise liable), to the extent such liability has resulted
primarily and directly from (A) the gross negligence or willful misconduct of
such Indemnitee, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order, (B) a material breach of any such Indemnitee’s
obligations under the Loan Documents, as determined by a court of competent
jurisdiction in a final non-appealable judgment or order or (C) any dispute
among Indemnitees other than (x) any claims against the Administrative Agent in
its capacity or in fulfilling its role as an administrative agent or any similar
role under the Loan Documents and (y) any claims arising out of any act or
omission on the part of the Loan Parties or their Affiliates. Furthermore, the
Borrower waives and agrees not to assert against any Indemnitee, and shall cause
each other Loan Party to waive and not assert against any Indemnitee, any right
of contribution with respect to any Liabilities that may be imposed on, incurred
by or asserted against any Related Person. This Section 11.4(a) shall not apply
with respect to Taxes other than any Taxes that represent Liabilities arising
from any non-Tax claim.
(b) Without limiting the foregoing, “Indemnified Matters” includes all
Environmental Liabilities imposed on, incurred by or asserted against any
Indemnitee, including those arising from, or otherwise involving, any property
of any Related Person or any actual, alleged or prospective damage to property
or natural resources or harm or injury alleged to have resulted from any Release
of Hazardous Materials on, upon or into such property or natural resource or any
property on or contiguous to any real property of any Related Person, whether or
not, with respect to any such Environmental Liabilities, any Indemnitee is a
mortgagee pursuant to any leasehold mortgage, a mortgagee in possession, the
successor-in-interest to any Related Person or the owner, lessee or operator of
any property of any Related Person through any foreclosure action, in each case
except to the extent such Environmental Liabilities (i) resulted from the gross
negligence or willful misconduct of any Indemnitee or (ii) (A) are incurred
solely following foreclosure by any Secured Party or following any Secured Party
having become the successor-in-interest to any Loan Party and (B) are
attributable to acts of such Indemnitee.
Section 11.5 Survival. Any indemnification or other protection provided to any
Indemnitee pursuant to any Loan Document (including pursuant to Section 2.17
(Taxes), Section 2.16 (Breakage Costs; Increased Costs; Capital Requirements),
Article 10 (The Administrative Agent), Section 11.3 (Costs and Expenses),
Section 11.4 (Indemnities) or this Section 11.5) shall (A) survive the
termination of the Commitments and the payment in full of other Obligations and
(B) inure to the benefit of any Person that at any time held a right thereunder
(as an Indemnitee or otherwise) and, thereafter, its successors and permitted
assigns.
Section 11.6 Limitation of Liability for Certain Damages. In no event shall any
Indemnitee or any other party hereto be liable on any theory of liability for
any special, indirect, consequential or punitive damages (including any loss of
profits, business or anticipated savings). Each party hereto hereby waives,
releases and agrees (and shall cause each of its Affiliates to waive, release
and agree) not to sue upon any such claim for any special, indirect,
consequential or punitive damages, whether or not accrued and whether or not
known or suspected to exist in its favor; provided, however, that each
Indemnitee shall be indemnified, held harmless and defended by the Borrower from
and against any such claim for special, indirect, consequential or punitive
damages that may be imposed on, incurred by or asserted against any such
Indemnitee in any matter relating to or arising out of, in connection with or as
a result of Indemnified Matters (subject to the limitations related thereto in
Section 11.4).
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

124



--------------------------------------------------------------------------------



 



Section 11.7 Lender-Creditor Relationship. The relationship between the Lenders,
the L/C Issuers and the Administrative Agent, on the one hand, and the Loan
Parties, on the other hand, is solely that of lender and creditor. No Secured
Party has any fiduciary relationship or duty to any Loan Party arising out of or
in connection with, and there is no agency, tenancy or joint venture
relationship between the Secured Parties and the Loan Parties by virtue of, any
Loan Document or any transaction contemplated therein.
Section 11.8 Right of Setoff. Each of the Administrative Agent, each Lender,
each L/C Issuer and each Affiliate (including each branch office thereof) of any
of them is hereby authorized, without notice or demand (each of which is hereby
waived by the Borrower), at any time and from time to time during the
continuance of any Event of Default and to the fullest extent permitted by
applicable Requirements of Law, to set off and apply any and all deposits
(whether general or special, time or demand, provisional or final) at any time
held and other Indebtedness, claims or other obligations at any time owing by
the Administrative Agent, such Lender, such L/C Issuer or any of their
respective Affiliates to or for the credit or the account of the Borrower
against any Obligation of any Loan Party now or hereafter existing, whether or
not any demand was made under any Loan Document with respect to such Obligation
and even though such Obligation may be unmatured. Each of the Administrative
Agent, each Lender and each L/C Issuer agrees promptly to notify the Borrower
and the Administrative Agent in writing after any such setoff and application
made by such Lender or its Affiliates; provided, however, that the failure to
give such written notice shall not affect the validity of such setoff and
application. The rights under this Section 11.8 are in addition to any other
rights and remedies (including other rights of setoff) that the Administrative
Agent, the Lenders and the L/C Issuers and their Affiliates and other Secured
Parties may have.
Section 11.9 Sharing of Payments, Etc. If any Lender, directly or through an
Affiliate or branch office thereof, obtains any payment of any Obligation of any
Loan Party (whether voluntary, involuntary or through the exercise of any right
of setoff or the receipt of any Collateral or “proceeds” (as defined under the
applicable UCC) of Collateral) other than pursuant to Sections 2.16 (Breakage
Costs; Increased Costs; Capital Requirements), 2.17 (Taxes), 2.18 (Substitution
of Lenders), 2.19 (Incremental Term Loans and Commitments), 2.20 (Extension of
Loans and Commitments), 2.21 (Loan Repurchases), 2.22 (Refinancing Amendment)
and 11.2 (Assignments and Participations; Binding Effect) and other than in
connection with any retirement of Term Loans held by a Purchasing Borrower Party
and such payment exceeds the amount such Lender would have been entitled to
receive if all payments had gone to, and been distributed by, the Administrative
Agent in accordance with the provisions of the Loan Documents, such Lender shall
purchase for cash from other Secured Parties such participations in their
Obligations as necessary for such Lender to share such excess payment with such
Secured Parties to ensure such payment is applied as though it had been received
by the Administrative Agent and applied in accordance with this Agreement (or,
if such application would then be at the discretion of the Borrower, applied to
repay the Obligations in accordance herewith); provided, however, that (a) if
such payment is rescinded or otherwise recovered from such Lender or L/C Issuer
in whole or in part, such purchase shall be rescinded and the purchase price
therefor shall be returned to such Lender or L/C Issuer without interest and
(b) such Lender shall, to the fullest extent permitted by applicable
Requirements of Law, be able to exercise all its rights of payment (including
the right of setoff) with respect to such participation as fully as if such
Lender were the direct creditor of the Borrower in the amount of such
participation. If a Non-Funding Lender receives any such payment as described in
the previous sentence, such Lender shall turn over such payments to the
Administrative Agent in an amount that would satisfy the cash collateral
requirements set forth in Section 2.2(c).
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

125



--------------------------------------------------------------------------------



 



Section 11.10 Marshaling; Payments Set Aside. No Secured Party shall be under
any obligation to marshal any property in favor of any Loan Party or any other
party or against or in payment of any Obligation. To the extent that any Secured
Party receives a payment from the Borrower, from the proceeds of the Collateral,
from the exercise of its rights of setoff, any enforcement action or otherwise,
and such payment is subsequently, in whole or in part, invalidated, declared to
be fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party, then to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefor, shall be revived and continued in full force and effect as if
such payment had not occurred.
Section 11.11 Notices. (a) Addresses. All notices, demands, requests, directions
and other communications required or expressly authorized to be made by this
Agreement shall, whether or not specified to be in writing but unless otherwise
expressly specified to be given by any other means, be given in writing and
(i) addressed to (A) if to the Borrower, to 220 West 42nd St., New York, NY
10036, Attention: Hiram Lazar, Tel: (212) 419-2890, Fax: (646) 285-0174, with
copy to Kirkland & Ellis LLP, 333 S. Hope Street, Los Angeles, California 90071,
Attention: David Nemecek, Tel: (213) 680-8111, Fax: Fax: (213) 808-8107, (B) if
to the Administrative Agent or the Swingline Lender, to General Electric Capital
Corporation, 11175 Cicero Drive, Suite 600, Attention: Westwood One, Inc.
Account Manager, Tel: (678) 624-7900, Fax: (678) 624-7903, with copy to Sidley
Austin LLP, One S. Dearborn, Chicago, Illinois, 60603, Attention: Michael Gold,
Tel: (312) 853-7148, Fax: (312) 853-7036 and (C) otherwise to the party to be
notified at its address specified opposite its name in its administrative
questionnaire furnished to the Administrative Agent, on the signature page of
any applicable Assignment, or at such other address or facsimile number as may
be designated by such party in a notice to the other parties, (ii) posted to
Intralinks® (to the extent such system is available and set up by or at the
direction of the Administrative Agent prior to posting) in an appropriate
location by uploading such notice, demand, request, direction or other
communication to www.intralinks.com, faxing it to 866-545-6600 with an
appropriate bar-coded fax coversheet or using such other means of posting to
Intralinks® as may be available and reasonably acceptable to the Administrative
Agent prior to such posting, (iii) posted to any other E-System set up by or at
the direction of the Administrative Agent in an appropriate location or
(iv) addressed to such other address as shall be notified in writing (A) in the
case of the Borrower, the Administrative Agent and the Swingline Lender, to the
other parties hereto and (B) in the case of all other parties, to the Borrower
and the Administrative Agent. Subject to clause (c) below, transmission by
electronic mail (including E-Fax, even if transmitted to the fax numbers set
forth in clause (i) above) shall not be sufficient or effective to transmit any
such notice under this clause (a) unless such transmission is an available means
to post to any E-System.
(b) Effectiveness. Subject to clause (c) below, all communications described in
clause (a) above and all other notices, demands, requests and other
communications made in connection with this Agreement shall be effective and be
deemed to have been received (i) if delivered by hand, upon personal delivery,
(ii) if delivered by overnight courier service, one Business Day after delivery
to such courier service, (iii) if delivered by mail, when deposited in the
mails, (iv) if delivered by facsimile (other than to post to an E-System
pursuant to clause (a)(ii) or (a)(iii) above), upon sender’s receipt of
confirmation of proper transmission, and (v) if delivered by posting to any
E-System, on the later of the date of such posting in an appropriate location
and the date access to such posting is given to the recipient thereof in
accordance with the standard procedures applicable to such E-System; provided,
however, that no communications to the Administrative Agent pursuant to
Article 2 or Article 10 shall be effective until received by the Administrative
Agent.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

126



--------------------------------------------------------------------------------



 



(c) Electronic Delivery. Notwithstanding anything herein to the contrary,
documents required to be delivered (i) pursuant to Article 6 may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date that is the earlier of the date (A) on which the Borrower sends such
documents by electronic mail or by other electronic methods of transmission to
the Administrative Agent or (B) on which such documents are posted by the
Borrower or on the Borrower’s behalf on IntraLinks/IntraAgency or another
relevant website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent) and (ii) pursuant to Section 11.2 may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date that is the earlier of the date on which the delivering party sends
such documents by electronic mail or by other electronic methods of transmission
to the Administrative Agent or other recipient party. Each Lender shall be
solely responsible for timely accessing posted documents or requesting delivery
of paper copies of such documents from the Administrative Agent and maintaining
its copies of such documents.
Section 11.12 Electronic Transmissions. (a) Authorization. Subject to the
provisions of Section 11.11(a) and (c), each of the Administrative Agent, the
Borrower, the Lenders, the L/C Issuers and each of their Related Persons is
authorized (but not required) to transmit, post or otherwise make or
communicate, in its sole discretion, Electronic Transmissions in connection with
any Loan Document and the transactions contemplated therein. The Borrower and
each Secured Party hereby acknowledges and agrees, and the Borrower shall cause
each other Group Member to acknowledge and agree, that the use of Electronic
Transmissions is not necessarily secure and that there are risks associated with
such use, including risks of interception, disclosure and abuse and each
indicates it assumes and accepts such risks by hereby authorizing the
transmission of Electronic Transmissions. The posting, completion and/or
submission by any Loan Party of any communication pursuant to an E-System shall
constitute a representation and warranty by the Loan Parties that any
representation, warranty, certification or other similar statement required by
the Loan Documents to be provided, given or made by a Loan Party in connection
with any such communication is true, correct and complete in all material
respects except as expressly noted in such communication or E-System.
(b) Signatures. Subject to the provisions of Section 11.11(a) and (c), (i)(A)no
posting to any E-System shall be denied legal effect merely because it is made
electronically, (B) each E Signature on any such posting shall be deemed
sufficient to satisfy any requirement for a “signature” and (C) each such
posting shall be deemed sufficient to satisfy any requirement for a “writing”,
in each case including pursuant to any Loan Document, any applicable provision
of any UCC, the federal Uniform Electronic Transactions Act, the Electronic
Signatures in Global and National Commerce Act and any substantive or procedural
Requirement of Law governing such subject matter, (ii) each such posting that is
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such posting, an E-Signature, upon which each Secured
Party and Loan Party may rely and assume the authenticity thereof, (iii) each
such posting containing a signature, a reproduction of a signature or an
E-Signature shall, for all intents and purposes, have the same effect and weight
as a signed paper original and (iv) each party hereto or beneficiary hereto
agrees not to contest the validity or enforceability of any posting on any
E-System or E-Signature on any such posting under the provisions of any
applicable Requirement of Law requiring certain documents to be in writing or
signed; provided, however, that nothing herein shall limit such party’s or
beneficiary’s right to contest whether any posting to any E-System or
E-Signature has been altered after transmission.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

127



--------------------------------------------------------------------------------



 



(c) Separate Agreements. All uses of an E-System shall be governed by and
subject to, in addition to Section 11.11 and this Section 11.12, separate terms
and conditions posted or referenced in such E-System and related Contractual
Obligations executed by Secured Parties and Group Members in connection with the
use of such E-System.
(d) Limitation of Liability. All E-Systems and Electronic Transmissions shall be
provided “as is” and “as available”. None of Administrative Agent or any of its
Related Persons warrants the accuracy, adequacy or completeness of any E-Systems
or Electronic Transmission, and each disclaims all liability for errors or
omissions therein. No Warranty of any kind is made by the Administrative Agent
or any of its Related Persons in connection with any E Systems or Electronic
Communication, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects. The Borrower and each Secured Party agrees (and
the Borrower shall cause each other Loan Party to agree) that the Administrative
Agent has no responsibility for maintaining or providing any equipment,
software, services or any testing required in connection with any Electronic
Transmission or otherwise required for any E-System.
Section 11.13 Governing Law. This Agreement, each other Loan Document that does
not expressly set forth its applicable law, and the rights and obligations of
the parties hereto and thereto shall be governed by, and construed and
interpreted in accordance with, the law of the State of New York without regard
to conflict of law principles that would result in the application of any law
other than the State of New York.
Section 11.14 Jurisdiction. (a) Submission to Jurisdiction. Any legal action or
proceeding with respect to any Loan Document shall be brought exclusively in the
courts of the State of New York located in the City of New York, Borough of
Manhattan, or of the United States of America for the Southern District of New
York and, by execution and delivery of this Agreement, each of the parties
hereto hereby accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts; provided that nothing
in this Agreement shall limit the right of Agent to commence any proceeding in
the federal or state courts of any other jurisdiction to the extent Agent
determines that such action is necessary or appropriate to exercise its rights
or remedies under the Loan Documents. The parties hereto (and, to the extent set
forth in any other Loan Document, each other Loan Party) hereby irrevocably
waive any objection, including any objection to the laying of venue or based on
the grounds of forum non-conveniens, that any of them may now or hereafter have
to the bringing of any such action or proceeding in such jurisdictions.
(b) Service of Process. Each party hereto (and, to the extent set forth in any
other Loan Document, each other party thereto) hereby irrevocably waives
personal service of any and all legal process, summons, notices and other
documents and other service of process of any kind and consents to such service
in any suit, action or proceeding brought in the United States of America with
respect to or otherwise arising out of or in connection with any Loan Document
by any means permitted by applicable Requirements of Law, including by the
mailing thereof (by registered or certified mail, postage prepaid) to the
address of each party specified in Section 11.11 (and shall be effective when
such mailing shall be effective, as provided therein). Each party hereto (and,
to the extent set forth in any other Loan Document, each other party thereto)
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
(c) Non-Exclusive Jurisdiction. Nothing contained in this Section 11.14 shall
affect the right of the Administrative Agent or any Lender to serve process in
any other manner permitted by applicable Requirements of Law or commence legal
proceedings or otherwise proceed against any Loan Party in any other
jurisdiction.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

128



--------------------------------------------------------------------------------



 



Section 11.15 Waiver of Jury Trial. Each party hereto hereby irrevocably waives
trial by jury in any suit, action or proceeding with respect to, or directly or
indirectly arising out of, under or in connection with, any Loan Document or the
transactions contemplated therein or related thereto (whether founded in
contract, tort or any other theory). Each party hereto (A) certifies that no
other party and no Related Person of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (B) acknowledges that it and the other
parties hereto have been induced to enter into the Loan Documents, as
applicable, by the mutual waivers and certifications in this Section 11.15.
Section 11.16 Severability. Any provision of any Loan Document being held
illegal, invalid or unenforceable in any jurisdiction shall not affect any part
of such provision not held illegal, invalid or unenforceable, any other
provision of any Loan Document or any part of such provision in any other
jurisdiction.
Section 11.17 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart. Delivery of an executed signature page of this Agreement by
facsimile transmission or Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.
Section 11.18 Entire Agreement. The Loan Documents embody the entire agreement
of the parties and supersede all prior agreements and understandings relating to
the subject matter thereof and any prior letter of interest, commitment letter,
fee letter, confidentiality and similar agreements involving any Loan Party and
any of the Administrative Agent, any Lender or any L/C Issuer or any of their
respective Affiliates relating to a financing of substantially similar form,
purpose or effect; provided, however, that those provisions of the Commitment
Letter and Fee Letter that are expressly stated as surviving the execution and
delivery of the Loan Documents pursuant to provisions of the Commitment Letter
set forth under this heading “Survival” and the corresponding provisions of the
Fee Letter, shall survive the execution and delivery of the Loan Documents. In
the event of any conflict between the terms of this Agreement and any other Loan
Document, the terms of this Agreement shall govern (unless such terms of such
other Loan Documents are necessary to comply with applicable Requirements of
Law, in which case such terms shall govern to the extent necessary to comply
therewith).
Section 11.19 Use of Name. (a) The Borrower agrees, and shall cause each other
Loan Party to agree, that it shall not, and none of its Affiliates shall, issue
any press release or other public disclosure (other than any document filed with
any Governmental Authority relating to a public offering of the Securities of
any Loan Party) using the name, logo or otherwise referring to GE Capital, ING
or any other Lender or of any of their respective Affiliates, the Loan Documents
or any transaction contemplated therein to which the Secured Parties are party
without at least two (2) Business Days’ prior notice to such Person and without
the prior consent of such Person except to the extent required to do so under
applicable Requirements of Law and then, only after consulting with such Person
prior thereto.
(b) Subject to the immediately succeeding sentence, the Borrower consents to the
publication by the Administrative Agent or any Lender of any press release,
tombstone, advertising or other promotional materials (including, without
limitation, via any Electronic Transmission) relating to the financing
transactions contemplated by this Agreement using such Group Member’s name,
product photographs, logo or trademark. The Administrative Agent or such Lender
shall provide a draft of any such press release, advertising or other
promotional material to Borrower for review and comment prior to the publication
thereof.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

129



--------------------------------------------------------------------------------



 



Section 11.20 Non-Public Information; Confidentiality. (a) Each Lender and L/C
Issuer acknowledges and agrees that it may receive material non-public
information hereunder concerning the Loan Parties and their Affiliates and
Securities. The Lenders are aware of the restrictions imposed by the United
States securities laws on the purchase or sale of securities by any person who
has received material, non-public information from the issuer of such securities
and on the communication of such information to any other person when it is
reasonably foreseeable that such other person is likely to purchase or sell such
securities in reliance upon such information.
(b) Each Lender, L/C Issuer and the Administrative Agent agrees to use all
reasonable efforts to maintain, in accordance with its customary practices, the
confidentiality of information obtained by it pursuant to any Loan Document and
designated in writing by any Loan Party as confidential, except that such
information may be disclosed (i) with the Borrower’s written consent, (ii) to
Related Persons of such Lender, L/C Issuer or the Administrative Agent, as the
case may be, or to any Person that any L/C Issuer causes to Issue Letters of
Credit hereunder, that are advised of the confidential nature of such
information and are instructed to keep such information confidential in
accordance with the terms hereof, (iii) to the extent such information presently
is or hereafter becomes (A) publicly available other than as a result of a
breach of this Section 11.20 or (B) available to such Lender, L/C Issuer or the
Administrative Agent or any of their Related Persons, as the case may be, from a
source (other than any Loan Party or any of its Affiliates) not known to them to
be subject to disclosure restrictions, (iv) to the extent disclosure is required
by applicable Requirements of Law or other legal process or requested or
demanded by any Governmental Authority, (v) to the extent necessary or customary
for inclusion in league table measurements or in any tombstone or other
advertising materials (and the Loan Parties consent to the publication of such
tombstone or other advertising materials by the Administrative Agent, any
Lender, any L/C Issuer or any of their Related Persons), (vi) to the National
Association of Insurance Commissioners or any similar organization, any examiner
or any nationally recognized rating agency or otherwise to the extent consisting
of general portfolio information that does not identify Loan Parties, (vii) to
current or prospective assignees, SPVs (including the investors or prospective
investors therein), grantees of any option described in Section 11.2(f) or
participants, direct or contractual counterparties to any Hedging Agreement
permitted hereunder and to their respective Related Persons, in each case to the
extent such assignees, participants, counterparties or Related Persons agree to
be bound by provisions substantially similar to the provisions of this
Section 11.20 (and such Person may disclose information to their respective
Related Persons in accordance with clause (ii) above), (viii) to any other party
hereto, and (ix) in connection with the exercise or enforcement of any right or
remedy under any Loan Document, in connection with any litigation or other
proceeding to which such Lender, L/C Issuer or the Administrative Agent or any
of their Related Persons is a party or bound, to the extent necessary to respond
to public statements or disclosures by Loan Parties or their Related Persons
referring to a Lender, L/C Issuer or the Administrative Agent or any of their
Related Persons. In the event of any conflict between the terms of this
Section 11.20 and those of any other Contractual Obligation entered into with
any Loan Party (whether or not a Loan Document), the terms of this Section 11.20
shall govern. Any Person required to maintain the confidentiality of information
as provided in this Section 11.20 shall be considered to have complied with its
obligation to do so if such Person has exercised at least the same degree of
care to maintain the confidentiality of such Information as such Person accords
its own confidential information.
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

130



--------------------------------------------------------------------------------



 



Section 11.21 Actions in Concert. Notwithstanding anything herein or in the
other Loan Documents to the contrary, each Lender hereby agrees with each other
Lender that no Lender shall take any action to protect or enforce its rights
against any Loan Party arising out of this Agreement or any other Loan Document
(including exercising any rights of setoff) without first obtaining the prior
written consent of the Administrative Agent or the Required Lenders, it being
the intent of the Lenders that any such action to protect or enforce rights
under this Agreement and the other Loan Documents shall be taken in concert and
at the direction or with the consent of the Administrative Agent or the Required
Lenders.
Section 11.22 Patriot Act Notice. Each Lender subject to the USA Patriot Act of
2001 (31 U.S.C. 5318 et seq.) hereby notifies the Borrower that, pursuant to
Section 326 thereof, it is required to obtain, verify and record information
that identifies the Borrower, including the name and address of the Borrower and
other information allowing such Lender to identify the Borrower in accordance
with such act.
Section 11.23 Affiliated Lenders. (a) Notwithstanding anything to the contrary
in this Agreement, no Affiliated Lender shall have any right to (i) attend
(including by telephone) any meeting or discussions (or portion thereof) among
the Administrative Agent or any Lender to which representatives of the Loan
Parties are not invited, (ii) receive any information or material prepared by
the Administrative Agent or any Lender or any communication by or among the
Administrative Agent and/or one or more Lenders (and their auditors, advisors
and attorneys), except to the extent such information or materials have been
made available to any Loan Party or its representatives (and in any case, other
than the right to receive notices of prepayments and other administrative
notices in respect of its Loans required to be delivered to Lenders pursuant to
Article 2), or (iii) make or bring (or participate in, other than as a passive
participant in or recipient of its pro rata benefits of) any claim, in its
capacity as a Lender, against the Administrative Agent or any other Lender with
respect to any duties or obligations or alleged duties or obligations of such
Agent or any other such Lender under the Loan Documents.
(b) Notwithstanding anything in Section 11.1 or the definition of “Required
Lenders”, “Required Revolving Credit Lenders” or “Required Term Loan Lenders” to
the contrary, for purposes of determining whether the Required Lenders, the
Required Term Loan Lenders or the Required Revolving Credit Lenders have
(i) consented (or not consented) to any amendment, modification, waiver, consent
or other action with respect to any of the terms of any Loan Document or any
departure by any Loan Party therefrom, (ii) otherwise acted on any matter
related to any Loan Document, or (iii) directed or required the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
with respect to or under any Loan Document, all Loans held by any Non-Debt Fund
Affiliate shall be deemed to be not outstanding for all purposes of calculating
whether the Required Lenders, Required Revolving Lenders or Required Term Loan
Lenders have taken any actions and no Non-Debt Fund Affiliate shall be entitled
to vote hereunder in connection with such Loans; provided, however, that the
commitments of any Non-Debt Fund Affiliate shall not be increased, the due dates
for payment of interest and scheduled amortization (including at maturity) owned
to any Non-Debt Fund Affiliate will not be extended and the amounts owing to any
such Non-Debt Fund Affiliate will not be reduced without the written consent of
such Non-Debt Fund Affiliate.
(c) Additionally, the Loan Parties and each Non-Debt Fund Affiliate hereby agree
that if a case under Title 11 of the United States Code is commenced against any
Loan Party, such Loan Party shall seek (and each Non-Debt Fund Affiliate shall
consent) to provide that the vote of any Non-Debt Fund Affiliate (in its
capacity as a Lender) with respect to any plan of reorganization of such Loan
Party shall not be counted except that such Non-Debt Fund Affiliate’s vote (in
its capacity as a Lender) may be
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

131



--------------------------------------------------------------------------------



 



counted to the extent any such plan of reorganization proposes to treat the
Obligations held by such Non-Debt Fund Affiliate in a manner that is less
favorable in any material respect to such Non-Debt Fund Affiliate than the
proposed treatment of similar Obligations held by Lenders that are not
Affiliates of the Borrower. Each Non-Debt Fund Affiliate hereby irrevocably
appoints the Administrative Agent (such appointment being coupled with an
interest) as such Non-Debt Fund Affiliate’s attorney-in-fact, with full
authority in the place and stead of such Non-Debt Fund Affiliate and in the name
of such Non-Debt Fund Affiliate (solely in respect of Loans and participations
therein and not in respect of any other claim or status such Non-Debt Fund
Affiliate may otherwise have), from time to time in the Administrative Agent’s
discretion to vote such Non-Debt Fund Affiliate’s claims in the same proportion,
for or against, as votes were cast on each matter by Lenders that are not
Affiliated Lenders and take any action and to execute any instrument that the
Administrative Agent may deem reasonably necessary to carry out the provisions
of this paragraph.
[Signature Pages Follow]
CREDIT AGREEMENT
WESTWOOD ONE, INC.

 

132



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

           
WESTWOOD ONE, INC.,
        AS BORROWER
      By:   /s/ Spencer Brown         Name:   Spencer Brown         Title:  
Chief Executive Officer     
GENERAL ELECTRIC CAPITAL CORPORATION
        AS ADMINISTRATIVE AGENT, L/C ISSUER,
        SWINGLINE LENDER AND LENDER
      By:   /s/ Laura S. DeAngelis         Name:   Laura S. DeAngelis       
Title:   Duly Authorized Signatory     
ING CAPITAL LLC,
        AS SYNDICATION AGENT AND LENDER
      By:   /s/ Stephen M. Nettler         Name:   Stephen M. Nettler       
Title:   Managing Director   

CREDIT AGREEMENT
WESTWOOD ONE, INC.

 





--------------------------------------------------------------------------------



 



         

SCHEDULE 1.1A
Certain EBITDA Adjustments — Broadcast Cash Flow

          Period Ending   Add-Back Amount (000s)*  
September 30, 2011
  $ 23,804  
December 31, 2011
  $ 23,804  
March 31, 2012
  $ 20,494  
June 30, 2012
  $ 15,032  
September 30, 2012
  $ 7,786  
December 31, 2012
  $ 0  

      *  
The add-back for Consolidated EBITDA for purposes of the Consolidated Closing
Leverage Ratio for clause (b)(xiii) of Consolidated EBITDA shall be $23,804,000.

SCHEDULE 1.1A-1

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1B
Certain EBITDA Adjustments — Non-Broadcast Cash Flow

          Period Ending   Add-Back Amount (000s)*  
September 30, 2011
  $ 1,744,000  
December 31, 2011
  $ 1,744,000  
March 31, 2012
  $ 1,476,000  
June 30, 2012
  $ 1,073,000  
September 30, 2012
  $ 537,000  
December 31, 2012
  $ 0  

      *  
The add back for Consolidated EBITDA for purposes of the Consolidated Closing
Leverage Ratio for clause (b)(xiv) of Consolidated EBITDA shall be $1,744,000.

SCHEDULE 1.1B-1

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1C
Existing Letters of Credit

                                                      Stated Expiry        
Beneficiary                   Date (with         Name   LC No.     Issue Date  
  evergreen)     Amount  
NLC-Lindblade, LLC
    NZS652468       12/17/2009       12/17/2010     $ 218,889  
Marsh & McLennan Companies, Inc.
    NZS651048       11/20/2009       11/30/2010     $ 1,000,000  

SCHEDULE 1.1C-1

 

 



--------------------------------------------------------------------------------



 



SCHEDULE I
Commitments

                      REVOLVING CREDIT         LENDER   COMMITMENT     TERM LOAN
COMMITMENT  
GENERAL ELECTRIC CAPITAL CORPORATION
  $ 12,500,000     $ 105,500,000  
ING CAPITAL LLC
  $ 12,500,000     $ 49,500,000  
 
               
AGGREGATE COMMITMENTS
  $ 25,000,000     $ 155,000,000  

SCHEDULE I-1

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.2

Permits, Consents and Notices
None.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.3

Ownership of Group Members

                                  Number                 and                
Percentage                 of                 Outstanding                 Shares
            Number of   Owned,         Number of   Outstanding   directly or    
Jurisdiction of   Shares of   Shares as of   indirectly,     Incorporation or  
Authorized   the Closing   by Name   Organization   Stock   Date   Borrower





Westwood One, Inc.  





Delaware   5,000,000,000
Class A
Common Stock

35,000,000
Class B
Common Stock

200,000
Preferred Stock,
of which 20,000
is Series A
Preferred Stock   22,637,975
Class A
Common
Stock
34,237,638
Class B
Common
Stock
9,691.374
Series A
Preferred
Stock   N/A WESTWOOD ONE PROPERTIES, INC.   Delaware   1,000   1,000   100%
Westwood One Stations — NYC, Inc.   Delaware   1,000   100   100%
WESTWOOD ONE RADIO, INC.  

California   10,000
Common Stock
100,000
Preferred Stock   120 common

0 preferred   100%

N/A Westwood One Radio Networks, Inc.   Delaware   1,000   1,000   100% Westwood
National Radio Corporation   Delaware   1,000   100   100% Verge Media
Companies, LLC   Delaware   N/A   N/A   100% Verge Media Group Holdings, Inc.  
Delaware   1,000   100   100%

 

 



--------------------------------------------------------------------------------



 



                                  Number                 and                
Percentage                 of                 Outstanding                 Shares
            Number of   Owned,         Number of   Outstanding   directly or    
Jurisdiction of   Shares of   Shares as of   indirectly,     Incorporation or  
Authorized   the Closing   by Name   Organization   Stock   Date   Borrower
Verge Media Intermediate Holdings, Inc.   Delaware   1,000   100   100% Verge
Media, Inc.   Delaware   1,000   100   100% Verge Media Solutions, LLC  
Delaware   N/A   N/A   100% Excelsior Radio Networks, LLC   Delaware   N/A   N/A
  100% EXBT, LLC   Delaware   N/A   N/A   100% Dial Communications Global Media,
LLC   Delaware   N/A   N/A   100% RDG EXCELSIOR HOLDINGS, LLC   Delaware   N/A  
N/A   100% Triton Network Group, LLC   Colorado   N/A   N/A   100% ExcelsiorTM,
Inc.   Delaware   1,000   1,000   100% Triton Media Networks, LLC   Colorado  
N/A   N/A   100% Triton Radio Network Ventures, LLC   Colorado   N/A   N/A  
100% JPN, LLC   Colorado   N/A   N/A   100% Triton Radio Holdings, LLC  
Colorado   N/A   N/A   100% Triton MediaAmerica, Inc.   New York   100   100  
100% Triton Radio Networks, LLC   Colorado   N/A   N/A   100% American Comedy
Network, LLC   Colorado   N/A   N/A   100%

 

 



--------------------------------------------------------------------------------



 



Stock Equivalents of Group Members (other than Borrower), Subsidiaries of Group
Members and Joint Ventures of Any of Them
Stock Equivalents
None.
Subsidiaries and Joint Ventures

                          Number and             Percentage of            
Outstanding             Shares Owned,     Jurisdiction of       directly or Name
of Joint   Incorporation or   Number of Shares of   indirectly, by Venture  
Organization   Authorized Stock   Borrower View 2 Records, LLC   Colorado   N/A
  50% U.S.A. Biker Nation Radio Programming, LLC   Colorado   N/A   50% SRLP,
L.P.   Delaware   N/A   ~ 15% POP Radio LP   Delaware   N/A      20%

 

 



--------------------------------------------------------------------------------



 



                          Number and             Percentage of            
Outstanding             Shares Owned,     Jurisdiction of       directly or Name
of Joint   Incorporation or   Number of Shares of   indirectly, by Venture  
Organization   Authorized Stock   Borrower Ex-Band Syndications, Inc.   Nevada  
25,000,000
Common Stock
300,000
Series A
Convertible
Preferred Stock   150,000
Series A
Convertible
Preferred Stock
(~15% total equity)
VoodooVox, Inc.  
Delaware   16,000,000 Common Stock

11,465,413 Preferred Stock   102,336
Common Stock
(less than 5%
total equity) Clancy Productions, LLC   Texas   N/A   25%

 

 



--------------------------------------------------------------------------------



 



Schedule 4.7

Litigation
None.

 

 



--------------------------------------------------------------------------------



 



Schedule 4.8

Taxes
Verge Media Companies, Inc. is currently undergoing an Internal Revenue Service
Audit for tax year
2008. Verge Media Companies, Inc. has been advised by the auditor that he is
recommending a no
change letter be issued by the Internal Revenue Service. Verge Media Companies,
Inc. will be
merged to form Verge Media Companies, LLC.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.12

Labor Matters

1.  
Agreement between Westwood One, Inc. and Local 1200 of the International
Brotherhood of Electrical Workers (IBEW) — Washington, D.C.

2.  
Agreement between the American Federation of Television and Radio Artists
(AFTRA) and Westwood One, Inc.- Newscasters

3.  
Agreement between the American Federation of Television and Radio Artists
(AFTRA) and Westwood One, Inc.- News Editors, Sports Audio Journalists, Sports
Associate Producers

4.  
Contract for Staff Announcers by and between Excelsior Radio Networks, LLC and
American Federation of Television and Radio Artists dated January 1, 2011

5.  
Contract for Engineers by and between Excelsior Radio Networks, LLC and American
Federation of Television and Radio Artists dated August 1, 2010

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.14

Environmental Matters
None.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.16

Real Property

      Record Owner   Property
Douglas Emmett 1997, LLC
  11812 San Vincente Blvd., 3rd Floor, Los Angeles, CA 90049*
 
   
Parkway 233 North Michigan, LLC


  233 North Michigan Ave., Chicago, IL 60601*
Holualoa Paragon E & R, LLC an Arizona Limited Liability Company
  25070 W. Avenue Stanford, Valencia, CA 91355*
 
   
SFX Entertainment, Inc., d/b/a Clear Channel Entertainment
  220 W 42nd St., 3rd, 4th & 14th Floor, New York, NY 10036
 
   
Stanton Development Corporation
  660 Pennsylvania, Ave, Suite 303, Washington, DC 20003
 
   
Highlands Square Center, LTD
  8500 & 8250 S. Akron Street Suite 103, 201, 202, 203, 204, 205 & 206,
Centennial, CO 80112*
 
   
BREOF AIP Dallas LP
  2002 Academy Lane, Valley View Commerce Center Farmers, TX 75234*
 
   
BREOF AIP Dallas LP
  2002 Academy Lane, Valley View Commerce Center Farmers, TX 75234 — Warehouse
Space*
 
   
Selig Real Estate Holdings Fifteen
  3131 Elliot Ave, Suite 771 Seattle, WA 98121*
 
   
DOLP 1133 Properties, LLC
  1133 Avenue of Americas, 13th Floor, New York, NY 10036*
 
   
McGhee Holdings, LLC
  21 Music Square, Nashville, TN 37203*
 
   
Imperial Ave Holdings, LLC
  25 Imperial Ave, Westport, CT 06881*

 

 



--------------------------------------------------------------------------------



 



      Record Owner   Property
Donna Geraci and Martin Edo
  91-93 River Street, Milford, CT 06460*
 
   
 
  295 Main St., Offices 1088B, 1090 & 1092, Buffalo, NY 14203*
 
   
 
  300 Buttermilk Pike, St 334 (1st floor), Ft. Mitchell, KY 41017*
 
   
 
  15303 Ventura Blvd., Suite 1500, Sherman Oaks, CA 91403*
 
   
MDC Properties, Inc.
  470 3rd Street, Ste #200, 201 & 205, San Francisco, CA 94107*
 
   
CBS News, Inc.
  2000 M Street, NW, Washington, DC
 
   
CBS Broadcasting, Inc.
  524 West 57th Street, New York, NY
 
   
CBS Broadcasting, Inc.
  2020 M Street, N.W., Washington, D.C.
 
   
NLC Lindblade
  8944 Lindblade Street, Culver City, Los Angeles, CA 90232
 
   
NLC Lindblade
  8965 Lindblade Street, Culver City, Los Angeles, CA 90232
 
   
NLC Lindblade
  8935 Lindblade Street, Culver City, Los Angeles, CA 90232
 
   
Route 20/20, LLC
  430 East Genesee Street, Syracuse, NY 13202
 
   
Paragon Business Center
  25061 W. Avenue Stanford, Suite 130, Valencia, CA
 
   
Paragon Business Center
  25061 W. Avenue Stanford, Suite 100, Valencia, CA
 
   
Marsh & McLennan Companies, Inc.
  1166 Avenue of the Americas, 10th Floor, New York, NY 10036
 
   
Merit Albuquerque Limited Partnership
  1601 Randolph SE, Albuquerque, NM 87106
 
   
OTR
  1701 Directors Blvd., Austin, TX 78744
 
   
Lexington Charles Limited Partnership
  201 North Charles Street, Baltimore, MD 21202 (Buyout obtained)
 
   
Homewood Plaza, LLC
  3125 Independence Drive, Birmingham, AL 35209
 
   
FSP Park Seneca Limited Partnership
  1515 Mockingbird Lane, Charlotte, NC 28209
 
   
Duke Realty Partnership
  312 Plum Street, Suite 910, Cincinnati, OH 45202
 
   
Independence Tower, Ltd
  5755 Granger Road, Independence, OH 44131

 

 



--------------------------------------------------------------------------------



 



      Record Owner   Property
Executive Tower of Colorado Springs, LLC
  2864 South Circle Drive, Colorado Springs, CO 80906
 
   
Continent Commercial 1 LLC
  6230 Busch Blvd., Suite 490, Columbus, OH 43229
 
   
Liberty Property Limited Partnership
  200 Centreport Drive, Suite 175, Greensboro, NC 27409
 
   
Northland Goodwin, LLC
  225 Asylum Street, Hartford, CT 06103
 
   
Marian H. King
  309 Third Street, New Cumberland, PA 17070
 
   
Breof Castleton Park Reo LLC
  6081 E. 82nd Street, Indianapolis, IN 46250
 
   
South Shore Group Partners, LLC
  841 Prudential Drive, Jacksonville, FL 32207
 
   
Highwoods Realty Limited Partnership
  4330 Shawnee Mission Pkwy, Fairway, KS
 
   
Cameron Court
  4290 Cameron Street, Suite #1, Las Vegas, NV 89103
 
   
One Financial Center
  One Financial Plaza, Little Rock, AK 72211
 
   
Kaden-T Limited Parnership
  6100 Dutchmans Lane, Louisville, KY 40205
 
   
Nonconnah Holdings, LLC
  2600 Nonconnah Blvd., Memphis, TN 38132
 
   
Towne Realty, Inc.
  633 W. Wisconsin Avenue, Milwaukee, WI 53203
 
   
CSM Investors, Inc.
  Gateway Business Center, 2100-2140 County Road C West, Roseville, MN 55113
 
   
GNL Mobile, LLC
  851 East I-65 Service Rd. South, Mobile, AL 36616
 
   
Ernest G. Herman, Trustee, c/o Mission Property Company
  5556 Franklin Road, Nashville, TN 37220
 
   
Winter Park Financial Center LLC
  631 S. Orlando Avenue, Suite 100, Winter Park, FL 32789

 

 



--------------------------------------------------------------------------------



 



      Record Owner   Property
Greentree Parkway Associates, LP
  Seven Parkway Center, Pittsburgh, PA 15220
 
   
One Pacific Square CF, LLC
  220 NW Second Avenue, Portland, OR 97209
 
   
CB Westchase, INC.
  4020 WestChase Blvd., Raleigh, NC 27607
 
   
World Savings Bank, FSB
  1510 Arden Way, Sacramento, CA 95815
 
   
THF 8251 Maryland Development, LLC
  8251 Maryland Avenue, Clayton, MO 63105
 
   
Security National Life Insurance Company
  5300 South 360 West, Suite 300, Murray, UT 84123
 
   
The Catholic Life Insurance Building
  1635 NE Loop 410, San Antonio, TX 78209
 
   
The Hearn Company
  591 Camino De La Reina, Suite 525, San Diego, CA 92108
 
   
Cherry Hill Orchards Or Wenatchee, LLC
  1522 Washington Street, Suite 209, Spokane, WA 99201
 
   
State Tower Of Syracuse Associates LLC
  109 South Warren Street, Syracuse, NY 13202
 
   
CCMH Tampa AP LLC d/b/a Tampa Airport Marriott Hotel
  Tampa Airport Marriott Hotel, Tampa International Airport, Second Floor,
Suite A-3 of the Hotel-Office Complex, Hillsborough County, Tampa, FL 33607
 
   
Belvedere Investment Associates LLC
  1601 Belvedere Road, West Palm Beach, FL 33406
 
   
Regent Business Centers San Francisco, LLC
  555 California Street, 3rd Floor, San Francisco, CA 94104

 

 



--------------------------------------------------------------------------------



 



      Record Owner   Property
Corporate Office Centers
  11330 Lakefield Drive, Building Two, Suite 200, Duluth, GA 30097
 
   
Meridian Business Centers-Office-Partners, LP
  320 Decker Drive, 1st Floor, Irving, TX 75062
 
   
Beck Office Center, LLC
  28345 Beck Road, Suite 100, Wixom, MI 48393
 
   
CBS Broadcasting, Inc. (original lease is between CBS Broadcasting, Inc. and GD
22 W. Washington LLC)
  22 West Washington Street, Chicago, IL 60602
 
   
DB Consulting Group, Inc.
  8455 Colesville Road, Suite 800, Silver Spring, MD 20910

      *  
Subleased property; record owner unknown.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.1

Indebtedness

1.  
As indicated below:

                      Letter of Credit           Bank   ID Number   Beneficiary
  Amount  
Wells Fargo Bank, N.A.
  00651048   Marsh & McLennan Companies, Inc.   $ 1,000,000.00  
Wells Fargo Bank, N.A.
  00652468   NLC-Lindblade, LLC   $ 218,889.00  
Bank of America, N.A.
  585744   SFX Entertainment   $ 763,120.23 1

2.  
The Sale Leaseback Transaction involving 8944 Lindblade Street, 8965 Lindblade
Street and 8935 Lindblade Street, each in Culver City, California with respect
to Indebtedness in the amount of $8,000,000.
  3.  
Promissory Note, dated February 1, 2010, by Metro Networks Communications, Inc.
in favor of Security National Life Insurance Company, in the principal sum of
$124,439.28.
  4.  
Lease tail liability in the amount of approximately $2,800,000 associated with
facilities that Metro Traffic exited from 2008 to 2010.
  5.  
Master Services Agreement, dated September 1, 2011, between New Skies Satellites
B.V. and Westwood One, Inc., a capital lease, with a monthly service fee of
$39,204.50.

 

      1  
Backstop letter of credit to be issued for 105% or $801,276.25.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.2

Liens

                  Jurisdiction   File Number & Date   Debtor   Secured Party  
Collateral
Delaware
  #2008 0056398
01/04/2008   Westwood One, Inc.   IBM Credit LLC   Equipment
 
               
Delaware
  # 2007 0653138
02/20/2007   Excelsior Radio
Networks, Inc.   Dell Financial Services, L.P.   Equipment
 
               
Delaware
  # 2008 3315619
09/30/2008   Excelsior Radio
Networks, LLC   US Bancorp   Equipment
 
               
Delaware
  # 2008 4142541
12/12/2008   Excelsior Radio
Networks, LLC   US Bancorp   Equipment
 
               
Delaware
  # 2009 0659646
03/03/2009   Excelsior Radio
Networks, LLC   US Bancorp   Equipment
 
               
Delaware
  # 2010 0392328
02/02/2010   Excelsior Radio
Networks, LLC   US Bancorp   Equipment

Joint escrow account between Westwood One, Inc. and Clear Channel
Communications, Inc. in favor of Deutsche Bank Trust Company Americas.
Sidewalk Lien, control number 000366779 — 01, on Westwood One, Inc. by New York
Bureau of Highway Operations dated October 22, 1991.
NY City Tax Warrant, control number 002652452 — 01, on American Comedy Network,
Inc., by NYC Department of Finance dated January 12, 2010, in the amount of
$457.22.
NY City Tax Warrant, control number 002652449 — 01, on JPN, Inc., by NYC
Department of Finance dated January 12, 2010, in the amount of $457.22.
Security Deposit Account # 18-712-123-2614577 of Triton MediaAmerica, Inc. with
Wachovia Financial Center for New York office space located at 1133 Avenue of
the Americas, New York, NY 10036, with maturity date of May 29, 2011,
automatically renewable for 365-days, with a maturity value of $538,496.81.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.3

Investments

              Issuer   Number of Shares   Par Value   Owner
POP Radio LP
  20% limited
partnership interest   N/A   Westwood One, Inc.

1. Excelsior Radio Networks, LLC holds 150,000 Series A Convertible Preferred
Stock of Ex-Band Syndications, Inc.
2. Triton Radio Networks, LLC (formerly) Jones Radio Networks, Inc. holds
102,336 common shares of VoodooVox, Inc.
3. ExcelsiorTM, Inc. holds a 25% equity interest in Clancy Productions LLC.
4. Triton Radio Network Ventures, LLC holds a 50% equity interest in View 2
Records, LLC.
5. Triton Radio Networks, LLC holds a 50% equity interest in U.S.A. Biker Nation
Radio Programming, LLC.
6. Triton MediaAmerica, Inc. holds an approximately 15% limited partnership
interest in SRLP, L.P.

 

 



--------------------------------------------------------------------------------



 



Schedule 8.9

Transactions with Affiliates

1.  
Investor Rights Agreement, dated as of April 23, 2009, among Westwood One, Inc.,
Gores Radio Holdings, LLC, the other investors identified on the signature pages
thereto and the parties that have executed joinder agreements in accordance with
the terms thereof, as amended (Parent will use commercially reasonable efforts
to terminate this agreement).

2.  
Agreement, dated July 22, 2011, among Westwood One, Inc., Gores Capital Partners
II, L.P., and Gores Co-Invest Partnership II, L.P.

3.  
Guaranty, dated as of April 29, 2011, between Gores Capital Partners II, L.P.
and Gores Co-Invest Partnership II, L.P., each a Delaware limited partnership
and Clear Channel Acquisition LLC.

          Related Parties   Purpose   Description
Dial Global w/Ex-Band,Inc — AmericanHit
  Barter Sales   Representation agreement by and between Dial Global and Ex-Band
Syndications, Inc dated May 16, 2006
 
       
Dial Global w/Ad Radio Enterprise Inc
  Barter Sales   Representation agreement by and between Dial Global and Ad
Radio Enterprise, Inc dated January 1, 2005
 
       
Triton Media Group LLC / Excelsior Radio Networks, LLC
  Transition Agreement   Transition Services Agreement by and between Excelsior
Radio Networks, LLC and Triton Digital, Inc.
 
       
Triton Media Group LLC/Dial Global
  Streaming Services/Web Servicing, Messenger Service    
 
       
Dial Global w/Townsquare Media
  24-hour Formats   Agreement with Townsquare to provide 24-hour formats
 
       
Dial Global w/Townsquare Media
  Ad Sales Representation   Agreement with Townsquare to provide ad sales
representation
 
       
Dial Global w/Townsquare Media
  American Comedy Networks   Agreement with Townsquare to provide American
Comedy Network

 

 



--------------------------------------------------------------------------------



 



          Related Parties   Purpose   Description
Dial Global w/Townsquare Media
  Backtrax USA   Agreement with Townsquare to provide Backtrax USA
 
       
Dial Global w/Townsquare Media
  Baka Boys Mastermix   Agreement with Townsquare to provide Baka Boys Mastermix
 
       
Dial Global w/Townsquare Media
  Bitman   Agreement with Townsquare to provide Bitman
 
       
Dial Global w/Townsquare Media
  Clark Howard   Agreement with Townsquare to provide Clark Howard
 
       
Dial Global w/Townsquare Media
  Dave Koz   Agreement with Townsquare to provide Dave Koz
 
       
Dial Global w/Townsquare Media
  House of Blues   Agreement with Townsquare to provide House of Blues
 
       
Dial Global w/Townsquare Media
  Michael Smerconish   Agreement with Townsquare to provide Michael Smerconish
 
       
Dial Global w/Townsquare Media
  Midnight Radio Network   Agreement with Townsquare to provide Midnight Radio
Network
 
       
Dial Global w/Townsquare Media
  Mike Harvey Show   Agreement with Townsquare to provide Mike Harvey Show
 
       
Dial Global w/Townsquare Media
  Neal Boortz   Agreement with Townsquare to provide Neal Boortz
 
       
Dial Global w/Townsquare Media
  Prep Services   Agreement with Townsquare to provide Prep Services
 
       
Dial Global w/Townsquare Media
  Radio Voodoo   Agreement with Townsquare to provide Radio Voodoo
 
       
Dial Global w/Townsquare Media
  Rick Jackson Country Hall of Fame   Agreement with Townsquare to provide Rick
Jackson Country Hall of Fame
 
       
Dial Global w/Townsquare Media
  Rockline   Agreement with Townsquare to provide Rockline
 
       
Dial Global w/Townsquare Media
  Short Bus Radio   Agreement with Townsquare to provide Short Bus Radio
 
       
Dial Global w/Townsquare Media
  Super Gold   Agreement with Townsquare to provide Super Gold

 

 



--------------------------------------------------------------------------------



 



          Related Parties   Purpose   Description
Dial Global w/Townsquare Media
  The Big Time   Agreement with Townsquare to provide The Big Time
 
       
Dial Global w/Townsquare Media
  The Big Time Saturday Night   Agreement with Townsquare to provide The Big
Time Saturday Night
 
       
Dial Global w/Townsquare Media
  The Lia Show   Agreement with Townsquare to provide The Lia Show
 
       
Dial Global w/Townsquare Media
  TM-Commercials   Agreement with Townsquare to provide TM-Commercials
 
       
Dial Global w/Townsquare Media
  TM-Imaging   Agreement with Townsquare to provide TM-Imaging
 
       
Dial Global w/Townsquare Media
  TM-Jingles   Agreement with Townsquare to provide TM-Jingles
 
       
Dial Global w/Townsquare Media
  TM-Musicdisk   Agreement with Townsquare to provide TM-Musicdisk
 
       
Dial Global w/Townsquare Media
  Walt Baby Love — Gospel Traxx   Agreement with Townsquare to provide Walt Baby
Love — Gospel Traxx
 
       
Dial Global w/Townsquare Media
  Walt Baby Love — Urban AC Countdown   Agreement with Townsquare to provide
Walt Baby Love — Urban AC Countdown
 
       
Dial Global w/Townsquare Media
  The Weather Channel   Agreement with Townsquare to provide The Weather Channel
 
       
Dial Global w/Millennium Radio Group
  American Comedy Networks   Agreement with Millennium Radio Group to provide
American Comedy Network
 
       
Dial Global w/Millennium Radio Group
  Prep Services   Agreement with Millennium Radio Group to provide Prep Services
 
       
Dial Global w/Millennium Radio Group
  Short Bus Radio   Agreement with Millennium Radio Group to provide Short Bus
Radio
 
       
Dial Global w/Millennium Radio Group
  Super Gold   Agreement with Millennium Radio Group to provide Super Gold
 
       
Dial Global w/Millennium Radio Group
  The Big Time   Agreement with Millennium Radio Group to provide The Big Time

 

 



--------------------------------------------------------------------------------



 



          Related Parties   Purpose   Description
Dial Global w/Millennium Radio Group
  The Big Time Saturday Night   Agreement with Millennium Radio Group to provide
The Big Time Saturday Night
 
       
Dial Global w/Millennium Radio Group
  TM-Imaging   Agreement with Millennium Radio Group to provide TM-Imaging
 
       
Dial Global w/Millennium Radio Group
  TM-Jingles   Agreement with Millennium Radio Group to provide TM-Jingles
 
       
Dial Global w/Millennium Radio Group
  TM-Musicdisk   Agreement with Millennium Radio Group to provide TM-Musicdisk
 
       
Dial Global w/Tribune Broadcasting
  TM-Musicdisk   Agreement with Tribune Broadcasting to provide TM-Musicdisk
 
       
Dial Global w/Peak
  Prep Services   Agreement with Peak to provide Prep Services
 
       
Dial Global w/Peak
  Short Bus Radio   Agreement with Peak to provide Short Bus Radio
 
       
Dial Global w/Peak
  The Big Time Saturday Night   Agreement with Peak to provide The Big Time
Saturday Night
 
       
Dial Global w/Peak
  The Lia Show   Agreement with Peak to provide The Lia Show
 
       
Dial Global w/Peak
  TM-Imaging   Agreement with Peak to provide TM-Imaging
 
       
Dial Global w/Peak
  TM-Jingles   Agreement with Peak to provide TM-Jingles
 
       
Dial Global w/Double O
  24 Hour Formats   Agreement with Double O to provide 24 hour Formats
 
       
Dial Global w/Double O
  American Comedy Networks   Agreement with Double O to provide American Comedy
Network
 
       
Dial Global w/Double O
  House of Blues   Agreement with Double O to provide House of Blues
 
       
Dial Global w/Double O
  Neal Boortz   Agreement with Double O to provide Neal Boortz
 
       
Dial Global w/Double O
  Prep Services   Agreement with Double O to provide Prep Services

 

 



--------------------------------------------------------------------------------



 



          Related Parties   Purpose   Description
Dial Global w/Double O
  Radio Voodoo   Agreement with Double O to provide Radio Voodoo
 
       
Dial Global w/Double O
  Rick Jackson Country Hall of Fame   Agreement with Double O to provide Rick
Jackson Country Hall of Fame
 
       
Dial Global w/Double O
  The Lia Show   Agreement with Double O to provide The Lia Show
 
       
Dial Global w/Double O
  TM-Imaging   Agreement with Double O to provide TM-Imaging
 
       
Dial Global w/Double O
  TM-Jingles   Agreement with Double O to provide TM-Jingles
 
       
Dial Global w/Double O
  TM-Musicdisk   Agreement with Double O to provide TM-Musicdisk
 
       
Dial Global w/Grenax Broadcasting
  Ad Injector /WebCast Metrics   Agreement with Grenax Broadcasting to provide
Ad Injector/WebCast Metrics
 
       
Dial Global w/Grenax Broadcasting
  AirKast   Agreement with Grenax Broadcasting to provide AirKast
 
       
Dial Global w/Grenax Broadcasting
  Daily Deals   Agreement with Grenax Broadcasting to provide Daily Deals
 
       
Dial Global w/Grenax Broadcasting
  Email Director   Agreement with Grenax Broadcasting to provide Email Director
 
       
Dial Global w/Grenax Broadcasting
  Streaming   Agreement with Grenax Broadcasting to provide Streaming
 
       
Dial Global w/Grenax Broadcasting
  Backtrax USA   Agreement with Grenax Broadcasting to provide Backtrax USA
 
       
Dial Global w/Grenax Broadcasting
  House of Blues   Agreement with Grenax Broadcasting to provide House of Blues
 
       
Dial Global w/Grenax Broadcasting
  Prep Services   Agreement with Grenax Broadcasting to provide Prep Services

 

 



--------------------------------------------------------------------------------



 



          Related Parties   Purpose   Description
Dial Global w/Grenax Broadcasting
  Rick Jackson Country Hall of Fame   Agreement with Grenax Broadcasting to
provide Rick Jackson Country Hall of Fame
 
       
Dial Global w/Grenax Broadcasting
  TM-Musicdisk   Agreement with Grenax Broadcasting to provide TM-Musicdisk
 
       
Dial Global w/Radio One
  Ad Injector /WebCast Metrics   Agreement with Radio One to provide Ad
Injector/WebCast Metrics
 
       
Dial Global w/Radio One
  AirKast   Agreement with Radio One to provide AirKast
 
       
Dial Global w/Radio One
  Loyalty/Database/Email   Agreement with Radio One to provide
Loyalty/Database/Email
 
       
Dial Global w/Radio One
  TuneGenie   Agreement with Radio One to provide TuneGenie
 
       
Dial Global w/Radio One
  Ad Sales Representation   Agreement with Radio One to provide Ad Sales
Representation
 
       
Dial Global w/Radio One
  Baka Boys Mastermix   Agreement with Radio One to provide Baka Boys Matermix
 
       
Dial Global w/Radio One
  Clark Howard   Agreement with Clark Howard to provide Clark Howard
 
       
Dial Global w/Radio One
  Prep Services   Agreement with Radio One to provide Prep Services
 
       
Dial Global w/Radio One
  Short Bus Radio   Agreement with Radio One to provide Short Bus Radio
 
       
Dial Global w/Radio One
  TM-Imaging   Agreement with Radio One to provide TM-Imaging
 
       
Dial Global w/Radio One
  TM-Musicdisk   Agreement with Radio One to provide TM-Musicdisk
 
       
Dial Global w/Radio One
  Walt Baby Love — Urban AC Countdown   Agreement with Radio One to provide Walt
Baby Love — Urban AC Countdown
 
       
Dial Global w/Radio One
  Microjams   Agreement with Radio One to provide Microjams

 

 



--------------------------------------------------------------------------------



 



Schedule 8.10

Third-Party Restrictions on Indebtedness, Liens, Investments or Restricted
Payments
None.

 

 



--------------------------------------------------------------------------------



 



Exhibit A
to
Credit Agreement
Form of Assignment
This Assignment, dated as of the Effective Date, is entered into between the
Assignor and the Assignee (each as defined below).
The parties hereto hereby agree as follows:

     
Borrower:
  Westwood One, Inc., a Delaware corporation (the “Borrower”)
 
   
Administrative Agent:
  General Electric Capital Corporation, as administrative agent and collateral
agent for the Lenders and L/C Issuers (in such capacity and together with its
successors and permitted assigns, the “Administrative Agent”)
 
   
Credit Agreement:
  Credit Agreement, dated as of October 21, 2011, among the Borrower, the
Lenders and L/C Issuers party thereto, the Administrative Agent and ING Capital,
LLC, as syndication agent (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; capitalized terms
used herein without definition are used as defined in the Credit Agreement)
 
   
[Trade Date:
                      ,                     ]1
 
   
Effective Date:
                      ,                     2

 

      1  
Insert for informational purposes only if needed to determine other arrangements
between the assignor and the assignee.
  2  
To be filled out by Administrative Agent upon entry in the Register.

 

A-1



--------------------------------------------------------------------------------



 



                              Aggregate amount of     Aggregate amount of      
      Commitments or     Commitments5 or             principal amount of    
principal amount of         Facility Assigned3   Loans for all Lenders4    
Loans Assigned     Percentage Assigned6  
 
  $                          $                           
____.                     %
 
  $                          $                           
____.                     %
 
  $                          $                           
____.                     %

[The Remainder of this Page Was Intentionally Left Blank]
 

      3  
Fill in the appropriate defined term for the type of facilities under the Credit
Agreement that are being assigned under this Assignment. (e.g., “Revolving
Credit Facility”, “Term Loan Facility”, etc.)
  4  
In the case of the Revolving Credit Facility, includes Revolving Loans and
interests, participations and obligations to participate in L/C Obligations and
Swing Loans.
  5  
Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date. The aggregate
amounts are inserted for informational purposes only to help in calculating the
percentages assigned which, themselves, are for informational purposes only.
  6  
Set forth, to at least 9 decimals, the Assigned Interest as a percentage of the
aggregate Commitment or Loans in the Facility. This percentage is set forth for
informational purposes only and is not intended to be binding. The assignments
are based on the amounts assigned not on the percentages listed in this column.

ASSIGNMENT
FOR WESTWOOD ONE, INC.’S CREDIT AGREEMENT

 

A-2



--------------------------------------------------------------------------------



 



1. Assignment. Assignor hereby sells and assigns to Assignee, and Assignee
hereby purchases and assumes from Assignor, Assignor’s rights and obligations in
its capacity as Lender under the Credit Agreement (including Liabilities owing
to or by Assignor thereunder) and the other Loan Documents, in each case to the
extent related to the amounts identified above (the “Assigned Interest”).
2. Representations, Warranties and Covenants of Assignors. Assignor
(a) represents and warrants to Assignee and the Administrative Agent that (i) it
has full power and authority, and has taken all actions necessary for it, to
execute and deliver this Assignment and to consummate the transactions
contemplated hereby and (ii) it is the legal and beneficial owner of its
Assigned Interest and that such Assigned Interest is free and clear of any Lien
and other adverse claims, and (iii) by executing, signing and delivering this
Assignment via ClearPar® or any other electronic settlement system designated by
the Administrative Agent, the Person signing, executing and delivering this
Assignment on behalf of the Assignor is an authorized signer for the Assignor
and is authorized to execute, sign and deliver this Agreement, (b) makes no
other representation or warranty and assumes no responsibility, including with
respect to the aggregate amount of the Facilities, the percentage of the
Facilities represented by the amounts assigned, any statements, representations
and warranties made in or in connection with any Loan Document or any other
document or information furnished pursuant thereto, the execution, legality,
validity, enforceability or genuineness of any Loan Document or any document or
information provided in connection therewith and the existence, nature or value
of any Collateral, (c) assumes no responsibility (and makes no representation or
warranty) with respect to the financial condition of any Group Member or Loan
Party or the performance or nonperformance by any Loan Party of any obligation
under any Loan Document or any document provided in connection therewith and (d)
attaches any Notes held by it evidencing at least in part the Assigned Interest
of such Assignor (or, if applicable, an affidavit of loss or similar affidavit
therefor) and requests that the Administrative Agent exchange such Notes for new
Notes in accordance with Section 2.14(e) of the Credit Agreement.
3. Representations, Warranties and Covenants of Assignees. Assignee
(a) represents and warrants to Assignor and the Administrative Agent that (i) it
has full power and authority, and has taken all actions necessary for Assignee,
to execute and deliver this Assignment and to consummate the transactions
contemplated hereby, (ii) to the extent indicated above, is an Affiliate or an
Approved Fund of the Lender set forth above and (iii) it is sophisticated with
respect to decisions to acquire assets of the type represented by the Assigned
Interest assigned to it hereunder and either such Assignee or the Person
exercising discretion in making the decision for such assignment is experienced
in acquiring assets of such type, (iv) by executing, signing and delivering this
Assignment via ClearPar® or any other electronic settlement system designated by
the Administrative Agent, the Person signing, executing and delivering this
Assignment on behalf of the Assignee is an authorized signer for the Assignee
and is authorized to execute, sign and deliver this Agreement, (b) appoints and
authorizes the Administrative Agent to take such action as administrative agent
and collateral agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto, (c) shall
perform in accordance with their terms all obligations that, by the terms of the
Loan Documents, are required to be performed by it as a Lender, (d) confirms it
has received such documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and shall
continue to make its own credit decisions in taking or not taking any action
under any Loan Document independently and without reliance upon any Secured
Party and based on such documents and information as it shall deem appropriate
at the time, (e) acknowledges and agrees that, as a Lender, it may receive
material non-public information and confidential information concerning the Loan
Parties and their Affiliates and Securities and agrees to use such information
in accordance with Section 11.20 of the Credit Agreement, (f) specifies as its
applicable lending offices (and addresses for notices) the offices at the
addresses set forth beneath its name on the signature pages hereof, (g) shall
pay to the Administrative Agent an assignment fee in the amount of $3,500 to the
extent such fee is required to be paid under Section 11.2(c) of the Credit
Agreement and (h) to the extent required pursuant to Section 2.17(f) of the
Credit Agreement, attaches two completed originals of Forms W-8ECI, W-8BEN or
W-9.
ASSIGNMENT
FOR WESTWOOD ONE, INC.’S CREDIT AGREEMENT

 

A-3



--------------------------------------------------------------------------------



 



4. Determination of Effective Date; Register. Following the due execution and
delivery of this Assignment by Assignor, Assignee and, to the extent required by
Section 11.2(b) of the Credit Agreement, the Borrower, this Assignment
(including its attachments) will be delivered to the Administrative Agent for
its acceptance (to the extent required in Section 11.2(b) of the Credit
Agreement) and recording in the Register. The effective date of this Assignment
(the “Effective Date”) shall be the later of (i) to the extent required in
Section 11.2(b) of the Credit Agreement, the acceptance of this Assignment by
the Administrative Agent and (ii) the recording of this Assignment in the
Register. The Administrative Agent shall insert the Effective Date when known in
the space provided therefor at the beginning of this Assignment.
5. Effect. As of the Effective Date, (a) Assignee shall be a party to the Credit
Agreement and, to the extent provided in this Assignment, have the rights and
obligations of a Lender under the Credit Agreement and (b) Assignor shall, to
the extent provided in this Assignment, relinquish its rights (except those
surviving the termination of the Commitments and payment in full of the
Obligations) and be released from its obligations (except those surviving the
termination of the Commitments and payment in full of the Obligations) under the
Loan Documents other than those obligations relating to events and circumstances
occurring prior to the Effective Date.
6. Distribution of Payments. On and after the Effective Date, the Administrative
Agent shall make all payments under the Loan Documents in respect of each
Assigned Interest (a) in the case of amounts accrued to but excluding the
Effective Date, to Assignor and (b) otherwise, to the Assignee.
7. Miscellaneous. This Assignment is a Loan Document and, as such, is subject to
certain provisions of the Credit Agreement, including Sections 1.5
(Interpretation), 11.14(a) (Submission to Jurisdiction) and 11.15 (Waiver of
Jury Trial) thereof. On and after the Effective Date, this Assignment shall be
binding upon, and inure to the benefit of, the Assignors, Assignees, the
Administrative Agent and their Related Persons and their successors and assigns.
This Assignment shall be governed by, and be construed and interpreted in
accordance with, the law of the State of New York. This Assignment may be
executed in any number of counterparts and by different parties in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Signature pages may be detached from multiple separate counterparts and attached
to a single counterpart. Delivery of an executed signature page of this
Assignment by facsimile transmission or Electronic Transmission shall be as
effective as delivery of a manually executed counterpart of this Assignment.
[Signature Pages Follow]
ASSIGNMENT
FOR WESTWOOD ONE, INC.’S CREDIT AGREEMENT

 

A-4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

            [NAME OF ASSIGNOR]
as Assignor
      By:           Name:           Title:        

            [NAME OF ASSIGNEE]
as Assignee
      By:           Name:           Title:      

Lending office for Eurodollar Rate Loans:7
[Insert Address (including contact name, fax number and e-mail address)]
Lending office (and address for notices) for any other purpose:
[Insert Address (including contact name, fax number and e-mail address)]
 

      7  
Insert for each Assignee.

SIGNATURE PAGE FOR ASSIGNMENT
FOR WESTWOOD ONE, INC.’S CREDIT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



          ACCEPTED and AGREED this ______ day of ______                     :  
 
 
        [GENERAL ELECTRIC CAPITAL CORPORATION as Administrative Agent    
 
       
By:
       
 
 
 
Name:    
 
  Title:]8    
 
        [WESTWOOD ONE, INC. 9    
 
       
By:
       
 
 
 
Name:    
 
  Title:]    
 
        [                    , as L/C Issuer    
 
       
By:
       
 
 
 
Name:    
 
  Title:]10    
 
        [GENERAL ELECTRIC CAPITAL CORPORATION, as Swingline Lender    
 
       
By:
       
 
 
 
Name:    
 
  Title:]11    

 

      8  
Include only if required pursuant to Section 11.2(b) of the Credit Agreement.
  9  
Include only if required pursuant to Section 11.2(b) of the Credit Agreement.
  10  
Include only if required pursuant to Section 11.2(b) of the Credit Agreement.
  11  
Include only if required pursuant to Section 11.2(b) of the Credit Agreement.

SIGNATURE PAGE FOR ASSIGNMENT
FOR WESTWOOD ONE, INC.’S CREDIT AGREEMENT

 

 



--------------------------------------------------------------------------------



 



Exhibit B
to
Credit Agreement
Form of [Revolving LOAN] [TERM LOAN] Note

      Lender: [Name of Lender]   New York, New York Principal Amount:
$                                           ,  _____ 

FOR VALUE RECEIVED, the undersigned, Westwood One, Inc., a Delaware corporation
(the “Borrower”), hereby promises to pay to the order of the Lender set forth
above (the “Lender”) the Principal Amount set forth above, or, if less, the
aggregate unpaid principal amount of [all Revolving Loans] [the Term Loans] (as
defined in the Credit Agreement referred to below) of the Lender to the
Borrower, payable at such times and in such amounts as are specified in the
Credit Agreement.
The Borrower promises to pay interest on the unpaid principal amount of the
[Revolving Loans] [Term Loans] from the date made until such principal amount is
paid in full, payable at such times and at such interest rates as are specified
in the Credit Agreement. Demand, diligence, presentment, protest and notice of
non-payment and protest are hereby waived by the Borrower.
Both principal and interest are payable in Dollars to General Electric Capital
Corporation, as Administrative Agent (as defined below), at
                    , in immediately available funds.
This Note is one of the Notes referred to in, and is entitled to the benefits
of, the Credit Agreement, dated as of October 21, 2011 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Lenders and the L/C Issuers party
thereto, General Electric Capital Corporation, as administrative agent and
collateral agent for the Lenders and L/C Issuers (in such capacity, and together
with its successors and permitted assigns, the “Administrative Agent”) and ING
Capital, LLC, as syndication agent. Capitalized terms used herein without
definition are used as defined in the Credit Agreement.
The Credit Agreement, among other things, (a) provides for the making of
[Revolving Loans] [a Term Loan] by the Lender to the Borrower in an aggregate
amount [not to exceed at any time outstanding][equal to] the Principal Amount
set forth above, the indebtedness of the Borrower resulting from such [Revolving
Loans] [Term Loans] being evidenced by this Note and (b) contains provisions for
acceleration of the maturity of the unpaid principal amount of this Note upon
the happening of certain stated events and also for prepayments on account of
the principal hereof prior to the maturity hereof upon the terms and conditions
specified therein.
This Note is a Loan Document, is entitled to the benefits of the Loan Documents
and is subject to certain provisions of the Credit Agreement, including
Sections 1.5 (Interpretation), 11.14(a) (Submission to Jurisdiction) and 11.15
(Waiver of Jury Trial) thereof.
This Note is a registered obligation, transferable only upon satisfaction of the
conditions for assignment set forth in the Credit Agreement and notation in the
Register, and no assignment hereof shall be effective and will be null and void
until such conditions have been satisfied and such assignment has been recorded
in the Register.

 

B-1



--------------------------------------------------------------------------------



 



This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of New York without regard to conflict of law
principles that would result in the application of any law other than the State
of New York.
[Signature Pages Follow]
[$                     ] PROMISSORY NOTE
OF WESTWOOD ONE, INC. FOR THE BENEFIT OF [NAME OF LENDER]

 

B-2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.

            WESTWOOD ONE, INC.
      By:           Name:           Title:        

[$                    ] PROMISSORY NOTE
OF WESTWOOD ONE, INC. FOR THE BENEFIT OF [NAME OF LENDER]

 

B-3



--------------------------------------------------------------------------------



 



Exhibit C
to
Credit Agreement
Form of Notice of Borrowing
GENERAL ELECTRIC CAPITAL CORPORATION
as Administrative Agent under the
Credit Agreement referred to below
11175 Cicero Drive, Suite 600
Alpharetta, GA 30022-1167
Attn: Westwood One, Inc. Account Manager
Fax: (678) 624 -7903
                     ___,                     
Attention:
Re: Westwood One, Inc. (the “Borrower”)
Reference is made to the Credit Agreement, dated as of October 21, 2011 (as the
same may have been amended, restated, supplemented or otherwise modified prior
to the date hereof, the “Credit Agreement”), among the Borrower, the Lenders and
L/C Issuers party thereto, General Electric Capital Corporation, as
administrative agent and collateral agent for such Lenders and L/C Issuers (in
such capacity, and together with its successors and permitted assigns, the
“Administrative Agent”) and ING Capital, LLC, as syndication agent. Capitalized
terms used herein without definition are used as defined in the Credit
Agreement.
The Borrower hereby gives you notice, pursuant to Section 2.2 of the Credit
Agreement of its request of a Borrowing (the “Proposed Borrowing”), under the
Credit Agreement, and, in that connection, sets forth the following information:
1. The date of the Proposed Borrowing is                     ,  _____  12 (the
“Funding Date”).
2. The aggregate principal amount of Revolving Loans is $                    ,
of which $                     consists of Base Rate Loans and
$                     consists of Eurodollar Rate Loans having an initial
Interest Period of                      months.
3. The aggregate principal amount of Term Loans is $                    , of
which $                     consists of Base Rate Loans and
$                     consists of Eurodollar Rate Loans having an initial
Interest Period of                      months.
 

      12  
For Term Loans, must be the Closing Date.

 

C-1



--------------------------------------------------------------------------------



 



[The undersigned hereby certifies that both immediately before and immediately
after giving effect to the Proposed Borrowing, the Specified Representations and
the Specified Acquisition Agreement Representations are accurate in all material
respects.]13 [The undersigned hereby certifies that both immediately before and
immediately after giving effect to the Proposed Borrowing:
(i) the representations and warranties set forth in Article 4 of the Credit
Agreement and elsewhere in the Loan Documents are true and correct in all
material respects (but in all respects if such representation or warranty is
qualified by “material” or “Material Adverse Effect) on and as of such Funding
Date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties were true
and correct in all material respects (but in all respects if such representation
or warranty is qualified by “material” or “Material Adverse Effect) as of such
earlier date; and
(ii) no Default is continuing.]14
The Borrower acknowledges and agrees that this Notice of Borrowing may only be
revoked by the Borrower (i) in a written notice received by the Administrative
Agent not later than 9:00 a.m. (New York time) on the applicable Funding Date
(and in any event prior to such time as the Proposed Borrowing is actually
funded) which revocation notice shall reference this Notice of Borrowing and
state that such Notice of Borrowing is revoked and (ii) upon payment by the
Borrower of any amounts owing pursuant to Section 2.16 of the Credit Agreement.

            WESTWOOD ONE, INC.
      By:           Name:           Title:        

 

      13  
Insert for any Proposed Borrowing on the Closing Date.
  14  
Insert for any Proposed Borrowing after the Closing Date.

[SIGNATURE PAGE TO NOTICE
OF BORROWING DATED                      ,                     ]

 

C-2



--------------------------------------------------------------------------------



 



Exhibit D
to
Credit Agreement
Form of Swing Loan Request
GENERAL ELECTRIC CAPITAL CORPORATION
as Administrative Agent under the
Credit Agreement referred to below
11175 Cicero Drive, Suite 600
Alpharetta, GA 30022-1167
Attn: Westwood One, Inc. Account Manager
Fax: (678) 624 -7903
                     __,                     
Attention:
Re: Westwood One, Inc. (the “Borrower”)
Reference is made to the Credit Agreement, dated as of October 21, 2011 (as the
same may have been amended, restated, supplemented or otherwise modified prior
to the date hereof, the “Credit Agreement”), among the Borrower, the Lenders and
L/C Issuers party thereto, General Electric Capital Corporation, as
administrative agent and collateral agent for such Lenders and L/C Issuers (in
such capacity, and together with its successors and permitted assigns, the
“Administrative Agent”) and ING Capital, LLC, as syndication agent. Capitalized
terms used herein and not otherwise defined herein are used herein as defined in
the Credit Agreement.
The Borrower hereby gives you irrevocable notice pursuant to Section 2.3 of the
Credit Agreement that it requests Swing Loans under the Credit Agreement (the
“Proposed Advance”) and, in that connection, sets for the following information:
A. The date of the Proposed Advance is                     ,
                     (the “Funding Date”).
B. The aggregate principal amount of Swing Loan is $                    .
The undersigned hereby certifies that both immediately before and immediately
after giving effect to the Proposed Advance:
(i) the representations and warranties set forth in Article 4 of the Credit
Agreement and elsewhere in the Loan Documents are true and correct in all
material respects (but in all respects if such representation or warranty is
qualified by “material” or “Material Adverse Effect) on and as of such Funding
Date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties were true
and correct in all material respects (but in all respects if such representation
or warranty is qualified by “material” or “Material Adverse Effect) as of such
earlier date; and

 

D-1



--------------------------------------------------------------------------------



 



(ii) no Default is continuing.

            WESTWOOD ONE, INC.
      By:           Name:           Title:        

 

D-2



--------------------------------------------------------------------------------



 



Exhibit E
to
Credit Agreement
Form of Letter of Credit Request
[Name of L/C Issuer], as L/C Issuer
under the Credit Agreement referred to below
Attention:
                     ____,                     
Re: Westwood One, Inc. (the “Borrower”)
Reference is made to the Credit Agreement, dated as of October 21, 2011 (as the
same may have been amended, restated, supplemented or otherwise modified prior
to the date hereof, the “Credit Agreement”), among the Borrower, the Lenders and
L/C Issuers party thereto, General Electric Capital Corporation, as
administrative agent and collateral agent for such Lenders and L/C Issuers (in
such capacity, and together with its successors and permitted assigns, the
“Administrative Agent”) and ING Capital, LLC, as syndication agent. Capitalized
terms used herein without definition are used as defined in the Credit
Agreement.
The Borrower hereby gives you notice pursuant to Section 2.4(b) of the Credit
Agreement, of its request for your Issuance of a Letter of Credit, in the form
attached hereto, for the benefit of [Name of Beneficiary], in the amount of
$                    , to be issued on                     ,
                     (the “Issue Date”) with an expiration date of
                    ,                     .
[The undersigned hereby certifies that both immediately before and immediately
after giving effect to the Issuance of the Letter of Credit requested above, the
Specified Representations and the Specified Acquisition Agreement
Representations are accurate in all material respects]15 [The undersigned hereby
certifies that both immediately before and immediately after giving effect to
the Issuance of the Letter of Credit requested above:
(i) the representations and warranties set forth in Article 4 of the Credit
Agreement and elsewhere in the Loan Documents are true and correct in all
material respects (but in all respects if such representation or warranty is
qualified by “material” or “Material Adverse Effect) on and as of such Issue
Date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties were true
and correct in all material respects (but in all respects if such representation
or warranty is qualified by “material” or “Material Adverse Effect) as of such
earlier date; and
(ii) no Default is continuing.]16
 

      15  
Insert for any proposed Issuance on the Closing Date.
  16  
Insert for any proposed Issuance after the Closing Date.

 

E-1



--------------------------------------------------------------------------------



 



The Borrower acknowledges and agrees that this Letter of Credit Request may only
be revoked by the Borrower in a written notice received by the applicable L/C
Issuer not later than 9:00 a.m. (New York time) one Business Day prior to the
applicable Issue Date (and in any event prior to such time as the Letter of
Credit requested above is actually Issued) which revocation notice shall
reference this Letter of Credit Request and state that such Letter of Credit
Request is revoked.

            WESTWOOD ONE, INC.
      By:           Name:           Title:        

 

E-2



--------------------------------------------------------------------------------



 



Exhibit F
to
Credit Agreement
Form of Notice of Conversion or Continuation
GENERAL ELECTRIC CAPITAL CORPORATION
as Administrative Agent under the
Credit Agreement referred to below
11175 Cicero Drive, Suite 600
Alpharetta, GA 30022-1167
Attn: Westwood One, Inc. Account Manager
Fax: (678) 624 -7903
                     ______,                     
Attention:
Re: Westwood One, Inc. (the “Borrower”)
Reference is made to the Credit Agreement, dated as of October 21, 2011 (as the
same may have been amended, restated, supplemented or otherwise modified prior
to the date hereof, the “Credit Agreement”), among the Borrower, the Lenders and
L/C Issuers party thereto, General Electric Capital Corporation, as
administrative agent and collateral agent for such Lenders and L/C Issuers (in
such capacity, and together with its successors and permitted assigns, the
“Administrative Agent”) and ING Capital, LLC, as syndication agent. Capitalized
terms used herein and not otherwise defined herein are used herein as defined in
the Credit Agreement.
The Borrower hereby gives you notice, pursuant to Section 2.10 of the Credit
Agreement of its request for the following:
(i) a continuation, on                     ,                     , as Eurodollar
Rate Loans having an Interest Period of  _____  months17 of [Term Loans]
[Revolving Loans] in an aggregate outstanding principal amount of
$                     having an Interest Period ending on the proposed date for
such continuation;
(ii) a conversion, on                     ,                     , to Eurodollar
Rate Loans having an Interest Period of  _____  18 months of [Term Loans]
[Revolving Loans] in an aggregate outstanding principal amount of
$                    ; and
(iii) a conversion, on                     ,                     , to Base Rate
Loans, of [Term Loans] [Revolving Loans] in an aggregate outstanding principal
amount of $                    .
 

      17  
An Interest Period may only be 1 month until the earlier of (y) 90 days
following the Closing Date and (z) the occurrence of a Successful Syndication
(as defined in the Fee Letter).
  18  
An Interest Period may only be 1 month until the earlier of (y) 90 days
following the Closing Date and (z) the occurrence of a Successful Syndication
(as defined in the Fee Letter).

 

F-1



--------------------------------------------------------------------------------



 



In connection herewith, the undersigned hereby certifies that no Event of
Default (which has not been previously disclosed in writing to the
Administrative Agent) is continuing, both immediately before and immediately
after giving effect to any proposed conversion or continuation set forth above.
The Borrower acknowledges and agrees that this Notice of Conversion or
Continuation may only be revoked by the Borrower (i) in a written notice
received by the Administrative Agent not later than 9:00 a.m. (New York time) on
the applicable date of such proposed conversion or continuation (and in any
event prior to such time as the proposed conversion or continuation is actually
effected) which revocation notice shall reference this Notice of Conversion or
Continuation and state that such Notice of Conversion or Continuation is revoked
and (ii) upon payment by the Borrower of any amounts owing pursuant to
Section 2.16 of the Credit Agreement.

            WESTWOOD ONE, INC.
      By:           Name:           Title:        

 

F-2



--------------------------------------------------------------------------------



 



Exhibit G
to
Credit Agreement
Form of Compliance Certificate
                    ,                     19
This certificate is delivered pursuant to Section 6.1(d) of, and in connection
with the consummation of the transactions contemplated in, the Credit Agreement,
dated as of October 21, 2011 (as the same may have been amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Credit
Agreement”), among Westwood One, Inc. (the “Borrower”), the Lenders and L/C
Issuers party thereto and General Electric Capital Corporation, as
administrative agent and collateral agent for such Lenders and L/C Issuers (in
such capacity, and together with its successors and permitted assigns, the
“Administrative Agent”) and ING Capital, LLC, as syndication agent. Capitalized
terms used herein and not otherwise defined herein are used herein as defined in
the Credit Agreement.
The undersigned, a duly authorized Responsible Officer of the Borrower having
the name and title set forth below under his signature, hereby certifies, on
behalf of the Borrower for the benefit of the Secured Parties and pursuant to
Section 6.1 of the Credit Agreement that such Responsible Officer of the
Borrower is familiar with the Credit Agreement and that, in accordance with each
of the following sections of the Credit Agreement, each of the following is true
on the date hereof:
1. In accordance with Section 6.1[(b)/(c)] of the Credit Agreement, attached
hereto as Annex A are the Financial Statements for the [Fiscal Quarter/Fiscal
Year] ended                     ,                      required to be delivered
pursuant to Section 6.1[(b)/(c)] of the Credit Agreement. Such Financial
Statements fairly present in all material respects the Consolidated financial
position, results of operations and cash flow of the Borrower as at the dates
indicated therein and for the periods indicated therein in accordance with GAAP
[(subject to the absence of footnote disclosure and normal year-end audit
adjustments)]20 [without qualification as to the scope of the audit or as to
going concern and without any other similar qualification, together with the
certificate from the Group Members’ Accountants with respect to such
Consolidated Financial Statements required to be delivered pursuant to
Section 6.1(c) of the Credit Agreement. ]21
2. In accordance with Section 6.1(d) of the Credit Agreement, attached hereto as
Annex B are the calculations used [to describe the Consolidated Leverage Ratio
for the Fiscal Quarter ended December 31, 2011 in reasonable detail]22 [to
determine compliance with each financial covenant contained in Article 5 of the
Credit Agreement that is tested on a quarterly basis]23 [and the calculations
used in determining Excess Cash Flow].24
 

      19  
Insert date of delivery of certificate.
  20  
Insert language in brackets only for quarterly reports.
  21  
Insert language in brackets only for annual certifications.
  22  
Use bracketed language for the Compliance Certificate covering the Consolidated
Leverage Ratio for the Fiscal Quarter ended December 31, 2011.
  23  
Use bracketed language for all Compliance Certificates starting with the first
Fiscal Quarter the financial covenants are tested, which is March 31, 2012.
  24  
Insert (starting with the 2012 Fiscal Year) if annual Consolidated Financial
Statements set forth in Section 6.1(c) of the Credit Agreement are delivered
with the Compliance Certificate.

 

G-1



--------------------------------------------------------------------------------



 



3. In accordance with Section 6.1(d) of the Credit Agreement, no Default is
continuing as of the date hereof[, except as provided for on Annex C attached
hereto, with respect to each of which the Borrower proposes to take the actions
set forth on Annex C].
4. In accordance with Section 6.1(e) of the Credit Agreement, (i) the [Corporate
Chart attached hereto as Annex D[-1]] [last Corporate Chart delivered pursuant
to such Section)], is correct and complete as of the date hereof, (ii) all
documents (including updated schedules as to locations of Collateral and
acquisition of registered or material Intellectual Property or real property)
required to be delivered pursuant to the Loan Documents by any Loan Party in the
most recently completed Fiscal Quarter have been delivered thereunder (or such
delivery requirement was otherwise duly waived or extended) and (iii) complete
and correct copies of all documents modifying any term of any Constituent
Document of any Group Member or any Subsidiary or Joint Venture (with respect to
any Joint Venture, to the extent the Borrower has received a copy of such
document) thereof during the most recently completed Fiscal Quarter have been
delivered to the Administrative Agent [or are attached hereto as Annex D[-2]].
5. [In accordance with Sections 6.1(i) and (j) of the Credit Agreement, attached
hereto as Annexes E and F are complete and correct (i) copies of each management
letter, audit report or similar letter or report received by any Group Member
from any independent registered certified public accountant (including the Group
Members’ Accountants) delivered in connection with the Financial Statements
attached as Annex A or any audit thereof and (ii) a summary of all material
insurance coverage maintained as of the date thereof by any Group Member].25
[Signature Page Follows]
 

      25  
Insert if annual Consolidated Financial Statements set forth in Section 6.1(c)
of the Credit Agreement are delivered with the Compliance Certificate.

 

G-2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has executed this certificate on the date
first written above.

              WESTWOOD ONE, INC.

Name:           Title:        

[SIGNATURE PAGE TO COMPLIANCE CERTIFICATE
OF WESTWOOD ONE, INC. DATED                      ______,                     ]

 

G-3



--------------------------------------------------------------------------------



 



ANNEX A
to
COMPLIANCE CERTIFICATE
OF                                                            
DATED                                         ,                     
FINANCIAL STATEMENTS

 

ANNEX A-1



--------------------------------------------------------------------------------



 



ANNEX B
to
COMPLIANCE CERTIFICATE
OF                                                            
DATED                                         ,                     
FINANCIAL CALCULATIONS

 

ANNEX B-1



--------------------------------------------------------------------------------



 



[ANNEX C
to
COMPLIANCE CERTIFICATE
OF                                                            
DATED                                         ,                     
CONTINUING DEFAULTS]26
 

      26  
Delete if not used in the text of the certificate.

 

ANNEX C-1



--------------------------------------------------------------------------------



 



ANNEX D[-1]
to
COMPLIANCE CERTIFICATE OF ______________________
DATED                                         ,                     
CORPORATE CHART

 

ANNEX D-1-1



--------------------------------------------------------------------------------



 



ANNEX D[-2]
to
COMPLIANCE CERTIFICATE
OF                                                            
DATED                                         ,                     
MODIFICATIONS TO CONSTITUENT DOCUMENTS

 

ANNEX D-2-1



--------------------------------------------------------------------------------



 



ANNEX E
to
COMPLIANCE CERTIFICATE OF                                         
DATED                                         ,                     
[MANAGEMENT LETTERS]

 

ANNEX E-1



--------------------------------------------------------------------------------



 



ANNEX F
to
COMPLIANCE CERTIFICATE
OF                                                            
DATED                                         ,                     
SUMMARY OF MATERIAL INSURANCE COVERAGES

 

ANNEX F-1



--------------------------------------------------------------------------------



 



Exhibit H
to
Credit Agreement
Form of Solvency Certificate
October 21, 2011
This Solvency Certificate is being executed and delivered pursuant to
Section 3.1(h) of that certain Credit Agreement dated as of the date hereof, by
and among Westwood One, Inc., a Delaware corporation (the “Borrower”), the
Lenders (as defined below), Cortland Capital Market Services LLC (“Cortland”),
as administrative agent and collateral agent for the Lenders, and Macquarie
Capital (USA) Inc., as syndication agent (the “Credit Agreement”; capitalized
terms used herein without definition shall have the meaning assigned to them in
the Credit Agreement).
I, [•], the [Chief Financial Officer][President][Chief Executive Officer] of the
Borrower, in such capacity and not in an individual capacity, hereby certify
that I am the [Chief Financial Officer][President][Chief Executive Officer] of
the Borrower and that I am generally familiar with the businesses and assets of
the Borrower and its Subsidiaries (taken as a whole), I have made such other
investigations and inquiries as I have deemed appropriate and am duly authorized
to execute this Solvency Certificate on behalf of the Borrower pursuant to the
Credit Agreement.
I further certify, in my capacity as [Chief Financial Officer][President][Chief
Executive Officer] of the Borrower, and not in my individual capacity, as of the
date hereof and after giving effect to the Acquisition and the incurrence of the
indebtedness and obligations being incurred in connection with the Credit
Agreement and any other funded indebtedness incurred to consummate the
Acquisition, that, (i) the fair value of the assets of the Borrower and its
Subsidiaries, on a consolidated basis, is greater than the total amount of
liabilities, including contingent liabilities, of the Borrower and its
Subsidiaries, on a consolidated basis; (ii) the present fair saleable value of
the assets of the Borrower and its Subsidiaries, on a consolidated basis, is not
less than the amount that will be required to pay the probable liability of the
Borrower and its Subsidiaries, on a consolidated basis, on their debts and
liabilities as they become absolute and matured; (iii) the Borrower and its
Subsidiaries, on a consolidated basis, are not engaged in business or a
transaction, and are not about to engage in business or a transaction, for which
the Borrower’s and its Subsidiaries’ assets, on a consolidated basis, would
constitute unreasonably small capital; and (iv) the Borrower and its
Subsidiaries do not intend to, and do not believe that they will, incur debts or
liabilities, on a consolidated basis, beyond their ability to pay such debts and
liabilities as they mature. For the purposes hereof, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).
[Remainder of page intentionally left blank]

 

H-1



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

                      WESTWOOD ONE, INC.    
 
               
 
  By:                          
 
      Name:   [                                        ]    
 
      Title:   [Chief Financial Officer][President]    
 
          [Chief Executive Officer]    

 

H-2



--------------------------------------------------------------------------------



 



Exhibit I
to
Credit Agreement
Auction Procedures
This Exhibit I is intended to summarize certain basic terms of the modified
Dutch auction (an “Auction”) procedures pursuant to and in accordance with the
terms and conditions of Section 2.21 of the Credit Agreement, of which this
Exhibit I is a part. It is not intended to be a definitive statement of all of
the terms and conditions of an Auction, the definitive terms and conditions for
which shall be set forth in the applicable offering document. None of the
Administrative Agent, the Auction Manager, or any of their respective affiliates
or any officers, directors, employees, agents or attorneys-in-fact of such
Persons (together with the Administrative Agent and its affiliates, the
“Agent-Related Person”) makes any recommendation pursuant to any offering
document as to whether or not any Lender should sell its Term Loans to a
Purchasing Borrower Party pursuant to any offering documents, nor shall the
decision by the Administrative Agent, the Auction Manager or any other
Agent-Related Person (or any of their Affiliates) in its respective capacity as
a Lender to sell its Term Loans to any Purchasing Borrower Party be deemed to
constitute such a recommendation. Each Lender should make its own decision on
whether to sell any of its Term Loans and, if it decides to do so, the principal
amount of and price to be sought for such Term Loans. In addition, each Lender
should consult its own attorney, business advisor or tax advisor as to legal,
business, tax and related matters concerning each Auction and the relevant
offering documents. Capitalized terms not otherwise defined in this Exhibit I
have the meanings assigned to them in the Credit Agreement.
ARTICLE 1 Notice Procedures. In connection with each Auction, the Borrower will
provide notification to the Auction Manager (for distribution to the Lenders of
the Term Loans (each, an “Auction Notice”). Each Auction Notice shall contain
(i) the maximum principal amount (calculated on the face amount thereof) of Term
Loans that Purchasing Borrower Parties offer to purchase in such Auction (the
“Auction Amount”), which shall be no less than $2,500,000 (unless another amount
is agreed to by the Administrative Agent (such consent not to be unreasonably
withheld or delayed)) or such lesser amount to the extent the amount of
outstanding Term Loans is less than $2,500,000; (ii) the range of discounts to
par (the “Discount Range”), expressed as a range of prices per $1,000 (in
increments of $5), at which a Purchasing Borrower Party would be willing to
purchase Term Loans in such Auction; and (iii) the date on which such Auction
will conclude, on which date Return Bids (as defined below) will be due by
12:00 p.m. (New York time) (as such date and time may be extended by the Auction
Manager, such time (including any extension thereof) the “Expiration Time”).
Such Expiration Time may be extended for a period not exceeding three
(3) Business Days upon notice by the Borrower to the Auction Manager received
not less than 24 hours before the original Expiration Time; provided that only
two (2) extensions per offer shall be permitted. An Auction shall be regarded as
a “failed auction” in the event that either (x) the Borrower withdraws such
Auction in accordance with the terms hereof or (y) the Expiration Time occurs
with no Qualifying Bids (as defined below) having been received. In the event of
a failed auction, the Borrower shall not be permitted to deliver a new Auction
Notice prior to the date occurring three (3) Business Days after such withdrawal
or Expiration Time, as the case may be. Notwithstanding anything to the contrary
contained herein, the Borrower shall not initiate any Auction by delivering an
Auction Notice to the Auction Manager until after the conclusion (whether
successful or failed) of the previous Auction (if any), whether such conclusion
occurs by withdrawal of such previous Auction or the occurrence of the
Expiration Time of such previous Auction.

 

I-1



--------------------------------------------------------------------------------



 



ARTICLE 2 Reply Procedures. In connection with any Auction, each Term Loan
Lender wishing to participate in such Auction shall, prior to the Expiration
Time, provide the Auction Manager with a notice of participation, in the form
included in the respective offering document (each, a “Return Bid”) which shall
specify (i) a discount to par that must be expressed as a price per $1,000 (in
increments of $5) in principal amount of Term Loans (the “Reply Price”) within
the Discount Range and (ii) the principal amount of Term Loans, in an amount not
less than $1,000,000 or an integral multiple of $1,000 in excess thereof, that
such Lender offers for sale at its Reply Price (the “Reply Amount”). A Lender
may submit a Reply Amount that is less than the minimum amount and incremental
amount requirements described above only if the Reply Amount comprises the
entire amount of the Term Loans held by such Lender. Lenders may only submit one
Return Bid per Auction but each Return Bid may contain up to three (3) component
bids, each of which may result in a separate Qualifying Bid and each of which
will not be contingent on any other component bid submitted by such Lender
resulting in a Qualifying Bid. In addition to the Return Bid, the participating
Lender must execute and deliver, to be held by the Auction Manager, an
assignment and acceptance (which shall be in customary form) included in the
offering document (each, an “Auction Assignment and Assumption”). No Purchasing
Borrower Party will purchase any Term Loans at a price that is outside of the
applicable Discount Range, nor will any Return Bids (including any component
bids specified therein) submitted at a price that is outside such applicable
Discount Range be considered in any calculation of the Applicable Threshold
Price.
ARTICLE 3 Acceptance Procedures. Based on the Reply Prices and Reply Amounts
received by the Auction Manager, the Auction Manager, in consultation with the
participating Purchasing Borrower Parties, will calculate the lowest purchase
price (the “Applicable Threshold Price”) for such Auction within the Discount
Range for such Auction that will allow such Purchasing Borrower Parties to
complete the Auction by purchasing the full Auction Amount (or such lesser
amount of Term Loans for which the Borrower has received Qualifying Bids). The
participating Purchasing Borrower Parties shall purchase Term Loans from each
Lender whose Return Bid is within the Discount Range and contains a Reply Price
that is equal to or less than the Applicable Threshold Price (each, a
“Qualifying Bid”). All Term Loans included in Qualifying Bids (including
multiple component Qualifying Bids contained in a single Return Bid) received at
a Reply Price lower than the Applicable Threshold Price will be purchased at
such applicable Reply Prices and shall not be subject to proration.
ARTICLE 4 Proration Procedures. All Term Loans offered in Return Bids (or, if
applicable, any component thereof) constituting Qualifying Bids at the
Applicable Threshold Price will be purchased at the Applicable Threshold Price;
provided that if the aggregate principal amount (calculated on the face amount
thereof) of all Term Loans for which Qualifying Bids have been submitted in any
given Auction at the Applicable Threshold Price would exceed the remaining
portion of the Auction Amount (after deducting all Term Loans to be purchased at
prices below the Applicable Threshold Price), the participating Purchasing
Borrower Parties shall purchase the Term Loans for which the Qualifying Bids
submitted were at the Applicable Threshold Price ratably based on the respective
principal amounts offered and in an aggregate amount equal to the amount
necessary to complete the purchase of the Auction Amount. No Return Bids or any
component thereof will be accepted above the Applicable Threshold Price.
ARTICLE 5 Notification Procedures. The Auction Manager will calculate the
Applicable Threshold Price and post the Applicable Threshold Price and proration
factor onto an internet or intranet site (including an IntraLinks, SyndTrak or
other electronic workspace) in accordance with the Auction Manager’s standard
dissemination practices by 4:00 p.m. New York time on the same Business Day as
the date the Return Bids were due (as such due date may be extended in
accordance with this Exhibit I). The Auction Manager will insert the principal
amount of Term Loans of to be assigned and the applicable settlement date into
each applicable Auction Assignment and Assumption received in connection with a
Qualifying Bid. Upon the request of the submitting Lender, the Auction Manager
will promptly return any Auction Assignment and Assumption received in
connection with a Return Bid that is not a Qualifying Bid.

 

I-2



--------------------------------------------------------------------------------



 



ARTICLE 6 Auction Assignment and Assumption. Each Auction Notice and Auction
Assignment and Assumption shall contain the representation and warranty by the
Borrower that the express conditions set forth in Section 2.21(a)(i)-(viii) of
the Credit Agreement have each been satisfied or waived on and as of the date
hereof, except to the extent that such conditions refer to conditions that must
be satisfied as of a future date, in which case the Borrower must terminate any
Auction if it fails to satisfy (or obtain a waiver of) one of more of the
conditions which are required to be met or waived at the time which otherwise
would have been the time of purchase of Term Loans pursuant to an Auction.
ARTICLE 7 Additional Procedures. Once initiated by an Auction Notice, the
Borrower may withdraw an Auction only in the event that, (i) as of such time, no
Qualifying Bid has been received by the Auction Manager or (ii) the Borrower has
failed to meet a condition set forth in Section 2.21 of the Credit Agreement.
Furthermore, in connection with any Auction, upon submission by a Lender of a
Return Bid, such Lender will not have any withdrawal rights. Any Return Bid
(including any component bid thereof) delivered to the Auction Manager may not
be modified, revoked, terminated or cancelled by a Lender. However, an Auction
may become void if the conditions to the purchase of Term Loans by a Purchasing
Borrower Party required by the terms and conditions of Section 2.21 of the
Credit Agreement are not met or waived. The purchase price in respect of each
Qualifying Bid for which purchase by a Purchasing Borrower Party is required in
accordance with the foregoing provisions shall be paid directly by such
Purchasing Borrower Party to the respective assigning Lender on a settlement
date as determined jointly by such Purchasing Borrower Party and the Auction
Manager (which shall be not later than fifteen (15) Business Days after the date
Return Bids are due). The Borrower shall execute each applicable Auction
Assignment and Assumption received in connection with a Qualifying Bid. All
questions as to the form of documents and validity and eligibility of Term Loans
that are the subject of an Auction will be reasonably determined by the Auction
Manager, in consultation with the Borrower, and their determination will be
final and binding so long as such determination is not inconsistent with the
terms of Section 2.21 of the Credit Agreement or this Exhibit I. The Auction
Manager’s interpretation of the terms and conditions of the offering document,
in consultation with the Borrower, will be final and binding so long as such
interpretation is not inconsistent with the terms of Section 2.21 of the Credit
Agreement or this Exhibit I. None of the Administrative Agent, the Auction
Manager, any other Agent Related Person or any of their respective Affiliates
assumes any responsibility for the accuracy or completeness of the information
concerning the Borrower, the Loan Parties, or any of their Affiliates (whether
contained in an offering document or otherwise) or for any failure to disclose
events that may have occurred and may affect the significance or accuracy of
such information. This Exhibit I shall not require the Borrower, any other Loan
Party or any of their Affiliates to initiate any Auction.

 

I-3



--------------------------------------------------------------------------------



 



Exhibit J
to
Credit Agreement
Form of Sponsor PIK Note
THE SECURITY REPRESENTED HEREBY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR REGISTERED OR QUALIFIED UNDER ANY APPLICABLE STATE
SECURITIES LAW AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR
OTHERWISE ASSIGNED EXCEPT IN COMPLIANCE WITH THE REGISTRATION REQUIREMENTS OF
SUCH ACT AND THE REGISTRATION OR QUALIFICATION REQUIREMENTS OF SUCH STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM SUCH REGISTRATION AND
QUALIFICATION.
WESTWOOD ONE, INC.
SENIOR SUBORDINATED UNSECURED PIK NOTE

      [      ], 2011   Original Principal Amount:     $[      ]

Westwood One, Inc., a Delaware corporation (the “Company”), hereby promises to
pay to the order of [      ] (together with any transferee permitted under the
terms hereof, the “Holder”), in no event later than the Maturity Date, the
principal amount of $[ ] or such lesser principal amount then outstanding,
together with interest thereon calculated in accordance with the provisions of
this Senior Subordinated Unsecured PIK Note (the “Note”).
This Note and any Notes subsequently issued by the Company and having
substantially similar terms are collectively referred to herein as the “Notes.”
Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in Section 4 hereof.
ARTICLE 1 Payment of Interest. Interest shall accrue on a daily basis at the
rate (the “Interest Rate”) of 15% per annum, (x) for the first five (5) years
after the Issue Date, compounded quarterly, and payable on the Quarterly
Interest Payments Dates (as defined below), and (y) after the five (5) year
anniversary of the Issue Date, compounded annually, and payable on the six
(6) year anniversary of the Issue Date and on the Maturity Date (as defined
below), in each case on the unpaid principal amount of this Note then
outstanding (and any accrued but unpaid interest that has previously
compounded). Interest shall be computed on the basis of a year of 365 days
(366 days for a leap year) for the actual number of days elapsed. Interest
(including interest payable at the default rate pursuant to Section 3(b)(i))
shall be paid in cash to the extent not prohibited by the Credit Agreements or
by Section 13 hereof; provided, however, to the extent cash interest is not
permitted, interest shall be paid by adding such interest to the principal
amount outstanding under this Note. Interest shall be paid pursuant to Section 2
of this Note.

 

J-1



--------------------------------------------------------------------------------



 



ARTICLE 2 PAYMENT OF PRINCIPAL AND INTEREST.
Section 2.1 Scheduled Payment. The Company shall pay the outstanding principal
amount of this Note on [   ]27 (the “Maturity Date”), together with all accrued
and unpaid interest thereon.
Section 2.2 Optional Prepayments. The Company may, at any time and from time to
time without premium or penalty, prepay all or any portion of the outstanding
principal amount of, or interest on, this Note. In connection with each
prepayment of principal hereunder, the Company shall also pay all accrued and
unpaid interest hereunder.
Section 2.3 Mandatory Prepayments. Upon the first to occur of (i) a Sale or
(ii) a complete liquidation of the Company, the Company shall pay, in cash, the
outstanding principal amount of this Note, together with all accrued and unpaid
interest on the principal amount being repaid.
Section 2.4 AHYDO Catch-Up Payment. On the last day of each “accrual period”
that ends after the fifth anniversary of the Issue Date, the Company shall pay
an amount equal to the difference between (i) the excess of (A) the sum of all
interest that would be includible in gross income with respect to this Note as
of such date (including all original issue discount) over (B) the sum of all
cash interest payments made with respect to this Note on or prior to such date,
and (ii) the product of (A) this Note’s issue price (as defined in Sections
1273(b) and 1274(a) of the Code) and (B) this Note’s yield to maturity, all such
items to be calculated as required under Section 163(i) of the Code, the timely
payment of which hereunder shall cause this Note not to be an “applicable high
yield discount obligation” within the meaning of Section 163(i)(1) of the Code
(or any successor provision of similar import).
Section 2.5 Application of Payments. Payments under this Note shall be applied
as follows: (i) first to the payment of accrued interest hereunder until all
such interest is paid and (ii) second to the repayment of the principal
outstanding hereunder.
Section 2.6 Allocation of Payments. All payments of principal and interest by
the Company shall be applied to all outstanding Notes ratably in accordance with
the unpaid principal amount thereof.
ARTICLE 3 EVENTS OF DEFAULT.
Section 3.1 Definition. For purposes of this Note, an Event of Default shall be
deemed to have occurred if:
(a) The Company fails to pay when due and payable (whether at maturity or
otherwise) (A) the full amount of interest then accrued on this Note, (B) the
full amount of any principal payment on this Note; or
(b) The Company makes an assignment for the benefit of creditors or admits in
writing its inability to pay its debts generally as they become due; or an
order, judgment or decree is entered adjudicating the Company bankrupt or
insolvent; or any order for relief with respect to the Company is entered under
the Bankruptcy Code; or the Company petitions or applies to any tribunal for the
appointment of a custodian, trustee, receiver or liquidator of the Company, or
of any substantial part of the assets of the Company, or commences any
proceeding relating to the Company under any bankruptcy reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation law of
any jurisdiction; or any such petition or application is filed, or any such
proceeding is commenced, against the Company and either (A) the Company by any
act indicates its approval thereof, consent thereto or acquiescence therein or
(B) such petition, application or proceeding is not dismissed within 60 days.
 

      27  
The date that is 6 years and 3 months from the date the Merger is consummated.

 

J-2



--------------------------------------------------------------------------------



 



The foregoing shall constitute Events of Default whatever the reason or cause
for any such Event of Default and whether it is voluntary or involuntary or is
effected by operation of law or pursuant to any judgment, decree or order of any
court or any order, rule or regulation of any administrative or governmental
body.
Section 3.2 Consequences of Events of Default.
(a) If any Event of Default has occurred and is continuing, the Interest Rate on
this Note shall increase immediately by an increment of two percentage points
(2%) to the extent permitted by law. Any increase of the Interest Rate resulting
from the operation of this subparagraph shall terminate as of the close of
business on the date on which no Events of Default exist (subject to subsequent
increases pursuant to this subparagraph).
(b) If an Event of Default of the type described in Section 3(a)(ii) has
occurred, the aggregate principal amount of this Note (together with all accrued
interest thereon and all other amounts due and payable with respect thereto)
shall become immediately due and payable without any requirement of a notice,
presentment or other action on the part of the Holder, and the Company shall
immediately pay to the Holder all amounts due and payable with respect to this
Note.
(c) If an Event of Default other than of the type described in Section 3(a)(ii)
has occurred, the aggregate principal amount of this Note (together with all
accrued interest thereon and all other amounts due and payable with respect
thereto) may, at the option of the holders of Notes with an aggregate
outstanding principal amount representing a majority of the aggregate principal
amount of all Notes then outstanding (the “Majority Noteholders”), become
immediately due and payable, and the Company shall immediately pay to the Holder
all amounts due and payable with respect to this Note.
(d) The Company expressly agrees that this Note, or any payment hereunder, may
be extended from time to time and that the Holder hereof may accept security for
this Note or release security for this Note, all without in any way affecting
the liability of the Company hereunder.
ARTICLE 4 Definitions. For purposes of this Note, the following capitalized
terms have the following meaning:
“Bankruptcy Code” means Title 11, U.S. Code or any similar federal or state law
for the relief of debtors.
“Capital Lease Obligation” means, at the time any determination is to be made,
the amount of the liability in respect of a capital lease that would at that
time be required to be capitalized on a balance sheet in accordance with GAAP.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Credit Agreements” means (a) the First Lien Credit Agreement, and (b) the
Second Lien Credit Agreement.
“Credit Facilities” means, one or more debt facilities (including, without
limitation, the Credit Agreements) or commercial paper facilities, in each case
with banks or other institutional lenders providing for revolving credit loans,
term loans, receivables financing (including through the sale of receivables to
such lenders or to special purpose entities formed to borrow from such lenders
against such receivables) or letters of credit, in each case, as amended,
restated, modified, renewed, refunded, replaced or refinanced in whole or in
part from time to time.

 

J-3



--------------------------------------------------------------------------------



 



“Designated Senior Debt” means the Credit Agreements.
“First Lien Agent” means General Electric Capital Corporation, as agent for the
lenders party to the First Lien Credit Agreement, together with its successor
and permitted assigns in such capacity, or any other Person appointed by the
holders of indebtedness under and in accordance with the First Lien Debt
Documents as agent for purposes of the First Lien Debt Documents and Section 13
hereof.
“First Lien Credit Agreement” means [ _____ ],28 as amended, modified, renewed,
refunded, replaced, restated or refinanced from time to time (including, without
limitation, any increase in principal amount or any extension of maturity).
“First Lien Debt Documents” means the First Lien Credit Agreement and all
agreements, documents and instruments executed from time to time in connection
therewith, as the same may be amended, restated, supplemented, replaced or
otherwise modified from time to time.
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as have been approved by a significant segment of the accounting
profession, which are in effect on the date of this Note.
“Hedging Obligations” means, with respect to any specific Person, the
obligations of such Person under (i) interest rate swap agreements, interest
rate cap agreements and interest rate collar agreements and (ii) other
agreements or arrangements designed to protect such Person against fluctuations
in interest rates, currency rates or commodity prices. 29
“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person, whether or not contingent: (1) in respect of borrowed money;
(2) evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or reimbursement agreements in respect thereof); (3) in respect of
banker’s acceptances; (4) representing Capital Lease Obligations; (5)
representing the balance deferred and unpaid of the purchase price of any
property, except any such balance that constitutes an accrued expense or trade
payable; (6) representing any Hedging Obligations; or (7) representing cash
management obligations designated in the First Lien Debt Documents as being
secured by collateral securing the First Lien Credit Agreement, if and to the
extent any of the preceding items (other than letters of credit and Hedging
Obligations) would appear as a liability upon a balance sheet of the specified
Person prepared in accordance with GAAP. In addition, the term “Indebtedness”
includes all Indebtedness of others secured by a Lien on any asset of the
specified Person (whether or not such Indebtedness is assumed by the specified
Person) and, to the extent not otherwise included, the guarantee by the
specified Person of any Indebtedness of any other Person.
“Issue Date” means the date first written above.
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction.
 

      28  
First Lien Credit Facility to be described.
  29  
Secured cash management obligations TBD.

 

J-4



--------------------------------------------------------------------------------



 



“Obligations” means any principal, interest, penalties, fees, indemnifications,
reimbursements, damages and other liabilities payable under the documentation
governing any Indebtedness and in all cases whether direct or indirect, absolute
or contingent, now outstanding or hereafter created, assumed or incurred and
including, without limitation, interest accruing subsequent to the filing of a
petition in bankruptcy or the commencement of any Proceeding at the rate
provided in the relevant documentation, whether or not an allowed claim, and any
obligation to redeem or defease any of the foregoing.
“Payment-in-Kind Interest” means interest paid with respect to the Notes by
increasing the outstanding principal amount of the Notes in an amount equal to
the amount of interest then due in respect of such Notes.
“Permitted Junior Securities” means equity interests in the Company or debt
securities that are subordinated to all Senior Debt (and any debt securities
issued in exchange for Senior Debt) to substantially the same extent as, or to a
greater extent than, the Notes are subordinated to Senior Debt pursuant to this
Note.
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust (including any
beneficiary thereof), a joint venture, an unincorporated organization and a
governmental entity or any department, agency or political subdivision thereof.
“Proceeding” means any voluntary or involuntary insolvency, bankruptcy,
receivership, custodianship, liquidation, dissolution, reorganization,
assignment for the benefit of creditors, appointment of a custodian, receiver,
trustee or other officer with similar powers or any other proceeding for the
liquidation, dissolution or other winding up of a Person.
“Quarterly Interest Payment Date” means [         ].30
“Sale” means the sale of any or all of the Company to a Person who, alone or
together with one or more of its affiliates, acquires (i) capital stock or other
equity interests of the Company possessing the voting power to elect a majority
of the board of directors of the Company (whether by merger, consolidation,
sale, or transfer of capital stock or other equity interests, as applicable) or
(ii) all or substantially all of the assets of the Company.
“Second Lien Agent” means [          ],31 as agent for the lenders party to the
Second Lien Credit Agreement, together with its successor and permitted assigns
in such capacity, or any other Person appointed by the holders of indebtedness
under and in accordance with the Second Lien Debt Documents as agent for
purposes of the Second Lien Debt Documents and Section 13 hereof.
“Second Lien Credit Agreement” means [                    ],32 as amended,
modified, renewed, refunded, replaced, restated or refinanced from time to time
(including, without limitation, any increase in principal amount or any
extension of maturity).
 

      30  
Actual quarterly payment dates will be inserted.
  31  
An entity designated by Macquarie Capital (USA) Inc.
  32  
Second Lien Credit Facility to be described.

 

J-5



--------------------------------------------------------------------------------



 



“Second Lien Debt Documents” means the Second Lien Credit Agreement and all
agreements, documents and instruments executed from time to time in connection
therewith, as the same may be amended, restated, supplemented, replaced or
otherwise modified from time to time.
“Senior Agent” means (a) until the indebtedness pursuant to the First Lien Debt
Documents is paid in full in cash (other than unasserted contingent
indemnification obligations and any unasserted contingent expense reimbursement
obligations that, at such time, have not been incurred) and all commitments to
lend thereunder shall have been terminated, the First Lien Agent, then (b) until
the indebtedness pursuant to the Second Lien Debt Documents is paid in full in
cash (other than unasserted contingent indemnification obligations and any
unasserted contingent expense reimbursement obligations that, at such time, have
not been incurred), the Second Lien Agent and then (c) any other holder of
Senior Debt at such time, or any agent on behalf of such holder.
“Senior Debt” means (i) all Indebtedness of the Company or any guarantor
outstanding under Credit Facilities and all Hedging Obligations with respect
thereto, (ii) any other Indebtedness of the Company unless the instrument under
which such Indebtedness is incurred expressly provides that it is on a parity
with or subordinated in right of payment to the Notes, and (iii) all Obligations
with respect to the items listed in the preceding clauses (i) and (ii).
Notwithstanding anything to the contrary in the foregoing, Senior Debt shall not
include (w) any liability for federal, state, local or other taxes owed or owing
to the Company, (x) any intercompany Indebtedness of the Company or any of its
subsidiaries owing to the Company or any of its affiliates; and (y) any trade
payables.
“Senior Debt Documents” means the First Lien Debt Documents, the Second Lien
Debt Documents and all other agreements, documents and instruments executed from
time to time in connection with the Senior Debt, as the same may be amended,
restated, supplemented, replaced or otherwise modified from time to time.
ARTICLE 5 Amendment and Waiver. Except as otherwise expressly provided herein
(including, without limitation, in Section 13(m)), the provisions of this Note
may be amended and the Company may take any action herein prohibited, or omit to
perform any act herein required to be performed by it, only upon the written
consent of the Majority Noteholders; provided that the written consent of all
Holders of Notes shall be required to (i) change the Maturity Date of any Note,
(ii) change the Interest Rate on any Note, (iii) change the principal amount of
any Note or (iv) amend, modify or waive any of Sections 2(c), 2(d), 2(f),
3(a)(i), 4 (including the definitions set forth therein) or 13 of any Note or
(v) amend or modify this Section 5 of any Note.
ARTICLE 6 Cancellation. After all principal and accrued interest at any time
owed on this Note has been paid in full in cash, this Note shall be surrendered
to the Company for cancellation and shall not be reissued.
ARTICLE 7 Payments. All payments in cash to be made to the Holder shall be made
in the lawful money of the United States of America in immediately available
funds.
ARTICLE 8 Place of Payment. Payments of principal and interest shall be
delivered to the Holder at such address as is specified by prior written notice
by the Holder.
ARTICLE 9 Governing Law. All questions concerning the construction, validity and
interpretation of this Note will be governed by and construed in accordance with
the internal laws of the State of New York, without giving effect to any choice
of law or conflict of law provision or rule. Any litigation arising hereunder or
related thereto shall be tried by the United States District Court for the
Southern District of New York, provided that if such litigation shall not be
permitted to be tried by such court then such litigation shall be held in the
state courts of New York sitting in New York City. The Company, and for purposes
of Section 13, the Noteholders, irrevocably consent to and confer personal
jurisdiction on the United States District Court for the Southern District of
New York, or, if (but only if) the litigation in question shall not be permitted
to be tried by such court, on the state courts of New York sitting in New York
City, and expressly waives any objection to the venue of such court, as the case
may be.

 

J-6



--------------------------------------------------------------------------------



 



ARTICLE 10 Waiver of Presentment, Demand and Dishonor. The Company hereby waives
presentment for payment, protest, demand, notice of protest, notice of
nonpayment and diligence with respect to this Note, and waives and renounces all
rights to the benefits of any statute of limitations or any moratorium,
appraisement, exemption, or homestead now provided or that hereafter may be
provided by any federal or applicable state statute, including but not limited
to exemptions provided by or allowed under the Bankruptcy Code, both as to
itself and as to all of its property, whether real or personal, against the
enforcement and collection of the obligations evidenced by this Note and any and
all extensions, renewals, and modifications hereof.
ARTICLE 11 Business Days. If any payment is due, or any time period for giving
notice or taking action expires, on a day which is a Saturday, Sunday or legal
holiday in the State of New York, the payment shall be due and payable on, and
the time period shall automatically be extended to, the next business day
immediately following such Saturday, Sunday or legal holiday, and interest shall
continue to accrue at the required rate hereunder until any such payment is
made.
ARTICLE 12 Usury Laws. It is the intention of the Company and the Holder to
conform strictly to all applicable usury laws now or hereafter in force, and any
interest payable under this Note shall be subject to reduction to the amount not
in excess of the maximum legal amount allowed under the applicable usury laws as
now or hereafter construed by the courts having jurisdiction over such matters.
If the maturity of this Note is accelerated by reason of an election by the
Holder resulting from an Event of Default, optional prepayment by the Company or
otherwise, then earned interest may never include more than the maximum amount
permitted by law, computed from the date hereof until payment, and any interest
in excess of the maximum amount permitted by law shall be canceled automatically
and, if theretofore paid, shall at the option of the Holder either be rebated to
the Company or credited on the principal amount of this Note, or if this Note
has been paid, then the excess shall be rebated to the Company. The aggregate of
all interest (whether designated as interest, service charges, points or
otherwise) contracted for, chargeable, or receivable under this Note shall under
no circumstances exceed the maximum legal rate upon the unpaid principal balance
of this Note remaining unpaid from time to time. If such interest does exceed
the maximum legal rate, it shall be deemed a mistake and such excess shall be
canceled automatically and, if theretofore paid, rebated to the Company or
credited on the principal amount of this Note, or if this Note has been repaid,
then such excess shall be rebated to the Company.
ARTICLE 13 Subordination. Notwithstanding anything to the contrary set forth in
this Note:
Section 13.1 Agreement to Subordinate. The Company agrees, and the Holder by
accepting a Note agrees, that the obligations evidenced by the Notes are
subordinated in right of payment, to the extent and in the manner provided in
this Section 13, to the prior payment in full in cash of all Senior Debt
(whether outstanding on the date hereof or hereafter created, incurred, assumed
or guaranteed) (other than unasserted contingent indemnification obligations and
any unasserted contingent expense reimbursement obligations that, at such time,
have not been incurred), and that the subordination is for the benefit of the
holders of Senior Debt. Each holder of Senior Debt, whether such Senior Debt is
now outstanding or hereafter created, incurred, assumed or guaranteed, shall be
deemed to have acquired Senior Debt in reliance upon the provisions contained in
this Section 13.

 

J-7



--------------------------------------------------------------------------------



 



Section 13.2 Liquidation; Dissolution; Bankruptcy. Upon any distribution,
whether in cash, securities or other property, to creditors of the Company in a
liquidation or dissolution of the Company or in a bankruptcy, reorganization,
insolvency, receivership or similar Proceeding relating to the Company or its
property, in an assignment for the benefit of creditors or any marshaling of the
Company’s assets and liabilities:
(a) holders of Senior Debt shall be entitled to receive payment in full in cash
(other than unasserted contingent indemnification obligations and any unasserted
contingent expense reimbursement obligations that, at such time, have not been
incurred) of all Obligations due in respect of such Senior Debt (including
interest after the commencement of any such Proceeding at the rate specified in
the applicable Senior Debt) before the Holder of the Notes shall be entitled to
receive any payment with respect to the Notes (except that the Holder may
receive (A) Permitted Junior Securities and (B) Payment-in-Kind Interest); and
until all Obligations with respect to Senior Debt (as provided in clause
(i) above) are paid in full in cash (other than unasserted contingent
indemnification obligations and any unasserted contingent expense reimbursement
obligations that, at such time, have not been incurred) and all commitments to
lend under the Senior Debt Documents shall have been terminated, any
distribution to which the Holder would be entitled but for this Section 13 shall
be made to the Senior Agent (except that holders of Notes may receive (A)
Permitted Junior Securities and (B) Payment-in-Kind Interest). The Holder
irrevocably authorizes, empowers and directs any debtor, debtor in possession,
receiver, trustee, liquidator, custodian, conservator or other Person having
authority, to pay or otherwise deliver all such distributions to the Senior
Agent. The Holder also irrevocably authorizes and empowers the Senior Agent, in
the name of the Holder, to demand, sue for, collect and receive any and all such
distributions.
(b) the Holder agrees not to initiate, prosecute or participate in any claim,
action or other proceeding challenging the enforceability, validity, perfection
or priority of the Senior Debt or any liens and security interests securing the
Senior Debt;
(c) the Holder agrees to execute, verify, deliver and file any proofs of claim
in respect of this Note requested by the Senior Agent in connection with any
such Proceeding and hereby irrevocably authorizes, empowers and appoints the
Senior Agent its agent and attorney-in-fact to execute, verify, deliver and file
such proofs of claim upon the failure of the Holder promptly to do so prior to
30 days before the expiration of the time to file any such proof of claim;
provided that Senior Agent shall have no obligation to execute, verify, deliver
and/or file any such proof of claim; and
(d) The Senior Debt shall continue to be treated as Senior Debt and the
provisions of this Section 13 shall continue to govern the relative rights and
priorities of the holders of Senior Debt and the Holder even if all or part of
the Senior Debt or the security interests securing the Senior Debt are
subordinated, set aside, avoided, invalidated or disallowed in connection with
any such Proceeding, and the provisions of this Section 13 shall be reinstated
if at any time any payment of any of the Senior Debt is rescinded or must
otherwise be returned by any holder of Senior Debt or any representative of such
holder.
Section 13.3 Payment Restrictions. The Company may not make any payment or
distribution, whether in cash, securities or other property, to any Holder in
respect of Obligations with respect to the Notes and may not acquire from any
Holder any Notes for cash or property (other than (i) Permitted Junior
Securities and (ii) Payment-in-Kind Interest) until all principal and other
Obligations with respect to the Senior Debt have been paid in full in cash
(other than unasserted contingent indemnification obligations and any unasserted
contingent expense reimbursement obligations that, at such time, have not been
incurred) and all commitments to lend under the Senior Debt Documents shall have
been terminated if (x) a default on Designated Senior Debt has occurred and is
continuing or (y) such payment or distribution is not permitted by one or both
Credit Agreements at such time.

 

J-8



--------------------------------------------------------------------------------



 



Section 13.4 Remedies Block. Until the Senior Debt is paid in full in cash
(other than unasserted contingent indemnification obligations and any unasserted
contingent expense reimbursement obligations that, at such time, have not been
incurred) and all commitments to lend under the Senior Debt Documents shall have
been terminated, the Holder shall not, without the prior written consent of the
agent or representative under any Senior Debt (including the Senior Agent),
(i) sue for payment of, or to initiate or participate with others in any suit,
action or proceeding against the Company (A) to enforce payment of or to collect
the whole or any part of this Note or (B) to commence judicial enforcement of
any of the rights and remedies under this Indenture or applicable law with
respect to this Note, or (ii) accelerate the Notes (it being understood that the
Notes will automatically accelerate in the case of an Event of Default of the
type set forth in Section 3(a)(ii)). Notwithstanding anything to the contrary in
this Section 13(d), the Holders may take any of the actions set forth in clauses
(i) and (ii) of this Section 13(d) to the extent available under this Note and
applicable law, after the first to occur of: (x) the acceleration of any Senior
Debt; provided, however, that the Senior Agent shall have received ten
(10) days’ prior written notice of the Holder’s intention to effect such
acceleration, (y) the date of initiation of any Proceeding or institution or
commencement of any remedies against the Company in respect of the Senior Debt
to foreclose upon a material portion or item of collateral and (z) the date the
Senior Debt is paid in full in cash (other than unasserted contingent
indemnification obligations and any unasserted contingent expense reimbursement
obligations that, at such time, have not been incurred) and all commitments to
lend under the Senior Debt Documents shall have been terminated. Notwithstanding
the foregoing, the Holder may (x) vote a claim and file proofs of claim against
any Company in any Proceeding involving a Company, (y) commence legal
proceedings to the extent necessary to prevent the running of applicable
statutes of limitation or similar restrictions on claims and (z) make compulsory
cross claims or counterclaims. Any distributions or other proceeds of any
enforcement action described in clauses (i) and (ii) of the immediately
preceding sentence obtained by the Holder in violation of the foregoing
prohibition shall in any event be held in trust by it for the benefit of the
Senior Agent and promptly paid or delivered to the Senior Agent in the form
received until all Senior Debt is paid in full in cash (other than unasserted
contingent indemnification obligations and any unasserted contingent expense
reimbursement obligations that, at such time, have not been incurred) and all
commitments to lend under the Senior Debt Documents shall have been terminated.
Section 13.5 Acceleration of Notes. If payment of this Note is accelerated
because of an Event of Default, the Company shall promptly notify holders of
Senior Debt of the acceleration.
Section 13.6 When Distribution Must Be Paid Over. In the event that the Holder
receives any payment or other distribution, whether in cash, securities or other
property, on account of any Obligations with respect to this Note not permitted
to be made by the Company or accepted by the Holder under this Section 13, such
payment or other distribution shall not be commingled with any of the assets of
the Holder and shall be held by the Holder, in trust for the benefit of the
Senior Agent, and shall promptly be paid over and delivered to, the Senior
Agent, for application to the payment of all Obligations with respect to Senior
Debt remaining unpaid until all the Senior Debt is paid in full in cash (other
than unasserted contingent indemnification obligations and any unasserted
contingent expense reimbursement obligations that, at such time, have not been
incurred) and all commitments to lend under the Senior Debt Documents have been
terminated.
Section 13.7 Notice by Company. The Company shall promptly notify Holder of any
facts known to the Company that would cause a payment of any Obligations with
respect to this Note to violate this Section 13, but failure to give such notice
shall not affect the subordination of this Note to the Senior Debt as provided
in this Section 13.

 

J-9



--------------------------------------------------------------------------------



 



Section 13.8 Subrogation. After all Senior Debt is paid in full in cash (other
than unasserted contingent indemnification obligations and any unasserted
contingent expense reimbursement obligations that, at such time, have not been
incurred) and all commitments to lend under the Senior Debt Documents have been
terminated and until the Note is paid in full, the Holder shall be subrogated
(equally and ratably with all other Indebtedness pari passu with this Note) to
the rights of holders of Senior Debt to receive distributions applicable to
Senior Debt to the extent that distributions otherwise payable to the Holder
have been applied to the payment of Senior Debt. A distribution made under this
Section 13 to holders of Senior Debt that otherwise would have been made to the
Holder is not, as between the Company and the Holder, a payment by the Company
on the Notes.
Section 13.9 Relative Rights. This Section 13 defines the relative rights of the
Holder and holders of Senior Debt. Nothing in this Section 13 shall:
(a) impair, as between the Company and the Holder, the obligation of the
Company, which is absolute and unconditional, to pay principal of and interest
on this Note in accordance with its terms;
(b) affect the relative rights of the Holder and creditors of the Company other
than their rights in relation to holders of Senior Debt; or
(c) prevent Holder from exercising its available remedies upon an Event of
Default, subject to the limitations set forth herein.
Section 13.10 Payment. If the Company fails because of this Section 13 to pay
principal of or interest on a Note on the due date, the failure is still an
Event of Default.
Section 13.11 Subordination May Not Be Impaired by Company. No right of any
holder of Senior Debt to enforce the subordination of the Indebtedness evidenced
by this Note shall be impaired by any act or failure to act by the Company or
the Holder or by the failure of the Company or the Holder to comply with this
Section 13.
Section 13.12 Distribution or Notice to Representative. Whenever a distribution
is to be made or a notice given to holders of Senior Debt, the distribution
shall be made and the notice given to the Senior Agent. Upon any payment or
distribution of assets of the Company referred to in this Section 13, the Holder
shall be entitled to rely upon any order or decree made by any court of
competent jurisdiction or upon any certificate of the Senior Agent or of the
liquidating trustee or agent or other Person making any distribution to the
Holder for the purpose of ascertaining the Persons entitled to participate in
such distribution, the holders of the Senior Debt and other Indebtedness of the
Company, the amount thereof or payable thereon, the amount or amounts paid or
distributed thereon and all other facts pertinent thereto or to this Section 13.
Section 13.13 Amendments. The provisions of this Section 13 shall not be amended
or modified without the prior written consent of the requisite holders of each
issue of Senior Debt and shall not be affected, modified or impaired in any
manner or to any extent by any amendment or modification of or supplement to the
Credit Agreements.
Section 13.14 No Collateral or Guaranties. Until the Senior Debt is paid in full
in cash (other than unasserted contingent indemnification obligations and any
unasserted contingent expense reimbursement obligations that, at such time, have
not been incurred) and all commitments to lend under the Senior Debt Documents
shall have been terminated, the Holder shall not, without the prior written
consent of the Senior Agent, accept any collateral, guaranties or other security
or similar third party support agreements for the Note.

 

J-10



--------------------------------------------------------------------------------



 



Section 13.15 Modifications to Senior Debt Documents. Any holder of Senior Debt
may at any time and from time to time without the consent of or notice to the
Holder, without incurring liability to the Holder and without impairing or
releasing the obligations of the Holder under this Note, change the manner or
place of payment or extend the time of payment of or renew or alter any of the
terms of the Senior Debt, or amend in any manner any agreement, note, guaranty
or other instrument evidencing or securing or otherwise relating to the Senior
Debt.
Section 13.16 Assignments of Senior Debt. The holders of the Senior Debt may,
from time to time, assign or transfer any or all of the Senior Debt or any
interest therein to any Person in accordance with the applicable Senior Debt
Documents and, notwithstanding any such assignment or transfer, or any
subsequent assignment or transfer, the Senior Debt shall, subject to the terms
hereof, be and remain Senior Debt for purposes of this Section 13, and every
permitted assignee or transferee of any of the Senior Debt or of any interest
therein shall, to the extent of the interest of such permitted assignee or
transferee in the applicable Senior Debt Documents, be entitled to rely upon and
be the third party beneficiary of the subordination provided under this
Section 13 and shall be entitled to enforce the terms and provisions hereof to
the same extent as if such assignee or transferee were initially a party hereto;
provided that, with respect to any payments or property that the Holder is
required to deliver to the Senior Agent, the Holder shall be permitted to pay
the Person that the Holder most recently received notice from the Senior Agent
to deliver such payments or property to and the Holder shall not be liable to
any such permitted assignee or transferee for delivering any such payment or
property to such Person.
Section 13.17 Third Party Beneficiary. The Holder expressly acknowledges and
agrees that each holder of Senior Debt is an intended third party beneficiary of
the subordination provided under this Section 13; provided, that each such
holder of Senior Debt shall comply with its obligation to provide notice in
accordance with Section 16 of this Note.
ARTICLE 14 Assignments of this Note. Until the Senior Debt has been paid in full
in cash (other than unasserted contingent indemnification obligations and any
unasserted contingent expense reimbursement obligations that, at such time, have
not been incurred) and all commitments to lend under the Senior Debt Documents
have been terminated, the provisions of this Note (including, for the avoidance
of doubt, the subordination provisions in Section 13) shall be binding on any
successors and assigns or other transferees of this Note; provided, however,
that (a) the Company may not assign this Note or any rights or duties hereunder
without the Holder’s prior written consent and any prohibited assignment shall
be absolutely void ab initio and (b) the Holder shall provide the Senior Agent
notice in accordance with the notice provisions set forth in Section 16 promptly
after making any assignment of this Note.
ARTICLE 15 Severability. In the event that any provision of this Note is deemed
to be invalid, illegal or unenforceable by reason of the operation of any law or
by reason of the interpretation placed thereon by any court or governmental
authority, the validity, legality and enforceability of the remaining provisions
of this Note shall not in any way be affected or impaired thereby, and the
affected provision shall be modified to the minimum extent permitted by law so
as most fully to achieve the intention of this Note.

 

J-11



--------------------------------------------------------------------------------



 



ARTICLE 16 Notices. Unless otherwise specifically provided herein, any notice or
other communication herein required or permitted to be given shall be in writing
and may be personally served, or sent by facsimile or United States of America
mail or courier service and shall be deemed to have been given when delivered in
person or by courier service, upon receipt of facsimile in complete and legible
form, or three Business Days after depositing it in the United States of America
mail with postage prepaid and properly addressed; provided that notices to the
Holder shall not be effective until received. For the purposes hereof, the
address of Payee, the Holder, the First Lien Agent and the Second Lien Agent
shall be (a) as set forth below or (b) such other address as shall be designated
by such Person in a written notice delivered to the other parties hereto (and,
with respect to any new address designation of the Holder, to the Senior Agent
for purposes of Section 13(p)). If any other holder of the Senior Debt shall
become the Senior Agent, such holder shall deliver its address to the Holder
pursuant to this Section 16.

      COMPANY   FIRST LIEN AGENT       Westwood One, Inc.   General Electric
Capital Corporation [address]   [address]       HOLDER           SECOND LIEN
AGENT
[Name]   [Name] [address]   [address]

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
* * * * *

 

J-12



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has executed and delivered this Note on the date
first written above.

            WESTWOOD ONE, INC.
      By:           Name:           Title:        

The undersigned hereby agrees to the provisions of Section 13.

          [HOLDER]    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

 

J-13



--------------------------------------------------------------------------------



 



Exhibit K
to
Credit Agreement
Solvency Certificate
October [•], 2011
This Solvency Certificate is being executed and delivered pursuant to
Section 3.1(h) of that certain Credit Agreement dated as of the date hereof, by
and among Westwood One, Inc., a Delaware corporation (the “Borrower”), the
Lenders (as defined below), the L/C Issuer (as defined below) General Electric
Capital Corporation (“GE Capital”), as administrative agent and collateral agent
for the Lenders and the L/C Issuers (in such capacity, and together with its
successors and permitted assigns, the “Administrative Agent”) and ING Capital
LLC, as syndication agent (the “Syndication Agent”) (the “Credit Agreement”;
capitalized terms used herein without definition shall have the meaning assigned
to them in the Credit Agreement).
I, [•], the [Chief Financial Officer][President][Chief Executive Officer] of the
Borrower, in such capacity and not in an individual capacity, hereby certify
that I am the [Chief Financial Officer][President][Chief Executive Officer] of
the Borrower and that I am generally familiar with the businesses and assets of
the Borrower and its Subsidiaries (taken as a whole), I have made such other
investigations and inquiries as I have deemed appropriate and am duly authorized
to execute this Solvency Certificate on behalf of the Borrower pursuant to the
Credit Agreement.
I further certify, in my capacity as [Chief Financial Officer][President][Chief
Executive Officer] of the Borrower, and not in my individual capacity, as of the
date hereof and after giving effect to the Acquisition and the incurrence of the
indebtedness and obligations being incurred in connection with the Credit
Agreement and any other funded indebtedness incurred to consummate the
Acquisition, that, (i) the fair value of the assets of the Borrower and its
Subsidiaries, on a consolidated basis, is greater than the total amount of
liabilities, including contingent liabilities, of the Borrower and its
Subsidiaries, on a consolidated basis; (ii) the present fair saleable value of
the assets of the Borrower and its Subsidiaries, on a consolidated basis, is not
less than the amount that will be required to pay the probable liability of the
Borrower and its Subsidiaries, on a consolidated basis, on their debts and
liabilities as they become absolute and matured; (iii) the Borrower and its
Subsidiaries, on a consolidated basis, are not engaged in business or a
transaction, and are not about to engage in business or a transaction, for which
the Borrower’s and its Subsidiaries’ assets, on a consolidated basis, would
constitute unreasonably small capital; and (iv) the Borrower and its
Subsidiaries do not intend to, and do not believe that they will, incur debts or
liabilities, on a consolidated basis, beyond their ability to pay such debts and
liabilities as they mature. For the purposes hereof, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).
[Remainder of page intentionally left blank]

 

K-1



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

            WESTWOOD ONE, INC.
      By:           Name:   [                    ]        Title:   [Chief
Financial Officer][President]
[Chief Executive Officer]     

 

K-2



--------------------------------------------------------------------------------



 



Exhibit L
to
Credit Agreement
Affiliated Lender Assignment Agreement
This Assignment, dated as of the Effective Date, is entered into between the
Assignor and the Assignee (each as defined below).
The parties hereto hereby agree as follows:

     
Borrower:
  Westwood One, Inc., a Delaware corporation (the “Borrower”)
 
   
Administrative Agent:
 
General Electric Capital Corporation, as administrative agent and collateral
agent for the Lenders and L/C Issuers (in such capacity and together with its
successors and permitted assigns, the “Administrative Agent”)
 
   
Credit Agreement:
 
Credit Agreement, dated as of October 21, 2011, among the Borrower, the Lenders
and L/C Issuers party thereto, the Administrative Agent and ING Capital, LLC, as
syndication agent (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; capitalized terms
used herein without definition are used as defined in the Credit Agreement)
 
   
[Trade Date:
                                          ,                     ]33
 
   
Effective Date:
                                          ,                     34

 

      33  
Insert for informational purposes only if needed to determine other arrangements
between the assignor and the assignee.
  34  
To be filled out by Administrative Agent upon entry in the Register.

 

EXHIBIT L-1



--------------------------------------------------------------------------------



 



                              Aggregate amount of     Aggregate amount of      
      Commitments or     Commitments37 or             principal amount of    
principal amount of         Facility Assigned35   Loans for all Lenders36    
Loans Assigned     Percentage Assigned38  
 
  $                          $                           
_____.                     %
 
  $                          $                           
_____.                     %
 
  $                          $                           
_____.                     %

[The Remainder of this Page Was Intentionally Left Blank]
 

      35  
Fill in the appropriate defined term for the type of facilities under the Credit
Agreement that are being assigned under this Assignment. (e.g., “Revolving
Credit Facility”, “Term Loan Facility”, etc.)
  36  
In the case of the Revolving Credit Facility, includes Revolving Loans and
interests, participations and obligations to participate in L/C Obligations and
Swing Loans.
  37  
Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date. The aggregate
amounts are inserted for informational purposes only to help in calculating the
percentages assigned which, themselves, are for informational purposes only.
  38  
Set forth, to at least 9 decimals, the Assigned Interest as a percentage of the
aggregate Commitment or Loans in the Facility. This percentage is set forth for
informational purposes only and is not intended to be binding. The assignments
are based on the amounts assigned not on the percentages listed in this column.

 

EXHIBIT L-2



--------------------------------------------------------------------------------



 



1. Assignment. Assignor hereby sells and assigns to Assignee, and Assignee
hereby purchases and assumes from Assignor, Assignor’s rights and obligations in
its capacity as Lender under the Credit Agreement (including Liabilities owing
to or by Assignor thereunder) and the other Loan Documents, in each case to the
extent related to the amounts identified above (the “Assigned Interest”).
2. Representations, Warranties and Covenants of Assignors. Assignor
(a) represents and warrants to Assignee and the Administrative Agent that (i) it
has full power and authority, and has taken all actions necessary for it, to
execute and deliver this Assignment and to consummate the transactions
contemplated hereby and (ii) it is the legal and beneficial owner of its
Assigned Interest and that such Assigned Interest is free and clear of any Lien
and other adverse claims, and (iii) by executing, signing and delivering this
Assignment via ClearPar® or any other electronic settlement system designated by
the Administrative Agent, the Person signing, executing and delivering this
Assignment on behalf of the Assignor is an authorized signer for the Assignor
and is authorized to execute, sign and deliver this Agreement, (b) makes no
other representation or warranty and assumes no responsibility, including with
respect to the aggregate amount of the Facilities, the percentage of the
Facilities represented by the amounts assigned, any statements, representations
and warranties made in or in connection with any Loan Document or any other
document or information furnished pursuant thereto, the execution, legality,
validity, enforceability or genuineness of any Loan Document or any document or
information provided in connection therewith and the existence, nature or value
of any Collateral, (c) assumes no responsibility (and makes no representation or
warranty) with respect to the financial condition of any Group Member or Loan
Party or the performance or nonperformance by any Loan Party of any obligation
under any Loan Document or any document provided in connection therewith and (d)
attaches any Notes held by it evidencing at least in part the Assigned Interest
of such Assignor (or, if applicable, an affidavit of loss or similar affidavit
therefor) and requests that the Administrative Agent exchange such Notes for new
Notes in accordance with Section 2.14(e) of the Credit Agreement.
3. Representations, Warranties and Covenants of Assignees. Assignee
(a) represents and warrants to Assignor and the Administrative Agent that (i) it
has full power and authority, and has taken all actions necessary for Assignee,
to execute and deliver this Assignment and to consummate the transactions
contemplated hereby, (ii) it is an Affiliated Lender, (iii) it is sophisticated
with respect to decisions to acquire assets of the type represented by the
Assigned Interest assigned to it hereunder and either such Assignee or the
Person exercising discretion in making the decision for such assignment is
experienced in acquiring assets of such type, (iv) by executing, signing and
delivering this Assignment via ClearPar® or any other electronic settlement
system designated by the Administrative Agent, the Person signing, executing and
delivering this Assignment on behalf of the Assignee is an authorized signer for
the Assignee and is authorized to execute, sign and deliver this Agreement,
(b) appoints and authorizes the Administrative Agent to take such action as
administrative agent and collateral agent on its behalf and to exercise such
powers under the Loan Documents as are delegated to the Administrative Agent by
the terms thereof, together with such powers as are reasonably incidental
thereto, (c) shall perform in accordance with their terms all obligations that,
by the terms of the Loan Documents, are required to be performed by it as a
Lender, (d) confirms it has received such documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and shall continue to make its own credit decisions in taking or
not taking any action under any Loan Document independently and without reliance
upon any Secured Party and based on such documents and information as it shall
deem appropriate at the time, (e) acknowledges and agrees that, as a Lender, it
may receive material non-public information and confidential information
concerning the Loan Parties and their Affiliates and Securities and agrees to
use such information in accordance with Section 11.20 of the Credit Agreement,
(f) specifies as its applicable address for notices (and as its lending offices
in the case of a Debt Fund Affiliate, if applicable) the address (and offices,
if applicable) set forth beneath its name on the signature pages hereof,
(g) shall pay to the Administrative Agent an assignment fee in the amount of
$3,500 to the extent such fee is required to be paid under Section 11.2(c) of
the Credit Agreement and (h) to the extent required pursuant to Section 2.17(f)
of the Credit Agreement, attaches two completed originals of Forms W-8ECI,
W-8BEN or W-9 and (i) the sale and assignment of the Assigned Interest satisfies
the requirements of Section 11.2(g) of the Credit Agreement (either by
satisfaction or waiver of such requirements).

 

EXHIBIT L-3



--------------------------------------------------------------------------------



 



4. Determination of Effective Date; Register. Following the due execution and
delivery of this Assignment by Assignor, Assignee and, to the extent required by
Section 11.2(b) of the Credit Agreement, the Borrower, this Assignment
(including its attachments) will be delivered to the Administrative Agent for
its acceptance (to the extent required in Section 11.2(b) of the Credit
Agreement) and recording in the Register. The effective date of this Assignment
(the “Effective Date”) shall be the later of (i) to the extent required in
Section 11.2(b) of the Credit Agreement, the acceptance of this Assignment by
the Administrative Agent and (ii) the recording of this Assignment in the
Register. The Administrative Agent shall insert the Effective Date, when known,
in the space provided therefor at the beginning of this Assignment.
5. Effect. As of the Effective Date, (a) Assignee shall be a party to the Credit
Agreement and, to the extent provided in this Assignment, have the rights and
obligations of a Lender under the Credit Agreement (subject to the provisions of
Sections 11.2(g) and 11.23) and (b) Assignor shall, to the extent provided in
this Assignment, relinquish its rights (except those surviving the termination
of the Commitments and payment in full of the Obligations) and be released from
its obligations (except those surviving the termination of the Commitments and
payment in full of the Obligations) under the Loan Documents other than those
obligations relating to events and circumstances occurring prior to the
Effective Date.
6. Distribution of Payments. On and after the Effective Date, the Administrative
Agent shall make all payments under the Loan Documents in respect of each
Assigned Interest (a) in the case of amounts accrued to but excluding the
Effective Date, to Assignor and (b) otherwise, to the Assignee.
7. Miscellaneous. This Assignment is a Loan Document and, as such, is subject to
certain provisions of the Credit Agreement, including Sections 1.5
(Interpretation), 11.14(a) (Submission to Jurisdiction) and 11.15 (Waiver of
Jury Trial) thereof. On and after the Effective Date, this Assignment shall be
binding upon, and inure to the benefit of, the Assignors, Assignees, the
Administrative Agent and their Related Persons and their successors and assigns.
This Assignment shall be governed by, and be construed and interpreted in
accordance with, the law of the State of New York. This Assignment may be
executed in any number of counterparts and by different parties in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Signature pages may be detached from multiple separate counterparts and attached
to a single counterpart. Delivery of an executed signature page of this
Assignment by facsimile transmission or Electronic Transmission shall be as
effective as delivery of a manually executed counterpart of this Assignment.
[Signature Pages Follow]

 

EXHIBIT L-4



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

            [NAME OF ASSIGNOR]
        as Assignor
      By:           Name:           Title:      

            [NAME OF ASSIGNEE]
        as Assignee
      By:           Name:           Title:      

[Lending office for Eurodollar Rate Loans]:39
[Insert Address (including contact name, fax number and e-mail address)]
 

      39  
Lending office information only applicable for Debt Fund Affiliates, but notice
information should also be provided for Non-Debt Fund Affiliates and Purchasing
Borrower Parties.

 

EXHIBIT L-5



--------------------------------------------------------------------------------



 



          ACCEPTED and AGREED this ______ day of                     
                    :    
 
        [GENERAL ELECTRIC CAPITAL CORPORATION as Administrative Agent    
 
       
By:
       
 
 
 
Name:    
 
  Title:]40    
 
        [WESTWOOD ONE, INC.41    
 
       
By:
       
 
 
 
Name:    
 
  Title:]    
 
        [                                        , as
L/C Issuer    
 
       
By:
       
 
 
 
Name:    
 
  Title:]42    
 
        [GENERAL ELECTRIC CAPITAL CORPORATION, as Swingline Lender    
 
       
By:
       
 
 
 
Name:    
 
  Title:]43    

 

      40  
Include only if required pursuant to Section 11.2(b) of the Credit Agreement.
  41  
Include only if required pursuant to Section 11.2(b) of the Credit Agreement.
  42  
Include only if required pursuant to Section 11.2(b) of the Credit Agreement.
  43  
Include only if required pursuant to Section 11.2(b) of the Credit Agreement.

 

EXHIBIT L-6



--------------------------------------------------------------------------------



 



Exhibit M
to
Credit Agreement
Form Intercompany Subordination Provisions
[Non-Loan Party] agrees that any intercompany Indebtedness or other intercompany
payables or receivables, or intercompany advances directly or indirectly made by
or owed to [non-Loan Party] by [Loan Party] (collectively, “Intercompany Debt”),
of whatever nature at any time outstanding shall be subordinate in right of
payment to the prior payment in full in cash of the Obligations (other than
unasserted contingent indemnification obligations and unasserted reimbursement
obligations). [Non-Loan Party] hereby agrees that it will not following written
notice by the Administrative Agent (and in any case without notice following the
occurrence and during the continuance of any Event of Default under
Section 9.1(e) of the Credit Agreement), while any Event of Default is
continuing, accept any payment, including by any offset, on any Intercompany
Debt until the Termination Date (as defined in the Guaranty and Security
Agreement).
In the event that any payment on any Intercompany Debt shall be received by
[non-Loan Party] other than as permitted hereby prior to the Termination Date,
[non-Loan Party] shall receive such payments and hold the same in trust for,
segregate the same from its own assets and shall promptly pay over to, the
Administrative Agent for the benefit of the Administrative Agent and the Lenders
all such sums to the extent necessary so that Administrative Agent and the
Lenders shall have been paid in full, in cash, all Obligations (other than
contingent indemnification obligations and unasserted expense reimbursement
obligations) owed or which may become owing by [Loan Party].
Upon any payment or distribution of any assets of [Loan Party] of any kind or
character, whether in cash, property or securities by set-off, recoupment or
otherwise, to creditors in any liquidation, administration, examinership or
other winding-up of [Loan Party] or in the event of any proceeding under the
Bankruptcy Code or any similar bankruptcy laws, in which [Loan Party] is a
debtor, the Administrative Agent and the Lenders shall first be entitled to
receive payment in full in cash, in accordance with the terms of the Obligations
and of this Agreement and the Credit Agreement, of all amounts payable under or
in respect of such Obligations owing by [Loan Party], before any payment or
distribution is made on, or in respect of, any Intercompany Debt, in any such
proceeding under the Bankruptcy Code or any similar bankruptcy laws, any
distribution or payment, to which Administrative Agent (for the benefit of the
Administrative Agent and the Lenders) to the extent necessary to pay all such
Obligations owing by [Loan Party] in full in cash, after giving effect to any
concurrent or previous payment or distribution to the Administrative Agent and
the Lenders (or to the Administrative Agent for the benefit of the
Administrative Agent and the Lenders), in each case, other than contingent
indemnification obligations and unasserted expense reimbursement obligations).
Capitalized terms used but not defined herein have the meanings set forth in the
Credit Agreement, dated as of October 21, 2011, among Westwood One, Inc., the
Lenders and L/C Issuers party thereto, General Electric Capital Corporation, as
administrative agent and ING Capital, LLC, as syndication agent, as the same may
be amended, restated, supplemented or otherwise modified from time to time.

 

EXHIBIT M-1